European Constitution and IGC
The next item is the report (A5-0299/2003) by Mr Gil-Robles Gil-Delgado and Mr Tsatsos, on behalf of the Committee on Constitutional Affairs, on the draft Treaty establishing a Constitution for Europe and the European Parliament's opinion on the convening of the Intergovernmental Conference (IGC) [11047/2003 - C5-0340/2003 - 2003/0902(CNS)].
Mr President, ladies and gentlemen, the report Mr Tsatsos and myself have produced is based on very clear political criteria. Firstly, Parliament must support its delegation in the Convention, which has achieved a good text, an intelligent text, although naturally it is not a perfect text, because no legal text is perfect.
We do not therefore believe that we need to make proposals to modify this text; we understand that many Members would have liked to have called for improvements on various points, but our approach has been that we should not call for any, but that we should ask the Heads of State or Government not to substantially undo or alter the broad consensus achieved in the Convention.
We are not dealing with mere preparatory work, but with an expression of solutions supported by national parliaments and the European Parliament - which represents the citizens of Europe - and by representatives of the governments and the Member States. I repeat: we are dealing with a political consensus which must not be undervalued or sidelined.
It is true that, on certain points, ladies and gentlemen, some governments and the Commission have expressed reservations. It would be naïve to imagine that these extremely important political problems are not going to be dealt with by the Intergovernmental Conference, or that that Conference will simply rubberstamp what the Convention has done. Those people who maintain this position are naturally expressing an initial negotiating position because, otherwise, we would have to assume they have their heads in the clouds.
I am convinced, ladies and gentlemen - and I am obviously speaking on a personal basis and not as rapporteur - that the system according to which only half of the Commissioners would vote would be a crass error. That solution would weaken the Commission at a time when it most needs to be strengthened. This is an error which must be corrected.
I would also say equally clearly that it will not be possible to alter the balance of power established in Nice, so that just one or two States pay the price for a new decision-making method. In the Union, consensus can be changed, of course, but on one condition: that the interests of everybody are brought together. Otherwise, new consensus cannot be achieved. A consensus is replaced by another consensus, not by impositions.
Our report intends to stress that dealing with and resolving these specific issues will be legitimate provided that we thereby improve the democratic consensus achieved so far. This, however, must not be a reason for reopening the constitutional negotiations, as if we were weaving Penelope's shroud. I would say to the Heads of State or Government that that would be a great error.
That is the main political message of our report, but we had to go further than that, of course. It was necessary to evaluate the ins and outs of the draft Constitution so that the citizens can express their opinion on it when the time comes and so that it may be clear that the European Parliament accepts and supports this draft as a compromise, a realistic negotiated position between the ideal solutions it has been advocating and the possibilities for putting them into practice at this time. We are not abandoning those goals. We are making it clear that the draft represents a step forward, an important step, but we are not giving up the idea of making further progress when the time is right.
Mr President, ladies and gentlemen, I would not like to end this brief speech without thanking my co-rapporteur, Professor Tsatsos, for his exemplary will to achieve consensus and the high intellectual quality of his contribution to achieving it. I would also like to thank all our fellow Members from the different groups for their extremely valuable contributions and their sense of responsibility.
There is no question that we have been able to work with such a high degree of consensus because Parliament's representation in the Convention - in agreement with the national parliaments - did such a significant job achieving the consensus on the basis of which we have been able to continue to build.
I have mentioned this Parliament's sense of responsibility. Parliament usually demonstrates this sense of responsibility when it comes to taking political decisions of truly great importance. Since it was elected by universal suffrage, that sense of responsibility has turned it into the Union's driving force. I have seen this during successive Intergovernmental Conferences, some of which I have participated in very directly.
It is in this spirit of integration, construction and genuine Europeanism, that I am hopeful that the House will vote in favour of our report.
. (EL) Mr President, ladies and gentlemen, history means development. That is why, with the work of the Convention, the constitutional history of the European Union has started to unroll.
In the draft which we are submitting to you, my distinguished and respected colleague, Mr Gil-Robles, and I propose that the European Parliament take the following three positions:
First position: Parliament claims recognition of the institution of the Convention as its victory and as acquis communautaire. The preparation of the revision of the Treaties is the work of a political body for the first time in history of the European Union.
Second position: despite the imperfections and shortcomings in the Convention's draft, the European Parliament, as Mr Gil-Robles stressed, is calling for the Intergovernmental Conference not to reopen the package of basic compromises reached in it. If, on the contrary, the Intergovernmental Conference distances itself politically from the draft, it will damage our institutional victory and the result of the revision will not, I fear, differ from the Nice fiasco. Of course, there are also reasons relating to the content of the draft that impose respect for the compromise reached. For example, fundamental rights, safeguarding the basic values of the European Union, the social state, culminating in the objective of full employment, the upgrading of the European Parliament, the constitutionalisation and simplification of the content of the Treaties, the increased safeguarding of transparency, making full use of the national parliaments, the extension of qualified majority voting and much more besides.
Third position: the Convention's draft constitution also has serious weaknesses, as my respected friend, Mr Gil-Robles, emphasised. For example: first, the institution of the President of the European Council does not leave the balance between the institutions or the functioning of the European Commission or the parity between the states untouched. It is an institution with a democratic deficit and the corresponding abolition of the revolving presidency damages the parity between the states. Secondly, the constitution of the Commission with 25 commissioners divided, to put it one way, into full and second-class commissioners, is - if you will pardon the expression - a monster in the making. The attempt to extort a 'yes' to the introduction of the institution of the President of the European Council by offering more, albeit second-class, commissioners is clear here. Thirdly, it proved impossible to take substantial steps on a foreign policy and security policy which would allow the European Union to restore its political credibility internationally.
So, ladies and gentlemen, both 'yes' and criticism? Perhaps that is a contradiction? I believe it is not a contradiction for three reasons. First reason: constitutional texts are not static. They are based on concepts such as freedom, democracy, fundamental rights, equality, the rule of law, the social state, in other words concepts, the content of which undergoes permanent historic development through political and social struggle. Our criticism should be seen as a contribution to this development. Second reason: the European Parliament, should these compromises be reopened, must have submitted its views. Third reason: we are not calling on the European citizens to support the constitutional text because they will be ignorant of its drawbacks, but in knowledge of its drawbacks and for reasons of its advantages.
Two amendments have been proposed in a bid to expressly emphasise the Christian character of the historic roots of the European Union. By its very nature, this is an historic, philosophic and moral issue with a metaphysical basis which therefore concerns each and every one of us. That is why, to finish, I dare to take a personal stand: I recognise the determining role of Christianity in shaping European civilisation, I recognise the need to safeguard the validity of its teachings; however, it would diminish Christianity and underestimate its persuasiveness if we were to accept that it needs constitutional support. That is why I am voting against urging that the Intergovernmental Conference safeguard it constitutionally.
Ladies and gentlemen, I wish the Constitution a long, safe journey. I wish it luck in times of storm. I believe that its first port of call should be to restore its political credibility, the political credibility of the European Union. That is what was so badly damaged by the alliance between certain of its members and the United States, who must bear the burden of the illegal invasion of Iraq on the pretext of terrorism.
Finally, I warmly thank my respected rapporteur and chairman, Mr Gil-Robles, the committee's excellent secretariat and all those who cooperated with us.
Mr President, ladies and gentlemen, it is my pleasure to set before this House the guidelines that the Italian Presidency intends to follow in conducting the Intergovernmental Conference.
Thanks, not least, to the essential contribution made by representatives of Parliament, the Convention has written an historic page in the process of European integration. For the first time, the European Union's institutions, the governments of the Member States and of the accession countries, the national parliaments and civil society have all taken part in a structured, all-embracing, public and transparent debate on the future of Europe.
The Convention has successfully accomplished a gargantuan task within the timeframe set by the Laeken Declaration, achieving substantial consensus on crucial points that had not been resolved during previous Intergovernmental Conferences, such as the division of competences, the conferring of a legal personality on the Union, replacement of the pillar structure of the previous Treaty, strengthening of the principle of subsidiarity, clearer definition of the hierarchy of the Union's legislative acts, the involvement of national parliaments and a new institutional balance of powers.
The Convention also demonstrated that it is possible to prepare and negotiate European treaties in an entirely new way. The success of the new method is shown by the fact that efforts to reconcile the positions of all the parties involved on the most controversial points were being made up until the very last day.
The final outcome was the drawing-up of a draft Constitutional Treaty that has the merit of gathering proposals and suggestions from all parts of European political and civil society, on the basis of an ambitious plan to bridge the differences that had emerged at previous Intergovernmental Conferences between countries with larger populations and countries with smaller populations and between countries which varied in their readiness to proceed towards even greater integration.
The governments will now have the final word, in accordance with Article 48 of the Treaty. That fact must not, however, make us forget that this is a single constituent process, the first stage of which has come to an end with the Convention; the process is now entering the stage of intergovernmental negotiation and will, we hope, end with the ratification of the future Constitutional Treaty. In essence, then, this is a different kind of negotiation process from that which preceded the Treaties of Amsterdam and Nice. We will have to take this into account when defining the organisational and procedural aspects of the Intergovernmental Conference.
In conducting the work of the Intergovernmental Conference, starting on 4 October, the Italian Presidency's primary aim will be to keep to the timetable drawn up at the Thessaloniki European Council. This means pressing ahead determinedly to achieve a positive result in time for the European Parliament elections to be held in June next year.
This groundplan has dictated one of the Italian Presidency's main objectives: to conduct the Intergovernmental Conference at a high political level and to a tight schedule so as to reach a comprehensive overall agreement on the constitutional text by December. It would thus be possible for the Constitutional Treaty - a Constitution for Europe, as President Giscard d'Estaing has described it - to be signed between 1 May 2004, the date set for the entry of the ten new Member States, and the European Parliament elections. Prolonging the negotiations on the Constitution beyond these dates would result in two serious problems of democratic legitimacy and transparency: on the one hand the constitutional legacy of the Convention would gradually be lost, and, on the other, the citizens of Europe would be voting in the European Parliament elections without knowing what the constitutional shape of the future Union would be.
The Presidency therefore intends to safeguard the structure and balance of the draft produced by the Convention. Parliament's opinion, in the text approved to date by the Committee on Constitutional Affairs, has provided valuable support for our efforts, as have the speeches given by the rapporteurs who spoke before me and strongly confirmed this intention.
We have already expressed our views on the inappropriateness of reopening debates that have already been thrashed out in the Convention; revisiting them could only lead to less consensual and less ambitious results. The Intergovernmental Conference must not, therefore, change the overall structure and balance of the draft Constitutional Treaty but will, instead, be called upon to improve and add to those parts of the text that need clarifying, completing or supplementing, all with the greatest transparency and openness.
Our objective is to achieve a quality result that both meets the expectations of European public opinion and can ensure that the enlarged Union operates effectively and democratically.
Giving the European Union a Constitution is a challenge, and not just for certain Member States or for the Italian Presidency, whose task it is to steer the Council through this phase. It is a challenge for everybody. It is a commitment to our citizens: if we do not succeed in this challenge, as Mr Frattini said to his fellow ministers at Riva del Garda, it will be a defeat for the Union as a whole and a serious setback in terms of our goal of making Europe a respected leader on the world stage as a force for peace, democracy, stability and prosperity.
We should not disguise the fact that the final outcome is not at all a foregone conclusion: the process might reach a deadlock or even break down. I should like to make it quite clear, in this regard, that the Italian Presidency is not willing to make any compromises that do not abide by the spirit of the key elements of the draft produced by the Convention.
In this context, the Presidency believes that greater involvement of the European Parliament in the Intergovernmental Conference's work is essential in order to safeguard the constitutional legacy of the Convention and to avoid falling back into the narrow, nationalistic ways of thinking that produced the obscure agreements at Nice.
At the last Intergovernmental Conference, the European Parliament took part in the group of personal representatives, where it made a constructive and much-appreciated contribution. The Italian Presidency feels that, since preparatory technical working groups will not be formally set up this time, it makes sense for Parliament to be fully involved in the Intergovernmental Conference meetings at Foreign Minister level.
With regard to the meetings of Heads of State or Government, the Italian Presidency undertakes to make every effort to secure agreement on ways of involving the President of Parliament much more and of keeping him much better informed than at previous Intergovernmental Conferences.
The recent Riva del Garda talks did not result in agreed guidelines on this matter. The Heads of State or Government will therefore have to come to a decision on it themselves when the Intergovernmental Conference opens. At that time, the Italian Presidency will work along the lines that I have just sketched out for you.
Today, we are on the eve of a fundamentally important event in the history of European integration. The Italian Government is aware of the role that Parliament has played over the last two decades to achieve a more democratic, more cohesive and fairer Union. It was the Spinelli draft Treaty that reinvigorated that process of European integration which - through the Single Act and the Treaties of Maastricht, Amsterdam and Nice - has led to the completion of the single market, the adoption of the euro, and the ever greater sharing of sovereignty in the fields of foreign policy, justice and home affairs. At the same time, your Parliament, speaking directly for the peoples of the Union, has taken on ever greater and more effective colegislative and monitoring powers. Your support will therefore be crucial in the coming months, which will see the enlarged Europe enter its constitutional phase, the crowning point of the long process that was begun by the founding fathers with the Treaties of Paris and Rome and which should lead us to ever closer union between our states and our citizens. This tradition of a shared understanding strengthens the Italian Presidency's determination to stay in constant contact with the European Parliament: in this spirit, the President of the Republic, Mr Ciampi, will be addressing you next week to express once again the firm belief in Europe that is the joint heritage of all the main political, economic, social and cultural forces in Italy.
Mr President, ladies and gentlemen, together with my friend and colleague Mr Antonio Vitorino, I had the privilege of taking part in all of the work of the Præsidium of the Convention, alongside Mr Klaus Hänsch and Mr Íñigo Méndez de Vigo. We have worked hard together for the last 18 months. I am sure you will allow me to thank them personally and in public, as this is my first opportunity to address Parliament since the work of the Convention was concluded. I should also like to say how grateful I am for the work of all those Members of the European Parliament who served as Conventioneers. Thanks are due too to their deputies and to others who supported them. The oversight exercised by the Committee on Constitutional Affairs, under the chairmanship of Mr Giorgio Napolitano, must also be commended.
Ladies and gentlemen, as was stated a few moments ago, the Convention has now finished its work. It has fulfilled its contract. There is, however, no time for nostalgia. Furthermore, nostalgia is not a good guide in politics, in my opinion. As of today, the Commission and Parliament must again work together in approaching the very sensitive period of the imminent Intergovernmental Conference. We must work just as hard as in the past and face future challenges together. Mr President, I hope the IGC will draft a new and genuine Treaty of Rome. At the end of the Conference, Parliament and the Commission must again work shoulder to shoulder to ensure the text is ratified. This final stage represents a considerable challenge. It entails the citizens or their representatives in each Member State appropriating the text, if I may put it like that.
In this connection, I should like to reiterate my support for the idea that, when the time comes, the future European Constitution should be ratified on the same day across Europe. Ratification would of course take place in accordance with the specific procedures of each of the Member States. At the same time, a single European ratification day would generate a truly European debate, instead of 25 national debates all taking place alongside each other. This could be a first. It is with this in mind that I come amongst you in the House today, to attend the debate on the report by Mr Gil-Robles and Mr Tsatsos.
As I said just now, the latest IGC is about to start. It is not, cannot and will not be like previous IGCs. It will not be comparable to the Amsterdam or Nice Conferences. I was deeply involved in those Conferences. They resulted in a measure of progress, but also in many regrets. This IGC is different because it has the chance of building on the in-depth groundwork undertaken by the Convention. Mr Gil-Robles termed this work intelligent and I agree with him.
As a first point of agreement between Parliament and the Commission, I would like to stress that we both want to ensure that this IGC does not revisit issues on which agreement was reached in the Convention. Further, as you said a moment ago, Mr President, the important balances achieved in the draft Constitution must not be disturbed. The second point on which we agree is on what was accepted at the Convention. Briefly, this means that the values, principles, institutions and even, at the request of the Parliamentary conventioneers, the symbols of the European Union are to be enshrined in the Constitution. It also implies the integration of the Charter of Fundamental Rights, to which Parliament made a significant contribution. Further, it implies establishing the unique legal personality of the European Union and doing away with the pillar structure. There is also the hierarchy of rules. Other elements are clearer delimitation of the competences of the European Union and the extension of the application of the Community and codecision procedures. Another point of consensus is the election of the President of the Commission by the European Parliament. Genuine progress was made in the implementation of an area of freedom, security and justice. Real advances were made too in the field of defence. I hope they will be retained. In this regard, I have had the privilege of chairing the Convention group on defence. In particular, we worked on a proposal for a European Armaments Agency and on a draft Solidarity Clause that would allow for mutual assistance in response to a terrorist attack like the one on 11 September that had such tragic consequences for New York and Washington. Attacks of this nature are always a possibility. We also worked on the creation of the post of Foreign Minister of the European Union. This would make up for what the European Union currently lacks, namely a space where a common diplomatic culture can be patiently nurtured. In the event of crises, Europe would then be able to adopt common positions, based on a common geostrategic assessment. I would remind you of the crisis in Yugoslavia and, more recently, the one in Iraq. These are some of the main achievements enshrined in the Constitution.
Nevertheless, Mr President, ladies and gentlemen, we also agree on what is lacking in this Constitution. To quote Professor Tsatsos, we agree on the progress we still need to make and that we must work together to that end. For instance, this draft Constitution does not really reduce the fields where the requirement for unanimity paralyses and will in future continue to paralyse common action. It does not equip the European Union with the instruments and procedures it needs in the key field of economic governance, as is evident at present. The Constitution does not provide for the less crucial of its provisions to be revised in a more flexible way.
Furthermore, as you are aware, the Commission has considered those provisions of the draft Constitution with implications for its own composition. It wished to propose a better composition than that which currently appears in the text of the Convention. Your two rapporteurs, Mr Gil-Robles and Mr Tsatsos, spoke along these lines on the issue of the composition of the Commission a few moments ago.
Ladies and gentlemen, very many of us here today experienced a sort of enthusiasm throughout these last 18 months of work. I would go as far as to say we were, in a sense, uplifted by being involved in the success of this Convention, thanks to the open and transparent procedure implemented for the first time. Not all the citizens of Europe may actually have felt engaged. Nonetheless, it is at least the first time a great European venture has been prepared outside a secret diplomatic conference. Nevertheless, it is important simply to note today that a new and different stage is about to begin, namely the Intergovernmental Conference. I trust it is clear that the Commission is tackling this new stage in the same spirit with which it tackled the Convention. We are tackling it with the same will to work with you to achieve our common priorities. If we so wish, we do have the opportunity to improve a limited number of the points of the draft Constitution without upsetting the overall balance. We can clarify all the provisions of this draft, especially the scope of their application. This would prevent certain misunderstandings or confusion when the text is ratified. Lastly, we can ensure that this IGC accomplishes the legal revision work entrusted to it by the Convention.
Ladies and gentlemen, it is my sincere belief that, setting aside semantic differences, there is broad agreement between our two institutions on the substance of the matter. The Commission indicated recently in the opinion adopted on 17 September that it is essential this IGC does not call into question the major balances achieved in the draft Constitution as a whole. Allow me to emphasise once again how vital this is. I would also like to reiterate that the College of Commissioners, and in particular the President, Antonio Vitorino and I, are determined to lend our support to the Italian Presidency in achieving this common aim.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to say, on behalf of my group, how extraordinarily grateful we are to the rapporteurs Mr Gil-Robles and Mr Tsatsos, not only because - as was only to be expected - they have done an outstanding job, but also because their work makes political sense, stating as it does that there are things with which we are not satisfied, areas where one could have gone a good deal further, but that considerations of compromise and balance led us to find a way that we should take.
I believe that this is an important message, identical to that expressed by the Italian Presidency of the Council, and that it is for this reason that Parliament and the Italian Presidency of the Council will be able to cooperate constructively at the Intergovernmental Conference. It must be clear to us that this draft constitution represents a considerable advance in almost every area. Whereas Nice created only the formal conditions for enlargement, this constitution creates the conditions under which the enlarged community will be viable, with its viability made manifest by its greater capacity for action, improved decision-making mechanisms and the extension of the principle of majority decision-making. We could certainly have done more but, I believe, the progress is plain to see.
It must be clear to us that the removal of the pillar principle and the possibility of development inherent in the actual constitution change the fundamental structure. I believe that the democratic principle has also been decisively strengthened. The Treaty of Amsterdam represented a breakthrough for the right of codecision, which we are now on the way to completing in the course of making the European Parliament an institution with real capacity to act and real powers of codecision in almost all areas of Community law. It must also, moreover, be apparent to us that opening up the Council's legislative process to the public can make a dramatic leap forward in terms of transparency. I believe it to be crucial that we have a transparent EU, one in which the citizen can establish who is responsible for what, and can upbraid and punish the guilty parties. I believe that, if citizens do not understand how decisions are taken and who is responsible for them, they cannot be expected to accept them. I hope that the influence of national ministries will not be so great in this area as to make transparency in it impossible.
I believe that it amounts to a decisive step forward that we should have a division of competences that will make it much easier for us to say, in future, where Europe has authority and where it does not. This too is important in order that the nation states do not feel that they are losing their identity and that Europe is drawing everything to itself. If competences are clearly delineated, then they are an area in respect of which one can demand improved decision-making processes and greater capacity to act, and there will be fewer grey areas. This ties in with the principle of subsidiarity. I see this as really substantial progress, as this gives the national parliaments the opportunity and hence the awareness of exerting influence when they believe that the subsidiarity principle has been violated. I believe that it is also extraordinarily important in terms of the Community's internal health that the national parliaments have gained for themselves this role, without the levels being confused or decision-making processes made complicated.
It is also important that Europe should be brought closer to its citizens, for it will be, in future, by way of the European parliamentary elections that the president of the Commission will be chosen. It is on the citizen that the EU is founded, and the Charter of Fundamental Rights makes him also its subject, protected by it and with the capacity to act. I believe that this, in future, will be of great significance. Within the European Union, we must also ensure that the balance between large and small, rich and poor, new and old members is guaranteed, so that the small countries feel that the balance in the EU's institutions enables them to put across their point of view and defend their identity. The strength of the larger countries consists in their consideration for the smaller ones. I believe that we have to introduce this into the equation, just as we also have to make it clear that, in structural cooperation in defence and in other areas, when some go on ahead, the door must always be open for others who want to join in at a later date, and that we must put no new obstacles in their way. It must be perfectly clear that this constitution may well be the last chance we have to realise a Europe of equal rights, rather than a two-tier-Europe. In view of Europe's enlargement, it is important that we try to achieve this.
Let me make one final observation. The European Union is also a union of values, as the Charter of Fundamental Rights and the preamble make clear. If we were to be strong enough to associate the religious element - in a spirit of tolerance - with the word 'Christian', that would surely be the sort of progress that would be in the public interest.
Mr President, Mr President?in-Office of the Council, Commissioner, ladies and gentlemen, I would like to say firstly that I am conceding half of my speaking time to Mr Napolitano, Chairman of the Committee on Constitutional Affairs. I still do not understand, after many years, what criteria are used for allocating speaking time in this Parliament, and I believe that Mr Napolitano, as Chairman of the Committee on Constitutional Affairs, deserved time outside of that allocated to the political groups, but this has not been the case. I would ask you to communicate this to the President of Parliament.
Secondly, I would like to express the support of the Group of the Party of European Socialists for the Tsatsos-Gil-Robles report. My colleagues will analyse in detail the aspects which we consider fundamental, with greater authority than my own. What I would like to point out at this stage is that, having heard the Commissioner and being aware of the Commission's document - which I believe fulfils its responsibility, as guardian of the Treaties, to make proposals, and which is important in terms of institutional balance - I believe there is great correlation between what is said in this report, as an assessment of the aspects which are not properly resolved, and what the Commission says. We will have to look for a way to maintain this balance, which we are all claiming to be so fundamental within the institutional triangle.
I would like to make a more specific reference to the future reform of the Constitution. Commissioner Barnier has insisted that, symbolically, we must all vote on the same day. With the outstanding issues - which are the subject of an evolutionary clause, the 'rendez-vous' clause - it is true to say that it does make sense to seek solutions which allow us to resolve the problems we have. I hope that the Italian Presidency can do so.
Having said this, Mr President, and having heard the President?in-Office of the Council, I am going to propose an in voce amendment to the Tsatsos-Gil-Robles text. With the best of intentions, the President?in-Office of the Council has told us that the Italian Presidency wishes to comply with what it promised in this Parliament, but it has also told us, very diplomatically, that in Riva del Garda it did not achieve that. I believe we must state the facts clearly. What would not be acceptable, having had the Convention, would be to hear the words 'Time for bed, children, now we are going to discuss serious matters'. That cannot be the case. It is not acceptable from the point of view not just of transparency, but of democratic responsibility.
Therefore, having also seen what was discussed in Riva del Garda - because the document we have seen does not correspond to what the Italian Presidency is saying here: that we are going to be observers on the same level as such respectable countries as Romania, Bulgaria or Turkey is not a way to give the European Parliament a very worthy position - I would propose that, in paragraph 37, the wording be changed and, rather than saying 'Strongly welcomes the Italian Presidency's assurance', it should say 'Expresses its concern and discontent with the lack of compliance by the Council with the assurances expressed by the Italian Presidency to Parliament'.
This corresponds to reality at this moment. The Italian Presidency has good intentions, but the road to hell is paved with good intentions. What we need to do is to ensure that our representation is worthy and corresponds to reality.
I will end, Mr President, by making a proposal to the Italian Presidency, so that it can communicate it to the Council. The majority of foreign affairs ministers were members of the Convention. We are inviting the members of national parliaments who were members of the Convention to the Committee on Constitutional Affairs. I believe this invitation should be extended to the ministers and the Council, so that these issues may be debated in public, which is what European pubic opinion is demanding.
Mr President, there have been several weeks for us to reflect carefully upon the draft Treaty establishing the Constitution. It is gratifying for those of us who were Members of the Convention to see that, despite some initial posturing, most members of the European Council appear now to be accepting the outcome of the Convention with few qualifications. They can all see that if the IGC discards the outcome of the Convention, then it will fall to them to come up with alternative solutions commanding a greater consensus.
Prime Minister Blair should be especially congratulated for apparently discarding previous British Government positions upon defence. At his Berlin Summit meeting at the weekend, Mr Blair seemed sensibly to accept the Convention's proposals for structured cooperation within and outside Nato, allowing a core group of capable Member States to forge forward to build a common European security and defence policy, not as a last resort but as a first call.
It is a tribute to the Convention process that it stands up to such critical assessment, especially from this House, which is not known for complacency when it comes to these questions.
The Convention certainly examined all the options, refined all the arguments, and took a broad political approach with the common interest of Europe very much at the centre of our work. It is for that reason that this resolution properly demands that the spirit of the Convention - transparent, pluralistic, political - should be brought forward to the IGC.
I support the President's proposals that there should not be technical working groups. I very much support their proposals to have stronger representation of the European Parliament at the IGC. Perhaps it will be possible before the summit on 4 October to reopen this issue at the General Affairs Council next week. An IGC with a more democratic flavour and less diplomatic style will be more successful and much quicker in reaching a conclusion.
Mr President, in giving Europe the text of a Constitution, which will contribute effectively to constructing our future, the Convention has accomplished an important task.
This work must be protected from slanderers and opponents but it must also be further improved upon - it is not true that there is no scope to do this - and we must reject the theories of those who do not want to change anything, or else all the work that has been achieved will come to nothing.
I share and support, therefore, the proactive view taken by Mr Prodi, who sees the value of the texts but is also aware of the limits and risks that could arise from it. More specifically, I will indicate corrections that I feel are necessary and possible. I am not referring to the inadequate content and inadequate social rights, which, as we know, are the result of the specific balance of powers today. It is no coincidence, for example, that the Constituent Assembly which wrote the marvellous Italian Constitution in the post-war period, had as its President the communist, Umberto Terracini, while our Convention is chaired by the extremely respectable but extremely moderate Mr Giscard d'Estaing.
I am, therefore, referring to issues that are purely institutional. Firstly, a full-time President of the Council who is in office for a long period of time, instead of a rotating presidency, would end up overlapping with the President of the Commission and their work would conflict, causing paralysis and crisis in the institutions. Secondly, unanimity voting must be abolished in all areas because the right to veto can, at any time, block any innovative process. Thirdly, there must be a single common foreign policy and it must be accompanied by a European military capacity superseding NATO which would give us not only an independent role but also a stabilising role in the face of the one-sided, imperialist power that is currently present in and threatening the world.
Mr President, ladies and gentlemen, I hope that this House will today back the Convention's draft, and do so by a large majority. We agree overwhelmingly that the best thing about the Convention was that it was not an Intergovernmental Conference. It was largely parliamentary in character, it was held in public, it engaged in dialogue with the public and civil society, and it had many months in which to do its work. The worst thing about the Convention was that it ended up turning into an Intergovernmental Conference after all. Its conclusion was determined by negotiations and haggling behind the scenes, with nations' own interests being played off against the European interest, and threats of vetoes being used.
The Convention was successful when it was free. It followed constitutional logic in producing a draft on the future of Europe. Out of it emerged the draft of a European democracy, the Charter of Fundamental Rights, a republican legal order for Europe, capacity to act and the possibility of a new role in the world. Success eluded the Convention whenever it bowed to governmental pressure and lost itself in a thicket of conflicting interests. Hence we have no European social contract, no European social order, too few decisions taken by majority vote and we still, among other things, have laws made by the Council. The question at issue was not what we could do for Europe, but what we could deny Europe. Many governments are now calling for a 'real' Intergovernmental Conference; this is a dangerous threat, and one founded on very dubious legitimacy.
Mathematically speaking, a plus and a minus add up to a minus. Where is the sense in forcing as chronically unsuccessful a method as an Intergovernmental Conference upon one so successful as the Convention? The outcome, the end result, of this simple arithmetic will be that of an IGC, a 'Nice Mark II' - not the highest common denominator, but the lowest, and were the governments not represented at the Convention, and at the highest level? Did they not brutally force through their positions? Were you not at the Convention, Commissioner Barnier? Did you not agree to a great compromise? Can the Commission really take on the historic responsibility of enabling the governments to unilaterally change this historic consensus for the sake of their own interests? In doing so, are you not enabling the forces of destruction to absolve themselves? Commissioner, your place is alongside the European Parliament as it fights for this compromise. You will have to answer for that; it is perhaps the gravest error in the whole of its period in office for which the Commission will have to account.
What can the Intergovernmental Conference do without demolishing this consensus, without - behind closed doors - perpetuating the same old horse-trading that we saw at Nice? It should accept the Convention's draft, it should deal, in the spirit of the majority in the Convention, with those issues that the governments blocked, those on which there is no consensus, especially the revision clause. That was something on which the Convention could come to no agreement; the Intergovernmental Conference should make it possible for future amendments to the Constitution to be made by a democratic majority. It should, moreover, resolve the inconsistencies between parts 1 and 3, which are largely the result of governmental intervention. If we promise the people the social market economy in part 1, but the free, untrammelled competitive society in part 3, then we are not being honest with the public. If we promise full employment in part 1, but only a high level of employment in part 3, that amounts to a trick, and it will not build confidence in Europe.
If, at this historic moment, we make the wrong choice, we will be leading Europe into a crisis. If, after wrecking the methodology of the Intergovernmental Conference, we go on to wreck and discredit the methodology of the Convention, we will be left with nothing. What will we then be able to do when the crisis strikes? Hard though this compromise may have been for all of us, we should defend the Convention on the future of Europe.
Mr President, ladies and gentlemen, zealous advocates of the Convention want the new Treaty signed on 9 May next year, the anniversary of the 1950 Schuman Declaration. Let us heed Robert Schuman carefully, though! His exact words are these: 'Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity.' I repeat: it will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity.
Now let us see what we have on the table. We have a Convention, to produce which, Mr Giscard d'Estaing told us here, 1 800 speeches were made and thousands of amendments proposed. There was not one vote, however. Not a single vote. This process was not democratic either in principle or in practice, and it far exceeded its mandate. What would it mean, then, if the Convention's conclusions were imposed as final, as the rapporteurs would like, riding roughshod over the powers and responsibilities democratically granted only to the Intergovernmental Conference (IGC)? It would mean a blow against Robert Schuman.
Let us cast our eye once again over the Convention's text, which, say its supporters, should be forcibly enshrined as the Constitution. What do we see there? We see an attempt to make Europe 'all at once', upsetting a long-established balance by means of a new 'single plan'. Another blow against Schuman. Let us remember, moreover, what happened some weeks ago at the IGC planning meeting in Riva del Garda. Various Member States, various countries expressed major reservations about the Convention text. The Union for Europe of the Nations Group has incorporated those reservations into the amendments it has tabled to this report, on the composition of the Commission, the Presidency, the role of Christianity, and so on.
These criticisms received a blunt response from Mr Oskar Fischer in the form of the financial forecasts for 2007-13. The press correctly interpreted the German minister's threat as ill-judged budgetary blackmail. What does this amount to? It amounts to a negation of the 'concrete achievements' which gradually 'create a de facto solidarity'. That was precisely what Schuman was advocating on 9 May 1950.
The united voices of my group, therefore, urge the IGC to look to Schuman's method for its true inspiration, never forgetting 9 May. I would appeal to the Italian Presidency, therefore, not to kowtow to threatening language, to restraints, to blackmail by Member States, and rather to encourage free, equal and open debates. Our responsibility is to prevent the haste and pressure of a few from destroying, against the grain of democracy, the magnificent edifice whose foundations were laid by the Treaty of Rome.
Mr President, I warned the Italian Presidency about its timetable for the Intergovernmental Conference. Twelve meeting days have been set aside this autumn for negotiating a constitution that extremely few people have yet heard of. It is to be adopted on 13 December and signed on 9 May, whereupon we can go to the polls and participate in referendums, but not change the Constitution. That is not fair, and it is not at all democratic.
The peoples of Europe have not yet asked for a Constitution. None of them have been properly involved in the EU elite's plans to transfer electoral power to Brussels. In the Committee on Constitutional Affairs, we agreed, with 22 votes in favour and 3 against, to call upon all the countries, where possible, to hold referendums. The Group for a Europe of Democracies and Diversities supports that decision wholeheartedly. Take that decision now, for it is only when people know that they are to vote on the plans that they begin to take an interest. When matters become serious, people get involved in them. If all the EU countries make up their minds to hold referendums at the same time as the elections to the European Parliament in June, we shall have the opportunity to hold the first common European debate. It will then become apparent whether we can also reach a common conclusion.
I hope and believe that the voters will reject the draft prepared under President Giscard d'Estaing's fairly authoritarian leadership, referred to as consensus. I collected 200 signatures with a view to reversing the procedure so that it might begin with openness. My petition was signed by all the elected representatives from the national parliaments and supported by all the Members of the European Parliament apart from Mr Duhamel. What was requested does not, however, form part of the final report. I collected 123 signatures with a view to ensuring that all the countries should continue to have Commissioners. No such arrangement is, however, part of the consensus. We have instead obtained a division into Commissioners with and without voting rights - a proposal that was not submitted to, or discussed in, the Convention until the very end. The main thrust of the draft Constitution is to transfer much more power from our parliamentary democracies to the Brussels of the officials and lobbyists.
It will soon be impossible for our countries' electorates to change many decisions that can at present be overturned by voters in elections. Our democracies are being vigorously pruned back, and the national parliaments are surrendering power to a degree not matched by the additional influence acquired by the European Parliament. If democracy is to be cut back, the decision to do so should at least be taken democratically by the voters themselves in referendums. Let us therefore call upon the Intergovernmental Conference to urge all the countries to hold referendums. Why not, moreover, prepare two different proposals, namely a democratic federal constitution and a draft treaty for a Europe of the democracies. In that way, we can safely let the European voters take the decision about our common future.
Mr President, Commissioner, ladies and gentlemen, over the past few days we have seen our Heads of State or Government go up, one by one, to the platform at the United Nations, but Europe has not. I think that this image is enough to avoid long debates and, above all, to say what this Constitution lacks.
This Constitution is, without a doubt, the result of laborious institutional bricolage, difficult to explain and even more difficult to understand and, as a result, little liked. It is a complicated work, complex and, I fear, ineffectual. There are indisputable improvements as regards the internal sectors relating to the citizens of Europe or to our lives - those sectors that have been defined as collateral - but the issue that this Constitution does not address or resolve is defining the role, the responsibility, the resources and the procedures necessary to make Europe not only what it is already - a great economic power - but also what it should be, namely a responsible political player on the world stage.
We did not even attempt to respond to this. The Constitution conveys the image of an introverted Europe, of an inward-looking Europe, which is, of course, concerned about the well-being of its own citizens but is not giving itself structures, procedures, commitments or anything at all to help it discharge its responsibilities - which it does have - beyond its borders.
We are not even giving ourselves the instruments to respond to this need for Europe, this appeal to Europe, this demand for Europe - that is so strong in so many parts of the world, from the near east to the southern shores of the Mediterranean - to this need for European values, to be a partner in essentially fairer development which is based more on human, civil and political rights. We condemn ourselves with this Constitution to always and in all cases being towed along by others - grumbling, of course. It is all too easy, but, above all, I think it goes against the spirit and goals of Europe and, in particular, our duties as Europeans towards peoples that, even although not European, are our neighbours.
Ladies and gentlemen, as a longstanding and ever more convinced federalist, for the sake of political realism, for love of the Europe that should be able to draw strength from its own successes to promote other successes, at least in neighbouring countries, I believe that this Constitution is a lost opportunity; an opportunity lost that others will suffer for. It may be that we Europeans will improve our standard of living, but others will suffer for our small-minded actions, our great mediocrity, precisely because we have decided to remain merely a great economic power. That is not enough. This is not what being European means, at least not for me!
Mr President, the Committee on Budgetary Control welcomes the report by Mr Gil-Robles Gil-Delgado and Mr Tsatsos and congratulates the rapporteurs on it.
Our opinion sets out a few points from our area of activity on which we would like clarification. The first is that, in line with its institutional status, the Court of Auditors should be included among the institutions listed in the draft constitution, and its functions should be set out more clearly later on in it. Secondly, the giving of discharge - including to the agencies - should be referred to under the Budgetary and Financial Principles, in order to make it clearer that it is Parliament that exercises democratic control. Thirdly, as regards the establishment of a European public prosecutor, we recommend, on the basis of the original motion put to the Convention by Parliament's delegation, that the establishment of this public prosecutor's office be put in clear terms rather than being left as an optional provision, and that the present unanimity principle in the Council be replaced by the legislative procedure, in other words, by qualified majority voting. We believe that these recommendations would help bring about a Europe of freedom, security and justice in the Constitution.
- (IT) Mr President, ladies and gentlemen, the development of European public law, from the Treaties of Westphalia to the Treaty establishing the European Community, allows us to today accept an innovative idea, once unimaginable, of a constitutional Treaty that brings together characteristics of a Treaty in some parts and those of a constitution in other parts.
The draft that we are examining today represents a great step forwards, in particular, in the field of constructing a single European area of freedom, security and justice. It is a step forwards because the Community method is, for the most part, used in this area, a method which should be the only decision-making method in a federal Europe since it respects the values of democracy and the rule of law, both founded on the principle that laws must be approved by representatives of the people, and, consequently, that European laws must be approved by the European Parliament. Furthermore, it respects the criterion that decisions must be taken by qualified majority voting, which enhances unity, whilst unanimity breeds particularism and divisions: where this method is adopted Europe moves towards the future; where the exclusive power of governments remains, Europe returns to its past, its tragic past.
Mr President, although the Committee on Economic and Monetary Affairs sees the extension of the codecision procedure as being, in principle, much to be welcomed, we do not believe that this goes far enough, as it leaves out policy areas that are crucial to the functioning of the internal market and of the economic and monetary union. It is particularly to be regretted that the simplification of procedures even diminishes the status of joint consultation, as the cooperation procedures have been made merely consultative. We are therefore, of course, less than satisfied, particularly in the areas of competition policy or fiscal policy, which are of immediate relevance to the internal market.
I would also like to point out, though, that we would have liked to see the appointment of a Minister for Economic Affairs, which would, in particular, have enabled us - especially in the euro zone - to make a qualitative leap in terms of how we implement the Lisbon objectives. I also think it regrettable that we have not been able to get the Lisbon process constitutionalised, which means that this new Constitutional Treaty cannot be described as a real European economic constitution. I would, however, like to welcome the way in which the EU's values and objectives are seen as conditional upon sustainable growth, full employment, solidarity and the social market economy, competition and freedom.
Mr President, I would like to add a footnote to the discussion. The privileges and immunities of Members of the European Parliament are still governed by a protocol dating back to 1965 and tailored to the Parliamentary Assembly as it existed at the time. In a letter to the foreign ministers, the Italian Presidency has alluded to the possibility of the protocols being revised, which it sees as desirable. That is something I would very much welcome. Next year, we will have had a directly elected European Parliament for twenty-five years. It is high time for our legal position to be regulated at European level. If not at the Intergovernmental Conference, then when is that to be done?
I might say, by the way, that it is a matter of some indifference to me whether these new rules, which are necessary, are instituted under the Statute or by an act of primary legislation. I am not very concerned about that, and see it as a secondary consideration, but it has to happen, and if it does not, there will be no Members' Statute either.
Mr President, the opinion expressed by the Committee on Industry, External Trade, Research and Energy on the European Constitution and the next Intergovernmental Conference takes a very positive view of the contributions made by the Convention in the field of its competences, and it has expressed this in a document approved virtually unanimously by its members. The Convention has certainly done good work and it must be congratulated on it.
I would like to highlight three points, two positive and one not quite so positive. On the one hand, the consolidation, as an exclusive competence of the Union, of the common trade policy, which represents a step forward, and which, it must be said, will increase the participation of the European Parliament's work in this field.
Secondly, by consolidating the concept of the European Research Area, we will be able to tackle the deficiencies we Europeans have in this field.
Perhaps our only complaint is the fact that the Convention has not decided to integrate the Euratom Treaty into the text of the Constitution, which means that, in this field, there will continue to be an intergovernmental approach, with all the problems that causes.
. Mr President, it is a little difficult to give an opinion on this when half my colleagues seem to believe that there is no point in giving an opinion because we cannot alter the Convention text. However, for what it is worth, I would just say the following.
In many ways the European Union already exercises maximum powers in the area covered by my committee: we have codecision and qualified majority voting. However, there are certain lessons we can draw from our experience. The main lesson that I would draw - which is not embodied in the Convention text - is that we need to be much more careful that we adopt legislation that is put into force. Therefore we need to build into the Constitution or Constitutional Treaty an absolute requirement for the three institutions - the European Commission, the Council of Ministers and the European Parliament - to provide cost-benefit impact assessments of the amendments which they propose for legislation. Unless we do that, we shall continue to adopt legislation which all countries agree with, but which in some countries is ignored and which a lot of countries cannot afford. This will become much more important with the enlargement of the European Union to include a lot of very poor countries. As it is, if we go on with the expectations that we are arousing but cannot fulfil, we will not do Europe or Europe's consumers any good.
. Mr President, the fisheries sector is in crisis. The common fisheries policy has been an abject failure: the core objectives of the CFP were to save jobs and conserve fish stocks, but thousands of jobs have been destroyed and fish stocks have collapsed.
In the name of conservation, our fishermen have been forced to dump two million tonnes of prime dead fish back into the sea every year to comply with the quota scheme. In the name of conservation, our fishermen have suffered tie-ups, lay-offs, emergency closures, decommissioning and plunging incomes. We are struggling now to reform the CFP and to stop the final collapse of the industry in the North Sea and other key sectors.
It is therefore of paramount importance that fisheries policy is highlighted. The committee was alarmed that the Convention seemed to attach fisheries policy to agriculture as a mere appendage. For the hundreds of thousands of people who work in the sector throughout the EU, we are not an appendage to agriculture: we are a major sector. Please ensure that our bid for codecision-making powers in the Committee on Fisheries is endorsed. Please also ensure that we can start playing a meaningful role in the future of the industry.
. (NL) Mr President, the Treaties should include a legal basis for European tourism policy. This has for years been the view of the majority on the Committee on Regional Policy, Transport and Tourism, and I might add that I do not share it. The reason for this request is the following: for a considerable number of regions in the European Union, the tourism industry forms an important, if not the most important, source of income, just as agriculture or industry do in other regions. Many businesses in the tourism industry are small and medium-sized enterprises and would already benefit from regulations for this category. Nevertheless, it is expected that a Community tourism policy would provide extra support for the industry's sustainable development. Prosperity in the relevant regions would increase, thereby benefiting economic and social cohesion. As such, the Committee on Regional Policy, Transport and Tourism would request that a legal basis for European tourism policy be included in the new Treaty.
- (DA) Mr President, the Committee on Women's Rights and Equal Opportunities had a lot of reservations from the beginning about the work of the Convention, simply for the reason that only 17% of the Convention's members were women. Whether or not the deputies were counted alongside the members proper, the same result was produced. What is more, the average age in the Praesidium was 53, the members concerned being men. There was only one woman, who might almost be regarded as a female hostage.
Our reservations remained intact when we saw the first draft. There was absolutely no mention of equality, 'mainstreaming' or anything at all along those lines. Fortunately, things went well in the end. Equality was made one of the fundamental values, and I should like to take the opportunity also to thank all those who have contributed to the Convention's success. There is still a lot to be done, and I wish to emphasise that, if the constitutional Treaty is implemented, there are still areas of relevance in terms of equality where matters are not perfect. That is something of which I should like to ask everyone - the Commission, the Council and the representatives of the European Parliament - to be aware.
Mr President, in ten days' time yet another Intergovernmental Conference will get under way. The European Union seems to be in a state of permanent IGC. Over the last 16 years we have had the Single European Act, the Maastricht Treaty, the Amsterdam Treaty and, more recently, the Nice Treaty. In each case there has been an inevitable process of one-way integration, a sense that the European Union can only be successful if it acquires more and more power. And yet the peoples of Europe meanwhile have been increasingly registering their disillusionment with the European political process, through record low turnouts in European elections. There is a dilemma here for us and cause for concern.
This IGC is leading to something quite different from past treaties. It will seek for the first time to create a constitution for the European Union. The draft constitutional Treaty increases the centralising and integrating agenda which has been the hallmark of European development in recent years. We should be going back to first principles.
At Laeken, the Heads of State and Government called for better and clearer definitions of the EU's competences, simplification of legal instruments, greater democracy, greater transparency and efficiency and for European institutions to be brought closer to the citizens. It is all a far cry from what the Convention has proposed; and now we are being asked to ensure that the IGC does not undermine the Convention in any way. It is back to that same old message: Europe must deepen its integration or risk going backwards. It is time for a reality check and perhaps Sweden warned us of that.
The European Union is in real danger of moving way ahead of what the people of Europe want. For those like me and my party, who believe in membership of the European Union and in a Europe of nation states cooperating closely together, this rush to integration that is represented in the Convention paper risks a backlash from the electorate. I fear that Europe could be facing a crisis of legitimacy. First we were told by the British Government that there was no need for a constitution. Now in Britain we are told such a constitution is essential. Next we are told that the IGC was a mere tidying-up exercise. Then Mr Blair in the UK started signalling furiously that there were redline issues for him in the IGC - on tax, on defence and social security. But according to reports published over the weekend he has sold out on these as well.
My party has a simple and democratic answer to the twisting and tortured approach of the Prime Minister and his government to the IGC, and that is to give the British people a referendum. Let them decide whether this further leap forward towards a federal Europe is in fact what they want. If a referendum is good enough for the peoples of Ireland, Spain and other nations, then I believe it is good enough for the people of the United Kingdom and polls indicate that 80% of people in the UK want it.
The IGC will debate a fundamental shift in the power balance between nation states and the institutions of the European Union. I fear that railroading through a constitutional change of such magnitude at such a late stage in the enlargement process could lead to further disaffection and disillusionment amongst the people of the accession states and of the current 15.
Finally, we in this Parliament have a duty to represent the interests of our electors. By supporting the motion for a resolution in its unamended form we send a signal that the political élite knows what is best for our electors. That is a dangerous message in election year.
Mr President, over and above the initial brief comments that were heard in this House on 3 September 2003, Parliament can now give a much fuller opinion on the draft Constitution adopted by the Convention. It can do this thanks to the careful and impartial analysis provided by the report by Mr Gil-Robles Gil-Delgado and Mr Tsatsos: an analysis advocating turning to account of all the innovations, progress and potential offered by the Convention's draft. It is therefore clear why Parliament is urging the Intergovernmental Conference straight out to do justice to the Convention's result.
I would like to add that we are particularly sensitive to the importance and the emotion of this historic process: the birth of a European Constitution, which was the dream of Altiero Spinelli. The draft supported by him and adopted by this Parliament almost 20 years ago laid the foundations with vision.
This must not, however, prevent us from assessing the text issued by the Convention objectively, to take note of its shortcomings, contradictions and uncertainties. Indeed Mr Gil-Robles Gil-Degado and Mr Tsatsos did not fail to mention them in their report, they did not shirk their responsibility to point them out with the necessary critical spirit.
Mr President-in-Office of the Council, the basic problem is not that Parliament is dissatisfied that certain positions and proposals have not been accepted, but the danger that the EU will not be capable of addressing the challenges awaiting it properly. It is with this in mind that we urge the Intergovernmental Conference to reflect, to look at every possible way of increasing the coherence of the draft Constitution and to prevent any distortion of it, so as to avoid any steps backwards.
Parliament, through its Committee on Constitutional Affairs, will follow the Intergovernmental Conference with the utmost attention and vigilance. The approach that we have chosen to adopt is highly constructive, not uncritical and very responsible, and I believe that there must be no contrast between our attitude and that taken by the Commission, although that is not to deny the distinction between the two institutions or their independence.
The Italian Presidency can count on their united efforts to stand up to the pressure from those governments that want to reopen negotiations because, Mr Antonione, there have already been negotiations in the Convention and to reopen them on the fundamental issues would make the Conference unmanageable. I hope that the Italian Presidency will show itself to be consistent and firm.
Mr President, I think that all those of us who are well disposed towards the Convention should go out and pull no punches in making the fact public. There are some who criticise the Convention, but I think that most of us in the House today can see that the Convention method has worked. It is a success, and it has come to stay. There is, in actual fact, talk of a democratic step forward, and that is something we should emphasise. It is not perfect, but it is a democratic advance in relation to all the previous Intergovernmental Conferences. Moreover, the fact that we have had this broad debate is a sound foundation for the forthcoming Intergovernmental Conference.
There are some who thought that the people should have been more fully involved. That is possibly the case, but people cannot perhaps be expected to run around discussing constitutional treaties in the middle of their everyday lives. That is of course, in a way, what they have elected ourselves, as MEPs, to do.
We have, however, devised, in this House, a number of basic conditions that would enable people to be involved more fully. I shall mention a couple of these conditions. First of all, simplification would in itself make it easier for people to take an interest and to understand the Treaty and European development.
Secondly, we have now brought about a situation which the basis of values on which we operate in Europe has been defined in detail. This is a very good thing, bringing the EU closer to the people and increasing their understanding. The fact that we have arranged for the practical political objectives of our cooperation to be specified is also of great value to people. I think, too, that we in Parliament can safely say that there are no other regions in the world that have those values and objectives underpinning their political cooperation. It is quite simply splendid.
The third good thing is that the national parliaments are now being given greater responsibility than they had previously, and the fourth is, of course, that those of us in Parliament are now obliged, in very practical terms, to follow up matters in all our work, irrespective of the subject. I can quote, as an example, Mr Cashman's report, which we shall be debating later.
Last of all, I wish to refer to one matter that was not mentioned. We found no solution to the problem of our two homes. We did not resolve the basic issue, namely that the European Parliament itself must decide where it will hold its sessions. That, moreover, is an issue that I should very much like to call upon the Italian Presidency to address. I know it is difficult, but we shall never obtain proper acceptance of European work if the Members of the European Parliament chase around as they do at present.
Mr President, despite the highly polarised positions that were taken up, the Convention has produced a draft Constitution that possesses relative internal consistency. As a member of the Convention, I supported the outcome of the proceedings with its overall content in mind, although, like others, I was unable to assent to all the statements made.
What will come out of all this is, for the first time in the history of European integration, a European constitution establishing a framework within which many millions of people in over twenty-five states can live together; that is what is really significant. I see it as a positive thing that the EU as a whole will become more democratic, that progress has been made in the separation of the powers, that Parliament will be given more rights and that referendums will be introduced. It is also very important to me that the EU can become more social, although this presupposes that we stick to the goals and values set out in Part I. What that means is that, if we are to have the social mission, as incorporated in the Convention's draft, the Intergovernmental Conference must resist the European Central Bank's insistence that this provision be revised.
Above all else, the Intergovernmental Conference must complete the work that the Convention ended up being unable to do. That is a matter of political and legal obligation. How are the public to understand a constitutional document that presents them - and I know I am exaggerating - with two different economic philosophies: on the one hand, the social market economy, balanced economic growth and full employment; on the other hand, an open market economy with free competition and merely a high level of employment? I might add that the same applies to other aspects. This makes it important that Amendment No 3 be adopted today and that this House should give the Intergovernmental Conference a clear mandate to do away with the inconsistencies between Part III and Part I.
I would also like to say in unmistakeable terms that I reject all those provisions intended to develop the European Union as a military and interventionist power. That is not Europe's way of emancipating itself from American hegemony; it will be by way of civil conflict resolution and civil conflict prevention that the European Union will become a respected partner on the international stage. Nor is it acceptable for the Constitution to oblige the Member States to enhance their military capacities at the same time as there is no more money available for social security expenditure, pensions or education, and while new indebtedness is reaching dizzying levels.
I believe that the Intergovernmental Conference should also be guided by the ideals and the spirit of the Convention. It is because the public have a right to see how the second stage of the constitutional process proceeds that the governments should hold their sessions in public and in a transparent manner.
Mr President, I am speaking here on behalf of those who dream of a truly united Europe of regions and peoples, a Europe that the proposed constitution will not bring about. As is stated in the Tsatsos report, it is a major step in the Union's democratisation process, but we are still not developing into the decisive and transparent Europe that can play a role on the world stage and inspire confidence in its own citizens. Sovereignty only rests with a few Member States that boast their own constitutional structure. The diversity of languages and cultures is only recognised within the Member States that grant this recognition. The regions that have constitutional authority are witnessing the accession to the EU of some ten new Member States, some of which are smaller than those of their own regions that possess constitutional powers, such as Flanders, Scotland, Catalonia, Wales, and so on. These sovereign states may even be less willing to work towards the establishment of a real Union. This will become clear shortly in the IGC. However, the small states are also our allies. I would like to urge them to help defend the result that has been achieved in this convention. At least a certain balance has been achieved in these texts. There is a certain unity in diversity, but we should, above all, continue to uphold these latter aspects together.
Mr President, I should like to congratulate my colleagues Mr Gil-Robles Gil-Delgado and Mr Tsatsos for the report they have presented to us today.
The draft Treaty presented to our EU leaders in Thessaloniki forms the basis for discussions on a final agreed text at European Union level. The vast majority of people agree that the European Union must change the procedures it uses if it is to become a more effective political body in a Community of 25 Member States.
The discussions that will take place on 4 October will be the next phase of these important negotiations. The model for decision-making within the Union dates back, in part, to when the European Economic Community was a six-Member organisation in the late 1950s. This is an inadequate structure in a Community of over 25 Member States.
I believe in the principle of equality between small and large Member States. In particular I believe that representation within the European Commission should be based on a system of strict equality between small and large states. I support the continuation of each Member State of the Union having the right to appoint a nominee as a full voting member of the European Commission.
It is important also that the precise role of the European Union President / President of the European Council is clearly specified in the new Treaty. Equally I welcome the fact that the new Treaty will define the powers between the European Commission itself and the individual Member States of the Union.
I have some reservations in the context of the negotiations in the IGC. The issue of taxation must remain the preserve and remit of the individual Member States' governments. I do not believe that support from the citizens of the Union for the EU extends to the area of deciding taxation levels in Europe. Ever since the European Convention was set up, however, extensive negotiations and discussions have taken place across all elements of European Union society. Over the coming months we must approach these negotiations with firm determination so that an agreement can be secured on a text for the final Treaty, which hopefully would govern the operation of the Union for the next 50 years.
Mr President, the vote in Sweden is a clear illustration of the political and economic situation in which, with three wealthy countries like Great Britain, Sweden and Denmark outside the euro, we are preparing to launch the European Constitution. It will not, I fear, succeed in stopping the process that seeks to cancel out national and regional potential but, rather, it will advance the construction of a European superstate governed by a stateless technocracy which will go wherever globalisation takes it.
A European Constitution, especially today with the serious challenge represented by China - which, in addition to its products, has succeeded in imitating even the logo of the European Union - should, instead, provide for the reintroduction of customs duties and limits to protect our production, in particular to protect the system of small and medium sized enterprises and our agrifood production. It should, first and foremost, enshrine the value of the protection and development of our cultural identities to preserve an ethno-cultural, historical and linguistically unique heritage in the world.
For us citizens of Padania, it is unacceptable that a European Constitution should, instead of drawing its inspiration from the historical root of Charlemagne, appear to take the euro-dollar relationship as its only spiritual guiding principle. It should, instead, lay claim to its own Christian roots with pride, in particular in the face of the grave danger of creeping Islamicisation. Furthermore, it is unacceptable that there should be no specific reference to the rights of peoples, even though those rights have been confirmed in various UN resolutions, or, in particular, to the principle of self-determination of peoples - inalienable for us citizens of Padania - and that has called forth legitimate protests from representatives of non-Italian ethnic groups in the Italian State, including the Sardinians and the people of the Valle d'Aosta and South Tyrol.
Sixty years on from the Declaration of Chivasso, the historic document marking the birth of federalism drawn up 19 December 1943 - particularly difficult times for Europe and for our country - by representatives from the Valle d'Aosta, the Waldensians and the people of Provençe to protect the regional cultures against centralism from Rome, we cannot endorse a Constitution that ignores the rights of peoples and regions if we want to respect the ideals of these fathers.
Mr President, the Intergovernmental Conference that will open in Rome on 4 October represents an extraordinary opportunity for the whole of the European Union, for almost 500 million citizens that are, at last, calling for institutions that are more in touch with the people than they have been to date. It would be an extremely serious political error to allow the IGC to fail and not to give Europe its first Constitution.
I am an optimist and I am personally convinced that no one will want to be responsible for undoing the work of the Convention and for wiping out the hope of having a Europe that is politically strong and independent at last, a Europe that can play the part of the power required to balance an international situation dominated today by the United States, with the prospect of an increase in China's power in the future. Let us be clear: we believe in a more influential Europe which is independent from the United States but, at the same time, a friend and ally of a country and a people that have also made a decisive contribution to ensuring freedom and democracy in our continent.
I share the opinion of the Italian Presidency and those who believe that the structure adopted by the Convention cannot be radically changed. Perfection is the enemy of good: pursuing unfeasible projects would mean not achieving the goal towards which we are all striving. It would be very serious, as you have said here, Mr Antonione, to accept substantial compromises and I welcome this opportunity - as a Member of the European Parliament - to thank the Italian Presidency for its endeavours to ensure that this House is represented in the Intergovernmental Conference. I therefore endorse the line taken in the report by Mr Gil-Robles Gil-Delgrado and Mr Tsatsos regarding the need for the European Parliament to play an important role, and I hope that other countries will follow the advice of the Italian Presidency and rally round to support the commitment taken in this House by President Berlusconi.
Some corrections will, of course, have to be made to the text adopted by the Convention, such as, for example, an increase in the number of areas where decisions can be made by qualified majority voting and the need to reach agreement on the number and role of Commissioners. Then, it would be a serious historical error, Mr President, to exclude any reference to Europe's Judaeo-Christian roots. I am not saying that we should renounce the secular nature of the institutions; on the contrary, we would be reinforcing this inalienable characteristic, remembering the command given in the gospels to 'give to Caesar what is Caesar's and to God what is God's'.
It is appropriate here to recall the words of many laymen - I am thinking here of the philosopher, Norberto Bobbio, the philosopher, Benedetto Croce - who insisted on the role and the importance of religions in the history and growth of Europe. How can we fail to mention a great painter such as Marc Chagall, a European painter, Jewish, who also devoted himself to depicting the spirituality of Europeans, and who confirmed that painters have dipped their brushes into that colourful alphabet of hope that are the Sacred Scriptures. Turning now to those who are forming ranks to oppose this choice, I would also like to recall the words of Chancellor Schroeder, who stated in the Bundestag that he was not against inserting the reference to Judaeo-Christian roots into the Constitutional Treaty.
A Europe that wants to explore new horizons, called upon to bring together new citizens of different religions, really cannot afford to erase its own roots. Mr President, we cannot explore new horizons if we do not know where we came from.
Mr President, subject to a few amendments, my Group fully supports the motion for a resolution put before us and so ably drafted by the rapporteurs, Mr Tsatsos and Mr Gil-Robles Gil-Delgado.
The great challenge facing us now is to get the Constitution through the IGC without it being dismantled bit by bit. That is why we welcome the fact that this motion for a resolution which we will adopt is not calling for significant changes to the draft Constitution. Of course it rightly expresses some criticisms: it highlights shortcomings in the Constitution. However, this is done to show that we too have compromised to achieve this result. The package that has been agreed in the Constitution is, nonetheless, one that takes the European Union forward in a number of ways as regards democracy, efficiency, transparency and understandability of the Union. It therefore deserves to be adopted by the IGC.
There are dangers lurking. There are governments - Spain, for instance - which object to the system of double majority in the Council and want to revert to the Nice system, which is complex, not understandable and not a very sensible system. Why should we accept a retrograde move to allow one or more governments to preserve what is, frankly, an unfair system? There are governments that want to reopen the question of the composition of the Commission. I, too, have some doubts about the formula of the Commission. However, I recognise that it is part of a wider compromise that was achieved in the IGC. The key question is: what is the remedy for this? If we move to one Commissioner per Member State and one vote per Commissioner, would we not be turning the Commission into a sort of Coreper, an intergovernmental body? That is not what the role of the Commission should be.
I also oppose those who wish to make a reference to religion in the Constitution. We are a Union of diverse religions, of religious pluralism. There are people in our Union who are not religious. We should not impose a particular view on religion in the Constitution. That would be a form of cultural imperialism.
Finally, I turn to the issue of a referendum. It is not up to the European Union to tell its Member States what procedure they should use internally to ratify a treaty setting up a constitution. That is a matter for each Member State in accordance with its Constitution and its traditions. Therefore I oppose the position taken by Mr Evans and others that this Parliament should tell Member States what procedure they should use to ratify and we will be seeking to amend that paragraph accordingly.
Mr President, in my opinion it is a positive sign that the Convention's proposals strengthen cooperation between the Council and governments in Union decision-making. The weakest link in the proposed new Treaty is the proposals concerning the Council. Although many objected beforehand to the establishment of new institutions, the Convention is actually proposing that two new institutions should be created. The European Council is to be considered as a separate institution, and it is being proposed that it should have an external President. Both proposals are the wrong ones.
The Council must be considered in the new Treaty as a single institution, and a prime minister or president who is in office must be elected as its long-term President. The Presidencies of Councils of Ministers for the various areas of policy must be shared among the representatives of more than one country. The Presidencies must be for two and a half years, and the Member States must be treated impartially when assigning them.
Such a reform of the Council would correspond to the proposals that Secretary General of the European Council, Javier Solana, made over a year ago. They must be given consideration in the Intergovernmental Conference, as the Group of the European Liberal, Democrat and Reform Party proposes in Amendment No 28.
Mr President, I endorse the readings and proposals of our two rapporteurs. As they themselves said, there are negative points and there are obstacles which we shall find in our path towards unification and which we shall have to overcome in order to cast an informed vote.
One of these is the reform process. It is impossible for half the Treaty, 150 articles in part three, to have a non-revisable status, because that is where we shall end up with the provisions which we are planning; in other words, policies will be regime. That is impossible. It goes against every political development of Europe in every direction.
Secondly, we cannot proceed with the budget as it is being configured today. We are making a clownish trick here of what we teach our first-year economics students. How can we have a budget which says, 'here is your money, now decide what policies you are going to introduce', instead of saying what policies we want and then seeing what budget will serve them?
Third point: the Convention itself did not accept nor, I imagine, will the Intergovernmental Conference proceed with the concept of the Ministers for Finance. Where is the cohesion of the eurozone, the symmetry between economic and monetary policy, to come from? Where will the real hard core of the European Union come from, if not from here? I think that it is a huge mistake and we shall find that too in our path. The same applies to the timidity on issues of security and defence. My honourable friend Mr Cossutta said as much, I shall not repeat him.
Allow me to comment on one last issue, the reference to religions. I fail to understand which religions they wish to cite as being of value. Or why we need to refer to what is indeed the important history of Christianity but not, for example, to the history of free thinking? Or even of anti-clericalism, which inspired the Enlightenment, which inspired revolutions and intellectuals and policies in Europe. Or why we should not refer to the big names? For me, the face of Europe is Aristotle, it is Erasmus, it is Mozart, it is Marx, it is Freud. Are we going to impose them on our citizens? Let us allow our citizens a pluralistic choice for their future lives and careers. Perhaps this pluralism will be the real face of Europe.
Mr President, ladies and gentlemen, in the Book of Revelation the number of the beast is 666. The equivalent in our draft Constitution is 473, that is Section 4, Article 7, paragraph 3. This is the revision clause. It could be termed the 'in perpetuity clause' as henceforth double unanimity will be needed to dot any I or cross any T. I refer to unanimity at the IGC and at the level of ratification. One might as well say that this is impossibility set in stone. I would also like to highlight that no consensus has been reached on this article, as it was not debated in depth in plenary at the Convention, given the time pressure of the last few days.
The question arises as to whether this Convention text is a treaty or a constitution. The terms of a treaty can be amended if there is the unanimous agreement of the contracting parties. The terms of a constitution can be amended by a qualified or overqualified majority. Constitutions are never amended by unanimity, however.
If the aim is to create a constitution, an adjustment is certainly called for. A new clause will be needed to facilitate progress. This could be some kind of enabling clause, for example. The draft Constitution already has many such clauses. The report itself is extremely weak on this point. Even so, our rapporteurs themselves state there is a danger of collapse if no changes are made. We have no right over the future of others. Article 4.7.3 must therefore be amended.
Mr President, this Constitution does not reflect the thoughts, hopes and aspirations of ordinary people. It does nothing for jobs or economic growth and widens further still the democratic deficit. The gap between the governors and the governed is now a gaping chasm.
Those who wish to force this Constitution upon the peoples of Europe should pause for thought. If national governments attempt to pass this without consulting the people, it will be a constitutional abomination. Worse still, it is a very dangerous thing to do because when people realise that voting in general elections can change nothing - because the power has been given away - what are they left with? All they are left with is to resort to civil disobedience, and civil disobedience can quickly break down into civil disorder.
Free and fair referendums must be held in every Member State or you will unleash the very nationalism that the EU was supposed to stop.
Mr President, I should first of all like to thank the two rapporteurs, Mr Gil-Robles and Mr Tsatsos, for their excellent analysis and their report on the Convention's activities. I am also indebted to the Italian Presidency for its constructive approach, and Commissioner Barnier, who, together with Commissioner Vitorino, played such a key role in the Convention.
For me, the work that I have done on behalf of our Parliament in the Convention is the single most important piece of work that I have done in my career in the European Parliament that has spanned twenty years. To work on a constitution for twenty-five, and soon perhaps thirty, European Member States, is to work on an important part of our common history. When we consider Europe's violent past, we realise all the more that it is a very big step in the right direction, one that should bring peace and development to present and future generations.
Does this now mean that the work that has been done is complete? No, but perfection is not in any case within the grasp of human beings. We can, however, establish that the Convention has achieved more than the amendments to the Treaties of Maastricht, Amsterdam and Nice together. This is why the model of the Convention should be preserved also in future. We now know that a Convention achieves a great deal more than the normal IGC.
I will quote five positive elements: the Charter of Fundamental Rights of the European Union has been incorporated in the constitution, which also includes a sound anti-discrimination clause. The Union's constitutional standards and values as a community of law have been laid down effectively. In the relationship between the Council, Commission and Parliament, transparency and democratic procedures have now taken centre stage, and Parliament has been granted sound powers in terms of codecision legislation whereby decision-making by majority has become the rule. The whole legislative system and process have become a lot simpler and more transparent, with more openness in the Council, as a result of which the Council has now, in my opinion, taken on the character of a Senate. The concept of subsidiarity is expressed far more effectively through the national and also regional parliaments being given their own roles to play in the European decision-making processes, so that the Union's activities can be carried out a great deal closer to the European citizen.
As I have already said, the result is good, but it is not perfect. The shortcomings I should like to mention are the lack of a qualified majority in the decision-making process on foreign policy, trade agreements and financial perspectives. Furthermore, I take the view that every Member State should retain its own Commissioner. These shortcomings, however, are not so serious that we cannot be positive about the document. I sincerely hope that the Heads of Government will reach agreement about this Constitution before Christmas, so that we can equip ourselves with this document for the European elections, and can add the positive judgments of the European citizens to it.
Mrs Maij-Weggen, you started your speech by thanking everyone for their contributions to the Convention. I should like to thank you for your contribution to this House. I understand that this is the last speech you will make to the House. We appreciate your work over the many years you have been a Member here.
Mr President, the draft Constitution is good for the whole of the Union and for each of its Member States, because it benefits the citizens by making the Union more effective in terms of resolving its people's aspirations and by doing so in a more democratic way, thereby increasing its legitimacy.
The Convention was a success. In a transparent fashion, it enshrined a broad consensus in the draft Constitution, a solid balance which involves this Parliament, the Commission and the national parliaments and governments, which undoubtedly moves the European Union forward.
We are undergoing a Constitution-building process, of which the Intergovernmental Conference (IGC) must be one stage, and it must not dilute or reduce the fundamental content of the main progress made in the draft Constitution. These include the Charter of Fundamental Rights of a binding nature, the legislative procedure as a general rule, the extension of the qualified majority, the creation of institutional figures - such as the Minister for Foreign Affairs - who are clearly useful, the progress on justice and home affairs and, of course, the Convention as an essential method for future constitutional reform.
We would have liked more progress: for example, greater extension of the qualified majority, for there to be no exceptions to the legislative procedure, a strengthening of economic and social government, or more flexible constitutional ratification or revision procedures, but we can achieve all of this through future constitutional development, on the basis of a co-relationship between clearly Europeanist forces.
In order for the IGC to be a success, furthermore, it must properly resolve the problems which are still on the table. One example of this is achieving an institutional balance within which each country is suitably represented. All the governments must contribute to achieving this, doing so with the same agreement-seeking spirit which existed in the Convention, strengthening the consensus in it and in the whole of the draft Constitution.
Governments, the Commission, the national parliaments and we, in the European Parliament, must send a positive message to the citizens so that they support this Constitution and, if possible, do so by means of a referendum. There is no doubt that the text of this report sends this message; we therefore congratulate and support the rapporteurs and their text.
Mr President, on a point of order, with your permission I should like to draw the House's attention to the fact that we have in the official gallery the President of the Chilean Christian Democratic Party, Senator Adolfo Zaldívar. Chile is, as you know, a country with which we have one of the most far-reaching association agreements for trade and we in the House should extend our normal welcome to Senator Zaldívar.
The Senator is most welcome to the House.
Mr President, ladies and gentlemen, the proposed European Constitution represents undeniable progress in the process of European construction and I fully agree with the assessment of my colleague from the Group of the European Liberal, Democrat and Reform Party, Mr Andrew Duff, in this regard. However, we Catalan Members from Convergencia i Unió will abstain.
The reason is that an aspect which is fundamental to us, and I believe also to many European citizens, has not been considered as fully as we had asked for. The peoples of Europe who are identifiable as stateless nations, or in regions with a strong personality and sense of identity, have not been associated in the manner we called for.
It is true that the draft Constitution takes up certain principles which we believe to be valid, but it does not include the guarantees we called for in order to associate the regions with full legislative powers with the European institutions, nor does it guarantee that they have access to the Court of Justice, nor does it ensure the inclusion in its linguistic system of languages which are official in the Member States. That means that a language such as Catalan - which will be the eighth most widely-spoken in the enlarged Union - lacks and will lack the Union's official recognition and there will be no guarantee that it will have it.
I would insist that we recognise the positive elements of this Constitution and the inclusion of the principles relating to cultural and linguistic diversity and the principle of subsidiarity for the regions, which we believe to be very important, and a modest degree of progress in terms of the competences of the Committee of the Regions. However, for the reasons I have given, we shall reserve our definitive vote for the result of the Intergovernmental Conference.
Mr President, under the Constitution the present European Union will be abolished and in its place a new one will be established, which, according to the Constitution, reflects the will of the people and states. We know how to discover the will of states. It is represented by governments and national parliaments. The will of the people is not always the same as the will of states, and, to learn what it is, there is no alternative but to have a referendum. The fairest course of action would be to arrange one in each Member State separately but on the same day.
If the subject of a referendum were the Convention's draft Constitution without any amendments to it, I would vote against it and I would urge others to vote the same way. The reason is that the Convention worked undemocratically. It had a Praesidium, a Politburo-style dictatorship, and the Convention did not vote on the more than 6 000 proposed amendments made by its members or the final outcome.
The Convention brought about a redistribution of power that favoured the big countries and the Union was militarised. The Member States lose their right to a permanent Commissioner with voting rights, and in future will not be able to choose their own Commissioner. All candidate Commissioners must be committed to the Europe issue, but what is this Europe issue? It is the issue of federalism. The EU is to be made into a federation, and on the last night the Convention, acting against the mandate for a Constitution presented at the Thessaloniki Summit, even adopted the symbols of a federation, with its own flag, anthem and national day.
Under the Constitution the EU will become militarised. That means a new type of military structural cooperation and a declaration under the Constitution that Member States will give each other collective defence guarantees. A commander in the Finnish army said that acceptance of this declaration would take Finland into NATO, and that is something our nation will not agree to. These are the reasons for saying no to such a constitution.
Mr President, Commissioner, I must say you are right. I deplore the weakness of the political message delivered by Parliament's report. Clearly, the draft Constitutional Treaty represents an improvement over the Treaty of Nice. It is, however, appropriate to highlight its serious deficiencies. If the IGC does not rectify these, they will pose a considerable handicap to the government and future development of a European Union of 27 Member States. Maintaining unanimity for decision-making on crucial issues and the procedure for the future revision of treaties are particularly problematic areas.
On the eve of the IGC, and in view of the positions adopted by governments wishing to renegotiate certain articles of the treaty, the European Commission showed political wisdom. In its remarkable opinion, the Commission underlined the weaknesses of the text and the need to improve it. The Commission is sending out the right political signal whereas Parliament is sending out the wrong one. This is why I will vote against the European Parliament report. In so doing I shall be demonstrating my differences with the majority of my colleagues. Thank you.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Convention has presented its responses to the questions posed at Laeken in the form of a draft Constitution. We are all aware and appreciative of the high quality and lofty ambitions of those responses. They are not desultory, but form one body, whose feet are firmly planted on the ground and which is prepared, with great pragmatism, to imagine a responsible and challenging future for Europe.
The thinking behind the draft on the table is not short-termist or experimental. As a Constitution, this text aspires to permanence. As the work of human hands, however, it is not perfect or polished. It can and should be fine-tuned, as long as its basic equilibrium is maintained. The Gil-Robles - Tsatsos report is very clear in that regard. The Intergovernmental Conference can and should make the text of the Constitution more coherent, and improve some of its proposals. In this connection, I would like to support what the rapporteur, Mr Gil-Robles, and the Chairman of the Committee on Constitutional Affairs, Mr Napolitano, have already said about the problems of the two-tier regime for the composition and functioning of the Commission, which, to my mind, is undesirable because it is inefficient.
Commissioner Barnier spoke to us a moment ago of nostalgia, warning us that it is not a good guide in politics. I can think of no better advice to give the Heads of Government charged with approving the Constitution at the next Intergovernmental Conference, for the process they are currently overseeing is not like previous revisions of the Treaties. The Convention was not simply a preparatory phase, as its predecessors were. It led to very important political balances and consensuses being achieved, and they should remain intact. The Heads of Government, therefore, are obliged to do much better. The responsibility they bear is thus much greater.
Mr President, the Convention was an assembly of all parliaments, all governments, and the Commission. The Intergovernmental Conference is only an assembly of all the governments. It is quite clear that, in this historic process of giving Europe a constitution, it is no longer the Intergovernmental Conference that enjoys the greater democratic legitimacy, but the Convention. I would therefore see it as quite utterly unacceptable for the Intergovernmental Conference to wreck the political substance and hence the political compromises that the Convention arrived at.
Few are saying this - although Mr Voggenhuber has done so in very clear language - but the thought is in the minds of many that the issue of whether the Intergovernmental Conference should alter what came out of the Convention, is also a power issue between the governments and parliaments of the European Union. It has to be made perfectly clear that any change in what the Convention produced would be a vote of no confidence in the parliaments, which made up a majority in the Convention. That would certainly have an effect on the process of ratification, whether that be by the parliaments or by referendum, and hence on public acceptance of the Constitution.
Commissioner Barnier, you always took a very progressive line in the Convention. We did a lot of work together, and we did it well, but now I am disappointed in the Commission, which accepts the position of certain governments rather than that of most of the parliaments, which do not want any alterations to the Convention's draft. As I see it, this indicates that the Commission is not up to date. Nor do I know what the IGC is meant to produce by way of a positive outcome. You can just imagine how they will again be haggling, the sort of cattle market it will turn into, and things can, in fact, only get worse. I am not very confident about all this.
Finally, Mr Dimitrakopoulos and I were rapporteurs together in Nice, when Parliament demanded much and got little. With the Gil-Robles/Tsatsos report, we are now asking for little and hoping to get much, by which I mean that we are hoping that the IGC will change nothing, and that would be a great deal. I congratulate Mr Gil-Robles and Mr Tsatsos on having formulated this in such exact terms in the historic period in which we find ourselves!
Mr President, Mr Antonione, Commissioner, ladies and gentlemen, I would like to express my appreciation of and full support for the content of the report under discussion. We would obviously have preferred the text proposed by the Convention to be more advanced in terms of the process of integration but we realise that the compromise reached is the only one possible, and it is this that we need to admit by agreeing with President Giscard d'Estaing's statement when, opening the work of the Convention, he said that our unity is the reason for our existence.
I believe that a text that has such broad backing cannot easily be modified by the Intergovernmental Conference, except in some minor aspects. There is, however, only one issue, the most important issue, on which we need to put pressure on the Intergovernmental Conference, namely the rules for the revision of the Constitutional Treaty. If every single amendment to the Constitution is to depend on the unanimity of the 25 or 27 - or, in future, even more - Member States, then the risk is that this great step in the history of Europe will ultimately serve to constrain on Europe's future and put an end to its hopes.
Mr President, as a Euro-enthusiast and a Catalan I should be very disappointed by this draft Constitution. Despite the efforts of my fellow Member from Scotland, Mr Neil MacCormick, those of us Parliament terms regionalists did not succeed in having our demands accepted. Our demands were a model of moderation. We wanted to be able to participate at a European level as far as our legislative competencies permitted. We wanted the right to submit cases to European jurisdiction to defend the latter. We wanted equal language rights and we wanted internal enlargement to be an option. For the most part, the Convention kept to the philosophy of the Treaty of Westphalia and the concept of the nation state.
As a Euro-enthusiast and a Catalan, I should be very disappointed, and yet I am not. I am not disappointed because my fellow countrymen from Salses to Guadamar, from Fraga to Maó, have already come to the logical conclusion. The State of Catalonia must be re-established if we are to be able to contribute fully to Europe. Ladies and gentlemen, I assure you that the process of enlargement will not stop at the Balkans. The day will soon come when my country, having regained its liberty and dignity, will be knocking on this door. You will not refuse us entry. As you well know, we have been Europeans ever since the days of Charlemagne.
Mr President, I believe we are experiencing a real crisis of confidence at the European level. We need look no further than the overwhelming vote against the euro in Sweden and the stinging defeat suffered by Commissioner Lamy at Cancún. There is also the faintly ridiculous arm-wrestling between the Commission and France over both the Stability Pact and the Alstom affair. To cap it all, this draft Constitution is now to be submitted to the Member States.
For my part, I would not lose sleep over whether to align myself with Parliament, the Commission or the Member States. It seems to me that the problem does not concern relationships between the European institutions. Rather, it concerns the relationship between the European institutions and the people of Europe. I therefore think it is essential for a referendum on this draft Constitution to be held in all Member States at the same time as the European elections. I regret that the Tsatsos report does not make a clearer reference to this.
I urge you to give careful consideration to the options before us. If this is a constitution, a referendum is needed. If there is no referendum, it cannot be a constitution.
Mr President, I shall begin in the same way as many of the previous speakers and thank the rapporteurs. Mr Gil-Robles and Mr Tsatsos have done good work, and so we should endorse what they are basically saying, that is, that the consensus achieved by the Convention should not again be unwrapped.
There was, though, one area of the Convention's work where consensus was no longer sought, in which a number of the 'more equal' in the praesidium ruthlessly forced through their interests and those of Europe's 'big boys'. The issue to which I refer is that of the composition of the Commission, the outcome of which was one to which the small and medium-sized states in the EU cannot say 'yes'. A Commission in which not all the Member States were always fully and equally represented would lose the political legitimacy that meant that all the previous Commissions were fully-fledged players in the European Union. It might well survive as a perhaps more efficient body, albeit one consisting exclusively of technocrats. The Council would then cease to be part of the present balance and would start to assume supreme power. That cannot happen; it must not be allowed to happen.
In the interests of all Europeans, not only of those from the small and medium-sized Member States, we need the IGC to give a different answer on the one point where the Convention's praesidium no longer sought the consensus of all. In the interests of all Europeans, we will need, in the future too, a representative and fully-fledged Commission with one Commissioner from each country, one that will carry political weight and really give every one of the EU's citizens the feeling of being equally represented in all the European institutions. That is what the IGC must ensure; it should not do much more than that.
Mr President, 2004 will be the year of the European constitution. Despite initial scepticism, the Convention has managed to strike an admirable compromise. The constitution will certainly contain things that we in this House would have preferred differently. However, the result still deserves our support. First of all, I should like to express my surprise at the fact that some, including the Dutch Government, argue in favour of including God - Christianity - in the European constitution. If this were done, where would that leave the separation of state and religion, on which modern democracy - the very foundation of our united Europe - is based? Is God not above the law? How can Liberal government parties endorse this?
Secondly, we indicated in the resolution that all Member States should hold referendums on the constitution, where possible, according to the constitution, on the day of the European elections. I myself am a great supporter of a referendum. I think that an important decision about the European constitution cannot be left to Heads of Government alone. Such a referendum is likely to take place in my country, the Netherlands, and I am delighted at this, especially now that it transpires that more than 80% of the Dutch population intend to vote. Unfortunately, the Dutch Government appears very divided about the referendum and lacks a clear European profile.
That does nothing to help our citizens; on the contrary, it puts them at a distance. Europe achieves too little, is insufficiently transparent, has to contend with a democratic deficit and sometimes interferes in matters that can be dealt with nearer to the citizen. These are precisely the areas that we intend to improve by means of this constitution, which allows the European Union to function more effectively and more democratically and which, moreover, gives the EU a social and political dimension, and this is why we ask for the support of our citizens in the referendum.
Finally, I urge the Heads of Government, and certainly also the Dutch Prime Minister, not to engage in backroom analyses where the constitution is concerned. Basic values, social fundamental rights and more democracy must be defended and not weakened by alleged national interests, which would send us back to this cursed backroom in Nice, where the government produced something of little consequence. I should like to thank both rapporteurs. Let us give Europe back to the citizens.
Mr President, I will make two remarks on the report by Mr Gil-Robles Gil Delgado and Mr Tsatsos, which reflects the hopes but also the fears of this House.
The first remark relates to the identity of Europe. I would mention the words of a great historical liberal: 'Why we cannot help calling ourselves Christians'. The reference to Christian roots could help to strengthen the secular nature of a policy which continues to be undermined by indifference and love of power. Nevertheless, what we are calling on to unite Europe must not divide it. I am, in fact, convinced that the references to the human person and to peace, freedom and democracy, to human rights and to pluralism represent the synthesis in constitutional form of Christian and democratic values that inspired the actions of the founders of the European Community.
The second remark concerns future revision of a compromise that the Intergovernmental Conference may be able to improve on, without reopening the debate on the institutional balance proposed by the Convention.
The report condemns the fact that the unanimity of the States continues to apply to the Constitutions' revision procedure, and continues to do so even in the future. I believe that the Commission's opinion - mentioned here by Mr Barnier - must be supported, in other words that the IGC should pave the way for more flexible revision procedures that do not allow the right to veto, at least where the non-essential provisions of the Treaty are concerned.
Mr President, President-in-Office of the Council , Commissioner, everyone is taking up their respective positions and the negotiations are taking shape. There are two possible solutions. Either nothing is changed or everything is. In the light of the possibility of negotiations being reopened, everyone is hoping to improve everything and running the risk of ruining everything. I am aware that in this role-play, some people, including some Members of Parliament are ready to invoke God as a way of obtaining more concessions on other subjects. I will let them make their own decisions on this. I do not share this approach to organising our earthly life.
Everyone is coming to this forum with the 10% they want to change. I also have 10% I would like to change. I would like to see more qualified majority voting on social and fiscal matters. This would be the only way to put an end to tax havens and dumping. I would also like to see real coordination of economic policies and majority decisions in the field of foreign affairs. President-in-Office of the Council , there may actually be another way of tackling these negotiations. I shall now test it out. We need to establish what we are determined to retain, what we are not prepared to give up. I would now like to outline five such issues I am not willing to compromise on.
The first relates to the fact that I think it is essential to retain the option of those countries engaged in strengthened cooperation to use the enabling clause. This is a technical point but it is important.
The second issue concerns the status of the Charter. In my view it could be improved but not a great deal. It is therefore best to leave well alone.
The third issue is that of God. God has been left out of the scope of the Constitution. Unlike Mr Elmar Brok, I want God to be left where he belongs. This means he should be left out of the Constitution.
The fourth issue is the legal basis for public services. This is a crucial point. I do not want any concessions to be made on this.
Lastly, there is the issue of price stability. The ECB seems to have taken up the offensive on this again. In this regard, I believe the consensus that has almost been reached on Article 3 on the objectives of the European Union is a reasonable one. I therefore propose that God and price stability are left out of all this. I wish you good luck.
President-in-Office of the Council, allow me to suggest that transparency is the key to success. If you publish the proposals made by all the parties concerned, you will enjoy more widespread support than you could ever gain with the wheeling and dealing between the representatives of the Heads of State or Government.
There have, since 1957, been dramatic developments in the ways in which independent European nation states collaborate with each other. Just as a planet's gravitational pull captures everything that draws close to it, the courage of six states has resulted in a process of cooperation that has been spreading and becoming more profound right up to the present day. No end to this development is in sight, even though we have started to think about where Europe's boundaries lie.
In business, there is the rule that 'to stand still is to go backwards', which, metaphorically speaking, is also true in politics. Thank God we did not stand still as Europe developed politically in the second half of the previous century. All our efforts were and still are rewarded by the reunification of Europe in peace and freedom. Despite many and varied economic problems, Europe still has the power of a planet to attract others, and many fine words have been said about this already today. By means of the Constitutional Treaty, Europe is meant to - indeed it has to - make a qualitative leap if it is to be able to get the better of the challenges that lie ahead. This House was right to denounce the outcomes of Nice for failing to do that, as they were entangled in national egoisms. The Convention was rightly described as 'constitutional', for its work shows the way ahead, over and above economic cooperation. It is on this basis that the Member States' governments can and must show, at the Intergovernmental Conference, whether they are working with the future in mind or are trapped in the behaviour patterns of the past in clinging to national egoisms and national patronage.
The present text of the Constitutional Treaty points the way to the future. It should be changed only to improve what already exists. Many of us are concerned that what came out of Nice will not be enough to cope with the imminent enlargement, and that is why - whilst being obliged to the Presidency of the Council for what it has said - I urge the governments to do everything in their power to facilitate the new Treaty's speedy entry into force, so that not too much time elapses between the governments giving their consent and the Treaty's final ratification. It is now for you, Europe's Heads of State or Government, to decide whether you want to take Europe forward or stand in its way for your own egoistic and nationalistic reasons.
Mr President, I would like to join with previous speakers in congratulating the two co-rapporteurs on their excellent summary. I acknowledge that the method has proved successful and that real progress has been achieved in comparison to the current treaty. Nevertheless, I would like to examine critically the three innate deficiencies of the draft Constitution identified in the Gil-Robles and Tsatsos report as requiring closer scrutiny.
The election of a President by his or her peers on the European Council marks an unexpected strengthening of the intergovernmental structure. The latter should actually be weakening as Europe moves forward. This sort of monarch-president, accountable to nobody, could considerably weaken the Commission and call into question the responsibilities of each institution.
The Commission has appreciated the danger. In its communication, it lashes out with a damning statement: 'Someone who is not accountable for his/her action to any parliamentary assembly cannot exert influence over the modus operandi of the Council, which is supposed to be transparent and democratic'. Mr Barnier, it is for you to act now.
The second innate deficiency, highlighted by many, concerns the future Commission. It seems that no longer would all Commissioners enjoy the same status. It would be a complicated, confused system, and impossible to operate. It would undermine the collegiate system within the Commission.
The third obvious deficiency is the failure of the Convention on the reform of the CFSP. On this matter, the conventioneers have patently failed to meet the expectations of the citizens. No doubt the conventioneers were under extreme pressure from those Member States wishing to deny Europe the right to follow an independent foreign policy. The totally unsatisfactory status quo remains. It is to be hoped that the IGC will dare to correct this obvious flaw in the new constitutional edifice. At the very least, it will be necessary to facilitate strengthened cooperation between those Member States who do not believe the United States of America is their overlord, with control over their bodies and souls. The lesson of Iraq must be learnt.
Mr President, an amendment which I with others tabled to this report called for confirmation of the dual nature of the Union in which nation states are the predominant component. All too often European citizens do not feel that this is actually the case. In fact, they feel as though their national identity is being forgotten. There are many ways in which this can be rectified and I personally feel the Convention could and should have gone further in this area. However, on a practical level, I believe it is essential for MPs and MEPs to work more closely together to ensure the correct transposition of legislation.
Gold plating is a phenomenon which affects every Member State to a greater or lesser extent. In the UK it is particularly harmful, harmful to our agriculture for instance. The Abattoirs Directive left the Commission as a twelve-page document, was reduced by the French to a manageable seven pages and expanded by the British to an unreadable ninety-five pages. Sadly, there are many other examples of gold plating in the fields of business and industry.
So why does gold plating affect the UK more than any other Member State? One important reason is because the UK, unlike other states, does not involve MPs in the transposition process. Belgium has a Federal Advisory Committee on European Affairs, made up jointly of MPs and MEPs. The German and Greek legislatures have similar arrangements. As an MEP who has been an MP in the UK, I now realise how little my colleagues and I knew about the regulations coming from Europe.
The problems have deteriorated under the present British Government as it reduced the powers of our House of Commons. The way forward is for joint committees of members of national parliaments and MEPs to oversee the transposition of legislation into national law in every Member State. This would be a small but significant step in the right direction and, by increasing cooperation between national parliaments and the European Parliament, it would allow national MPs a real say in the workings of our Union.
Mr President, it stands to reason that a European constitution makes sense if it is actually worthy of the name; so, quite certainly, do the plebiscites or referendums that even the treasurer and election campaign manager of the Group of the European People's Party (Christian Democrats) and European Democrats has called for. Which draft, though, do we see before us? Will this draft by the Convention give us fair and, above all, truly transparent decision-making structures? Will it bring about the unmistakeably clear separation of powers? Will enough decisions be taken by majority vote? Did not the governments brutally force through their positions, as one of the previous speakers, Mr Voggenhuber, put it? Will the small Member States lose out? Will only a few of the large ones gain anything, Mr Rack? Will the European Parliament become fully representative of the people? Can it now call individual Commissioners to account in any real sense? If we cannot, then can, at least, the voters? Are they able to directly elect the Commissioners? Will voters have direct influence on the decisions of the Council? In essence, will there be more direct democracy? John Palmer, of the respected European Policy Centre, and numerous German provincial prime ministers of varying political colours, have for years been saying over and over again, that if a country were constituted in the same way as the European Union, it would not be able, by reason of its lack of democratic legitimacy, to qualify as a Member State of the EU.
Will this new draft now do away with this fundamental deficit? Are our much-valued European regions not left out? What about the right of appeal? Will we now at last have the proximity to the citizens that we have so often invoked? Is the draft so clear and comprehensible that young people will be able to get to grips with it and get some idea of what Europe is? Will it not result in incessant wrangling and party-political horse-trading? A strong social market economy is the key to social peace in Europe - does the constitution contain any of the framework conditions on which that is dependent?
The answer to too many of these questions has to be 'no'. That is why it now makes sense to convinced Europeans, among whom I number myself, to say 'no' to the text that is before us. In any case, there can be no democracy without transparency, and, to this deception, we have to say, 'no, thank you'.
Mr President, ladies and gentlemen, after congratulating the rapporteurs on their work, I believe that it is necessary to make some preliminary remarks.
There was a lengthy debate on whether it was necessary, appropriate and right to introduce a reference to Christian values - or even to God - in the text in question and in the text that will be adopted. I believe that, over and above the formal aspects - and I would not be sorry if a reference to Christian values could be included - and over and above the terms used, it is important to note that the text that has emerged, and is emerging as it develops, respects these values. I believe that the text shows considerable respect for Christian values: respect for human life and respect for the dignity of human life are, indeed, points of reference on which there has been much work in the Convention. I feel it is important to emphasise that, over and above the actual words contained in the text, there is a reference to our history, to European life, that has, of course, been influenced by and associated with Christian values.
The different stages in achieving a Convention, a Constitution, new Treaties, have, I believe, been useful. I am not a pessimist: on the contrary, I believe that the work that has been carried out, although slow, has, overall, been fruitful, even if there is still room for some more development.
I often think of what Europe could have been like without the Institutions that there are today, and I remember what our continent was in essence 60 years ago. I must say, therefore, that what has been done - in terms of the direct legitimacy of the public, the quest for ways of achieving consensus and the management of the institutions and consensus - can be considered to be positive overall.
Many people maintain that there is still a great divide between the institutions and the citizens. Perhaps these very citizens should be involved in the evolution of Europe to a greater extent; perhaps it falls to us to recognise rights and to ensure that, through an important principle - justified expenditure, effective and appropriate bureaucracy - the divide between the institutions and civil society can be bridged.
Mr President, my high opinion of the rapporteurs, Mr Tsatsos and Mr Gil-Robles, does not prevent me from wishing that their evaluation had been perhaps a little less wordy and, to compensate, more incisive. They might have laid greater emphasis on our satisfaction with the draft Constitution for Europe, and at the same time warned the Intergovernmental Conference (IGC) of the responsibility it will assume if it tries to replace the Convention's political consensus with a different, governmental consensus. We all share in that responsibility, in that risk, especially those who, in accordance with the will of the citizens, cannot accept an enlarged Europe lacking a common legislature, or one strictly governed by an obsolete Treaty of Nice.
Numerous representatives of the 28 Member States spent 16 months considering all the options in their quest for a reasonable consensus. I do not believe, Mr President, that European diplomats can do any better in little more than two months. In any case, those diplomats were involved at every stage in finding solutions on behalf of their Member States, which makes them partly responsible for the results achieved in the Convention.
In the same way, I do not believe that any amount of political modesty can hide our pride in affirming clearly that, at the end of the European Convention, the highest honours went to the European Parliament.
Nor can any nationalist neuroses make us forget how valuable European unity is for governing Europeans, and, of course, for curbing the supremacy - and very often the stupidity - of other parts of the world. Our unity has thus become an essential tool in the service of peace. No delusions of grandeur or mediocrity can jeopardise the challenging mission which is Europe's destiny today.
The text submitted to the IGC is a broad and profound compromise. It may rouse the whole gamut of emotions, but it will not be denied its role as the precursor of a new Europe, based on democracy, human rights, equality and European solidarity. That fact alone gives us the mettle to champion it, and to convince the citizens to confer on it the title 'Constitution for Europe'.
Mr President, Commissioner, ladies and gentlemen, although Europe is becoming more democratic, more transparent, and closer to its people, it has certainly not finished with this Constitutional Treaty. We are a project, on which work must be in continual progress. The codecision procedure is becoming the rule and unanimity the valid exception. The citizens' parliament's legislative competence is being extended more than twice over. The way in which the national governments share responsibility for European decisions is being made more transparent, so it will be harder to make accusations, and the information given to the public will need to be more honest. Two of the constitution's fundamental pillars of governance are the subsidiarity principle and the environmentally responsible market economy.
There is, of course, criticism. Aspects that have been criticised and cry out for amendment include the current proposal on the composition of the Commission, unanimous voting on taxes relevant to the internal market and on the Common Foreign Policy, as well as the absence of a common information campaign and of any requirement that the public be involved in the process of ratification. It is because Europe needs European awareness, an awareness that only information can create, and because we need our citizens to be informed and involved, that I advocate - even though the legal basis for it is not yet in place - a Europe-wide referendum, to take place at the same time as the elections to the European Parliament. It is because we have to inform, because we have to make citizens participants - and what could be more vital than to pro-actively tell the public about the European constitution, with its fundamental rights and civil liberties for citizens and to enable citizens to participate? I call on the members of the Intergovernmental Conference to hold a Europe-wide referendum to introduce the process of ratification, and I call upon my fellow Members of this House to endorse my statement to this effect.
Mr President, I would like to focus on three points: the question of unanimity, the reference to God and Christianity and traditionally resident minorities.
The work of both the Convention and the rapporteurs is certainly positive; therefore - in answer to the pessimists and to those who always say no - I would say that, in terms of a complete Constitution, we are obviously only half way along the road but, compared to Nice, we have made steps forward that were and are giant steps. It is, however, necessary to make some changes to this report, as President Prodi, whose opinion I share, stated before this House.
The first point that I would like to mention is unanimity. I believe that, in requiring unanimity for constitutional amendments of minor importance too we would certainly be closing the door to future developments. We must endeavour to be more farsighted and more open, and, to this end, I, too, endorse the spirit of Amendment No 20, for which I will vote.
Regarding my second point, the reference to God and Christianity, I find the uncompromising position of certain sections of this House incomprehensible; indeed, it is in conflict with the opinion of the overwhelming majority of the population. As regards Christianity, above all, if we do not include a clear, firm reference to it in the Constitution it will be tantamount to disowning our age-old history.
The third point concerns linguistic and cultural diversity and the rights of minorities, referred to in Amendment No 22, recital H. I believe that the minorities that were referred to in the Copenhagen criteria should have a place in this report as well. I urge the Italian Presidency to make every endeavour to this end, both before and during the IGC, and to ensure that these minorities are mentioned in the Constitution too.
Mr President, I will be very brief. I just want to thank all the Members who spoke and made a valuable contribution to the debate which sees us all committed to creating a new, effective European Constitution: I would therefore like to thank you from the bottom of my heart for what will be a precious contribution to the work of the Intergovernmental Conference.
I think that the Presidency is right not to discuss the merits of each individual issue, for the issues will, of course, be reflected upon and discussed during the Conference itself. I believe, on the other hand, that it is right to take on board the general sense of direction and the suggestions relating to transparency, first and foremost, and, from this point of view, I can assure you that the Presidency will make every endeavour to ensure the participation of the entire European public, not least by setting up a special web site.
As regards the fundamental issue, which concerns the European Parliament and on which there was also an oral amendment from the President of the Group of the Party of European Socialists, namely the direct participation of Parliament in the work of the Intergovernmental Conference, I can only confirm what I said in the initial report, to the effect that the Presidency is in favour of making this possible. This does not, of course, depend on our own will; we could propose it again and try to support it with conviction because we are certain that the European Parliament can make a decisive contribution to achieving a positive result when the new European Constitution is drawn up. Since we, ourselves, are not, however, able to impose it, we can only take the message on board, make it our own and genuinely try to achieve a good result, in the hope that we will all be able to be present and to contribute to the achievement of this major, important objective that is the European Constitution.
The debate is closed.
(The sitting was suspended at 11.55 a.m. and resumed at 12 noon)
WRITTEN STATEMENT (RULE 120)
The European Parliament joins with Mr Valéry Giscard d'Estaing in hoping that the forthcoming IGC accepts the Convention's draft more or less in its present form. Parliament would hope that all the possible proposals would have been debated openly and that its conclusions would reflect the political will of the citizens.
There is considerable doubt surrounding all this, however. As I stated in the minority opinion attached to the Gil-Robles-Tsatsos report, the Convention was in fact nothing more than a think-tank set up by the Council. It was not representative and it did not have a democratic decision-making mandate. In addition, it exceeded its terms of reference, insofar as it was never asked to draw up a draft Constitution. This has now been universally recognised.
Accordingly, the wish expressed by most governments to have what they describe as a genuine IGC, is therefore fully justified. They are calling for an IGC where meaningful discussion takes place, and where the original mandate is addressed. This concerned how to overcome the democratic deficit. The supranational proposals of the Convention would simply increase it still further. The way to overcome this deficit is rather to ensure European integration is better anchored on national democracies.
National governments are the genuine representatives of their people. This therefore is the task they should set themselves at the IGC.
Mr President, ladies and gentlemen, I would like to urge you most earnestly to adopt the recommendations drawn up by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. They represent an attempt at making a new start and desisting from the disputes of the past. They are about finding a solution to the problem of how we help the people of Iraq in the aftermath of war, and that of the competences of the United Nations, which must progressively take over the leadership in this area in order to be able to permanently stabilise the region. It is for this reason that I am pushing for the rejection of those amendments that seek to re-ignite the disputes between us from the time before the war in Iraq.
We owe it to the people there to look to the future rather than perpetuating old disputes, and so I would recommend that you reject all the amendments, with the exception of Mr Sakellariou's on the International Court of Justice, which I recommend that we adopt. If you do, you will achieve a great majority in this House, enabling the European Union to be in a stronger position when it goes to the donors' conference and us to take on a great deal of responsibility in a constructive way.
Mr Korakas has asked to speak on a point of order.
Mr President, I wish to protest about Mr Brok's intervention. He referred to the substance. There is no further debate today. What he said confirms precisely our position: that an attempt is being made to legalise the intervention in Iraq and the occupation and we are radically against any such development ...
(The President cut off the speaker)
Mr Korakas, I do not intend to reopen a debate.
Mr President, the oral amendment to Article 4(3) is as follows: 'The technical contribution shall be assessed by consideration of the difference between all of the technical features of the patent claim and the state of the art, irrespective of whether or not such features are accompanied by non-technical features.' This amendment merges my original Amendments 110 and 16.
Mr President, the time has come for us to vote on the report by our fellow Members Mr Gil-Robles and Mr Tsatsos. I think it is important that we are able to do so. I would just like to take this opportunity to congratulate Mrs Villiers. She is to be commended not simply for her report on the directive on investment services but in particular for her work as a Member working behind the scenes, as it were. The debate on her report closed yesterday evening. My group attaches great importance to the coherence of our work. In the interests of coherence we should have voted on that report now. As things stand, Parliament will not vote on the report until tomorrow, because the British Liberal Democrats are meeting in Brighton today. It so happens that the French Socialists will be in Limoges tomorrow.
Mrs Berès, as you know, the decision is taken by the Conference of Presidents.
Report (A5-0299/2003) by Mr Gil-Robles Gil-Delgado and Mr Tsatsos, on behalf of the Committee on Constitutional Affairs, on the draft Treaty establishing a Constitution for Europe and the European Parliament's opinion on the convening of the Intergovernmental Conference (IGC) [11047/2003 - C5-0340/2003 - 2003/0902(CNS)]
Mr President, I have presented this amendment having heard the Italian Presidency of the Council and the report it has produced on the situation relating to Parliament's representation in the Intergovernmental Conference. I believe that we cannot strongly welcome something we have not been offered, and therefore my proposal is that the following should be included: 'Expresses its concern and discontent with the lack of compliance by the Council with the assurances expressed by the Italian Presidency to Parliament'. The rest would stay the same.
I would point out that the President-in-Office of the Council has indicated his agreement with this amendment, because it may help him at the Council.
Mr President, the Council has not made any agreement and, since it has not made any agreement, it is not possible to express concern over a non-existent agreement. What happened in the meeting was that the decision was left to the Heads of State or Government. My group is therefore opposed to this oral amendment and to a vote on it, because we believe that it responds to a political aim which we do not share.
If it is necessary for twelve of us to rise, moreover, twelve of us will rise. I would ask twelve Members to rise.
- (FR) This text resorts to a jumble of meaningless phrases in an attempt to paper over the differences between the medium-sized powers in the European Union. One of these powers backed the United States to the hilt by taking part in the invasion of Iraq, whilst the others adopted a more prudent approach.
It is true that the discrepancies between the policies of both sides are now diminishing. Given the present difficulties of the occupation, the United States needs more forces on the ground. Member States are becoming more favourably disposed to supplying such forces on condition that this is done under the aegis of the United Nations.
For our part, we are opposed to supporting an aggressive, imperialist war, even after the event. Likewise, we refuse to support the occupation even if it were under the auspices of the United Nations.
Not a single person from the European Union should leave their homeland to promote the interests of the great imperialist powers in Iraq! Down with the imperialist war and occupation!
I count myself amongst those who regret that the resolution does not refer to the causes and reasons of the present crisis in Iraq for so-called politicking reasons. Nevertheless, I cannot withhold my broad support for the proposals contained in the resolution tabled with a view to resolving this crisis.
While I support the proposals, this does not mean that I support the Anglo-American war. Quite the opposite is the case!
The proposals advocate giving the United Nations a significant and central role in ensuring that a democratic Iraq regains its independence at the earliest opportunity.
This is why I support the majority of these proposals!
. (PT) It beggars belief that the European Parliament should, in its first statement following the invasion of Iraq by the United States and its allies, adopt a recommendation which, due to the rejection of an amendment tabled by my group, fails to recall - to paraphrase our amendment - that the present unstable situation, which represents a threat to the Iraqi people and the international community, is a consequence of the unjust, illegitimate and illegal attack launched by the governments of the United States, the United Kingdom and other countries on 20 March 2003.
It is unacceptable for the European Parliament to refuse, as a result of the rejection of one of our amendments, to call - and I paraphrase again - for the restitution of international law, with the immediate withdrawal of occupying foreign troops and the assumption by the United Nations of its responsibilities under the UN Charter, with a view to putting power in the hands of truly representative, legitimate and democratic institutions without delay, by holding elections to ensure that the Iraqi people regains its sovereignty.
It is worth mentioning, by way of criticism, that the recommendation welcomes what it perceives as 'the change of attitude of the Bush administration towards the more active role of the International Community', when the real issue is, above all, dividing the costs of the occupation and the Iraqi people's resistance to that occupation.
That is why we voted against the recommendation.
. British Labour MEPs are pleased to have voted in favour of this resolution, which marks a genuine effort on all sides to build consensus within this European Parliament around the very difficult issue of Iraq.
In the spirit of seeking maximum support for European and international cooperation for the reconstruction of Iraq, its return to peace and stability and for the full observance of human rights and democracy for its people, we have not sought to amend the wording which commanded all-party support in the Foreign Affairs Committee.
Nevertheless, vital as the role of the United Nations is and must remain, it is impossible at this stage to lay out a precise timetable for a transfer of sovereignty, or indeed to identify the precise nature of a Trust Fund in advance of the forthcoming donors' conference. The principles, however, are ones on which we are all agreed.
In terms of the resolution's reference to an ad hoc international tribunal, we should also recognise the need for Iraq to develop its own reformed judicial system within which perpetrators of crimes could be tried, and which could itself refer cases to the International Criminal Court.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
We members of the Communist Party of Greece voted against the recommendation to the Council on Iraq because, while it does not say a word about the invasion and occupation, it welcomes the efforts by the Bush administration to get out of the impasse and condemns the resistance of the Iraqi people, which it qualifies as terrorism. It proposes making the Iraqi people a ward of the international community until it is old enough for democracy.
Two elements in particular are typical of this opinion:
paragraph 1.8 talks of the need to set up a multinational military force and a police force mandated by the United Nations, in cooperation with ????, on the basis of a 'political timetable', thereby repeating the 'Bosnia-Herzegovina' argument (six-month timetable, now ten years old);
Mr Brok called for and succeeded in securing a vote against all amendments calling for the immediate withdrawal of the occupying forces, the assumption by the UN of its responsibilities, the restoration of the sovereignty of the Iraqi people and the amendments which referred to the illegality of the invasion of Iraq and the lack of proof of the existence of weapons of mass destruction.
The fact that only the members of the European United Left (45) voted in favour of these amendments, while 420 voted against and 68 abstained, demonstrates just how hypocritical they all are; while they are making a great show of fighting for the rights of the Iraqi people, they bless its occupation, oppression and plundering in practice.
We leave them to the judgment of our peoples.
Mr President, the European Parliament today has voted on legislation that will slow down the rate of technological advance, narrow consumer choice, increase the price of software and destroy the free and open-source software industry in Europe. Of course I have voted against it.
We do not want to see a situation where a limitless patent system can be abused by large operatives to stifle technical competition or, even worse, prevent the publication of information. US experience tells us that software patents do not encourage innovation and R&D but, in fact, weaken the market and suffocate small and medium-sized enterprises, as well as those starting out in the market.
Software is not an invention and is already protected under copyright law, just like books, films and music. Changing this to patenting is a recipe for handing the software industry over to lawyers instead of the creative people who have led the boom in technology.
I welcome the fact that the directive as proposed was improved, but it is still not good enough and I hope that it will not destroy the software industry in Europe as we know it.
Mr President, I particularly want to thank Mrs McCarthy for her work on this difficult report. I was shocked to hear some of the comments that were made about her personally and I in no way subscribe to them. However, in the end I voted against the report.
My main reason for doing so was because of the legal uncertainty which is created by the imposition of a patent on software development, particularly when we can see the rapid advance of technology and the new small and medium sized enterprises that are starting up to create software packages specific to certain sectors of industry or business, or merely to create a new game for them to play themselves. All of this could now be prevented because a patent could be placed on the menu option, on the one-click option or in numerous other areas of operation.
As Mrs Ahern said, some improvements have been made, but the reality is that we have to take into account the experience in the United States which has created multi-million and multi-billion dollar legal suits by large companies against small companies, which have stifled innovation, prevented new invention and prevented job creation.
Mr President, I, too, voted against this draft directive, which I find bitterly disappointing. It is lamentable that Parliament has bowed to pressure from the USA and, above all, pressure exerted by the major software companies. This is a great disappointment, especially for consumers. It is they who will have to pick up the tab for this decision; for them, it will mean higher prices and less diversity in products, reducing their freedom of choice.
Software patents stand in the way of a growing, dynamic and diverse European software industry. It is primarily consumers and software users who feel their effects. They increase dependence on software giants, such as Microsoft, which have secured many trivial patents, and quite manifestly curtail freedom of choice, but this is also a grave blow for the development of software in Europe, which is being hampered by the monopolies that are establishing themselves. Not only does this go counter to the interests of consumers, but it also hampers innovation, instead of encouraging competition and diversity in the software market. It is also a real defeat for Europe as a location for business, even though its advocates see it as the very opposite. That will become apparent in the future, and this decision does the utmost damage to the prospect of an open, free and sustainable knowledge-based society.
Mr President, my colleagues and I expressed our views on all the amendments seeking to improve the text. We were pleased to note a number of improvements but deeply regretted that a number of the proposed amendments did not succeed. This has strengthened our belief that the directive, far from encouraging dynamism and creativity, is giving in to the desire for bureaucracy to regulate inventiveness itself. It has not escaped our attention that this departure favours big financial and industrial groups.
This is why we eventually voted against the report.
Mr President, ladies and gentlemen, that the EU had to respond to the enormous increase in the number of patent applications in this area is not a matter of doubt, nor is there any doubt about the fact that these must not be allowed to be detrimental to the interests of small software companies. What the Commission is proposing, however, encourages the domination of the software market by monopolies, as small software companies cannot afford disputes about patent rights. Greater protection for patents would enhance the large service providers' position of strength in the market and would consequently mean that software developers would have to pay fees, in other words, royalties, for a wide variety of standard functions. It is the consumer who will end up paying the bill. The attempt to create greater legal certainty by means of this directive is to be welcomed, but, in this instance, it misses the mark. On the one hand, there is no single definition of the 'technical contribution' required for a patent to be granted, and, on the other, it blurs the boundaries between the end product - which can be patented - and the software itself, which cannot. The EU needs patent law that not only encourages innovation, but also gives better protection to inventors who lack financial clout. This proposal from the Commission guarantees neither of these things, and that is why we have voted against it.
The report and the amendments by the Committee on Legal Affairs on the patentability of computer-implemented inventions creates an asphyxiating environment for the creative skills of scientists and small software firms and will ultimately only work in favour of the giant enterprises which have thousands of patents and huge legal departments to throttle small companies and, more importantly, the free innovative environment.
The European Union will thus follow the path of support for the behemoths taken by the USA. Patents should have nothing to do with algorithms or business methods. This should have been made clear and the only restriction should be on technical/material structures. Despite the improvements made by plenary, the lack of transparency remains, which is why I voted against.
The directive we are examining today allows every type of software to be patented. The aim is obvious: to strengthen and consolidate the economic/political centres of control and the monopoly of information and information processing by the multinational companies active in the software centre. The result is easy to foresee: small and medium-sized enterprises and independent programmers will be throttled.
Adopting it signals the de jure acceptance of the demands of the widespread 'patent industry' in the USA, will discourage research and development and will result in a huge waste of resources on legal protection proceedings which could have been invested in technological innovation. The procedure for safeguarding software patents will have painful consequences for consumers/end users, who will be called on to pay the increased profits of the monopolies while, at the same time, their options will be limited, as will the facility to use improved software.
It is for these reasons that we members of the Communist Party of Greece voted against the directive and the corresponding report by the Committee on Legal Affairs and the Internal Market and we stand by those demanding free and open software.
In its short justification, the Committee on Culture, Youth, Education, the Media and Sport notes that a 'patent gives its owner the right to prevent others from commercially using his invention'. Everyone knows, however, that this right is rarely used by the inventor his or herself. Rather, it is often used by big companies. Such companies have the financial means to buy patents and build up vast portfolios. This allows them to market some of their inventions whilst blocking the development of others.
Patents are of very little or no use to inventors. On the other hand, they provide extra means for big industrial and commercial groups. They protect commercial monopoly instead of intellectual property.
As we do not support patents in general, not just those on information technology, we voted against the proposal contained in the McCarthy report.
- (FR) The gravity of the European Commission's plans in this field have been made all too clear by the large mobilisation of information technology users, inventors and innovators.
Some progress has certainly been made and this has been turned into amendments but Mr Bolkestein's stubbornness and the weight of the lobbies promoting the interests of huge economic empires make the final result too uncertain and potentially dangerous.
This is why I voted against the directive.
. (NL) The Vlaams Blok ('Flemish Block') opposes the patentability of computer-implemented inventions, it having been found in practice that software patents stifle the innovation capacity of small and medium-size enterprises in the IT industry. All too frequently, these patents are used improperly by (invariably American) computer giants with large in-house legal departments to take 'offenders' to court. These practices are crippling to free competition, since many patents relate to software which de facto belongs to the public domain. Applying for, and obtaining, patents is an expensive business. New and creative IT businesses in Europe are right not to see the legal aspects that are involved as part of their core business.
Europe is queering its own pitch by adopting this report.
- (PT) It is regrettable that the European Parliament did not approve our proposal to reject this proposal for a directive, which prepares the ground for the patentability of computer programs, despite the fact that very many of the proposals for amendments to this directive were adopted. The European Parliament has thus done innovation and technological development a disservice.
In today's world, it seems that anything can be marketed. Anything can become private property and be used for somebody's personal gain. There are those who would like marketing to embrace not only production but also knowledge and life itself. We live in a time when discoveries - a common heritage for all of us - are being confused with inventions. This directive prepares the ground for the patentability of human knowledge, which we oppose. Although a few positive proposals were also approved at the final vote, most of our own proposals were rejected, which gives us cause for regret. We will continue to fight this proposal for a directive and the large multinational interests it aims to please.
- (FR) After a deadlock sustained by the mobilisation of the public against software patenting, Parliament declared itself in favour of the report.
I voted against the directive. This project is useless; there is no justification for it because no one asked for it, apart from the multinationals, who want to hold on to their monopoly!
Under the pretext of protecting 'invention', patents will eradicate innovation. By voting against this project we are refusing to support such manipulative behaviour.
This is because this plan, even if amended significantly by Parliament, is still dangerous.
Its very name: patentability of computer-implemented inventions, allows software to be patented.
If such legislation had existed at the time of Mozart or Beethoven, authorising the patenting of musical works, then the whole of our world heritage would have been undermined at its very roots.
The system of copyright currently covering software should continue to be enforced because this alone guarantees that authors remain justly and permanently rewarded.
Once again the European Parliament has failed to listen to the voice of reason and has accepted the principle of the patentability of computer-implemented inventions. The majority bloc of the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists, although weakened by the pertinence of the arguments put forward by those who oppose this measure, once again yielded to the demands of major corporations to take the commercialisation of human activity ever further.
Indeed, by accepting the principle of patents in this field, when computer-implemented inventions are already protected by copyright, multinationals are in effect given the power to seal off this sector. They alone would have the financial power to lead a type of continuous legal guerrilla war, with a view to monopolising these inventions to make them pay a high price or to block them, depending on what is in their interests.
Several amendments to the Mc Carthy report limiting the extent of this attack have, I am pleased to say, been adopted. The fact remains that the final wording of the resolution remained profoundly dangerous and we voted against it.
After much consideration and reflection on the arguments put forward by the various businesses, software producers etc., on the issue of this directive, the aim of which is to allow computer-implemented inventions to be patented, I have come to the conclusion that, if clear definitions and precise explanations were introduced into the directive with regard to some questionable and ambiguous terms to avoid erroneous interpretations, then I could subscribe to it.
Indeed, I believe that it is essential that we set about clearly determining the scope of the directive by precisely defining pure software and inventions which, to be executable, must be computer-implemented. The patentability of software is absurd in so far as it would lead to the formation of a monopoly of large software companies detrimental to small and medium-sized enterprises specialised in this field, which, more often that not, play a key role in developing new technologies. Software is a precious tool that must continue to be accessible to all so that we have every chance of achieving the Lisbon objective by 2010, that is, for the European Union to become the most competitive knowledge-based economy in the world.
- (ES) Although the amendments approved have improved the content of the McCarthy report, the legislation represents a step backwards for the development of innovation, the spread of knowledge and free competition, all of which are essential to the good functioning and stimulation of the European software industry.
Furthermore, we believe that the legislative proposal benefits the large multinational corporations (in particular the United States ones, which have continued to apply pressure in order to introduce their abusive system of patents into Europe) and represents a retrograde step for independent workers and small companies, as well as an obstacle for free software. Once again, the will of more than 200 000 people (including the majority of experts in the field and consumers) is being ignored, and we can see that economic interest is taking precedence over support for the free use of knowledge and information. Since I am from a country, Catalonia, whose productive fabric depends on independent workers and small- and medium-sized businesses, I can only express my regret at the final result of the vote.
. As rapporteur, I supported the thrust of amendments tabled with a view to getting a clearer definition of what is patentable and limits to ensure that pure software is not patentable.
It remains to be seen in the analysis of the votes whether this objective has been achieved. We await a common position from Council and Commission. This will be difficult to achieve as Parliament's amendments will inevitably be seen to go well beyond the legal situation as regards the patenting of computer-implemented inventions and may indeed put us at odds with our obligations under TRIPs.
I continue to express my concerns that this EU directive should not undermine the competitiveness and innovation of our brightest and best companies in Europe, in particular by putting EU business and industry at a disadvantage in the global marketplace.
It would be folly if our companies as a result of Parliament's amendments could not protect their innovation, enforce patents or gain a return on their R&D investment. It would be contrary to our economic interests if we allowed the US and Japan to dominate markets as a result of their patent protection, while Europe's companies are squeezed out.
. (NL) In America, large computer companies have been trying for years to protect their software inventions against free use by individual users and small companies. They build in technical restrictions, tie buyers to restricting contracts, try to collect enormous damages and demand legal protection by the authorities. It is young, resourceful users in particular who are faced with ever more restrictions and run the risk of ending up in prison. In Europe too, such companies are trying more effective ways of protecting their monopoly against the public.
In departing from Article 52 of the European Patent Convention, according to which software is subject to copyright rather than to patenting, the European Patent Bureau in Munich is trying to extend its remit along the lines of the American system. It has managed to do this by granting 30 000 patents to date. The European Commission and part of this Parliament want to justify this extended remit with the argument that nothing actually changes in comparison to the present situation.
This course of action is meeting with much opposition, and with good reason, from those who are hindered in their inventions, their education, their work or their leisure activities. I support this opposition to the commercial interests of large monopolies and have enjoyed working on counter arguments prior to this vote.
- (FR) Mr Vice-Chairman of the Committee on Industry, External Trade, Research and Energy I voted against the directive on computer-implemented inventions, which remains a confused text, opening the door to the patentability of software.
I am disappointed that the amendment to reject the directive tabled by the Group of the Greens/European Free Alliance was not adopted: when a directive is badly drafted, I think that the Commission has a duty to redraft it. Nevertheless, I am delighted that there was excellent cooperation with other political groups, allowing us to improve the text, in particular in Article 2.
In recent months, I have been approached by several researchers who are afraid that the software patent is putting the brakes on innovation in the European Union. At a time when we are doing everything we can to create a European area of research, it is absurd to adopt legislation that is condemned by the most eminent members of the EU's scientific community, who sent a petition to me. Furthermore, software patents endanger free software, which is used in a number of scientific and industrial applications such as the European satellites in the Galileo system.
Only a clear text guaranteeing the protection of computer programs by copyright could re-establish legal clarity in this field.
- (PT) During the debate in plenary, my colleague Mr Mussa said words to the effect that intelligence cannot be patented.
I entirely agree with this principle, since we cannot ignore the fact that any piece of software is the product of a mental process enabling a human being to command an unintelligent machine to perform a series of instructions. What is at issue, therefore, is a product of the human mind. To patent it would be to risk diminishing our capacity for research and innovation, in view of the number of patents already filed, particularly by large United States corporations. These corporations would thus come to enjoy a sort of 'monopoly on intelligence'.
Although this is a highly complex area in technical terms, we are sensitive to the economic and political consequences of the proposal, which will hit small- and medium-sized software companies hardest. We voted against it, therefore, even though some amendments pointing in the right direction were adopted.
. (PT) A patent is a tool designed to protect intelligence and encourage creativity by legally protecting a creation, in the strict sense of the word. Those who legislate in this area should do so with that principle in mind. In other words, patents should not be used to do exactly the opposite. Intelligence itself cannot be patented, nor can patents be used to stifle creativity, giving rise, in extreme cases, to 'crimes of intelligence' or 'crimes of free creation'.
A patent must not be reduced to the status of a trophy for whoever gets to the competent authority first with an application for a particular patent. Rather, it should be a reward reserved for those who really have created something new, and an incentive to create more.
In contravention of the provisions of the European Patent Convention, this proposal for a directive allows for the patentability of ideas implemented by software programs to be authorised. That goes much further than the safeguards already provided by copyright, and would lead to the stagnation of 'intelligences' and the disastrous establishment of an obstacle to technological development per se, as well as to economic and social development.
The approval in plenary of a few amendments, some of which were proposed by me, enhanced the text a little, but not enough to gain my support. That is why I voted against it. Furthermore, I would rather the proposal had been rejected and the process started all over again on the basis of a fresh report, as I also proposed.
- (FR) I abstained in the vote on the McCarthy report because the arguments of the rapporteur and the European Commission in favour of the patentability of computer-implemented inventions are not compelling.
I personally am convinced that patents in the software sector are the weapons that companies have long dreamt of for their army of lawyers to make them capable of legal blackmail. The sole aim of this all-out investment in patents is to weaken and even to eradicate all competition.
As a Liberal, I cannot accept this commercial approach based on monopolies, which aims in time, to kill off the creative spirit of young computer scientists and the innovation brought to the sector by producers and users of free software.
This is why I voted in favour of all the amendments making it possible to give this report a human face; those that, for example, seek to limit the scope of patentable software.
Finally, I am glad that a clear signal has been given to the European Patent Office in Munich. The European Parliament calls on this body to act transparently and responsibly and sending this signal is the least we can do for this organisation which, in violating the European Patents Convention of 1973, authorised more than 30 000 patents to be granted for computer programs.
- (SV) The currently applicable European Patent Convention is interpreted differently from one Member State to another. What is clear is that it is seen as legally insecure and as producing negative effects on the internal market. That is why we believe there is a need for an EU directive.
The proposal for a new directive on the patentability of computer-implemented inventions has given rise to a lot of debate. We concur with the huge criticism that has been directed against making the concept of the patent too wide, something that would be downright damaging and mean that the wealth of invention would be reduced. Consequently, we have voted in favour of amendments aimed at narrowing down the concept of the patent. In the final vote, we voted in favour.
- (FR) Our sub-group sets great store by consumer protection and we will support the rapporteur's compromise, but we will abstain on the final resolution because of budgetary considerations.
Programming has indeed been planned until 2007 but we all know that the financial perspectives will be revised in 2006. There is, therefore, no guarantee of continuity. I return to the wisdom of the Committee on Budgets (COBU), which states that 'the amount scheduled for the year 2007 is subject to approval by the Budgetary Authority for the Financial Perspective beyond 2006.'
I am equally concerned about the operational costs. EUR 32 million are earmarked for human resources, whilst the operational envelope amounts to EUR 72 million. That is a terrible cost-benefit ratio.
Let us not forget that consumer organisations, which exist in all Member States, are an effective opposition force. What is the use of implementing European financing at such a high cost price?
As regards the cofinancing of projects, I am in favour of keeping a maximum ceiling of 70% and I am against 75%.
As regards financial support for European consumer organisations, a 50% threshold is much too high. We need to avoid these organisations and the Commission becoming dependent on one another, thereby preventing these organisations from operating independently and from acting without constraint.
I abstained on the final resolution for all of these reasons.
. (PT) This proposal for a decision aims to safeguard the financing of Community actions in support of consumer policy for the years 2004-2007, in line with the objectives and actions laid down in the European Consumer Policy Strategy, adopted in 2003. It aims, therefore, to support organisations and bodies working to promote consumer interests at Community or national level. EUR 72 million have been allocated to this end.
While I feel that the financial package should be more generous, I support this initiative, which was unanimously approved by the Committee on the Environment, Public Health and Consumer Policy. It endorses the following objectives: a high level of consumer protection; effective enforcement of consumer protection rules; greater involvement of consumer organisations in EU policies; and integration of consumer protection objectives into all other Community policy areas.
I believe, nevertheless, that the delivery of this support should be expeditious, not encumbered by bureaucracy, and that direct assistance to national consumer organisations, including cooperatives, should not be excluded. A clearer distinction should also be drawn between organisations genuinely working to promote consumer interests and those which are merely the mouthpieces of industrial lobbies.
. (PT) We could only vote in favour of this report, given that what is at stake is financing a high common level of consumer protection, effective enforcement of consumer protection rules, and the involvement of consumer organisations in EU policies, even though this report looks no further than questions of consumer safety relating to non-food products, protecting the economic interests of consumers, and promoting consumer organisations at European level, as well as the involvement of those organisations in Community policies relevant to their interests.
It is pleasing to note that the total budget proposed for this period has risen to EUR 72 million in operational credits, or EUR 18 million per year, while the total for human resources and other administrative costs has risen to EUR 32 million, or EUR 8 million per year.
. (PT) I voted in favour of this report, because the aim of the financial framework on the table (for 2002-2007) is to pursue a consumer protection policy, particularly by financing consumer information projects. This tool will be important for achieving the EU's three political objectives, set by the European Commission's 2002 communication (the Consumer Policy Strategy for 2002-2006). These objectives are to strive for a high common level of consumer protection and effective enforcement of consumer protection rules, and to ensure that consumer organisations are involved in EU policies.
Although the sums that have been announced do not encourage major fundamental changes - especially in terms of major projects - I felt that things were moving in the right direction, especially as regards questions of consumer safety relating to non-food products, protecting the economic interests of consumers, and promoting consumer organisations at European level, as well as the involvement of those organisations in Community policies which are relevant to their interests.
We will nurture the active and inclusive citizenship we desire only if citizens have at their disposal the means of promoting their interests, common or individual, and enhancing the protection of those interests effectively through concerted efforts at European, national and regional levels.
Mr President, ladies and gentlemen, I voted in favour of the Jonckheer report, as we now need to make it possible to at last give favourable tax treatment to non-food crops. We should welcome the European Union's declaration that the increased use of renewable sources of energy is one of its objectives and the Commission's definition of binding objectives and timetables in its 'Renewable Energies' White Paper. The right conditions and instruments are needed, though, if these objectives are to be achieved.
If the European Union wants to discharge its obligations under international law to reduce greenhouse gases in line with the Kyoto commitments, this directive on the taxation of energy can be only one of many steps that will end up taking us in the right direction. Not only is the use of renewable energy sources CO2-neutral, but it also makes for added value in the regions and creates new and modern jobs in rural areas.
- (FR) In the name of so-called environmental principles set up as dogmas which are given priority over the real situation in society, when talking about taxing energy products and electricity, this report does not specify which social category is affected by this taxation.
We do not see any disadvantages to increasing taxes for large industrial groups, who are the main polluters. We are, however, opposed to the idea of increasing taxation on diesel consumption for individuals. This indirect tax essentially affects the working classes, who are forced to use private, due to a lack of suitable public transport.
Even more so, it is unacceptable to tax fuel on electricity for domestic use. This is the sense that we want to convey in voting against the entire report.
. (PT) The Commission has wanted to create a Community framework for the taxation of energy products for some time. This Council compromise, therefore, constitutes a significant step in that direction, since it has brought agreement on a comprehensive energy tax directive, encompassing all forms of energy. The rapporteur, however, has some piercing criticisms of the minimum tax rates agreed, the exemptions and the tax reductions provided for.
We have grave reservations about this directive. We favour lightening the tax burden on workers, but the solution does not involve so-called 'environmental taxation' of energy or pollution. The solution involves finding a new balance of taxation between workers and capital. What is more, this type of indirect taxation is levied, when all is said and done, on the final consumers (users). It is not sensitive to levels of income and penalises lower-income households. The effects of steep tax increases on the productive fabric, especially in the least-favoured regions, should also be assessed.
The underlying 'polluter pays' principle, furthermore, engenders serious reservations, as it permits those with economic clout to generate pollution. That is clear in the liberal philosophy behind emissions trading. The bottom line is that we should not pollute at all. The battle to protect the environment and stop environmental dumping must be fought with appropriate legislation and effective enforcement. This requires a high degree of state intervention and investment.
. (DE) Tax issues are by their nature very thorny, something attributable, as much as to anything else, to the great differences between one country's system and another's; for example, the Scandinavian states, in particular, use high levels of excise duty to fund their extremely generous social security systems. Our practice is to fund pensions - to take one example - using employers' and employees' contributions, albeit on a participatory basis.
In the EU, we agreed, at the beginning of the 1990s, to lay down only minimum rates and to retain unanimity in the Council on matters relating to this. Despite the issue's sensitivity, efforts were made, when this proposal was discussed, to abolish the unanimity principle with effect from 2010. Decisions as important as that are taken while revising the Treaties or the Constitutional Treaty and not when consulting Parliament on a draft directive.
Turning to the taxation of fuel, harmonised minimum rates for Luxembourg (and other Member States) always go hand in hand with an increase in tax, and thus, in fact, with an increase in prices. Although Luxembourg's specific situation meant that it was allowed a temporary derogation, this is no reason to bring forward from 2010 to 2008 the second phase for the application of the minimum rates. I am sure that the thinking behind the rapporteur's amendment was that it would benefit the environment if higher fuel prices were to deter consumers from using their own cars.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure.)
. (PT) The European Parliament took an important step towards greening European Union energy taxation today, by giving the green light to the directive restructuring the Community framework for the taxation of energy products and electricity. I hope the Council's reaction will now be equally constructive, and that there will not be a repeat of the veto which precluded any revision of this very same piece of legislation in 1997. One of the most important objectives of any sustainable development policy is to internalise environmental externalities into the economy. In other words, the price of goods must reflect their real environmental cost. The message sent by the price is essential in order to induce both producers and consumers to realign their choices towards sustainability. That situation is, unfortunately, still a long way off, which is why buying green is still a luxury and selling green is not yet sufficiently profitable. I welcome the rapporteur's advocacy of more ambitious and binding rules, and in particular of lowering taxes on goods produced using renewable energy sources while raising taxes on fossil fuels for use in transport.
. (PT) I voted in favour of this report, since I feel it is necessary to face up to climate change and the growing threats to the environment, using taxation as an additional tool to that end. Despite the rapporteur's reservations about the Council's draft, which, in his view, fell short of expectations, I believe that this draft represents the broadest possible consensus within the Council, bearing in mind that caution and the ability to compromise are advisable when approaching this issue.
My vote, then, is a response to the legislative body of the report, for I do not entirely share the rapporteur's concerns, which are detailed in the explanatory statement. We differ in particular on doing away with the unanimity requirement in these matters and on tightening Community requirements relating to the taxation of products.
Indeed, although there must obviously be greater coordination between Member States in order to meet the growing environmental challenges, the keynote should be the implementation of the 'polluter pays' principle and not the imposition of any artificial consensus.
. The EPLP voted against amendments concerning taxation changes and abstained on the final vote, consistent with its attitude on taxation.
. (PT) The fishing agreement with the Government of Mauritius expired on 2 December 2002. The parties had agreed to begin renegotiating the protocol annexed to the agreement. These negotiations, however, were postponed in view of the fact that the Government of Mauritius is currently reviewing the state of its salt-water fish stocks. The parties, therefore, proposed that the current protocol be extended for one year, retaining the fishing opportunities and distribution between the Member States. This means that Portugal's eight longliners will continue to enjoy fishing opportunities. The extension is thus essential and for that reason I support it, although I regret the delay in referring this protocol to Parliament for consideration. The crux of the matter, however, is creating, as quickly as possible, the right conditions for concluding a new multiannual agreement. My vote in favour does not, however, mean that I agree with all the rapporteur's views.
Mr President, the European Parliament has just adopted the Andersson report on adequate and sustainable pensions. One of the paragraphs it adopted was paragraph 16, in which the European Parliament calls for the increase in the effective retirement age to be implemented together with incentives - and not, I repeat, not - with disincentives such as drastic reductions in pension values
The European Parliament is thus going in the opposite direction from the Italian Government, which presented a proposal which means that, from 2008, retirement pensions will be put back five years with disincentives - and what disincentives: pensions will be completely cancelled for five years. This will bring EUR 25 billion to the state coffers in 2013, whilst there will be 2 million fewer jobs for young people and the unemployed.
Mr President, I did not vote for this report because I believe that this issue should be the competence of national states and legislation without interference from Brussels.
. (PT) Ageing populations and ever-lower levels of employment among older people are threatening the sustainability of pension schemes.
We are faced with an urgent need to reform social protection systems. The Member States must cooperate on pensions by applying the open method of coordination, so that differences of interpretation arising from bilateral agreements can be reduced.
Studies carried out on developments in pension schemes show that the balance between economic and social concerns is the key to success, since macroeconomic, social and employment policies are connected.
The European Employment Strategy and the European Social Fund have important contributions to make in promoting the continued employment and hiring of older workers. The Member States should adopt measures to discourage early retirement and - together with companies, workers and social partners - encourage active ageing. Lastly, the Member States must eliminate from their pension systems any forms of discrimination on the grounds of gender and any shortfalls in women's pensions, which are still lower then men's.
For these reasons, I voted in favour of this report.
- (FR) The Andersson report takes the form of a resolution commenting on the Joint Report by the Commission and the Council on 'adequate and sustainable' pensions. It tries to reconcile two disparate elements, insisting on the compatibility of the 'financial dimension' and 'social and welfare aspects'. The report contains a number of apt remarks, in particular, on the situation of women. These good intentions soon, however, become meaningless. The rapporteur seems, in fact, to feel obliged to make emphatic references to the European employment strategy, which is a very bad framework to use in devising the changes to revenue distribution that must accompany demographic change.
The text sees the reforms under way in many Member States as positive without mentioning that they have inspired massive public opposition amongst the communities affected. Let us concede that with some trepidation the report 'supports the aim?of increasing the effective retirement age'. We reject this objective, all the more so because it is the only one which is specifically advanced, on the basis of which all future 'reforms' should be organised. We will challenge these reforms for millions of employees and we will oppose a simple measure, an increase in employer contributions. This is why we voted against this report.
. (DE) I am especially glad that this report, which, for the first time, subjects the EU Member States' commitment to the adoption of a common approach to the future of pensions policy to detailed and systematic scrutiny, addresses the problems of women in the way that I successfully insisted on in the opinion of the Committee on Women's Rights and Equal Opportunities.
We clearly have to ensure that all the Member States banish from their pensions systems discrimination on the grounds of gender. They ought to have done so ever since the directives in the 1970s on equal treatment for women and men in social security matters. With variations from one country to another, women receive between 16% and 45% less in their pensions than do men.
In the case of those women retiring now, that results from, among other things, the fact that they, in their younger days, were, quite legally, entitled only to between 80% and 90% of the wages paid to men with the same qualifications. This discrimination lives on, in that women suffer from it to the end of their lives. Just as I had suggested, the report also makes reference to the problem of social protection for divorced women. As long ago as 1993, Parliament had adopted, on my initiative, a report on the pension entitlements of women who were divorced or living separately from their partners.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure.)
. (NL) The establishment of pension systems used to be considered as a step towards a civilised society. Together, we provided for our future, for security at a stage in life when people are no longer productive. These days, the opinion is peddled that pension commitments are a burden on society whereby the elderly exploit the younger generations. This is not only a result of the changing population pyramid which is becoming much narrower than before, because there are fewer younger people at the bottom and more elderly at the top. It also has to do with short-term thinking, with the encouragement of individual egocentricity and with the advent of individual pension schemes.
Often, young people do not realise that they will live much beyond their productivity peak. Also, they often do not realise that people suffer exhaustion faster because work has increasingly become a form of top-class sport. So much productivity is being required from people that many are physically or mentally burnt out long before they reach the pensionable age. In many cases, employers do not want to employ people over the age of 55. However, people who are older than 55 are often very useful in voluntary work, in an advisory role or as childminders. Given these circumstances, it is more obvious to lower, rather than increase, the pensionable age. To refuse a pension to people who can no longer cope with the pressure at work creates problems that cannot be solved.
. (PT) The Commission communication on adequate and sustainable pensions analysed the first National Strategy Reports presented by the Member States in the field of pensions. The Commission's analysis covers the adequacy of pension systems, their financial sustainability and the need for modernisation. It goes without saying that I welcome the rapporteur's conclusion that the Member States have already started their reform processes, and that a number of them have put major reforms into practice. This, I am happy to say, is the case in Portugal. There is also a clear awareness of the need for further reforms in order to safeguard the long-term sustainability of pension systems, which is linked to sound public finances.
I feel that it is of the essence to eliminate from this debate any demagogic and stormy rhetoric styling itself as the 'champion of workers' rights'. The unsustainability of many national pension systems is due to demographic change, and we may be sure that it will indubitably do serious and - unless something is done to stop it - irreparable harm to all retired workers, both now and in future.
Like the rapporteur, I welcome the close cooperation between Member States in this area. Moreover, because I agree with most of his conclusions relating to three fundamental objectives - adequacy, financial sustainability and the modernisation of pension systems - I voted in favour of the report.
Mr President, as you know, the Group of the European Liberal, Democrat and Reform Party has voted basically in favour of the Gil-Robles/Tsatsos report and the proposed European Constitution offered by the European Convention.
As I stated in the debate, however, the Catalan Members of Convergencia i Unió cannot accept this position and we have stated that we will abstain. Having seen how the votes have unfolded, furthermore, we confirm with even more conviction our decision to abstain and to wait to establish our final position until the result of the draft European Constitution, which may be presented by the Intergovernmental Conference.
We regret in particular that the Group of the European Peoples' Party and the Group of the Party of European Socialists have voted against our proposals to recognise and associate the regions with full legislative powers with the institutions of the Union, and also that the idea that the Ombudsmen of the parliaments of these regions with full legislative powers should be associated with the work of the European Ombudsman has been rejected. I believe this is a mistake, since it leaves millions of citizens far from the reality which is closest to them. This is the case for, amongst others, the stateless nations and the regions with a strong personality and sense of identity, and I believe it goes entirely against our stated aim of being closer to the citizens and building a Europe of the peoples.
Mr President, the way the voting went this morning reinforced our bitter feeling that the draft European Constitution flouts fundamental social desires and mounts a serious challenge to the European social model.
In particular, the precise, profound and dangerous threat hanging over public services was, I am sorry to say, confirmed by this House. It was from then on impossible - not to mention other reasons such as the stubborn refusal to consider constitutional or legislative regions - to want, as the majority do, the Intergovernmental Conference not to modify the grave imbalance created in this way between the powerful and the weak. This is why we voted against this report.
Mr President, the reason why I abstained is that I regret that our amendment relating to our Judaeo-Christian heritage was not adopted. Not even a Marxist history teacher can deny that Europe's roots are both Christian and Jewish; without them Marx and Marxism would not have existed, and if Europe turns away from God, Christianity and Judaism, it is cutting itself off from its roots, only to be swamped by materialism and to collapse.
The second point I want to make in this connection is that it is an illusion to believe that this Treaty can be put under glass and can never again be amended. Twenty-five governments are not going to meet together just to do nothing; they will work on the Treaty, and we hope that they will improve it. It is to be hoped that they will include in the preamble reference to our Judaeo-Christian roots and also make a number of improvements in the institutional sphere, such as having one Commissioner per Member State, which I too regard as essential. While we do not want the package to be completely unwrapped, there are some definite improvements that the governments should carry out in October.
Mr President, I did not vote for this report, despite being in favour of the text adopted by the Convention - which I took part in as an alternate - because the report has left out the reference to Europe's Christian roots. Furthermore, there is an excessive tendency to restrict unanimity voting, which is one of the principles on which the European Union was first founded, even when it went under a different name.
I believe that unanimity voting is a bastion of the sovereignty of the States and protects the national interests that are so dear to the majority of Italian political groupings. I hope that the Intergovernmental Conference will confirm the substance of the Convention's work, despite the enraged attacks by President Prodi, who is doing everything he can to thwart it.
Mr President, the draft Constitution for Europe reminds me of a cappuccino: lots of good coffee, a political froth which is a little too thin and very bitter institutional chocolate. As regards the coordination of economic and social policies, as regards foreign and defence policy, the political basis proposed is still flimsy.
The permanent president of the European Council will certainly be competing with and clash with the President of the Commission. The division of the Commission into Commissioners that are accountable and non-voting and, therefore, unaccountable will weaken the Community dynamic and shatter the image of the Commission as a College with drive.
I hope that the Intergovernmental Conference will draw its inspiration from the Commission recommendations and will improve on the Convention proposals. This would mean that I could fully support a genuine European Constitution. Awaiting something better, I abstained.
I would like to say once again to Mr Posselt that Europe not only has Judaeo-Christian roots but also Muslim and secular roots.
Thank you, Mr President; although I cannot spare you the inconvenience of my rising on a point of order, I intend to be brief. I had no prior intention of holding my fellow Members up, and technology is normally very friendly to me. Perhaps my slowness has fallen victim to its delightful speed. In any case, my vote on Amendment No 21 to item 21a in the Gil-Robles report has not been recorded; I wanted to vote against it.
In asking for the floor, I actually want to refer back to yesterday. I am delighted by the large number of roll-call votes today, which means that I am not going to be suspected of speaking in the interests of my own wallet. That was not the case yesterday. Today, though, it so happened that the exits from the Parliament building were once again blocked by demonstrators, so that vehicles on their way out had to use the way in, and those of us who wanted to get in - I managed it at twelve minutes to nine, having had to return briefly to my hotel - formed an enormous queue. Following on from what was said yesterday, I would like again to urge the bureau to give some attention to the question of how MEPs are to be guaranteed adequate access when exercising their right to vote. If the bureau is not willing to concern itself with this and inform MEPs as soon as possible, you will have to reckon with me constantly raising this issue in the plenary.
Professor Tsatsos has interesting, valuable, progressive views on the constitutional venture of the European Union. If these views had passed into the report and the motion which he drafted together with his colleague Mr Gil-Robles, I believe I would have voted for it. However, there prevails in the motion a concept of rounded corners, of compromise at any cost and of a 'realism' which is completely devoid of the democratic spirit of the articles written by the Greek rapporteur.
Unfortunately, the European Parliament is thus behind even the European Commission on top institutional issues, such as, for example, the number or the role of the commissioners or the presidency of the Council. Thus, despite the useful ideas in the motion on issues such as the role of the European Parliament and the national parliaments, the development of social policy or referenda, I abstained from the final vote.
The European Parliament motion on the introduction of a 'Constitution for Europe' aims to give parliamentary cover to a large-scale operation to deceive the peoples. It presents as a 'constitution' a text which not only fails to safeguard democratic achievements, but also, as we have repeatedly denounced, adds new links to the chains of the Treaties of Maastricht, Amsterdam and Nice which big business has used to bind the workers in the Member States of the European Union.
The institutionalisation of the market economy, the further militarisation of the ?U, in cooperation with ????, which goes as far as preventive intervention on the pretext of terrorist threat, the redistribution of power for the benefit of the powerful and the even greater transfer of national sovereignty to the international centre are just some of the 'gifts' which the Intergovernmental Conference is to offer the monopolies. The new venture is in total keeping with current policies, the undermining of workers' achievements, the successive terrorist laws and the interventions against peoples the world over. Nor can we fail to note that the anti-democratic procedure followed when drafting the text is being promoted as a standard of democracy and transparency.
The Communist Party of Greece is categorically opposed to the introduction of a European constitution which strengthens the imperialist ?U. It trusts in the fight of the peoples, which will demolish the construction of the exploiters and radically change society.
- (SV) The draft European Convention and Parliament's opinion are generally sound. We are especially satisfied with the fact that full employment, transparency, equality and sustainable development are now included as essential parts of the Convention's draft Constitution, something that is also welcomed in Parliament's opinion.
On a number of points, our view differs from that of the opinion.
It should be stated that EU law takes precedence over national law only in cases where the EU has legislative competence.
The European Parliament cannot be the only parliamentary body for the common foreign and security policy. It must be possible for national parliaments too to be consulted.
We support the solidarity clause in the draft Constitution and are, in general, well disposed towards the draft Constitution's wordings on the foreign, security and defence policy. We are, however, very doubtful about what the draft Constitution calls 'structured' and 'closer' cooperation, and we interpret the opinion's affirmation of 'structural cooperation' as referring to precisely that type of cooperation.
The draft Constitution's arrangements for the Commission are unsound. Each Member State should have its own full Commissioner with voting rights.
We do not accept what the draft Constitution refers to as the passerelle clause. Nor do we accept treaty changes without unanimity and ratification.
The requirement of unanimity should not, as proposed in the opinion, be generally abolished in the cases of foreign and security policy and tax policy.
No exact time should be given for the end of the Intergovernmental Conference. The IGC must be able to take the time required, irrespective of the Presidency.
- (SV) We have chosen to abstain from voting in the final vote on the aforementioned report.
Our position relates to the report and not to the outcome of the Convention in its entirety. Certain parts of the report depart from the outcome of the Convention.
We support the work on designing a Constitution for Europe.
We have supported the Convention method which, in a unique way, has changed the method of drafting the EU's treaties. We are in favour of a consolidated Treaty with a clearer distribution of competences. It is good that decision-making is being improved and simplified and that people are being given greater opportunities to demand accountability.
We support the Convention's compromise despite the fact that, on a number of points, it departs from our own positions.
The EU must be limited and effective. A Constitution should clearly mark the boundary between the public and the private, as well as the EU's decision-making competence in relation to the Member States.
It is the Member States that own the Treaty. It is therefore obvious that Treaty changes must be approved unanimously and ratified by national parliaments. That also means that we are doubtful about Article I-24.4 of the draft Constitution.
Like the Swedish Parliament, the Moderate Party opposes a permanent Presidency of the Council. Nor can we support a development towards parliamentarianism at EU level.
We maintain that the EU should not be given any decision-making competence for social policy and taxes.
We are seeking a lively dialogue and see no intrinsic value in the Intergovernmental Conference's being concluded during the autumn.
- (FR) We voted against the report by Mr Gil-Robles Gil Delgado and Mr Tsatsos, which develops a strategy of 'encircling' the Intergovernmental Conference seeking to oblige national government representatives to more or less ratify the conclusions of the Convention.
Thus Parliament is showing that it is aware of the importance of the federalist breakthroughs achieved by the Convention, in particular, with the proposal for a European Constitution, which was not part of the initial mandate given by the Council, for whom it is an unexpected result that it does not want to compromise.
The Commission is not following the same strategy and is clearly trying to benefit from the IGC in order to make greater progress in terms of supranationality, for example, almost completely abolishing unanimity voting, methods of revision that make it possible to get around the opposition of some nations or stronger economic governance.
In any case, this is about moving towards a European super state, which the citizens do not want. We hope that at the IGC the national governments will remember this and will not let their hands be tied by the European Institutions.
. On behalf of Mr Antoni Macierewicz:
It is necessary to underline the undemocratic procedure that led to adoption by the Convention of the draft Constitution. Consensus means a universal agreement, but the text adopted did not enjoy such approval. It is obvious that a document drawn up in violation of democratic principles can benefit neither the citizens, the nations, nor Europe itself.
The draft Constitution changes the fundamental principles through which the EU functions (right of veto, states' voting rights, equal representation in the European Commission etc.). These principles played a significant role in the accession of new states to the Union. Changing those principles is to present them with a fait accompli.
The draft Constitution aims at establishing a single European state, in which decisions would be taken over the heads of citizens and governments without reference to the referendum as a necessary method of expressing the will of citizens on such a fundamental issue.
Instead of imposing this anti-democratic Constitution on the peoples of Europe, we should work together so that in accordance with democratic principles we can build a true agreement between the nations and citizens of Europe.
- (FR) We voted against the draft European Constitution because, over and above the details of the wording, this Constitution is destined to become one of the legal foundations of laws designed to preserve the prevailing social order and to ensure the privileges of the wealthy.
Our rejection of the European Constitution in no way means that we are falling back on the French Constitution, which was also devised to protect the middle-classes and to sustain exploitation. We advocate a completely unified Europe, from one end of the continent to the other, but one which is free from domination by the upper middle class and by the dictatorship of financial groups on the economy; we have no sympathy for anachronistic forms of sovereignty.
We abstained on the majority of the amendments because even the best intentioned ones still propose improving a Constitution that we reject.
We abstained on the amendments proposing to organise referenda on the draft Constitution. Besides the fact that the questions are always skewed by the authorities asking them, we do not consider referenda to be a way for the citizens to express their will in a social structure in which the wealthy hold a monopoly over information tools and the media.
- (FR) My position today in no way prejudges my position on the future European Constitution.
In principle, I am in favour of a Constitution but I cannot, at this stage, join with those who state that the Intergovernmental Conference must not significantly change the draft prepared by the Convention.
Socially speaking and in terms of the citizens Mr Giscard d'Estaing's draft is manifestly insufficient.
Moreover, a Constitution should not set the economic and political structure of the EU in stone and thus deny the public any real opportunity to change society using its democratic vote.
I hope, therefore, that the IGC will make profound changes that will allow me to vote, when the time comes, in favour of the Constitution.
. (PT) I can only welcome the drafting of the Convention on the Future of Europe and its work, which represents an historic milestone in the process of European integration.
I welcome the concern to bring the Union closer to the citizens, enhance its democratic character and improve its decision-making capacity, in the context of enlargement.
I welcome the (admittedly rather unambitious) enhancement of the Union's role and its capacity for action on the world stage, bearing in mind the challenges of globalisation and growing interdependence.
I welcome the fact that, for the first time in the history of European integration, national parliaments will have an active role in drawing up European legislation.
The Union has acquired legal personality, and the longed-for disappearance of the pillar structure has become a reality.
I welcome the appeal contained in Mr Gil-Robles's excellent report that the citizens of Europe be called upon to give their opinion in a referendum, preferably on the same day as the European Parliament elections.
I regret the disappearance of the rotating Presidency of the Council and the omission of any reference to our common cultural and historical roots.
. (PT) In accordance with the indication of vote of the Group of the Party of European Socialists, I voted against Amendment No 78, tabled by the Confederal Group of the European United Left/Nordic Green Left.
I feel, however, that the aforesaid amendment is essentially correct in pointing out one of the weaknesses of the draft Constitution presented to the Intergovernmental Conference by the Convention.
The fact is that this draft contributes little that is new to the economic governance of Europe. Specifically, and crucially, it does not define how national economic policies should be coordinated, or review the objectives of the European Central Bank so as to link them more actively to growth and employment policies.
. (DE) The Members of this House belonging to the CSU have voted in favour of the report by Mr Gil-Robles and Mr Tsatsos recommending the calling of an Intergovernmental Conference on the EU Convention's draft of a European constitution.
We do, however, believe that a number of amendments to the draft are necessary. As a matter of urgency, we call for the incorporation, in the Constitution's preamble, of a reference to God and to Christianity. As Europe has been shaped by the Christian West, its policies should also aspire to put Christian values into practice.
In order to make it possible for the EU to slim down and concentrate on its core tasks, we call in particular for there to be no extension of competences for the coordination of economic and employment policy, in order not to compromise freedom, competitiveness and the ownership of policies at national level; for no legal basis to be created for harmonising services of general interest, especially in water supply and sewerage; for competence in asylum and immigration policy to be limited to minimum standards, with the exception of rules on third-country nationals' access to the labour market; for there to be no extension of authority to promote and coordinate in the areas of sport, energy and civil protection; and for internal market competence to be restricted to measures primarily and directly intended to remove tangible obstacles.
. (PT) This report contains renewed endorsements of the work and results of the Convention we have rejected. As we have complained in the past, the undemocratic methods and processes by which the Convention was constituted helped produce a text to which we are flatly opposed, since we disagree with the social project it advocates. Under the terms of this text, an increasingly aggressive form of capitalism will become entrenched, society will be structured along neoliberal lines, everything will be commercialised and people will become increasingly devalued. The social aspects which the text promised to defend will become secondary, and we will slide further down the road mapped out in the Treaties of Maastricht and Nice.
This is a real attack on the principles of the Constitution of the Portuguese Republic. It is a threat to sovereignty, not only in legal and institutional terms, but also in concrete areas of citizens' fundamental rights and freedoms. It is an attempt to consign any chance of alternative routes to European integration to the dustbin of history.
Instead of selecting as absolute priorities the quest for peace, development, and economic and social cohesion, based on high levels of social welfare for all, this text defines peace as a mere possibility and not as a fundamental objective. It embraces the profoundly militaristic NATO route, tied to United States imperialism.
We believe that the next Intergovernmental Conferences should reject the Convention's proposal and find alternative ways of giving a positive response to today's problems.
- (FR) In general, I approve of the proposals of the Convention, the draft Constitution and the proposal for a resolution that have been presented to us. The Member States should not put all the work on the table again at the Intergovernmental Conference.
I believe, however, that a few changes are necessary, in particular at institutional level. Whilst I accept the doubts and recommendations of our rapporteurs regarding the presidency of the European Council, I still have concerns about the solution proposed regarding the Commission and above all on distributing the seats in the European Parliament, for which neither the resolution nor the draft Constitution offer a satisfactory response.
Not wanting to swell the ranks of the eurosceptics, I voted in favour of the resolutions, although my concerns remain. I hope that the IGC will be able to find appropriate solutions.
. (IT) I am not satisfied with this resolution: it is too long and difficult to understand for the uninitiated, and it is ambiguous on a fundamental issue, the revision procedure.
It is not enough to lament the fact that unanimity voting is being preserved and that the European Parliament is not being given power of ratification. Parliament's demands had to be made a central issue, for the only way of overcoming the unsatisfactory elements in the Convention's text is precisely to ensure that there is a democratic method of ratification which will allow us to move forward.
The rapporteurs and the majority of Parliament have preferred to maintain a rigid and mistaken position on this issue: it is not true that the revision procedure forms a part of the agreement reached by the Convention. This is practically the only issue on which we are asking the Intergovernmental Conference to decide!
Why, then, did I decide to vote for this resolution that I do not like? Because a clear message needs to be given at this time: the IGC should not unilaterally reopen the fundamental issues of the text adopted by the Convention and this is what the resolution says. From 4 October onwards, if the IGC decides to reopen the agreements then we will resume the battle over its content.
. (FR) The Convention, which was instructed to draw up the draft Constitution for a Europe of 25, published its report at the beginning of the summer.
Although the lack of change on some issues is to be regretted - and is this not inevitable - on others, we can only welcome the progress made by the Convention.
Promoting territorial cohesion is now one of the European Union's main objectives and, as a Member of the European Parliament representing an overseas territory, I am bound to welcome this fact. Those who saw the work of the Convention as an opportunity to consign Article 299(2) of the EC Treaty, concerning the outermost regions to the dustbin were seriously misguided. The desire to see the content of this article feature in the future Constitution, is indeed legitimate but there was no guarantee that it would happen.
I believe that this new development demonstrates the desire to build a Europe that is united in its diversity, a Europe that is willing to provide assistance, a Europe that cares about the development of all citizens and a Europe that provides itself with the legal means to achieve all this!
This is what I have been fighting for, together with others and I am thinking in particular of Mrs Pervenche Berès and Mr Olivier Duhamel, who are both representatives of the French Socialist delegation to the Convention and I should like publicly to offer them my thanks.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. I have voted against this report, although some amendments have taken on board a few numbers of our concerns about the future of our continent. We must recall that this report was adopted in the Committee by 18th votes to 6, with 4 abstentions, which clearly indicates that the draft constitution lacks of credibility, being this report its formal evaluation by this Parliament.
The draft Constitution indeed does not incorporate into the Union the basic criteria that could build a desirable home for everybody. As the report confirms, the unique nature of the Union is drawn from its member states and citizens.
The report, following the Constitutional draft, do not give any room to the peoples of Europe to exist as such, what in practical terms, excludes the recognition of the actual Stateless Nations of Europe, as has been clearly enlightened by the words of our catalans colleagues, Mr Gasòliba and Mr Mayol. Certainly, this exclusion gratifies the Spanish nationalism of Mr Gil-Robles, but does not match in any way with what Mr Tsatsos wrote after the Treaty of Nice: 'The EU must steer a cause between the opposite poles of effectiveness and legitimacy, a balance which takes account of its raison d'être as Union of peoples and states'.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) We have rejected this report as we rejected the draft Constitutional Treaty drawn up by the Convention and presented by Mr Giscard d'Estaing. This draft has no legitimacy because it is not the outcome of the will of Europe's citizens and the Convention was nothing but a mockery of democratic debate. Neither those who drafted it nor the decision-makers were mandated by the people or by universal suffrage. The views of 'civil society' were certainly given a hearing but there was never any question of involving the citizens in the drafting process. The most important aspect, however, is that this Treaty represents the constitutionalisation of a liberal, pro-Nato, militarist and antisocial Europe, which is opposed to secularism, social rights, public services and the interests of the workers. We now refuse to give an Intergovernmental Conference the right to decide for us all.
The stakes, however, are high. This European constitution for 450 million citizens will take precedence over national constitutions. The container and the contents concern us all. What is really needed is a different type of process, in other words, holding binding referendums on the same day throughout the Union in order to ensure that Europe has a different, more progressive draft Constitution. The best way of opposing this free-market Europe is by mobilising the citizens, and this will happen in particular at the European Social Forum, which will take place at Saint-Denis in November of this year.
. (DE) I voted for the report on the Constitutional Treaty despite a number of gripes about it, and so I am keen to clarify a number of points. The extension of majority voting to a range of areas is, in an ever-expanding EU, something to be welcomed. I regard the automatic abolition of unanimity - something provided for only in exceptional cases anyway - in order to transform it into a super qualified majority after 2009, as being premature at the present time. Why announce now something that is due to happen in 2009? I am glad that this passage, which was present in the first draft, has now disappeared.
I voted against paragraph 22 of the resolution, as I regard the allocation of Members in the European Parliament, as laid down in the protocol on enlargement appended to the Treaty of Nice, as balanced. It is, however, not acceptable for the number of MEPs from Luxembourg to be cut by one-third.
I agree with Mr Juncker, the Prime Minister of Luxembourg, that the proposals relating to the presidency of the specialised Councils of Ministers are unclear, in other words, that they still need some clarificatory amendments.
Nor is the creation of two classes of Commissioner - with and without voting rights - ideal. Which country is getting a junior Commissioner, and when? These are all questions that remain to be resolved.
. (NL) The draft constitution, like many national constitutions, is full of fine rhetoric on such things as a high level of environmental protection, with a few points that sound social, and the rejection of capital punishment or discrimination, but this is not why this text was initially conceived. The really tough points are the confirmation of the Council's power, which hinders parliamentary democracy, the integration of the whole of the EU into NATO and the establishment of the capitalist character of the EU economy. Soon, there will be no more room for a militarily neutral position outside of NATO, as has so far been adopted by Sweden, Finland, Ireland, Austria, Cyprus and Malta. It is not only about defending each other's territory against outside attackers together, but also about being able to intervene in defence of our own interests outside of NATO's and the EU's territories. The constitution also protects freedom of enterprise and 'free and pure competition'. In neo-liberal Europe, public utility companies in the areas of public transport, postal services, energy and telecommunications are no longer considered to be vital community tasks but are contracted out to profit-seekers. In this way, this constitution will resemble that of Cuba or the former Soviet Union, which also wanted to lay down the form of their economy and protect it from democratic decisions about change. If Europe is to have a constitution, then this is the wrong text. There needs to be a referendum on this subject in every Member State.
- (IT) No one can deny the need for a European Union which has more transparent institutions whose respective roles and competences are better defined, and, as a result, less bureaucratic and more capable of acting quickly, where needed, in a Europe that leaves questions of an exclusively internal nature to the Member States so that it can, instead, deal with the major issues affecting society as a whole and our continent in particular; these objectives are at the heart of the text drawn up in the European Convention's eighteen months of work.
We are satisfied that the Convention established that Europe should be a union of nation states, respectful of the languages, cultures and traditions of every one of its components, and that this union, strengthened by a Constitutional Treaty, should produce a political, economic and social project capable of protecting our children, but also the rights of others' children: a Europe that, in safeguarding democracy, freedom and peace for its own peoples, is also able to promote freedom, peace and justice in other parts of the world too.
Precisely in order to ensure that democracy is respected, we urge the Intergovernmental Conference to accept the proposal for a Commissioner and the right to vote for every Member State, remembering that the concept of equal dignity of States, irrespective of the number of inhabitants, took shape as early as the peace of Westphalia.
(Text abbreviated in accordance with Article 137(1) of the Rules of Procedure)
. (FR) We thought that with the draft European Constitution we had seen everything, but obviously we did not count on this new report, which is supposed to express Parliament's position on the forthcoming IGC.
As regards the form, I wish to repeat that I am completely unable to sanction the work of the Convention which, as if this needed to be said again, had no democratic mandate to draw up a draft European Constitution. Although some people might not like it, the election by direct universal suffrage of a constituent assembly is, in any democracy worthy of the name, a sacred rule. In the present case, however, this principle has been breached, pure and simple.
As regards the content, I cannot accept this course of action by the European Parliament which, having made a catalogue of claims, each one more extravagant than the last (Parliament's electing the President of the Commission, extending codecision, greater involvement of Parliament in revising the Treaties, etc.) exerts enormous pressure on the representatives of the Member States who will take part in the Intergovernmental Conference (IGC) which 'is' and 'must' be the sole body competent to open the process of revising the Treaties.
No one should be surprised that my vote will go firmly against this report.
. (FR) I abstained from voting on compromise Amendment No 7 and I disagree with paragraph 30 of the motion for a resolution. I believe that it is a mistake to say that 'draft Constitution prepared by the Convention (...) expresses the will of the citizens'. The will of the citizens will only be effective once the Constitution has been ratified by a referendum of the people at European level.
Furthermore, I supported Amendment No 78, which expresses unhappiness at the draft Constitution's inclusion in part III, unamended, of all the articles of the Maastricht Treaty dealing with the Union's economic and monetary policy, which are founded on the principle of 'an open market economy with free competition' (Article III-70 of the draft Constitution). I believe that this amendment is crucial to fully guarantee the content of Article 3 of the draft Constitution, which suggests that the Union is founded on a 'social market economy, highly competitive and aiming at full employment and social progress'.
On the issue of public services I supported Amendment No 82, which calls for public services to be exempted from the rules of Community competition law.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (DE) I find it regrettable that the majority in the European Parliament has not supported the amendment by the Group of the European People's Party (Christian Democrats) and European Democrats aimed at incorporating especial reference to our Judaeo-Christian roots in the draft Constitution.
Even in its present form, however, the Constitution contains elements that are important in terms of Europe's Christian heritage, in that the preamble refers to Europe's religious inheritance, and the Christian conception of mankind becomes one of the Constitution's important foundations through the incorporation of the Charter of Fundamental Rights. Article 51 of the draft Treaty, moreover, gives explicit recognition to the status of the churches and non-confessional organisations. So the Constitution includes important features relating to Europe's religious heritage.
By means of its amendment, the Group of the European People's Party (Christian Democrats) and European Democrats sought to add another important dimension to these elements. It is now for the Intergovernmental Conference, and hence for the Member States, to take on board this proposal and add it to the draft Constitution.
- (SV) I deeply regret the fact that a majority of the European Parliament (283 votes against, 211 votes in favour and 15 abstentions) rejected Amendment No 23, tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, about expressly referring to the Judaeo-Christian religious heritage in the preamble to the intended Constitution. The proposal should not be controversial, since it describes an historical fact.
We want every country, in the future too, each to have its own Commissioner, of equal standing and with voting rights. Parliament rejects this. We also regret Parliament's support for the creation of an EU President, which would mean abolishing the rotating Presidency of the Council and, thus, small countries' right to lead the EU.
I am very critical of what is termed the passerelle clause in Article I-24 concerning the ability to change the decision-making rules in the Council by means of a unanimous decision, and this without the approval of the national parliaments and without the calling of an Intergovernmental Conference within the EU.
. (FR) This report embodies a number of contradictions. The most obvious of these is that Parliament is in favour of opening up the IGC but only in order to ensure that it achieves nothing.
Overall, the majority does appear to be highly satisfied with the results achieved by the Convention, but cannot deny that the major and recurring problems, such as a lack of democracy, transparency and effectiveness have still not been resolved.
As regards the detail, every proposal contradicts the commitment to diversity and to respect for democracy, because attempts are still being made to impose a uniform and binding supranational law.
The Chasse Pêche Nature Traditions (CPNT) Members of the European Parliament's Group for a Europe of Democracies and Diversities (EDD) feel that the Convention's method makes the same mistake that besets all diplomatic negotiations. The decision was taken within a circle consisting of a chosen few, which seeks to impose its point of view, as has been the case since the beginnings of Community integration.
The only aspect of the draft drawn up by the Committee on Constitutional Affairs was the last paragraph, which consented to seek the citizens' by referendum in the States whose constitution allows this.
It is to this test of truth that the proposals on the future of Europe must really be subject, by allowing a genuinely open debate on which everyone can take a stance.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
- (SV) I cannot support the European draft Constitution for several reasons. I object to the trend towards a European state and recommend continued intergovernmental cooperation. I cannot support proposals for increased military cooperation, which I consider to be a national issue.
A new state requires a constitution, a common currency, a common court of justice and a common defence. To recommend, in addition, a common President, foreign minister and finance minister and remove the right of veto on important issues is to move further down the road towards creating a state. Such a fundamental change to the direction taken by the EU should be placed before the people of Europe in referendums.
The members of the Convention, who have certainly done a sterling job, have not been elected democratically either, and the forms of decision-making within the Convention, in which no votes were taken, in themselves give rise to strong objections.
We voted against a proposal for a Constitution that is very complex and difficult to explain and understand; it is difficult to imagine how its mechanisms, dialectics and balance of powers will work in reality. A very complex institutional structure is, by definition, not secular but conceived for the priests of bureaucracy that control everyday life: life that cannot be controlled and cannot function.
Whilst not denying that there has been progress in the current situation, it is in internal and related affairs. There have, however, also been steps backwards such as the inclusion of Article 51(I), the declaration annexed to the Treaty, which confirms the status of religious bureaucracies too. In fact, it obliges the EU to maintain regular dialogue with churches, thus violating the principle of secularism, the principle of separation between public institutions and religious organisations. In this way the power of churches to interfere is sanctioned, and this is likely to constitute an obscurantist obstacle to the European citizens' right to decide freely on questions of ethics and science. Furthermore, the EU is prevented from examining or reconsidering the situation of churches in the Member States, and so the preservation of privileges that are enjoyed by churches thanks to the agreements signed with Franco in Spain, Mussolini in Italy, Salazar in Portugal and Hitler in Germany is guaranteed.
(Text abbreviated in accordance with Article 137(1) of the Rules of Procedure)
- (ES) I take a positive view of the text of the report, in that it responds to many of the expectations of the political groups in this Parliament in relation to the future European Constitution.
Nevertheless, as a Member from Catalonia, a stateless nation which currently has a limited Statute of Autonomy within the framework of the Spanish state, I cannot accept the deficiencies in the future Constitutional text, particularly in relation to two specific aspects.
On the one hand, the territories with legislative powers have no clear, recognised system for participating in the EU's policy-making. Neither is it established that those regions have the possibility of bringing cases before the Court of Justice when its competences may be affected.
Furthermore, neither does the future European Constitution provide for the incorporation into the Union's linguistic system of those languages which have official status in part of the territory of a Member State, as in the case of Catalan.
I hope that in the Intergovernmental Conference (IGC) the governments of the Member States will modify the text so that it is brought closer to the reality of today's Europe in relation to the aspects I have mentioned.
I therefore abstained from the final vote on the report.
That concludes the vote.
(The sitting was suspended at 2 p.m. and resumed at 3 p.m.)
The next item is the statements by the Council and the Commission on the Middle East.
Mr President, ladies and gentlemen, we are deeply concerned about the situation in the Middle East and about the most recent events that have shaken the region. The campaign of targeted killings which Israel has decided upon to eliminate the leaders of Hamas, the repeated appalling and bloody terrorist attacks in Jerusalem and Tel Aviv, the resignation of the Palestinian Prime Minister, Abu Mazen, and the obstacles put in the way of his government by the President of the Palestinian National Authority, the decision in principle taken by Israel's Security Cabinet - the 'kitchen cabinet' - to expel President Arafat from the Palestinian Territories, and even the idea mooted that he should be killed, are all elements in a circle of violence which is in danger of spiralling completely out of control, putting an end to any hope of restoring peace to the Holy Land. The escalation of violence therefore needs to be halted as soon as possible. A ceasefire needs to be called without delay so that the negotiating process can be re-relaunched. We are committed to achieving this as a priority.
Indeed, we remain convinced that the only means of achieving a fair and lasting peace based on the United Nations' resolutions and principles is a process based on negotiation and on implementing the process laid out in the road map in good faith. Only in this way will it be possible to realise the vision shared by the international community of two states peacefully coexisting and respecting both the Palestinians' right to self-determination and the Israelis' right to live in peace and security.
In addition to the day-to-day measures needed to respond to short-term imperatives, we also need other, more extensive measures based on a long-term vision of an area of peace, understanding, dialogue, prosperity and security, uniting the two shores of the Mediterranean. This will be the vision before us at the Euro-Mediterranean Ministerial Conference in Naples, which we hope will give the Barcelona process fresh impetus and enable it to play its part in stabilising and bringing peace to the Middle East and to a wider Middle East.
Ladies and gentlemen, it is of the utmost importance that the European Union should maintain a coherent approach on this issue, an approach fully supported by the Member States, the product of ongoing, thorough dialogue between the different viewpoints and perspectives. Only by demonstrating cohesion and unity will the Union actually be able to strengthen its role and its influence in the Quartet and within the region, something we very much hope for. In this connection, the unanimous, united vote by the 25 nations in the UN General Assembly in New York on the resolution exhorting the Israeli Government not to implement its decision to expel Yasser Arafat must be stressed.
What should our strategy be? In the first place, as I have already said, we believe that the only way to achieve a peaceful solution of the conflict is for the Israelis and the Palestinians to implement the road map promptly in good faith. We are therefore, once again, taking a firm line, calling for the terrorist structures to be dismantled and for both parties to refrain from acts likely to feed the spiral of violence.
Secondly, we believe that only broad-based international action can create the conditions necessary for the road map to succeed. This is why we have been consistently committed, from the very beginning of our Presidency, to making the role played by the Quartet (including its role on the ground) more effective as the driving force behind negotiations between the two parties and, at the same time, to reinforcing the credibility and authority of the European Union's action within the Quartet. Although the United States is the undoubted leader of the whole process, we must, to my mind, avoid a situation where it is left to act alone, unilaterally, on the ground: the European Union's role must be recognised. Indeed, let us not forget that the European Union's efforts to find a peaceful solution to the Israel-Palestine conflict are one of its international priorities. Not only is this crisis taking place at the Union's southern borders and destabilising the whole of the Middle East and the Mediterranean region, but it also has wider adverse repercussions affecting the dialogue between civilisations and religions and the fight against international terrorism.
In the course of the practical implementation of the clear strategy I have just outlined, in line with our longstanding strong European commitment, we have consistently devoted special attention to the Israel-Palestine conflict.
Ladies and gentlemen, to return now to the present, I would like to report on the initiatives that the Italian Presidency has taken in response to the latest tragic events which led to the breakdown of the truce and a return to the appalling spiral of violence.
As well as supporting the action taken by Mr Solana, High Representative for the Common Foreign and Security Policy, who has made several visits to the region, we have stayed closely in touch with our fellow Quartet members - the United States, Russia and the United Nations - monitoring and assessing all the implications of the situation on the ground, in order to be able to take the most timely and appropriate steps to relaunch the negotiating process. We have also acted to ensure that the Quartet will resume meeting at regular intervals at Special Envoy level without delay and that its ministers will meet on the occasion of the ministerial week at the United Nations General Assembly. The members of the Quartet are unanimous in thinking that its role should be further reinforced.
We have told the two sides via various channels that they must, without fail, take concrete measures straight away to halt the violence and to avoid any action which could prevent a return to the negotiating table. The progress made in the weeks following acceptance of the road map demonstrated that this is the path to take. Despite everything that has happened, we have a duty not to lose heart. There is still an opening, an opportunity to achieve the goals we have set, and violence must not prevent us from seizing it. This was also the thrust of the public declaration issued by the Italian Presidency on behalf of its partners and with their approval on 11 September 2003.
Ladies and gentlemen, the Palestinian and Israeli leaders have enormous responsibilities towards their citizens and towards the international community. We accordingly expect them to show firm commitment, greater determination and, above all, great courage, sparing no effort in their pursuit of peace.
It is important that the power vacuum created by the resignation of Prime Minister Mahmoud Abbas should be filled without delay. Abu Ala, the Prime Minister designate, should quickly form a new Government of respected Palestinian politicians enjoying both his and his people's trust. The new government should continue along the path laid out for it by Prime Minister Abu Mazen, putting an end to violence and opting resolutely for negotiation. Abu Ala should also, as soon as possible and without further ado, deliver clear, tangible results on the security front by taking resolute action against terrorist violence. To that end, it should be the new government - regardless of the membership of the national security council that President Arafat is preparing to appoint - which should have full control over the security forces. If they take this path, Abu Ala and his government can count on the European Union's wholehearted support.
I wish here to reiterate our conviction that there can and must be no tolerance for terrorism. As the holders of the European Union Presidency, reflecting very widespread public opinion in the Union, we firmly condemned the terrorist attacks for which Palestinian extremist organisations claimed responsibility. At their informal meeting in Riva del Garda at the beginning of September, the EU Foreign Ministers decided to add the political wing of Hamas to Europe's list of terrorist organisations. This had to be done: the EU had issued clear warnings to Hamas at the Thessaloniki European Council; not to have followed them up would have undermined the Union's credibility as a force to be reckoned with in the region. I am very happy that the Council was able to reach a consensus that overcame the doubts harboured by some partners and enabled us to agree convincingly on a common position.
We also consider that the reforms being introduced by the Palestinian National Authority, to make it more democratic, transparent and efficient, are another necessary condition for a peaceful, stable and democratic Palestinian state. Those reforms must continue and be nurtured by support from the European Union and the international community.
Ladies and gentlemen, I would now like to set out clearly the Presidency's position with regard to President Arafat. We cannot deny the essentially negative role that he has played in recent months, contributing to the splits in the PNA's leadership, undermining the efforts of Prime Minister Abu Mazen and causing his resignation. His historical role and his responsibilities towards the Palestinian people should entitle us to expect from President Arafat a change of heart, full backing for the Prime Minister designate, Abu Ala, and a clear condemnation of terrorist violence. Nonetheless, as the Presidency has publicly made clear to the Israeli Government, Yasser Arafat is the Palestinians' legitimately elected President; to send him into exile would be unacceptable and a very serious mistake.
The European Union - confirmed in this stance by the similar positions of the United States, Russia and many other members of the international community - has, accordingly, asked Israel to rescind its decision and to guarantee the physical safety of the President of the Palestinian National Authority: death threats are unacceptable.
We also reminded the Israeli Government of the need to show moderation and put an end, once and for all, to the targeted killings, which, apart from any considerations of international law, all too frequently also strike the innocent, thereby doing much to stoke the fires of rage, frustration and violence. We also urged Israel to work harder to ease the conditions of the Palestinian people in the territories.
Lastly, we reminded Israel - whose need for security we do not underestimate - that the European Union expects it to proceed with other specific steps identified by the road map without delay, in particular to suspend all settlement activity in the Palestinian territories, to dismantle the settlements built since March 2001 and to stop erecting the 'security wall' along its current route, which is sited beyond the 'green line' and therefore jeopardises any prospect of a negotiated solution to the conflict.
Ladies and gentlemen, the European Union has an important part to play in the Quartet to reinvigorate the negotiating process in the direction I have described. However, those diplomatic efforts must go hand in hand with action on the ground. We are convinced that the European Union can, alongside the United States, take on a larger role in the international monitoring arrangements provided for in the road map right from phase 1. The possibility of greater European involvement will also be discussed at the Quartet's forthcoming ministerial meeting in New York.
Mr President, ladies and gentlemen, I am afraid that, yet again, we have reached a critical point in the Middle East crisis; it is all the more painful because hopes were objectively raised by what seemed to be shared determination to forge ahead regardless of difficulties, with no effort spared. History, especially the history of the Middle East crisis, teaches us that it is precisely when the negotiating process is yielding its first fruits that the forces of radical extremism, which are opposed to any form of peace, unleash greater violence. At precisely these times, however, the onus is on the international community to press the parties involved to opt clearly for the negotiating table and to reject the use of violence. The European Union will ensure that the region and the parties involved feel the weight of its efforts to bring about a negotiated peace. In taking this road, we very much hope that we can rely on the support of Parliament, with its long tradition of closely following the Middle East crisis and responding to it.
Mr President, the Commission shares the assessment made by the Council Presidency, which can be summarised in a few words: the Middle East peace process has gone off the rails. We believe that the future of the road map depends on a solid and unambiguous commitment by both sides and by the international community. What is lacking is the political will, which is a crucial factor for peace and completely non-existent today. We had hoped that the road map would create the political will to implement the vision of two States, Israel and Palestine, living side by side in peace. Is this still possible? It is, but only if Israel regains a certain feeling of security, is once again accepted in the region and can have confidence in the Palestinian structures and if at the same time the Palestinians see that Israel accepts their aspiration to build a nation on the territory seized by Israel in 1967, as well as their desire to improve their economic and humanitarian situation.
What needs to be done today to give new impetus to this road map, which is coming apart at the seams?
Israel would have to adopt a sufficient number of measures designed to establish a climate of trust, in particular by stopping the extrajudicial executions and the punitive house demolitions, it would have to prove that all illegal settlements built since September 2000 will be dismantled and impose a freeze on new settlements and resolve the problems caused by the building of the 'security wall'.
The Palestinians for their part must adopt visible and effective measures to combat the planning or perpetration of terrorist attacks against Israelis by individuals or groups, rein in seditious acts, publicly declaim Israel's right to exist and speed up preparations for elections, for drafting a constitution and for the participation of civil society in reform.
We believe that the international community must exert its influence in order to resolve the security problem and offer rapid and effective support as sponsors. Tomorrow, in New York, the quartet will meet and the European Union will take the opportunity to attempt to persuade all parties to accept genuine coordination of the quartet as regards the support and follow-up that should be given to this road map.
As the Council Presidency stated, Hamas still appears on the list of terrorist organisations, but banning this movement in the United States and in Europe is not enough. We must go further. Radical forces exert their influence through the social and educational services and we must not content ourselves with helping to cut off their sources of funding. We must also increase the Palestinian authority's power to provide local services. The United Nations Relief and Works Agency (UNWRA) can also provide support in this area. We believe that what improving security and the fight against extremism requires is above all Community-level action. The Commission has announced a programme of support for the reforms to be undertaken by the Palestinian Authority and also various measures aimed at alleviating the economic and humanitarian problems. We estimate that our commitment this year will total around EUR 245 million. We feel encouraged in this course of action by the aid recently donated to the Palestinian Authority by the United States and by the restoration of Israeli tax receipts to the Palestinian Authority. This will not by any means suffice, however, to get the Palestinian Authority up and running again. The economic situation will not improve if the border closures remain in place and Israel, for its part, must help to kick-start the Palestinian Authority. We must also continue to reiterate to all Arab States to put an end to all public and private funding of groups bent on violence and terrorism and to close down the offices of their representations.
We in Europe have much more to offer the people of the Middle East: ever-closer relations thanks to the Euro-Mediterranean partnership and the network of association agreements that is currently being set up. I want you all to know that we are making progress on this matter with Syria, the last country with which negotiations have not been concluded. We have presented the new initiative on the policy of neighbourhood relations in an enlarged Europe, which sets out all the opportunities for closer cooperation to achieve the economic and social integration of the Euro-Mediterranean region. Only progress in the context of the peace process, however, can help our partners in the region to take full advantage of the opportunities with which the European Union will continue to provide them in this field.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the situation in the Middle East appears to be hopeless. After the removal of the Iraqi dictator, we had all hoped for a new and peaceful order in the Middle East. This hope proved to be false, and it appears as if all efforts for peace, and the roadmap, have come to nothing.
Mahmud Abbas has been replaced by Ahmed Kurei after only four months in power. Personalities are of course important, and we also know that the Israeli Prime Minister Ariel Sharon, and the Palestinian President Yasser Arafat are the decision-makers, but, in essence, this is about the people of these countries. Prime Minister Sharon is democratically elected; so is President Arafat. I do not know whether his election meets all the democratic criteria, but he is elected. He is also a winner of the Nobel Peace Prize, something that should perhaps spur the Israeli Government and the Palestinians to get back to the common ground that President Arafat once shared with the Israeli Prime Minister Rabin.
We are all familiar with the enormous problems that we face. In our group, we are perfectly clear in our own minds that we can in no way justify the suicide attacks, which hold human life in contempt. They constitute an abuse of the young people to whom promises of paradise are made, and they involve the murder of other innocent people. They bring about a vicious circle of violence; another result of them is Israel's death lists, which we can in no way approve of, since - as Commissioner Lamy and Mr Antonione have said - it is not only the hunted criminals, or those assumed to be such, but also a very large number of innocent people who end up being killed. A policy of 'an eye for an eye and a tooth for a tooth' will bring no resolution. Just as we hear Hamas and Islamic Jihad speaking the language of hatred, we also see the deeds of hatred, and all this leads to further escalations. There are also Israel's illegal settlements in Western Jordan, which are a constant provocation for the people in Palestine. Let me quote this from the 8 September issue of the Frankfurter Allgemeine Zeitung: 'The symbolic removal of a few containers in illegal settlements west of the Jordan was too little for it to have been capable of becoming an encouraging experience of success for the Palestinians.' The building of a wall rams home the deep sense of constant humiliation felt in Palestine.
We must seek to enable both Israel and Palestine to live within secure borders, and we declare that all the people of that region - Israelis and Palestinians alike - are endowed with the same dignity. That is why, despite the apparent hopelessness, there is no alternative to pressing on with the efforts towards peace. I am speaking personally rather than on behalf of my group when I say that I do not believe that a peaceful solution will be possible without an international military peacekeeping force. Unless an international military peacekeeping force is used to keep the two sides off each other, I do not believe that a solution will be possible. Nor can we expect the Americans to do everything - their elections mean, in any case, that they are less capable of acting in this area. I rejoice at the common purpose that is apparent here, and it is as the European Union that we should persist in our efforts together with the USA, with the UN, and with Russia. We must persist in our efforts, for it is the people of the Middle East who are at stake.
Mr President, the Israeli threats to assassinate Yasser Arafat are not just morally reprehensible, but also politically unacceptable and absurd, unless, of course, the intention is to cause chaos in the region. It is as if we were not all aware that Hamas and Islamic Jihad consider Arafat to be the barrier preventing them from attempting an assault on Israel. How are the Palestinians going to negotiate with people who intend, in this way, to assassinate their President, democratically elected in 1996 in fair and democratic elections, in the presence of observers, including ours? Frankly, the only legitimate and morally acceptable way to get rid of Arafat is by means of the elections laid down in the roadmap.
George Bush has just said, although it sounds like sarcasm, that 'in the United States we free people by means of a peaceful and ordered process' but, nevertheless, has vetoed a resolution in the Security Council which advocated just that and expressed opposition to political assassination. I would like to highlight here and now the political realism of President Chirac, who said in New York, and I quote verbatim, Mr President: 'you may think what you like about Arafat, but the truth is that he is the authority, the elected and legitimate representative of the Palestinian people. I do not believe that anyone else can impose an agreement on the Palestinians'. End of quote.
Within this context, and in relation to the settlements, it offers little hope that Colin Powell should have said on Monday, and I quote, that: 'it is very difficult, if not impossible, for the Israeli Prime Minister to say to his people that he is giving in to American pressure'. End of quote. I would ask myself: have the Palestinians not given in, by reforming the Ministry of Finance and creating the post of Prime Minister against the initial will of Arafat although, at the end of the day, with his assent?
Incidentally, however, if you wish to listen to an Israeli voice on the subject of Yasser Arafat, then please listen to Simon Peres, who - on reaching 80 years old - has said: firstly, that Arafat has accepted the theory of two states, abandoning that of the destruction of the state of Israel; secondly, that he has accepted the 1967 borders, abandoning those of 1948, and, thirdly, that he has agreed to negotiate. Simon Peres says - and it is true - that Yasser Arafat only has one significant fault, which is that he is not combating the fundamentalist militias of Hamas and Jihad. I, however, would say that until the Israeli Government adopts specific measures, which are credible to the Palestinian population, on selective assassinations, the settlements or the wall of shame, for example, no Palestinian will enjoy the popularity and political support necessary to combat the Islamic extremists.
Mr President, not until the non-terrorists have a consolidated political space, which so far Israel has not provided, will the terrorists have lost the war.
Mr President, two weeks ago a London newspaper convened a meeting between senior journalists from Israel and Palestine, the first of its kind since before the current intifada.
A number of participants, from both sides, expressed the belief that theirs was, in effect, a 'twenty-second century conflict': a war that would last a hundred years, blighting the lives of their grandchildren's children. A conflict that has the capacity to exhaust the optimism of the best of us once again demands deeper reserves of patience and commitment.
But grim as the situation is, we cannot afford to despair. If the two sides have strayed from the roadmap's path of peace and reconciliation, we must coax them back.
The European Union must continue to play a crucial role in the search for peace in the Middle East. Greater engagement with Israel might help in this. Making peace also requires a strong, functioning and accountable Palestinian Authority. That is why the Union has spent more than EUR 300 million since 2000 to keep the Palestinian Authority in business. An effective and legitimate Palestinian Authority is essential to dismantle the terrorist organisations. The Palestinians also need a strong voice to negotiate with Israel. The European Union must step up its support for financial reform of the Authority to help it distance itself from terrorism.
We have also provided more than EUR 30 million for the vital work of Palestinian municipalities in providing basic public services, because that is how you fight despair - with clean water and classrooms; with the promise of normality and peace.
We may regret Yasser Arafat's intransigence, but we should remember that if the Palestinians voted tomorrow in the fair and transparent elections we would like to see, they would probably choose him again as their leader. The surest way to ensure that outcome would be for Israel to make a martyr out of him. Arafat's place in the peace process is not for us to determine, any more than it is for Israel or for the United States.
However, we can have no truck with terrorism. That is why my Group welcomes the inclusion of Hamas in the European list of terrorist organisations. Suicide bombings have taken an unbearable toll in Israeli lives, and the political apologists for terror cannot receive support while the killing continues.
Both sides have to realise that there can be no military solution to this conflict. Israel's extra-judicial killings must end, as they will only breed more terrorists, not force the Palestinians to negotiate. Israel must withdraw its forces from the Occupied Territories, and the settlement building must stop.
Two states, living side by side in peace - that is the only viable solution. Israel's existence as a Jewish state and as a democracy demands a Palestinian state. The alternatives are Palestinian apartheid or the inexorable demographic eclipse of Israel's character as a Jewish homeland.
The roadmap, of which the European Union was the chief cartographer, recognises this, and my Group remains firmly committed to its implementation.
Mr President, Mr President-in-Office of the Council, Commissioner, thank you, Europe, for the unanimous stance it adopted at the UN General Assembly. Europe's assistance will be more important than ever in salvaging the situation. This is the message given to us on Saturday, in Ramallah, by President Arafat, who was visibly relieved to have the impassioned support of his people in the face of Ariel Sharon's relentless hounding of him. At the same time, however, he was extremely concerned at the increasingly intolerable situation facing his fellow countrymen.
After the staggering decision of principle taken by the Israeli cabinet to expel an elected president from his country, and even, if comments made by the number 2 in the Sharon government are to be believed, to physically eliminate him, my group wished, through the intermediary of its chairman and of our colleague Mrs Morgantini, the chairman of the Parliamentary delegation for relations with the Palestinian Legislative Council, to express on the spot what the vast majority of European citizens, including many who are actually critical of the Palestinian Authority, think about this extremely serious precedent. This decision is completely unacceptable and I think that it must give food for thought to anyone who thinks that accommodating Ariel Sharon will encourage him to relax his approach.
The main lesson that we can learn from our meetings in Ramallah, and also in Jerusalem and Tel Aviv, is that there has never been a greater need for external political intervention in order to create a momentum for negotiations that offers a population on its knees some hope of a worthy and equitable peace.
I still remember the ominous words of Commissioner Patten on the eve of the war with Iraq: he basically said, to a barrage of applause from our House, that the one thing he was sure about, was that if this war takes place without a political solution being found for the conflict in the Middle East, we will see an upsurge in terrorism. This is, unfortunately, the situation now facing us.
The 'road map' was supposed to take up this challenge and is in a doubly strong position to do so. Firstly, this is a general political plan, not one concerned solely with security. Because it makes sense, the Palestinian people will be all the more willing to rally forces to prevent terrorist acts as their daily lives become liveable once again and as their fundamental rights are recognised.
Furthermore, the route map has four official godparents, not just one, whose credibility as peacemaker is at its lowest ebb. And yet, four months after launching this initiative, what remains of it? What has become of the 'road map', what has happened to the 'quartet' and, for that matter, what is Europe doing? At this crucial time, the European Union is unavailable to its subscribers. I would like to believe that the unanimous vote given by the 25 in New York last week is a sign of a new awareness as regards the collective responsibility that must be shouldered in the region, and Mr Solana, due to speak to Parliament on 9 October, will then explain the political strategy, the practical goals to attain and the timetable of the initiatives decided on in Council to prevent the worst case scenario from arising and to give fresh hope to the Middle East.
My own conviction is that, of the priorities for launching such an initiative, three warrant particular attention.
First of all, we must refuse to give in to Ariel Sharon's blackmail where President Arafat is concerned. It is one thing to support the idea that reforms are needed in the Palestinian Authority. This debate is already taking place in Palestinian society, and is legitimate and healthy. It is another matter altogether unquestioningly to accept the de facto imprisonment of an elected president in the ruins of his headquarters. What is even worse is the fact that we are bowing down to the veto imposed by the occupying force whilst failing to meet the man seen by his entire people as the living embodiment of Palestine. Significant action is required, in my opinion, to put an end to this terrible ambiguity.
Next, we must strongly oppose the wall that is being built. This is not simply a border that is questionable only in its appropriateness. This constitutes a blatant incursion into internationally recognised Palestinian territory. The wall cuts through the University of Aboudis, near Jerusalem. It cuts through the very heart of Bethlehem. It is depriving Palestinian farmers of crucial irrigated land to the north of the West Bank. The wall's construction has entailed further land confiscations, further expulsions, and to further check points and foreshadows a Palestine in pieces. This is a scandal of such proportions that even President Bush has taken umbrage at the action of his protégé. If the White House itself is threatening to remove US credit guarantees for Israel if Israel continues to forge ahead in this opportunistic way, the European Union must finally be bold enough to state clearly that the association agreements with Israel will only remain in place if there is a change of direction in Ariel Sharon's policy.
Lastly, we must attach priority to all Israeli and Palestinian initiatives to halt the violence and to reopen political dialogue. I am thinking in particular of the coalition for peace, whose prime movers are Yossi Beilin, former Israeli Minister and negotiator of the Oslo agreements and Yasser Abed Rabbo, outgoing Palestinian government Minister, also a steadfast proponent of Israeli-Palestinian dialogue. These two remarkable personalities have furthermore just accepted the invitation I sent them, on behalf of my group, jointly to visit the European Parliament in mid-November and speak to us.
I am also thinking of one of the most symbolic of all Palestinian prisoners, Marwan Barghouti, a member of parliament and also someone who is highly committed to the Oslo negotiations and whose prestige, particularly amongst Palestinian youths, could help to persuade the most recent recruits to engage in dialogue rather than in violence. Lastly, Mr President, I am thinking of Yasser Arafat himself, who has just reiterated his determination to work on achieving a ceasefire and not just a truce, if his efforts and those of the prime minister, Abu Mazen, are not blown out of the water by targeted assassinations and house demolitions.
The President of the State of Israel, unlike Ariel Sharon, has called for this prospect to be taken extremely seriously. I believe that high-profile initiatives by the European Union in this direction are highly pertinent.
This is the express request of my group, but this is above all the dearest wish of supporters of peace on the ground who would like to be able to say as soon as possible, full of hope 'Europe is back'.
Mr President, ladies and gentlemen, 'there is something rotten in the state of Israel', and, as my friend Abraham Burg, former President of the Knesset, recently wrote in The International Herald Tribune, 'a state lacking justice cannot survive'. He went on to write, 'We must remove all the settlements, all of them and draw an international recognized border between a Jewish National Home and a Palestinian National Home'. The European Union can protest as much as it wants against Sharon's adopted policy; the real change has to happen in Israel itself, where gradually, people are realising that they are heading the wrong way. The separation wall will not solve the problem. We know in Europe that walls are not permanent and that borders do not last for ever. Israel is a friend on the wrong track. Who can help this friend at this stage? Who can bring pressure to bear on the government in Israel? The United States can, because it can turn off the money tap. Apparently, we should not expect much from Washington in the short term either. Is it still serious about the roadmap?
Is it not time to win respect in the Arab world, now that the situation in Iraq is continually deteriorating? International law should not lose out in the fight against terrorism. We believe that both camps must disarm. Arafat's status as the elected leader is a matter of unalterable fact. The time is ripe, I believe, for a major conference on the Middle East, at which the European Union can speak with one voice. Only by means of a global solution can peace and stability be established. The United States is asking for support for Iraq. The European Union is asking for support for Israel and Palestine. Indeed, It is indeed possible, Mr Poettering, to moot the idea of an international military force in this context.
Mr President, there is great concern, and justifiably so, surrounding the extremely grave situation in the Middle East. Prospects for progress are bleaker now than at any time this year. There has been almost a complete breakdown in the implementation of the roadmap for peace in the region. The cease-fire announced by Islamic Jihad and Hamas has been called off and their leaderships have called for attacks on Israel. Planned Israeli withdrawals from some towns in the West Bank have been cancelled and the Israeli army has been active against Palestinians in Gaza. The Israeli security cabinet has also decided, in principle, to remove President Arafat from the Occupied Territories. This decision has been widely criticised, and rightly so.
On the Israeli side there has been a failure to meet commitments, to dismantle settlement outposts and to freeze settlement activity. The Palestinian side has also been unable to fulfil many of its commitments on the issue of future security.
New buildings continue to be erected on the settlements in and around Jerusalem and the prospects for the roadmap appear dim unless action is taken in the immediate future.
I believe that imaginative gestures must be the order of the day if the roadmap is to have any chance of survival. Neither side has met its commitment under the roadmap for peace. That is one issue that we can all agree on. The new Palestinian Prime Minister Abu Alaa has international credibility as he is one of the Palestinian negotiators of the 1993 Oslo Accord. We cannot disguise the fact that the decision of the Israel security cabinet to remove President Arafat from the Occupied Territories has led to a deteriorating situation in the Middle East. At the moment the Israelis are insisting that their ban on contacts with those who meet Yasser Arafat also applies to people from within the European Union. This is an issue that will have to be resolved if the European Union is to have any effective role in the region.
I strongly believe that efforts to isolate President Arafat will only exasperate tensions within the Palestinian leadership. Any attempt by Israel to expel him from the Occupied Territories will only undermine the Palestinian Authority and will further inflame the security situation.
The Palestinian leadership has been presented with a list of security messages by the United States Government that will have to be implemented. I would also urge the government of the United States to remain fully engaged in the peace process and to press Israel on its commitment to the roadmap.
Finally, I welcome the continued efforts of Mr Solana and Commissioner Patten to renew a cease-fire in the region. This has been a particularly bad year for the Middle East. Not only is the political situation becoming more unstable now in Iraq, but if we are not all collectively careful, the situation between Israel and Palestine could also deteriorate further.
Mr President, on Saturday 6 September, Mahmud Abbas, having resigned as Palestinian Prime Minister, appeared before the Palestinian parliament to render an account of his brief term of office. He did so behind closed doors. What has since been made known of this closed meeting makes a mockery of any Palestinian implementation of the so-called roadmap. It is abundantly clear from Mr Abbas' indictment that the person responsible for this is the President of the Palestinian Authority.
Mahmud Abbas was, along with his Cabinet, committed to the reform of elementary policy areas such as the coordination of the Palestinian security services and the purely financial management of public funds, but to no avail. All these praiseworthy attempts eventually foundered on one person's thirst for power, that person being 'raïs' Yasser Arafat. Hence Abbas' lament: 'A Palestinian minister does not even have anywhere near as much power as a deputy secretary elsewhere.'
How do we go on from here? Officially, the President of the Palestinian Authority is very much the relevant political interlocutor for the European institutions. Given the seriousness of Mahmud Abbas' accusations, I am asking both the Council and Commission what they think the implications of this are. After all, ignoring this courageous, honest Palestinian self-criticism renders the roadmap to peace in the Middle East politically implausible - certainly when a new Palestinian Prime Minister has to operate from the same position of relative weakness as Mahmud Abbas.
Mr President, taking the floor once again on this issue, Mr President-in-Office of the Council, Commissioner, I feel bound to recall the situation of Sarajevo ten years ago and the genuine fury I experienced each time a glimmer of hope that emerged as the result of a painstakingly put together agreement was extinguished by a blast of suspicion and fear. This blast was sustained, of course, Mr President-in-Office of the Council, by the radical extremists but above all by the negotiators themselves, as a result of the total lack of trust they demonstrated in their partners and due to the fear that if they stopped acting like an adversary, the latter would take advantage of the agreement to consolidate their positions.
It is against this disease of fear that I have fought relentlessly since the renewal of the Intifada re-injected the virus of it into an area where, as Mr Poettering has just said, those who secured peace are today in despair. I am very aware that speaking here, in these comfortable and safe conditions, might appear to be laughable or even blasphemous to those who are suffering physically or whose nearest and dearest are.
I wish, however, to set an example and offer our assurance that we are willing to help them.
The example we can set involves the reconciliation, here in Strasbourg itself, of nations that have continued, for generations, to live paralysed by the fear of one another.
Our assurance means providing the certainty that when Israelis and Palestinians finally agree on the terms of an agreement, with the assistance of the quartet and as a conclusion to your endeavours, Mr President-in-Office the European Union will do everything it can to ensure the political, material and, if need be, military implementation, by deploying peacekeeping forces to replace a wall whose effectiveness will always be in doubt and - yes, Mr Wurtz - which it is impossible to justify.
Mr President, a few days ago, the UN General Assembly, with negative votes by the Marshall Islands, Micronesia, Israel and the USA alone, adopted the well-publicised resolution on Arafat. This resolution, interpreted politically, does not only have the narrow sense of what Arafat means and what the problem means today; it also expresses the demand of the international community for a solution at long last to this impasse of a crisis which has lasted 40, 50, 60 years, with thousands dead and thousands murdered.
What we are or are not debating today is immaterial in relation to what must be done there. We here are a political body. We are not judging intentions. In this sense, we must only speak about what needs to be done politically. We are talking about one roadmap in relation to what is happening in the area and we fail to see the other roadmap, the map of violence, of blood, of suicides, of innocent people murdered and so on, of the wall, of anything else.
Over recent days, there has been a new representative of the European Union in the region, Mr Otte. Unfortunately, however, he has been ill-received by the Sharon side, which has refused to receive him, as it refused our other representatives, because they also wanted to see Arafat. This is not a positive development. We must send out certain positive messages. The Quartet is not enough, it is not enough as a body of observers. It needs to be converted into a task force which will impose terms and conditions and procedures. Otherwise, every time we come here, we shall list our complaints, some of us from a position of security, others in line with their sympathies, but without any final result.
I therefore agree with the proposal made by my honourable friend Mr Poettering for international blue-helmeted observers to be installed at long last on the border between the two states, as has happened elsewhere in the world. I agree with all the proposals which do not have us as neutral observers, which do not lead us into inaction. I agree with all the proposals which, at long last, call for us to take action on our own responsibility and not for us to simply wait and follow others' instructions.
Mr President, I get the impression that too many speakers in this Chamber are referring to the road map without having read it, and that, because of their unfamiliarity with the actual document, they are interpreting it in an ambiguous way.
The road map is a plan in three phases. The whole thing is summed up in the title of Phase I - Ending terror and violence, normalising Palestinian life, building Palestinian institutions - and its aim is to bring about an immediate and unconditional end to violence on the Palestinian side. This is the vital point, and if it cannot be achieved everything else will become ambiguous, uncertain and vaguely sermonising in tone. Frankly, it does not make sense to call on Israel to take further or different initiatives in addition to those it has adopted thus far, if acts of terrorism on the part of the Palestinians are not halted. No European state confronted with a series of terrorist attacks, especially against unarmed civilians, would agree not to react using force and legal means of suppressing violence.
Nor am I convinced by the exhortations to keep Mr Arafat in place on the grounds that he is the legitimate representative of the Palestinian people, given that everyone recognises that there are still no democratic institutions within the Palestinian community.
Yasser Arafat is responsible for the failure of the Camp David agreement and for Abu Mazen's failure. I believe that we in Europe should adopt a more severe approach towards his behaviour if we are to secure a change in attitude.
Mr President, Commissioner, Mr President-in-Office of the Council, one minute is not long, but if it is to reiterate what has been said before, then one minute is sufficient. I concur with what Mr Wurtz has said, but I should like to add something in relation to our own mandate. When we are confronted with endless violence that always generates more violence, then we are facing a situation that condemns Europeans, Americans and Russians to powerlessness, insofar as their opinions are expressed in a joint phased plan to peace. There is no phased plan to peace. I have read it and do not want to read it again. For what is left of it? It has been shot to tatters from all corners. What I am asking you is how we can take a new direction. With this roadmap, have we not been led to believe in an all too optimistic scenario, the premises of which have not been accepted by the actual state of Israel itself? Has Israel accepted that it will, from now on, live with a Palestinian state beside it? Has Israel really abandoned the idea that the occupied territories should be governed by Israelis? I am coming to the conclusion that it has not and that, instead, it hopes to achieve military dominance in the region with military backing from the United States. In that case, there will be no peace. Every nation is entitled to its own home. I see it as Europe's responsibility to sit down with both parties to find out their real intentions and to stop collaborating with a regime that is using military means to eradicate part of a powerless nation and is trying to kill its elected president.
Mr President, if Abu Allah's period of office is to be longer than Abu Massen's, and if he is to have any kind of chance of combating terrorism, Israel must not provoke the Palestinian population the whole time and undermine all the attempts on the part, for example, of Abu Abbas, to stop the violence. Remember what happened the day after he had got the Palestinian leaders to enter into a unilateral ceasefire. Israel liquidated Hamas leaders in the street, an act that was of course no better than a terrorist attack, for, when Hamas leaders are liquidated, their wives and children and casual passers-by are also killed. Nor, of course, is an occupying power entitled to kill in the street those who are engaged in resistance.
I believe that until the West makes it fully clear that we condemn the liquidations perpetrated by Israel just as strongly as we condemn suicide bombers; until we make it abundantly clear to Israel that it must call a halt to the settlements; and until we make it crystal clear that, as long as it holds Palestine in an iron grip of oppression and violence, there can be no peace, we make it completely impossible for any Palestinian Prime Minister to put a stop to the violence.
When I was last in Palestine with the delegation, there were three deaths in just the few days that I was there. A little boy died when an olive stone went down his throat the wrong way. There was a curfew, so no doctor went out to him, and he therefore died. An old man died at the checkpoint. He said that he had a bad heart, but the soldiers refused to allow him to pass the checkpoint, and they looked on as he died there of a heart attack. A patient died in an ambulance on the way to hospital because it too was not allowed to pass the checkpoint.
Until we begin to condemn such things just as roundly, there will be no peace in the Middle East.
We have the honour of welcoming Mr Abdou Diouf, the former president of the Republic of Senegal and secretary-general of the International Organization of the Francophonie to the gallery. The International Organization of the Francophonie helps with its activities to reach people within the framework of respect for cultural diversity.
Mr Diouf, I welcome you and your representation to the European Parliament.
Mr President, there is no doubt that we are facing a catastrophic situation in the Middle East, and one of course wonders who is to be blamed for it. It would be far too simple to attribute responsibility to one side alone, but it must give us pause for thought when Abraham Burg, a member of the Israeli Knesset whom we welcomed to this House some time ago, tells us that the Israel of today has the choice between Jewish radicalism and democracy, settlements or hope for both peoples, the deceptive visions of barbed wire, street blockades and suicide attacks or an international border between two states and Jerusalem as their shared capital.
I believe that what Mr Burg is telling us calls us back to something present at the birth of Israel and of what could have become Palestine, and that is the decision of the United Nations. Some of those who spoke before me have made it clear that we have to get the United Nations more deeply involved, with a peacekeeping force to bring peace to this region. At present, that is not yet accepted, but I hope that the situation does not have to deteriorate still further and become even more extreme before we can accept the involvement of the United Nations and of peacekeeping troops.
Let me add another observation on terrorism, this one from Avi Shlaim, writing in today's Herald Tribune: 'The real obstacle to peace is Sharon, not Arafat.' I think that is perhaps putting it in rather too simple terms, and provocative ones at that. I share the view expressed by the Presidency, that neither Sharon nor Arafat are angels of peace, and that what is needed instead is other people who are capable of making peace. I am very grateful, too, to Mr Zimeray for very recently bringing to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy people from Israel and Palestine who want to make peace.
I have two reasons for the profound conviction that leads me to abominate terrorism; not only does it kill innocent people along with the so-called enemy, but it also always bears within itself the seeds of self-destruction. It is not only Israel's retaliation attacks that I have in mind; I also believe that a society built upon terrorism possesses an inherent capacity for self-destruction. Whilst I understand why the Presidency is taking the initiative in having certain organisations blacklisted, the one thing I would like the Council and the Commission to tell us is what we are to do about this shameful wall that runs through Israel. On what list are we going to put that? The fact is that there is violence other than terrorism in the traditional sense. Perhaps we ought to maintain a list of actions that are detrimental to peace but do not constitute terrorism. This wall - God knows - should be on it.
Mr President, on the subject of the role the European Union can play in the Middle East, I would like to begin by expressing my gratitude for the role played for many years by its representative in the region, Miguel Angel Moratinos, who has worked with few resources, but whose work has been and must be deservedly valued. I hope that his successor will have more resources in order to take action there.
I believe that the war in Iraq has contributed to worsening the situation in Palestine. A decision such as the war in Iraq, a unilateral one, has led to a worsening of the situation and an increase in acts of terror. I believe, therefore, that the European Union must strengthen acts of multilateralism such as the Quartet and the establishment of the road map.
We must demand from the leaders, both Israeli and Palestinian, the political commitment to seek peace. Selective assassinations must come to an end and terrorist attacks must also come to an end; we must remember that not only terrorists are implicated in an attack, but also those who provide them with resources and those who perhaps turn a blind eye to the preparation of those attacks.
Commissioner, a sine qua non for the end of international terrorism, and thereby a more peaceful world order, is the cessation of hostilities between the Israelis and Palestinians. The deadly cycle of attack and reprisal has to be broken. The two protagonists and their international supporters can argue interminably, and sometimes even convincingly, to justify their sides' violence. But this is a sterile debate and I do not propose to get into it.
The two sides have to be kept apart, but the normal constraints of morality, self-discipline and the rule of law have been drowned in a seething reservoir of hatred and revenge. As things now stand, neither side will stand back for long enough to allow these intense emotions to abate. They fear and distrust each other too much. It is clear that an international force must be interposed between them, because there is literally no other way of keeping them apart. This force must command the confidence of the two sides. To achieve this it has to include United States and EU components. The American presence will reassure the Israelis, who rightly see the US as their unquestioning and loyal ally. The Palestinians see the EU as an honest and trustworthy broker. A realistic appeal can then be made to both sides for restraint while the force is being organised and deployed. Simultaneously, the peace process can be reactivated on the basis of the so-called roadmap, which has been accepted by the two sides. It can work, if it gets time. It will get time if there is no violence, and I believe the international force could break the cycle of violence.
The EU can now vindicate its claim to a place on the world stage by brokering this strategy. There is nothing else in sight. It is exceedingly urgent. The prize is much more than peace in the Middle East: it is world peace, because continued violence in the Middle East is a poisonous backcloth to a lot of the terrorism which continues to happen in all parts of the world.
Mr President, October 2000 to October 2003 represents 1 000 days of violence, 1 000 days of the innocent dying, 1 000 days of suffering by both communities, 1 000 days of the Intifada and 1 000 days of Europe's powerlessness. One day the history of this missed opportunity, this wasted time will be written about, and those who thought that violence was a justifiable political weapon will be judged very harshly.
A few days ago, we experienced an exceptionally powerful moment in Parliament, a moment of genuine enlightenment, when we received the Palestinian, Mr Nusseibeh and the Israeli, Mr Yalon. They represent hope, because hope emanates from the communities themselves. Europe could be built because in 1946 a Franco-German commission decided to withdraw anti-German phrases from French schoolbooks and anti-French phrases from German schoolbooks. From that time on, we have not called the Germans 'Boches'; we have given them different names and looked at them through different eyes. This is the message that we must send to the region.
There are people in both communities who think in terms of dialogue, reconciliation, the future and development. These are the people who warrant our support. Those who truly deserve to win the Nobel prize are the Palestinian intellectuals who take the risk, as Camus once did, of condemning terrorism as an absolute evil and a crime against humanity. I cannot allow it to be said, as it was a few minutes ago, that the actions of Hamas have anything in common with the French resistance movement.
The real heroes are also the ordinary Israelis, the bus drivers that no human shield has ever thought about accompanying. Europe must think about the communities and about the future. We must stop acting as prosecutors, since we are not really qualified to sit in judgment. We must play the role of a realistic and courageous guide.
Mr President, at the Conference of Presidents Mr Antonione correctly stated that the downward spiral of violence must be stopped. The way forward is for both sides to get together around a table. What could they bring that might break the deadlock? Perhaps Palestine could re-examine the status of her intifada. It is an armed intifada. She should ask herself whether an intifada has to be armed to qualify as a genuine intifada. The answer to that is 'no'. Most intifadas are popular and peaceful intifadas. Perhaps she could withdraw from violence by making her intifada a peaceful one.
What about Israel? Israel has a responsibility to bring Palestine to independent statehood. Palestine cannot be an independent state if it is not financially viable. Israel could think hard and re-examine her approach towards helping Palestine to trade freely, without adding on costs and without using the wall to further depress agricultural or factory production.
There is much to be done if both sides can get together. Looking at just those two simple items, success could still be within their grasp.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, in recent years, we have repeatedly given our very close attention to developments in the Middle East, and I think there is consensus that we all want to do our bit to ensure that the roadmap to peace can be adhered to.
I see this, though, as giving rise to three specific demands. First of all, in the first phase of the roadmap, there is reference to the need to destroy the infrastructure of terror. What contribution are we making to that? What contribution can we make to it? This is where there is a need for further initiatives, especially together with the United Nations, if we are to make a positive contribution in this area too.
Secondly, I am very grateful to the European Union for now having blacklisted the civilian wings of certain movements. I would ask, though, that we now do what the Palestinian Authority has already done, and block their accounts, so that there is no possibility of terrorism being funded through European bank accounts. In this, we should not merely make declarations, but take the appropriate action.
Thirdly, there is something that has been for many years a major concern for me as a member of the Committee on Budgets, namely the issue of the form of the Palestinian Authority. It is a fact that we in the European Union have been spending a very great deal of money, and I would like to see it achieving something. We cannot be expected to invest in a system that does not correspond to what our Budget regulations require. Instead, we must ensure the creation of stable structures capable of giving a country like this peaceful civilian administration in the long term.
Mr President, as we listen to and take part in this debate, we seem to feel, after 50 years and seven wars in the Middle East, that we are taking a risk, that is to say that each of us seems to have turned into a minor master of democracy and budgeting capable of applying yardsticks and prejudices that are ours and ours alone.
We may not always have appreciated the role played by Yasser Arafat, just as we have hardly ever appreciated the role played by Sharon, but we should not forget that President Arafat was democratically elected as president of a people deprived of a homeland, of its own territory and a peaceful existence. If we forget that we are guilty of conceit, evasiveness and superficiality.
If we condemn terrorism against Israel firmly and with absolute sincerity - and we condemn it with all our strength and with all due vehemence - then we should condemn with equal force and vehemence the character assassination by the media of the democratically elected president of a people. We call on the Presidency not just to denounce his exile as unacceptable. We should also be denouncing the indecent incitement to homicide by a minister in the Israeli Government and by an influential newspaper like the Jerusalem Post.
What can Europe do? Just blacklist Hamas? I do not think that is enough. We need to be firm on three points: we should call for an end to the blockade on the Palestinian territories; we must call for an end to all settlement activities; and we must call for the demolition of the security wall, which amounts, in practice, to an annexation of territory and is a violation of international law.
Europe must invest here, and one possibility might be to send in a ground force that would make a decisive, practical contribution to monitoring respect for reciprocal obligations. The only alternative to peace is peace, but to make this possible Europe must take practical action.
Mr President, during the summer, following one particularly deadly attack, we were able to hear, broadcast by most television stations across the world, a Palestinian leader, someone who works closely with the prime minister, make a declaration to the effect that the Palestinian Authority should indeed once and for all commit to combating terrorism. This was too much, however! It was too much for Arafat, who precipitated the crisis in his security services and who forced Abu Mazen to resign. President Arafat's beatification by the international institutions does not alter the appalling fact that we are still waiting to hear a renunciation of terrorism. Today, it is Arafat who is responsible for the Palestinian suffering, having sabotaged several attempts to secure peace. He is the Saddam Hussein of the Palestinian people and I hope that they will be able to rid themselves of him!
Mr President, the tragedy of the Arab-Israeli conflict is never too far from our minds or TV screens, and the carefully constructed roadmap now seems to have virtually imploded. Serious mistakes have been made. Clearly the Palestinian Authority was unable or unwilling to rein in the excesses of Islamic and other terrorist groups, as we saw in the Hamas suicide bomb a month ago in Jerusalem.
In this context, I welcome the EU's belated banning of the political wing of Hamas from fund-raising in its territory. I also believe that the undermining by Chairman Arafat of Prime Minister Abu Mazen has further muddied the waters, and lends credibility to those who argue that Arafat has no interest in going the last mile for peace and security if he is not at centre stage.
However, coded calls for his assassination recently by Israel's Deputy Prime Minister are not helpful, as he was recognised as the elected PA Chairman, and this lowers the moral tone of the debate. Our challenge is to encourage reformists and moderate interlocutors amongst the Palestinians. I met a Professor Nusseibeh two weeks ago in Brussels and he is clearly an example of the type of Palestinian who is acting in good faith and is prepared to make compromises, including over the vexed issue of the right of return and the final status of Jerusalem.
Both issues can be solved with imaginative thinking and money. The international community needs to redouble its efforts to reconvene the roadmap to enable a two-state solution with a viable, contiguous state of Palestine, based approximately on the 1967 borders, and a secure Israel living in peaceful, neighbourly coexistence. Otherwise, Islamic fundamentalists throughout the world will use this conflict to galvanise the Islamic world against the West, using it as a pretext to justify worldwide terrorist attacks. Unlike my colleague, Mr Cushnahan, I am not yet convinced that an international military force is the solution needed to end the hostilities and kick-start the peace process, as I do not think that a totally neutral force could ever be assembled.
Incidentally, I have been involved in Parliament's working group looking at EU funding to the Palestinian Authority, which is proceeding on schedule. It has been a worthwhile exercise in addressing so many of our taxpayers' concerns about serious allegations of misappropriation of funds, and now we have in place the appropriate mechanisms for scrutiny of the way these monies are being spent.
Mr President, violence in this conflict cannot offer a solution. A solution should be sought not by military means, but by way of politics and -diplomacy, but one of the key problems is that the leaders on both sides - and I mean on both sides - are in a weak position. Despite this, there still seems to be goodwill, as is evident, among other things, from the proposal to release a number prisoners from each side.
The European Union should play a pioneering role, much more so than it has done to date. We are, after all, the region's key trading partner. I would therefore argue in favour of working for peace from this House, this Parliament, even though it appears that Parliament is becoming increasingly divided into two camps. It is not up to us in the European Parliament to fan the flames through all kinds of unilateral actions. On the contrary, we must use our joint goodwill and energy much more to help establish reconciliation and lasting peace. That is the Parliament's task.
Mr President, I believe there have been many statements here condemning the recent comments of the Israeli Government and recent events. It is very easy to say to other people, to the Israelis and the Palestinians, what they must do, but perhaps we should consider what Europe is doing, what we are doing, because we can do something about that, because it is in our hands. In this regard, I did not like the comments of the Council, which has taken the bait, which has become embroiled in the current media war.
Europe cannot depend on the media war, on statements and threats. We must work on what Europe is doing. In this regard, European policy has been rather ambiguous in recent months, because, if Europe played an important role in creating the figure of Abu Mazen, what has it done to support him? I would like to put this question to the Council, and also, and above all, to the Commission. What have we done to ensure that the Palestinians do their duties, such as to support Abu Mazen so that he may have a single police force or to demand that Arafat concede some of his powers to a minister who he himself had supported? What have we done in order to build a country able to accept its responsibilities as an independent and democratic state? What have we done to exchange our very nice NGO programmes, peace declarations, human rights groups, doves in schools, for a system and health services which are not managed by the Church or by a terrorist system like Hamas, which is paying doctors and teachers? There are more than 1 200 000 children lacking a proper education system.
The question we should be asking is: what has Europe done to strengthen the system of security and justice?
We condemn the wall, because it runs counter to any democratic system and is a physical and moral aggression, but we must also build the country and support the victims of terrorism. Europe must open a line of support for these victims. It must take a position and combat the prevailing ambiguity.
Let us have a clear and effective policy in Europe, and not a policy of making statements.
The debate is closed.
WRITTEN STATEMENT (RULE 120)
I view the increasingly aggressive stance of the Israeli Government towards the Palestinian people with the deepest concern. The recent series of threats by the Israeli Government to expel Yasser Arafat, which culminated in the Deputy Prime Minister's suggestion that he be assassinated, is totally unacceptable and despicable. The United Nations General Assembly has criticised the Israeli Government in this connection. The United States veto of a UN Security Council resolution to this effect (a vote from which, moreover, Germany and the United Kingdom abstained) is deplorable.
The EU cannot simply, in the words of the statement by the Presidency of the European Union, express 'its deep preoccupation', ask 'the Israeli Government to refrain from any use of force and, in particular, from the expulsion of President Arafat', or consider the Israeli Government and the Palestinian people as equals. To do so is to ape the stance of the United States.
It is essential to put significant pressure on the Israeli authorities with a view to ending the military occupation, the killings, the annexing of Palestinian territory, the building of the wall to control the movements of Palestinians, and, in general, the campaign of pure state terrorism being conducted against the Palestinian people.
There is an urgent need to show solidarity with the Palestinian people. Peace will come only when the Palestinian people's inalienable and widely-acknowledged right to their own independent, sovereign state becomes reality.
The next item is the statement by the Council and the Commission on the outcome of the World Trade Organisation Ministerial Conference in Cancún from 10 to 14 September 2003.
Mr President, ladies and gentlemen, in this House, the Union body which is fully representative of the citizens, I feel it is right to start with the document which you, yourselves, adopted on 3 July 2003 - this year, that is - in preparation for the Cancún Ministerial Conference, in which, inter alia, you rightly underline that the successful outcome of the Doha Development Round negotiations remains an important factor in bolstering economic growth worldwide and strengthening multilateralism and global governance.
For its part, the European Council took these considerations on board, reaffirming in the conclusions of the GAER Council of 21 July 2003 the European Union's fundamental commitment to a successful conclusion of the Doha Development Agenda by the end of 2004, the DDA being a single undertaking aimed at achieving an ambitious, comprehensive and balanced package of agreements.
On these bases, the European Union went to Cancún, but - as you know - our desires, our hopes and our undertakings were shattered at the Summit in the hot, torrid climate which was caused by more than just the weather. Yet we all thought that we had done everything possible over those months, that our preparations would ensure that the negotiations could genuinely take off and that the timeframes laid down at Doha would be respected. It is therefore necessary, in this cooling-off phase, to ask ourselves a number of questions about the Summit and the preparations we made for it. Where did we go wrong? In particular, we need to ask ourselves this question because Europe, perhaps more than anyone else - and this is to our credit, not a criticism - believes in multilateralism, for that is the principle underpinning our Union of sovereign States. The work of the European Parliament, your work, is the highest expression of that principle.
Before I raise some questions, I feel it is only right and proper to confirm before the European Union body which is fully representative of the citizens that Commissioner Lamy and Commissioner Fischler - who are to speak after me - have always fully adhered with wisdom and flexibility to the mandate given to them by the European Council, which is, moreover, mirrored to a large extent in the demands contained in your resolution. Furthermore, as President-in-Office, I can assure the House that, at all times during the Summit, at every meeting held and in every measure - including bilateral measures - taken or supported by the individual Members of the Union, there was always full coherence and consistency. Europe really did work as a team! In Cancún phraseology, Europe was a genuine G-25, thanks, not least, to the substantial contribution of the accession countries.
At this point, we must attempt to respond, although it will not be easy, to the three questions which appear to be most urgent, and to discuss together with you three short- to medium-term scenarios. Firstly, why was the fifth Ministerial Conference a failure? Secondly, who is to blame for that? Thirdly, did Europe do everything it could?
Why did the fifth Ministerial Conference fail? First of all, we have to realise that the ambiguities in the agenda for the negotiations and the issues which had not been resolved at Doha served to tighten the noose at Cancún, particularly where the two main subjects - agriculture and the Singapore issues - were concerned. In both cases, the ambiguities were left over from Doha. As regards the agriculture text, ambiguity was introduced in too many places during the fourth Ministerial Conference, during the very last minutes, the very last exchanges. Moreover, a similar thing happened with the postponement of the decisions on the Singapore issues, which were the subject of a heated debate at Doha and were in danger of bringing the talks to a standstill then. At the fourth world Conference, these ambiguities were resolved thanks to the decision of the Qatar presidency to extend the negotiations for a further 36 hours in order to discuss precisely these matters.
As you know, the solution adopted then allowed the matter to be inserted more or less effectively in the single undertaking but without any specific negotiating commitment. This means, apertis verbis, that the success of Doha is probably due to the level of international need. It was the exceptional nature of Doha, the fact that it took place so soon after the tragic events of 11 September, which caused the Fourth Ministerial Conference to be a success.
It may be, however, that, in actual fact, the WTO crisis which started in Seattle was only temporarily alleviated in Doha and that it re-emerged in Cancún, not by chance in relation to those same Doha issues. These are two questions which are relatively similar. On the one hand - with regard to agriculture - Europe and the countries of the northern hemisphere created a cultural exception, which was completely legitimate but which is, still today, in conflict with the hopes of the major developing countries, who are actually accusing us of protectionism and of distorting the market. On the other, there are the Singapore issues, the other issues relating to the governance of globalisation, which are a priority for Europe and the major investor countries but which the developing countries feel are an invasion of their rights, which has led them - or some of them, at least - to create a kind of cultural exception too, at least for the time being.
The second question is: who is to blame? The negotiating parties must certainly take some of the responsibility. They did not take recognition of the other as a basic premise. Quite the opposite: they often sought, more than anything, to divide the opposing side. After the August agreement between the European Union and the United States on the agricultural dossier and NAMA, there was a strong reaction from about 20 countries, led by India, Brazil, China and South Africa and including developing countries from the Cairns Group, which continued consistently throughout the Summit. However, precisely this initial impetus - a negative rather than a positive impetus, given the dissimilarity between the countries involved - resulted in a polarisation of positions which soured the negotiations. For the same motives, some African countries sought - they may have had no other choice - to take up a new, offensive position, promoting initiatives on themes such as cotton, for example, and further widening the gap between the positions on the traditional chapters.
Basically, the WTO has a clear structural problem: the lack of a structure organising the negotiators, leading to the absurd situation where we have a presidency which first extends negotiations, at Doha - those who were present at Doha will remember - for over 36 hours and then, however, cuts the Summit short in Cancún; then the mini-ministerial meetings, a useful pre-negotiation exercise, which, however, failed to resolve the issues; lastly, the greatest flaw - a WTO which now has 148 members and, yet, is without efficient decision-making structures. Immediately after the summit, Commissioner Lamy talked of mediaeval organisation. European history teaches us that, in order to reach the Rinascimento, the era of the flowering of civilisation, a common effort of creativity and political vision is needed. Therefore, we must ask ourselves now, in this House, whether Europe did everything possible.
For our part, I would say that we Europeans were well-prepared - or, at least, we thought we were - in particular with the reform of the common agricultural policy, while the United States was moving in the opposite direction with its Farm Bill, but it may be that we did not succeed in getting the message across properly. I feel that we did a good job, not least as regards the most vulnerable, with the Development Agenda itself, with Everything but Arms, with technical assistance measures and capacity building, with the ground-breaking decision on lifesaving medicines, with regard to which we showed ourselves to be willing a long time before the United States. However, maybe we failed to exploit the full potential of our position, which was, moreover, decisive on many issues.
Moreover, we tried to stop the gap widening between the European Union and the United States with the August agreement, but we must ask ourselves whether what we thought was a solution has not actually proved to be a mistake. Was it possible, after a year and a half of trade wars which have widened the gap between the two shores of the Atlantic and divided the principal Doha negotiators, to remedy the situation with two framework-agreements, however important? Could we have done more? I am referring, in particular, to the cotton initiative, which, as an MEP pointed out at Cancún during the Council's meeting with the interparliamentary delegation present, gradually, over the course of the Summit, assumed ethical and political significance, a symbolic value equal to that acquired by lifesaving medicines at Doha. If we had been quicker off the mark in involving the United States too, in showing greater willingness to resolve the issue, we might have achieved a more successful result. We must go back to that point and start again. This thread must be taken up again in accordance with WTO rules and without this constituting a precedent for other negotiating chapters.
At this juncture, these three questions open up three debates. Firstly, can we resume the Development Agenda at this point? Of course, it is not yet wholly compromised, but its path has become more difficult, full of obstacles and, thus, of necessity, longer. If we do not make up in the coming weeks in Geneva what we lost at Cancún, the process will go on way beyond the deadline of 1 January 2005. On 15 December in Geneva, there is a kind of mid-term review, probably at senior-official level, which will tell us more. Moreover, at the end of next year, the principal negotiators might change, not least because of both the US presidential elections and the end of the present European Commission's term of office. There will be other negotiators, other issues, other timeframes. Until then, we will need to hold a dialogue, aware of its value, with the new leaders which emerged at Cancún; to recognise these leaders in order to succeed in forging a close, effective negotiating relationship; to pursue the reform of the common agricultural policy and communicate it better; to persuade other industrialised countries to undertake initiatives along the lines of Everything but Arms; to verify that the agreement on lifesaving medicines is being properly enforced, that the agreement is having the desired effect, that it is meeting the needs of the weakest of the weak; to extend technical assistance and capacity building to prevent third negotiating parties starting to lose faith in the transparency and objectives of the European Union because of the inconsistent and fragmented nature of the message, maybe. We wish not to impose but to persuade. We believe not in deceit but in clear agreements.
The second debate is the WTO reforms. Can we reform the structure and the themes of the agenda at the same time? How and where? Is that, perhaps, linked to the crisis of the other international organisations, starting with the Bretton Woods organisations, which are not doing their job, and the organisations dealing with other themes - such as employment, the environment, agriculture itself - which are overloading the WTO agenda? The WTO may be in a crisis similar to that of Aesop's frog, because it is in danger of swelling up, both because of the number of Members - 148, as I said - and because of its growing agenda, in the face, moreover, of the inertia of other international organisations on themes which are their particular interest and responsibility. I wonder, and I put it to you, whether it might not be appropriate to resume the initiative pursued by the Commission in 2001, creating a special group to work on the reform and transparency of the World Trade Organisation, to explore the possible institutional solutions for the organisation in depth.
Lastly, the third debate is whether we need to adjust our trade policy in any way. It is no coincidence that President Bush's personal representative, Robert Zoellick, announced within minutes of the failure of Cancún that the United States was going to forge ahead with the creation of the FTAA - the Free Trade Area of the Americas - and, in any case, with bilateral agreements. These great continents are linked by very strong bilateral agreements. Without undermining the principle of multilateralism, Europe must take the initiative and step up its action, starting precisely with the implementation of the EU-Mercosur agreement, on which a great deal of negotiation work has been done, for which I pay tribute to the Commissioners, and which now needs to be brought to a swift, successful conclusion. The Barcelona agreement on Euromed also certainly needs to be fully implemented. These are bilateral agreements which do not undermine multilateral agreements, which must remain our main priority, but strengthen and pave the way for them. Brazil - although only with regard to the agricultural dossier, for the moment - has, together with others, capably taken on leadership of the countries of the southern hemisphere, with the creation of the G-21. It is an authoritative, democratic leadership, European in nature. We must place our trust in it and strengthen the historic, economic and commercial ties with Latin America as a whole; let us endeavour to include this objective in next year's agenda too.
I would like, if I may, after this discouraging analysis of negotiating issues, to end by sharing with you something which distinguishes us as Europeans. Upon hearing the news of the failure of the Summit in Cancún, a journalist from a prestigious Italian newspaper asked me a spontaneous, maybe too frank question. He asked me at the press conference whether we might have made a mistake in resolving the issue of lifesaving medicines before Cancún, suggesting that if they had remained on the negotiating table during the Summit we might have had more influence, more negotiating power. I immediately replied, interpreting, I believe, the values of our Europe: 'If we are the European Union, the pioneers in the recognition of civil rights and the dignity of the human person, it is because we believe that the highest value, life, takes precedence over negotiating considerations.' If Cancún served any purpose, indeed, it is precisely that it may have forced many countries to remove barriers to agreement in the run-up to the Ministerial Conference. Of that, at least, we can be proud.
Trade negotiations are generally described as a win-win situation, in that success means the parties' gains outweigh the cost of the quid pro quo they offer. In the event of failure, however, the reverse is true. A successful outcome at Cancún would have meant all WTO members stood to win; the collapse of the Ministerial Conference means we all lose. That, in a nutshell, is the verdict of the Commission as the EU's trade negotiator. Since we are responsible as negotiators to you and to the Council, my colleague, Commissioner Fischler, and I intend to report to you this afternoon on the Commission's analysis of our stance at the talks, and the conclusions we feel able to draw of this event, at least at this stage.
So what was Cancún about? Our aim, as I told you before we set out, was to achieve half of the negotiating programme adopted at Doha in November 2001. We failed quite simply because the gap between the parties' negotiating positions remained too wide to be bridged. This is really self-evident.
We were supposed to get half way; we barely covered a third of the ground. How did this come about? Not because of poor preparation, which is what happened in Seattle, but because the negotiations never really gained momentum either in the run-up to Cancún or at the Conference itself. This momentum enables the differences to be narrowed while gradually creating the prospect of a positive outcome. This momentum causes an increasing number of delegations to realise that it is more in their interests for the talks to succeed than to fail. All of us sitting around the table at the WTO are carrying out - and know that the others are carrying out - a delicate balancing act and the slightest thing can tilt that balance. Ladies and gentlemen, honourable Members, at Cancún it was the balance of these scales that tipped success beyond our reach.
And whose fault was it? It is said that success has many fathers and failure is an orphan. I do not intend to play that game, and my answer to this difficult question is that we were all responsible. To be precise, the fault lies with the way all the assembled negotiators saw fit to fulfil their mandates.
That is a somewhat abstract proposition. To make it clearer, I shall briefly review the stances adopted by the four highest-profile players at Cancún: Europe, the United States, G-21 and the group formed by Africa and the least-developed countries. The European Union was famously keen to see the Doha programme - and hence Cancún - succeed. But that, of course, makes for an awkward tactical position when it comes to exchanging concessions or bringing in the rules we set store by. And we duly paid quite a price: at Doha, by reluctantly agreeing not to negotiate a linkage between fundamental social clauses and trade rules and by scaling down our environmental ambitions; between Doha and Cancún, by relaxing our stance on investment, competition, trade facilitation and public procurement; after reform of the CAP, by agreeing to additional multilateral measures on agricultural support to help developing countries and further opening up our agriculture market, thereby getting the United States to embark on a similar course; last but not least on access to drugs, by managing to persuade our pharmaceutical industry of the need to waive patent rights - an achievement that happily still stands, since the negotiations on this issue were part of a separate process.
Concessions can, however, only go so far. With the assent of the Council, of Member States and your delegates on the spot, we went to the limit and beyond on two issues in Cancún; investment and competition. In the absence of any significant movement from the other players the Chair of the Conference concluded that proceedings had stalled even before negotiations on the long list of subjects still on the table had really got under way.
The United States too keeps a close eye on the tilt of the scales. My feeling is that the fading prospect of any additional access to markets for farm produce or manufactured goods in keeping with their initial hugely ambitious aims upset a precarious balance. What tipped the scales the wrong way was the prospect of separate negotiations on one politically neuralgic commodity; cotton. I think they might have gone along with the demands from four African countries that believe themselves clearly injured by the US support system had the commitments on a reduction of support been part of the broader negotiations on agriculture, but unfortunately the negotiating process was scuppered before it got that far down the agenda.
The Group of 21, including Brazil, India, China, South Africa, Mexico and twelve Latin American countries, was born of two parents, a political father and an agricultural mother. The political father comes from a desire to give the developing countries a voice in the WTO in dealing with the supposed US-EU duopoly. An odd sort of duopoly, considering the long-standing differences in the American and European positions on access to drugs, the Singapore issues, geographical indications, the WTO implications of the biodiversity convention, the reform of the dispute settlement mechanism or access to agricultural markets, and there I shall end the long list.
I therefore believe that the gleam in the father's eye, in this case, went beyond the WTO; I see the coalition as an expression of the larger emerging countries' desire to make their mark in international debates. They did not manage in the UN in the debate on Iraq but at Cancún, on trade, they were able to do so.
The agricultural mother was also there, however, since measured by the WTO yardstick, the USA and Europe are indeed the biggest purveyors of farm support. Only up to a point, however, which was never discussed because the talks ran off the rails: there is farm support and farm support, and not all of it is disruptive of trade. This is an essential dividing line for the future common agricultural policy.
Also present at the birth of G-21 was the corpulent industrial Uncle Tariff, a rather frustrating figure for our exporters of manufactured goods and apparently in no hurry to slim down. In short, I believe that for G-21 the political achievement of making its presence felt, coupled with trade interests that were defensive, even if legitimate in the WTO context, finally outweighed the otherwise real attractions of a success on agriculture.
I complete my survey with our friends in Africa and the least-developed countries. Our analysis is that they feared the erosion of their trade preferences on EU markets - a certainty if our remaining multilateral defences were lowered even further - as a loss outweighing the prospective gains within reach in other areas. That led them to refuse the Chair's compromise proposal that all the Singapore issues be dropped except transparency in commercial transactions and in public procurement - a refusal, incidentally, condemned by South Korea, which insisted that investment and competition remain on the table, probably to offset certain concessions on agriculture that they (and Japan) would find particularly difficult.
I hope that this rapid overview of the different stances taken by the main players will have made it sufficiently clear to you that it is an exaggeration, indeed a mistake, to attribute the failure of Cancún to a sudden North/South split in the WTO. In Cancún , there was no confrontation between the North and the South, rather the 'Norths' and the 'Souths' crossed paths without actually meeting.
Before I come to the conclusions we are drawing at this stage from this common defeat, I should like to stress once again that the EU negotiated in good faith in Cancún and added fresh concessions to those already on the table. People can criticise this good faith, but this is a question of the EU's image and neither Mr Franz Fischler nor I are prepared to compromise on that. I have also heard, and read, complaints that we moved too slowly. Compared to what or to whom, might I ask? Compared to the total stasis of the other big players, not one of whom budged an inch? I would accept that criticism if the discussion process had gained any momentum, but I think there are enough witnesses around who can confirm that this was not the case.
This has been a major shock; there is no point in denying it. And whenever there is a political upset, like Cancún, we have to go back to essentials. That means we have to ask ourselves some questions about the EU's international trade policy in order to see whether the fundamental assumptions on which we have built it for decades need re-examining.
The first question is: are we still looking to strike a dynamic balance between market opening and rule-making, rules without which market opening is neither effective nor in line with our values? This is a question that has to be asked, since the appetite of those seated around the WTO table for market opening is becoming dangerously selective, while modernisation of the existing rules or the adoption of new ones in areas that are dear to us such as the environment is complicated by the multiplicity of political choices that comes with the ever-greater numbers of nations taking part in international trade.
Question number two: do we still, as the presidency has just asked, give preference to the multilateral approach, hitherto the hallmark of EU external policies? Do our partners share that preference? If not, are we strong enough to get them to change their minds? Should bilateral or regional agreements still be seen as an adjunct to the expansion of multilateral measures? Could these replace multilateral measures, if a period of inactivity leaves the WTO dispute settlement mechanism to interpret an incomplete body of rules and ends up taking the place of the 148-member Ministerial Conference as international legislator?
The third question is: what about the future of our trade preference schemes, the systems generously set up to help the developing countries and carefully differentiated to ensure that the benefits are directed towards those that need them most?
My fourth and final question is: does the WTO, its ground rules and organisational principles still meet today's needs? What about the principle that members have the same rights and obligations, flanked by rules on special and differentiated treatment in line with the asymmetry in the remaining protection between North and South? What about its increasing difficulty, as an organisation, in building consensus among an ever wider membership on issues which may be technical but now affect the lives of billions of men and women and consequently have far-reaching political implications?
Ladies and gentlemen, honourable Members, these are the questions we need to think about before we move on, if necessary, to tactical or operational considerations; before seeking out new compromises, the compromises that are inevitable if we remain committed to harnessing globalisation in the interests of greater fairness and equity.
The European Commission is counting on you and on the Council of Ministers to help find the right answers to these questions. We are counting on all of you - and primarily, of course, those of you who were delegates in Cancún and worked with us so closely there.
Mr President, Mr President-in-Office of the Council, honourable Members, ladies and gentlemen, Mr Lamy and I agree entirely in judging Cancún, to our regret, to have been a disappointment, a failure that leaves us all damaged and is of course also a setback for the whole Doha development agenda.
It would be wrong to take the view that this failure is ultimately attributable to the industrialised countries' agricultural policies. The negotiating parties did not even get round to addressing that topic in a concluding round of negotiations. In the months leading up to it, the success of the negotiating round at Cancún was alleged to be largely the EU's responsibility. At first we were told that we had to reform our common agricultural policy if the negotiations were to stand a chance of success. That is what we did, and the world even applauded us for doing so. We were then told that the conversations would collapse if we did not settle our differences with the Americans. In August, therefore, we drew up, with the USA, a compromise document giving the negotiations a solid structure that promised them success.
The bottom line is that the failure of the discussions makes losers of us all, and, in the final analysis, it is probably the developing countries that are the overall losers in the agricultural negotiations. This is particularly true of the G21 countries, which were most opposed to the approach proposed by Mr Pérez del Castillo.
The package on offer at Cancún would have enabled the developing countries to better integrate their economies into the world trading system, and, accordingly, to benefit from its advantages. Why do I say that? Because the package on offer at Cancún would have resulted in a rational reform of the system of agricultural trade; it would, in particular, have led to drastic cuts in the subsidies that distort competition, especially in the industrialised countries - which was one of the developing countries' main objectives in the agricultural negotiations - and, among other things, the USA would have had to reform its agricultural policy. What, exactly, was on offer? In the area of domestic support the measures that most distort competition, the so-called 'Amber Box' and the 'de minimis' payments, have been drastically cut back.
The Blue Box would have had a lid put on it, while there was, at the same time, provision for special preferential treatment for developing countries, to which input subsidies would have continued to be permitted. In the field of export competition, drastic cuts and disciplinary measures were proposed for export subsidies, state-funded export credits and the exploitation of surpluses disguised as food aid. There was, for the very first time, the prospect of the complete abolition of all forms of export promotion for a whole list of products of particular interest to the developing countries.
That is not all by a long way. Success in Cancún would have led to further substantial liberalisation of trade. Quite apart from its proposals on market access, which were in the interests of all concerned, the European Union, with the development aspects of the Doha agenda in mind, had made a number of far-reaching and specific proposals relating to these states. When the EU delegation arrived in Cancún, it demonstrated its support for the developing countries and its endorsement of the development agenda. I would sum this up by saying that our concessions to the developing countries played a part in making the European Union, today, far and away the most important importer of agricultural produce from developing countries.
Last year, we imported from developing countries agricultural produce to the value of EUR 35 billion, which amounts to more than the imports of the most important industrialised states taken together. We had adopted the 'Everything but Arms' agreement, which unilaterally opens the EU market to the forty-nine poorest countries in the world, without demanding political or economic concessions in return. We proposed that this concession should be extended to our partners among the industrialised countries and the more advanced countries in the developing world. We proposed that the industrialised countries should guarantee that at least 50% of the total agricultural imports from the developing countries should not be subject to import duties. Other things on offer included discussion of the escalation in customs duties, and the developing countries would have gained a special protection clause and separate arrangements for their specialised products.
Finally, the document drawn up by the facilitators left other issues, such as concerns not relating to trade, open to further negotiations, and proposed that the 'peace clause' be extended. As far as the future is concerned, I take the view that we have to continue on our ambitious path, but that we must also take great care in evaluating, analysing and planning every step that we take along it. Over the coming months, we must continue to put our weight behind constructive dialogue; whilst we must play a central role, success, at the end of the day, is dependent on all members of the WTO and also our willingness to move towards a position in the centre. This will, without doubt, demand from all of us - both the industrialised and the developing countries - not only political will but also the willingness to compromise.
Mr President, Commissioners, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats is most disappointed with the outcome of Cancún. We were sat there and followed the negotiations between a number of protagonists, including the United States, the European Union, the G-21 and the ACP countries. We followed the discussions on agriculture. We made concessions and ended up receiving nothing in return. I think this is quite a bad omen. We are witnessing a hesitant global economic recovery. We are increasingly questioning the functioning of multilateral organisations and in the final analysis, it is the least developed countries that are the victim in this. So there is no reason whatsoever to celebrate the outcome of Cancún. This raises questions that have already been addressed by the Commissioner and the President-in-Office of the Council: why has Cancún failed and where do we go from here?
Allow me first of all to thank the two Commissioners and the President-in-Office of the Council on behalf of the Group of the European People's Party and - however strange this may sound - to congratulate them on their huge effort. The failure was certainly not their fault, and my group therefore emphatically refuses to vote against, even in this House, as if the European Union and especially our Commissioners were responsible for the stalemate. On the contrary, I would say that they are not to blame in any way. I should like to extend warm thanks to the President-in-Office for his openness and his cooperation with Parliament.
We should, however, go over a number of points of assessment with each other. First of all, there is the question whether the EU position and the EU negotiation results were sufficiently clear for the various delegations? We have met plenty of people in the corridors, including MEPs and Ministers, of whom we had the feeling that they were insufficiently informed of the EU position on agriculture. In addition, they often had insufficient knowledge of what the European Union precisely had to offer. We therefore wonder whether the ambassadors of the EU countries and our own ambassadors could not have made more of an effort in the run up to the conference, and even if the Council and the Ministers present had pulled out all the stops in this respect. Mr President-in-Office, you will certainly remember that we expressly asked you in a meeting with yourself to adopt a more pro-active role.
Then there is the G-21. It is actually with good reason - many have noted this and it has transpired once again - that Brazil, in particular, has claimed a position in the Security Council in the United Nations during the general debate. This illustrates, of course, that this was a geopolitical move more than anything else. However, the interests of the least developed countries have badly suffered as a result of this. I therefore think that the G-21 bears a very considerable responsibility all on its own. Furthermore, my group has expressed some surprise at the behaviour of some NGOs - sadly also funded by the EU - in connection with what we see as their not very constructive role concerning the WTO. Perhaps we need to talk to them again about this.
Finally, an assessment should naturally also include an evaluation of the functioning of the WTO itself. Where do we go from here? The rules of the game should be broadened. We should, I think, also check whether our ambassadors in Geneva should be galvanised a bit more. We will need to prepare the ministerial conference that is to take place early next year more effectively. We will need to proceed more quickly with the GATS, but we will also be able to do more as a Parliament, and the resolution is, in that sense, also an invitation. What I would like to say to the Commissioners is this: we will persist with a multilateral approach, for we have no choice. Bilateral relations only lead to the suffering of the weakest. Furthermore, I think we must think very carefully about whether, and when, we will be making concessions again, for if we receive nothing in return, then I think we are negotiating on a virtual plane, which does not benefit the interests of the European Union.
Mr President, Commissioner Lamy has asked us whether, after the failure of Cancún, we intend to go for a multilateral or bilateral approach. If you go by what the Group of the Party of European Socialists and the European Parliament's resolution say, we will be operating primarily multilaterally, for in a global village, it is a choice between corrective global rules to make world trading fair, or regulations à la carte, where the law of the jungle rules. The law of the jungle leaves no room for social and environmentally-friendly agriculture. It leaves no room for development of Africa, which only has 2% of world trade to its name. It does not provide any protection against unfair competition via state aid in South Korea or against products made involving slavery or child labour which enter Europe via China, for example.
Although globalisation offers opportunities, it also makes our citizens anxious - and with good reason - about the future of their jobs. This is why global rules for protection are necessary. Not everything can, or should, be done through the WTO. A great deal can be achieved through other multilateral organisations, such as the UNDP and the ILO, but also through human rights protection and the right of organisation for independent trade unions. The WTO, however, should first be reorganised towards this end. It has to function more intelligently, faster and more democratically. On a practical level, it has to join forces more with the UNDP and the ILO.
Politically, we witnessed in Cancún the birth of a new world order in response to Iraq and George Bush's unilateral power politics. Political debate and cooperation with the G-21 and the new Alliance is of major geopolitical importance to Europe. This requires new initiatives from the Commission and the Council. We cannot afford to wait and see, for the US is on a unilateral mission. Europe must seek alliances with the developing countries based on its social values. Together, we can take initiatives to reorganise the WTO and put them on the table. At the same time, we must pursue our own agricultural reforms convincingly, and continue to put the US under pressure to do the same. In short, I am arguing in favour of consciously investing, politically speaking, in short-term alliances with developing countries in the short term and avoiding situations where the US and Europe get caught up in the same trouser leg, for then we will stumble, as we did in Cancún. Confidence-building measures are required if a new global coalition of fair traders is to be brought about.
Export subsidies in Europe for products that seriously affect the developing countries must be abolished. This does not only apply to cotton and sugar, but also to cereal and meat. This should, however, be directly linked to aid for multifunctional agriculture. Furthermore, reinforced financial support for the transfer of knowledge and the development of production capacity in the developing countries is needed, as well as priorities in political contacts and the debate with the new alliance. We must bring the debate with the developing countries on social dumping, child labour and slavery back on the negotiating table. They are more open to this now that they are being increasingly threatened by China. In short, we need new initiatives to get the development round back on track via new avenues.
As for the Singapore issues, Mr President I should like to ask you to find out whether, in addition to the intense technical preparation for Cancún, which was perfect, a new initiative should not be taken to take the pressure of the negotiations away from the topics, and thus to create a freer forum for a political debate with the developing countries about pros and cons. After all, they also know that transparency and rules for them are necessary, because they will otherwise be faced with the arm-twisting of the large trading blocs, such as the US and China.
Despite all the disappointment surrounding the failure of Cancún and the appeal I am making here to invest politically in this new global coalition of fair traders, we should also emphatically mention, as a significant result of the Doha round, the agreement on cheap medicine for Aids, tuberculosis and malaria patients in Africa, Asia and Latin America, as well as Europe's commitment to it.
Thank you, Commissioner Lamy, for your open and direct cooperation with us. With your own responsibilities, over which we have clashed once or twice, for example concerning the Singapore issues, you have behaved as a true democrat, as has your fellow-Commissioner, Mr Fischler.
Mr President, Commissioners, ladies and gentlemen, the general disappointment at the failure of the WTO negotiations in Cancún is evident, and the Group of the European Liberal, Democrat and Reform Party too is of the opinion that this negative outcome is a missed opportunity. Nevertheless, on behalf of the Liberals, I share your view that despite this failure, we need to make a new start in the area of multilateral negotiations in order to bring about trade liberalisation. Stubborn bilateralism is not the way forward. In addition, I endorse your ideas about reorganisation of the WTO. Clearly, the secretariat's organisation, structure and mandate in Geneva are not equipped for preparing and running negotiations effectively. The question then arises as to why the negotiations in Cancún failed. Several times in this House, the Singapore issues have been blamed for this. Apparently, the EU was even inflexible in the negotiations and this is why everything went wrong. This appears to me to be a serious misconception, and, on behalf of my group, I concur with what was said by Mr van Velzen, who also spoke highly of the work of our Commissioners.
As a member of the delegation, I took umbrage at the fact that the entire week was dominated by agriculture and that knowledge about our agricultural policy is very minimal in various countries outside of Europe. Only at the eleventh hour did the negotiations about the Singapore issues and trade in services open, and the conference collapsed no less than half a day later. It is, moreover, regrettable that the developing countries were not prepared to negotiate on this, for it is precisely they that stand to benefit from a favourable investment climate, reduction in import levies and transparent legislation. In this respect, they would gain from trade facilitation. Indeed, 80% of all import levies are paid by the developing countries combined. One ray of hope that I saw in Cancún was the success of the Parliamentary Conference, which is of crucial importance in lending the WTO democratic legitimacy. We managed to make a final declaration calling for the installation of a parliamentary pillar in the WTO. This seems important to me, for we cannot leave democracy to the NGOs. They, at least some of them, once again demonstrated their dubious role in Cancún by cheering on the sidelines when the negotiations had failed. And this while the developing countries lost out! I would ask Commissioners Lamy and Fischler what their first step will be to breathe new life into the multilateral negotiations.
Mr President, Commissioners, our first task is to make a correct diagnosis of events. The Union might have made mistakes, but I am not going to make it the scapegoat for the entire breakdown of negotiations, in the same way that I would not blame the donkey in la Fontaine's fable for eating two clumps of grass. One can and indeed one must discuss tactics but our negotiators did, in essence, stick to their mandate; they made many concessions and backed down in the negotiations on investment and competition. The Union was under no obligation to go further. On the other hand, and I shall return to this point, the reality of the situation means that we must undertake a thorough review of our mandate.
At Cancún, there were other parties willing to stand in judgment and also others who made mistakes. The United States hid behind our skirts, because they had no desire to become involved. India and many other countries showed no interest in the Doha Agenda and although Brazil was interested, in particular with regard to agriculture, it attached greater importance to its own political development.
A wrong diagnosis can be extremely dangerous for the future when major issues are at stake. Let us beware of pressure from within to abandon the common agricultural policy. A good reform requires moving towards eliminating export subsidies, and certainly not long-term support. We must be vigilant in ensuring that industrial problems are not ignored, because it is the international division of labour that is at stake in the WTO, involving an enormous number of jobs. We must beware of a certain naïve optimism as regards the North-South divide. Like many other speakers, I note the pairing off of the advocates of free trade and the major exporters of agricultural produce from the South. I also believe that it would be suicidal for employment in Europe not to see that China, to be followed in future by others, is emerging with huge comparative advantages.
My second question is: what should we do? The discussion that has been proposed is welcome but for the moment should we not also be thinking about initiatives to help the vast number of poor countries who genuinely need results now? Should we not, therefore, include on the Doha Agenda reopening negotiations as soon as possible on some key issues, such as export subsidies, cotton, textiles, special and differentiated treatment and probably transparency too.
In the medium and long term, we must hold fast to multilateralism and undertake more detailed work on reforming the WTO, calling on the citizens to become involved and to participate. I believe, and this is where the developing world activists are right, that if the WTO is to be consolidated, a new look must be cast at its foundations, in any event, those that involve a sense of responsibility. The WTO is built for free trade and the trading of comparative advantages, but issues of legitimate protection are increasingly being raised. We in the North do so by talking about patents, public health, the environment and the social clause and in the South they raise the issue by talking about access to non-reciprocal markets.
This is why, in my opinion, our 'liberalisation plus rules' line will never fully convince the European public, because it knows that these are rules favouring free trade. We therefore want to see a world fair trade organisation, with rules for a fruitful mutual opening up of markets that will also entail achieving a balance between liberalisation and genuine protection. In this context, some differentiation is necessary, given the enormous disparities between countries throughout the world. This is a political issue that has failed to find a satisfactory solution at the WTO.
On all of these issues, let us enter into open dialogue with Brazil, with the G21, with the G90 and also with the US public. Could we not also redefine our bilateral and regional policies, which rely too heavily on the mantra 'Aid for Trade', whereas most countries say that they have other priorities, such as pre-sale production capacity and also being able to make use of international public assets.
Mr President, instead of looking backwards I would like to look forwards. Commissioner Lamy, in our meeting this morning, I asked you what the status of your Seattle mandate was. You replied that, as yet, you were not sure. I would like to make the case as strongly as possible that the mandate given to you in 1999, even before the Seattle Ministerial - let alone the Doha and Cancún Ministerials - must now be null and void. We cannot pretend, now that two out of three ministerials have collapsed, that we are dealing with business as usual. In particular it seems that the EU must now accept the verdict of developing countries that they do not want negotiations on the Singapore issues. Therefore we must drop not just two, but all four of those issues.
At the same time we need to go further in eliminating export subsidies and much further in responding to ACP and LDC concerns in particular. The statement by Botswana on behalf of those groups said very clearly that the revised texts fell far short of their expectations.
We can debate the causes of the collapse at Cancún. I suspect my own analysis will be rather different from many we have heard so far this afternoon, but what is clear is that collapse offers us an opportunity to start a root-and-branch transformation of the WTO. What we need now is a full review, not just of the working procedures of the WTO, which you have rightly called medieval, but of its trade rules themselves, which I would call imperialist. In many ways the rules of the WTO are not neutral ones that can be used defensively to protect the interests of the weakest players. The rules are too often institutionalising the current system of global inequality.
Take the overriding principle, for example, of national treatment that effectively denies poorer countries the right to promote their own national industries and economies, a right that was indispensable to most richer countries and which they used with impunity in their own development processes. It is clear that we need fair, multilaterally agreed rules to oversee and regulate trade in the interests of poverty eradication. But whether the current WTO can actually deliver those outcomes is frankly much harder to believe.
If we are to rebuild confidence in the multilateral system, we have to expend much more political capital in making its rules and procedures genuinely fair and sustainable. Can you tell me if you are prepared to do that?
Mr President, I share the views of the majority of the speakers here this afternoon that the collapse of the talks was a major blow, both to the WTO itself and to the global economy. Without increased trade activity, global growth will slow down and global poverty will rise. Clearly the current EU and indeed US markets could do with an output boost, but it is the developing countries which would really have benefited from a successful Cancún.
I believe that the WTO in its current structure and working practices is dead. We need to breathe new life into the round. That is for sure, but first we must put in place a more workable organisation that can deal with 148 members, many of whom do not have the technical expertise and resources to operate at full potential.
In this I am convinced that the EU must take the initiative. It is clear from statements of the US trade representative, Bob Zoellick, that America intends to forge ahead on a bilateral path. I urge the Commission to put in place immediately a cross-services task force so as to come up with concrete proposals for reforming the WTO.
I know that colleagues in Parliament are more than willing to contribute to such an exercise. Each of the European institutions must take on its responsibility to get the message across to our WTO partners regarding the EU offer which remains on the table. We in the EU put a lot on the table in the interests of developing countries in the area of agriculture, market access and so on. It is particularly important to carry out this diplomatic and information activity with the so-called Group of 90, comprising the ACP, the African Union and LDCs.
In conclusion, it is imperative that the Doha development round gets back on track if there is to be any hope of lifting millions in the developing world out of poverty. This can only happen if we seriously adjust the structures and procedures of the WTO.
Madam President, the WTO negotiations have broken down but we are not making too much of an issue out of this because we believe that no agreement is better than a bad agreement. 'Why?' and 'who gains from the talks breaking down?' are the two questions that must be asked following Cancún.
I agree that it is difficult to get 160 countries with very divergent interests to agree, but did the Union not commit a strategic error? Did it not negotiate naively before the negotiations? Should the Union have spoken with a single voice by giving the Commission an exclusive mandate regardless of the skill of the negotiators? Would it not have been preferable and more effective to conclude appropriate agreements like the G21, for example, rather than aligning ourselves in advance with the United States on the issue of farming? How, indeed, can we imagine that, in the period running up to the elections, President Bush would sacrifice his farmers and his agri-food industry?
There was therefore no rapprochement possible between North and South as was bitterly observed on the issue of cotton, a highly symbolic dossier. The fact that the World Bank is telling African countries to produce on a massive scale and also to change crops is truly unacceptable.
The European Union, which did not hesitate to sacrifice its electors by forcing through the CAP reform in order, supposedly, to reach a position of strength at the negotiating table, is in a delicate position. The USA is still helping out its farmers and is starting to sign bilateral agreements. Is the Union willing to do the same and to freeze its reform of the CAP?
Madam President, President-in-Office of the Council, Mr Urso, Commissioners, Cancún was essentially a game of trade agreements. If the WTO survives, this must remain the main focus of negotiations.
Essentially, however, a political game has been played, with the creation of an absurd situation - mentioned a number of times by Commissioner Lamy in the meetings with the European Parliament delegation - in that, at the beginning, the debate focused almost solely on agriculture, which accounts for only 20% of international trade. This is, indeed, an absurd situation, for which we bear a large share of the responsibility.
Cancún was the scene of a propaganda game, and there is certainly no need to explain to the heirs of the Princes Metternich and Talleyrand the significance of propaganda in international politics. We Europeans have given our 'opponents', if ever they have deserved that name, a wonderful opportunity for dispute and propaganda on a silver plate, where international public opinion is concerned.
It has been said that there were red lines in the field of agriculture, the abolition of - quite despicable - export subsidies across the board and a maximum ceiling for Green Box subsidies, subsidies which, in theory, should not distort the market. It has been said that, rather than cross the red line, it was better for the negotiations to fail, and that is what happened.
The fact that an industrial power like the European Union is imposing these limits, these 'red lines', is one of the reasons why we are now lamenting a failure which affects the European Union much more than it affects the United States, for instance. There is no time to explain why, in my view this is the case.
The very fact that the Commissioner for agriculture - and I am not trying to sleight Mr Fischler in any way - is here today, on a par with Commissioner Lamy, explaining what happened at Cancún, is a sign that something is wrong, of the absurd situation of Europe as regards agricultural policy. That is not, of course, to say that European agricultural protectionism is not ultimately so very different from that of the United States. Quite the opposite: it may be that, with the reform of European agricultural policy, we have succeeded in overtaking the United States; the Japanese are causing more harm than we are with rice. We, however, are thinking of the interests of Europe. The Members know that all the parliamentary delegations we were able to meet insisted on focusing on the agricultural issue. They had their own reasons for doing so - to cover up the tariffs of nearly 90% on Indian fabric. It may well be true, but how do we explain to these people that we want new investment rules? We ask developing countries to impose competition rules and public procurement rules, and then we continue to subsidise meat, rice and other exports.
Then we could discuss Everything but Arms at length, Madam President. We have postponed the definitive abolition of tariffs on rice, banana and sugar imports until 2010. Is this all we can manage to offer the developing countries? What is more, causing loss of interests ?
(The President cut off the speaker)
Madam President, the failure of the mid-term review of the Doha round at Cancún was a defeat with regard to accelerating world economic growth. It was also an undeserved defeat for us in the EU; but above all it was a defeat for the developing countries.
The atmosphere when the meeting started was cautiously optimistic. The European Union and the United States of America had reached consensus on a joint bid to lower agricultural trade barriers and subsidies, and an agreement on the introduction of generic drugs to improve medical care in the developing countries had been made. What, then, went wrong? If we ignore the chairman's in my opinion hasty decision at the moment when everyone had prepared for at least 35 hours more of intensive negotiations, there are surely many reasons why it went wrong.
New as far as the Doha meeting was concerned was the appearance of the Group of 21 nations. This group, as has already been said here, probably did not have only trade goals, but also aims relating to power politics, as, for example, its opposition to real or imagined US unilateralism. Whilst these countries talked as if they were representing all underdeveloped countries, they themselves were not prepared to abandon the high trade barriers they had in respect of poorer countries. Part of the problem over cotton is connected with this.
It is time we understood, on a more universal scale than just Europe, that the development of the less developed countries is starting to differentiate very greatly. Moreover, it is worth asking what a developing country actually is. Is India, taken as a whole, still one, or even China or Brazil? Other developed countries should also follow the EU's example and conclude 'Everything But Arms' agreements, as we have done with 49 of the poorest countries. We should also remember that the EU, in addition to being by far the biggest donor of development aid, buys, for example, 80% of Africa's agricultural exports.
In terms of its form, the meeting failed in its debate on the four Singapore issues. Why, when each individual country can opt to be absent with regard to these? Why, when it had been agreed at Doha that they would also be on the agenda? It was mainly a matter of the timetable. To what extent opposition to the liberalisation of the cotton trade was responsible for the meeting's failure remains a mystery, but it certainly played a part.
A large number of NGOs, as has been mentioned here, were happy the meeting failed. Let us hope that the underdeveloped countries will never again get caught by them as they were at Cancún. We have to move forward. The EU and the Commissioners negotiating on its behalf have nothing to hide or be ashamed of. The Commission did a good deal beforehand to ensure the success of the meeting, and furthermore used the room for negotiation it had during the meeting. The EU's task must be on the one hand to endorse the WTO and speed up negotiations and on the other, and as a result, to further clarify to the underdeveloped countries the EU's position regarding trade policy, as they still do not seem to know what it is.
Madam President, Mrs Lucas was right when she said that this is not the time to look to the past, but rather we must look to the future under all circumstances. It is true that, following the failure of Cancún, this is the right time to consider the dangers facing us now. The first, and I am saying nothing new, is to dedicate ourselves to saving multilateralism within commercial relations.
We must be careful when we say that we must reform the World Trade Organisation. We must say how we want to reform it, because we must not think of reforming the World Trade Organisation in such a way that it begins to function like its predecessor, the General Agreement on Tariffs and Trade (GATT), which, at the end of the day, made decisions in accordance with the wishes of certain commercial giants, without taking account of the importance of other countries.
Also, when we say that 'we are going to reform the World Trade Organisation', are we as Europeans going to accept a reform in which the European Union has no right to veto, or is the United States going to accept that type of reform? The World Trade Organisation therefore functions with all the problems we know about, but, at the end of the day, it is the best instrument we have for international trade.
Secondly, I would like to stress the importance of the birth of the Group of 21, which we wrongly believed was going to be dissolved like a sugar lump in water. I do not believe that we should attack that Group of 21, but rather sit down with them, accepting what they are, a giant like us, which represents more than half the world's population and their specific weight must clearly not be underestimated.
Finally, we must act in a balanced and coherent fashion. Commissioner Lamy is right when he tells us that it is one thing to make declarations and quite another to take decisions which affect thousands of millions of citizens. It is true that we must reconcile solidarity with some of our least-favoured sectors, such as the rural population or certain types of production, with solidarity with the least favoured countries. We cannot say that we are going to adopt one line while forgetting the other, because, until we are capable of finding that balance, it will be difficult for us to continue making progress.
Madam President, Commissioner, I shall not criticise either the Commission or the European Parliament. I shall just say that I personally have become aware that something important has happened with the ultimate collapse of the WTO Conference in Cancún. This need not, and must not, be the end for the WTO, but it means that the EU and the United States must adjust to a new situation. Until now, we have in actual fact completely dominated as actors in the WTO but, by setting the agenda ourselves, we have given the developing countries the feeling of being excluded and of having been ridden roughshod over.
When we prepare ourselves - and we prepare ourselves quite well - we naturally do so because we want to give a good account of ourselves, but we have not given enough thought to what is best for the world. The time when we could conduct this type of policy is now past. We must realise that the world's most populous countries, such as China and India, and large producer countries, such as Brazil, are in the process of acquiring clear contours on the map of world trade, and the poorest developing countries are beginning to be noticed. It is important for us to acquire a new map of world trade.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, Cancún showed, firstly, that it is quite simply unrealistic to demand that markets be opened up without taking into account the existence of serious social differences. The WTO member states start from such widely divergent positions that having the same conditions for all does not promote justice but reinforces injustice, and thus takes us away from the declared objective of fair trade rather than bringing us closer to it.
Secondly, there are of course especially great differences between the industrialised and developing countries, but these blocs are far from homogeneous, any more than the European Union is a homogeneous edifice. Knowing as we do how difficult it is to get results out of the European Union, we ought to sympathise with the incomparably greater difficulties faced by a community of 148 states.
Thirdly, when negotiating, we must always put ourselves in the position of the party with whom we are negotiating; that is to say, we must be prepared to make concessions to our weaker opposite numbers without expecting anything in return. If, though, we conduct negotiations as if in a bazaar - 'you give me one thing, and I give you another', we should not be surprised when they fail.
Fourthly, we have to grasp the fact that the EU is only one of many regions in the world, and, in future, our decisions must take into account, to a much more marked degree, the effects they will have globally. To put it in other words, we need the impact of our policies to be assessed in a preventive way.
The fifth thing that we learn from Cancún is that negotiations have to be conducted with more candour and transparency, enabling civil society as a whole to be involved in the whole process at the right time. Is it not paradoxical that the WTO puts up fences to keep its critics out, while its alleged mission is to tear down trade barriers for the good of the world's population? I too was in Cancún, and I think it quite utterly unacceptable that the representatives of governments, instead of seeking dialogue with the demonstrators, barred them from the venue where the negotiations were being held.
My sixth point is that the WTO needs a different organisational and decision-making structure, and should be restructured in such a way that multilateral agreements can be hammered out in a fairer and more transparent manner.
Madam President, ladies and gentlemen, Commissioners, Mr President-in-Office of the Council, the failure that was Cancún imposes a duty on us, a duty to think clearly. I believe that, despite the differences of opinion that exist in this House on who was responsible, and I must confess that I do not agree with those who blame the NGOs or the southern countries, we must clearly state that the structure is no longer the same as it was at Marrakech. The players involved are no longer the same. At the time, there were two blocs, which to some extent imposed their own timetables, set their own game rules and in any event were the dominant players. We now have several players and Commissioner Lamy is right to say that there is no longer a North and a South. There were two southern blocs at Cancún. On the one side there was the group of the 21 and the group of the ACP and least developed countries and on the other, the United States and Europe: that already makes four major players and perhaps next time there will be even more. We have clearly, therefore, moved beyond the time when two players dominated the game. We must be aware of this fact and bear it in mind.
The second observation I wish to make is that, as several speakers have already said, the WTO is an institution that does not live up to our expectations of a multilateral trade body. We do need multilateralism and I do not believe that anyone here is calling this concept into question, but it must be organised equitably, which cannot be said of the WTO. We need a new framework and I believe that a UN-style framework would be more appropriate. We need new ground rules, which are more democratic, more transparent and, above all, fairer. Genuinely equitable trade rules must be implemented, in which trade is put at the service of human rights, social rights and environmental protection and not the other way around. World trade rules must stop hampering States' action to achieve sustainable development, which last year's Johannesburg Summit considered to be the absolute number one priority. Instead, the WTO's action should help States achieve this aim.
Madam President, Commissioner, I admit that your frankness has disarmed me somewhat. You have admitted your defeat and you have even acknowledged, through the voice of Commissioner Fischler, that you were wrong to pay in advance by sacrificing the common agricultural policy while the United States, with which you have forged an alliance which is, as it happens, somewhat unnatural, have not made any such sacrifice.
This defeat is that of the European institutions themselves. You have committed errors not intuitu personae - others would doubtless have committed worse - but ex officio. During your speech, you raised the right questions, with the exception of one: the relevance of granting an exclusive negotiating mandate to the Commission on behalf of the 25 countries. The Group of 21 has 21 negotiators. The Cairns Group, which used to have 17 countries, had 17 negotiators. That is the question which needs to be asked and I hope that the Intergovernmental Conference will also ask it seriously.
Madam President, Commissioner, Minister, obviously one might well regret an error of analysis in the power relationships at Cancún. You spoke of two elephants; perhaps the third one escaped you. Fifty years after Bandung, we have Cancún and the return of the non-aligned, even if they have multiplied. More to the point, a mistake was made on 13 August 2003, with the EU-US agreement, which blurred the pro-development image which you wanted to create, especially with the 'Everything but arms' programme, and you gave the impression, to use your words, of a 'duopoly'. It is certain that this preliminary agreement with the United States, which came in the wake of the 1992 Blair House agreement, put you and us in the same boat as the Texas cotton planters and their USD 3.5 billion subsidies, which are creating financial hardship for the 10 million small African planters.
Europe is certainly not responsible for this failure, however, if stopping the drift of ultraliberalism can indeed be called a failure. During the election campaign, the American administration did not want an agreement any more than, in Seattle, the African countries could not accept the contempt of paragraph 27 of the final declaration, telling them to grow something other than cotton. You, on the other hand, you have made every sacrifice, you have sacrificed our farmers in advance, you have sacrificed two out of the four Singapore issues, you were even prepared to give them the shirt off our back, provided that the textile agreement was brought to a close, but they did not want our shirt in Cancún.
What is to be done, then? Obviously we wait for the investiture of the new American president in January 2005. What is to be done about the common agricultural policy (CAP)? Good sense, justice, would want us to withdraw the rules on the CAP since it was the price to be paid for the Cancún goods which were not delivered. What is to be done about cotton? Do we sacrifice our 3% share of the world market or make the Africans a gift of what they wanted: a trust fund of USD 250 million per year organised by an international institution? What is to be done at the World Trade Organisation (WTO)? You say we have to change medieval procedures. You could say that of the International Monetary Fund (IMF), you could say that of the UN, you could say that, moreover, of the European Commission itself. Which means that the institutional question is much broader. How in future can we legally reconcile, on the one hand, inescapable globalisation at economic, media and technological levels with, on the other hand, the equally inescapable and eternal perpetuity of the political nations which, for their part, have the decision-making powers?
Obviously, no one has the answer as to how to modify the WTO. At all events, however, it needs to be sought in teleology, not theology, because there can be no doubt that the theology of the 'free-tradist' sect, the madrasas of Washington or Geneva which train the market fanatics, the Taliban of ultraliberalism, constitute between them an ideological error of global proportions. This is because the right aims, which will bring about the right solutions, are not ultraliberalism, privatisation or the market, but social justice, political justice and national justice.
This being so, Commissioner, we wish you good luck in your new office after June 2004, and I admit that I await with a little thrill of greedy curiosity to see where your golden parachute lands.
Madam President, Commissioners, honourable Members, I had prepared a speech, but everything has been said. I shall start, Commissioners, Mr Lamy, by saying that, when there is a failure, someone is to blame. I think that we are all to blame. When we say we have to divide up the shirt and we do so badly, it is perhaps because we were ill-prepared. But we also have to confine ourselves to our responsibilities. I agree with what Mr van Velzen and Mr Suominen said.
First, I should like, nonetheless, to tell you that I am very happy with the agreement concluded before Cancún on generic medicines, even if it is a minor agreement for the developing countries. I have a particular thought for this issue.
Secondly, having been present in Seattle and Doha, I shall say that it is true that negotiations can no longer continue to take place under such conditions. Mr Lamy, you are right to say and, if it is true that you should leave as certain people have said, it is now time to say how negotiations should be conducted. It is also true that we cannot, on the one hand, have demonstrations and, on the other hand, have people who want to negotiate and try to find solutions, especially for the poorest countries, within the framework of multilateral negotiations.
This multilateralism is important, but it is absolutely necessary to introduce more democracy into the World Trade Organisation (WTO). This is an important point: in Cancún, I noted a lack of democracy at the level of the negotiating table and at the level of the general climate. I even think that this is what worried me most at the end of my third participation in the negotiations.
We are being asked for transparency and clarification. All those participating in the negotiations must be transparent about why they are there and whom they are representing. The 25 Member States of the Community were represented by two people. The Group of 21 was defended by certain NGOs which we had met in our offices in Brussels, and which had used a very different language then from the language they used in Cancún. All that is true. The boil perhaps needed to burst, but, above all, we must not leave.
Who is to blame, then, and who is not? Above all, we must ask ourselves two additional questions, Mr Lamy. What are we going to do next, how are we going to work, how are we going to apply the 'peace clause' at the level of our work in the immediate future? That is the question European farmers are asking themselves.
Madam President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, I find myself in a similar position to Mr Daul, in that I too do not wish to repeat everything that has already been discussed, but I would like to say something about one comment made by the Italian Presidency. I think you were right to raise the issue of whether we are not really still in the 'post-Seattle process'.
You put it so neatly: from Seattle, via Doha, to Cancún. I think there is a lot in that. We had a situation in Seattle in which civil society tried, as part of anti-globalisation campaigns, to ask questions that we as a political institution have perhaps not always taken seriously enough or adequately addressed. That process has continued, and it has led to a general feeling of insecurity, insecurity not just limited to civil society but that has also reached far into the political institutions and also into many societies and states.
We felt the same thing once again in Cancún in relation to the African states involved, and that feeling has even to some extent reached the G21 countries, who of course also attempted to mount a kind of revolt and to break this monopoly of power between Europe and the United States and perhaps also other nations. In view of that it may perhaps make very good sense for us to analyse further what actually happened and whether we are creating a reasonable basis for our new strategy.
I do not share the self-pity that I rather sense here in this Chamber, that feeling that we are to blame for so much. I would like to congratulate the Commissioners. I think that their strategy was the right one and that we should not be heaping all the blame onto our own shoulders because it failed.
I also believe that we should keep our options open. I certainly do not think that we should limit ourselves to the multilateral agenda, and those Members who know me will be aware of that. Sometimes it is a good thing to have several options, because you then have some scope for juggling your options. Sometimes one option is right and at other times a different one is. I am therefore in favour of keeping both options open. Furthermore, I hope that my fellow Member from Austria, Mr Paul Rübig, will address the House later. Unfortunately I have no more time left.
Madam President, the failure in Cancún is a snub inflicted by the countries of the South on the imperial powers of the United States and the European Union. The latter have tried, once again, to impose their rather cynical logic, which consists of maintaining protectionism for their own agriculture and obtaining free access for their industries the world over.
The suicide of the leader of the Korean peasants symbolises in a tragic manner the despair of millions of men and women dishonoured by this fool's bargain. Under very difficult conditions, the demonstrators in Cancún affirmed their refusal of the rules of the WTO which impoverish them more and more each day. This failure on the part of the WTO will not suffice to change the systems in order, at long last, to satisfy fundamental needs. Nonetheless, it constitutes real encouragement for the rejected of the planet - and they are numerous - to develop their philosophy and fight towards an ambitious objective: to create, at long last, a fair, mutually supportive world. Specifically, today, Mr Lamy, it is necessary to stop demanding, in our name moreover, the liberalisation of 102 of their services. On the contrary, it is time today to cancel the debt of the countries of the South. That could, at long last, open up the possibility of real development for the developing countries.
Madam President, Commissioners, Mr President, honourable Members, Cancún was a failure just like Seattle. Undoubtedly, this round of negotiations was doomed to failure. Who was to blame? The right - the Group of the European People's Party and the Group of the European Liberal, Democrat and Reform Party - are convinced and say that it was the others, the NGOs, the Group of 21. We say it was probably the WTO itself and us as well, who had already negotiated with the United States. Without doubt, we have to admit that the fall is harder for us, the European Union, since you, Commissioners, and you, our leaders, were convinced that we had planned everything for this round to succeed. Everything had been planned, certainly, except the explosion of the Cairns Group, which we had rather sought to neutralise. Everything, except the more coherent emergence, whatever you might say, of the Group of 21, which set itself up as the defender of the developing countries, even if the African, Caribbean and Pacific States (ACP) and the least advanced countries (LACs) are not quite the same thing.
We, the North, need to convince the South, for example on the agricultural question, that we really are more equitable. The CAP has been broadly revised, perhaps a little too much, in order to make it more 'sexy' in the eyes of the WTO. But the countries of the South, for their part, continue to have a negative perception of all agricultural subsidies, even those which appear to us to be the most virtuous. How can we make countries like the countries of Africa understand our point of view, when their food crops have been ruined for years by the dumping effects of European Union export subsidies (the subsidies which made battery hens from Brittany cheaper to buy than local chickens in Dakar market)? The CAP, by subsidising the export prices of cereals, meat or sugar, has inundated the countries of the South for a long time. How, then, are we to convince them today of the merits of our re-orientations, without abolishing export subsidies? How are we to convince them when, on the crucial question of cotton for Africa, we have appeared to be the unconditional supporters of American derision, via paragraph 27, which postpones any reform in this sector indefinitely?
Until we find a way of making the countries of the South understand what the second pillar of agriculture and the social, environmental and food security rules represent, until we allow them to adopt the same rules to protect their rural populations, we shall not rediscover a situation which allows them to understand us. It is this democratic reform that we need to maintain and debate with them. It is by redefining the WTO in rules of this type that we are engaging not only in fair trade but also in democracy.
Madam President, the failure of the ministerial conference in Cancún on 14 September has made many people fear that the first victim will be the multilateral approach to international trade negotiations. That would be a pity. We are in fact convinced that world trade and international life in general must be based on simple multilateral rules respected by everyone, applied by transparent international organisations.
Which rules, though? That is the whole problem, because since 1995 and the Marrakech agreements, the WTO has been living by a major underlying principle: the systematic opening of the markets and the doctrine of global free trade which are supposed to give everyone, in all circumstances, maximum profit. It is this rule, contested by more and more countries, which has just exploded in Cancún and we must be aware of this if we want to reconstruct something. In order to reconstruct, we would need to keep the rule of free trade, of course, but complement it with another rule: that of the sovereignty of each national democracy or each preferential trade zone, which must be free to modulate trade to its needs, especially when it comes to agriculture.
Now we need to learn the lessons from the failure of Cancún and admit the specificity of these questions, which should doubtless even be taken away from the WTO and dealt with by a specific international organisation. At all events, the fundamental rules should be the right of each country or each region to maintain its agricultural model, its food independence and the health of its population.
This implies two twin demands. First, we have to accept the total abolition in the long term of agricultural export subsidies. Let us not hide our face, let us recognise it frankly, it is a moral necessity. Then, we have to accept equally frankly the legitimacy of the Community preference in the form of an import levy or internal aid when it is needed to achieve the social objectives that we have democratically set ourselves.
These two simultaneous frank acceptances are necessary if we want to start again now on the right foot, but they also imply the need for an in-depth review of the internal reform of European agricultural policy, which was prepared too quickly in the run up to Cancún. This reform should now be the subject of new reflection and should be reoriented in line with the lessons we have learned from this failure.
Madam President, I declare an interest as a farmer receiving agricultural subsidies. But today I specifically want to speak in defence of the weaker developing countries, particularly those in the ACP. To me, Cancún should have been the culmination of months of serious work in committee, thrashing out answers to the doubts and fears of the developing world. To expect to sit down with 148 countries and reach any conclusion is beyond any possibility, but I believe that Cancún was a watershed.
The days of powerful blocs such as the European Union and the USA sitting in smoke-filled rooms, carving up the spoils and throwing a few crumbs to the rest of the world, have long since gone. Developing countries have realised that there is strength in numbers and power in using that strength. But this is not just a matter of the developing and the developed world. There are different strata in both groupings. Economically, Asia, the Far East and Latin America are light-years away from the ACP countries. Countries' trade potential will develop at different speeds.
Successes for the future depend on flexibility of timing. Opt-outs were offered as essential ingredients at Cancún and must be part of any future plan. Capacity to enact what has been agreed is a key factor.
The ACP is, at this moment, negotiating a Cotonou partnership agreement on trade to be agreed by 2008. Economic partnership agreements and regional economic partnership agreements are the eventual aim of those negotiations. Most of those countries are not ready for reciprocal trade agreements or rules on competition; but regional integration would give them strength in a global world and increase south/south trade. The ACP countries could not cope with Cotonou and Cancún at the same time. For them Cancún was a step too far, too soon. Now we must have a complete reassessment of procedures.
Madam President, I should like to say at the outset that I agree with those who have said that we have to look to the future. However, what others have said here today, that we must take stock of what happened, is equally important.
My first point is that we should not waver in our continuing commitment to multilateral trade rules.
We arrived in Cancún with an extremely overloaded agenda: ministers had enormous difficulty grappling with too many complex, unresolved issues. The process, therefore, is clearly unsustainable. The whole process of those few days was virtually wasted until Saturday when the revised text appeared, to the consternation of developing countries. There was a real sense when we arrived in Cancún - as confirmed by this revised text - that the vision, promise and ambition of Doha was being seriously threatened, because matters of substance on agriculture, cotton and the new issues, which are important to developing countries, simply were not being addressed. We have to acknowledge very clearly what the perception of developing countries is. It is not good enough to come here and say that the developing countries were asking for too much. They should be insulted by the implication that NGOs were able to manipulate and manage their opinions in the way that some have said.
In view of the proximity of the December date for the meeting in Geneva, I would like to ask, Commissioner, what kind of bridge-building and confidence-building you are engaged in at this time - having just had a moment to catch your breath after Cancún - to try to ensure that we have some success there?
Finally, on the Singapore issues: are you aware, Commissioner, that on Thursday the DTI Minister in the UK said that she would be seeking a meeting with you on the Singapore issues to ensure that you stick to the position that was taken in Cancún and that we will no longer press for negotiations at the WTO on investment and competition? Are you aware that the British Minister said this in the House of Commons and do you expect your mandates to change on the basis of this kind of statement?
Madam President, the WTO is the main imperialist mechanism which imposes the terms of the multinationals and the full liberalisation and opening of the markets on international trade. The result is the widening of the gap between rich and poor, despite the growth in international trade. The failure of Cancún demonstrates that the WTO cannot play this role unimpeded, which is, without doubt, a good thing. Resistance is growing both on the streets and in the negotiating chambers. New players are appearing and claiming a place in the game. Intra-capitalist oppositions are becoming more acute. The solution does not lie in reforms in one direction or another, it needs to get to the very foundations of the WTO.
The European Union went to Cancún having sacrificed the interests of small and medium-sized farmers. It is clear from the interview with Mr Lamy that he intends to sacrifice even more and I am waiting for an answer to the question of how far he will go. With cotton, for example, where the European Union imports 70% of its requirements, will we reach the point at which we import 100% and wipe out the cotton industry in Greece, Spain and Portugal?
Madam President, unlike in the past, agriculture was not the reason why these negotiations failed. In my view, their failure was due to the maximalist stance of the Group of 21, which came to the negotiating table with questions which went beyond the Doha Agenda. The most striking of these was the demand for the phasing-out of the domestic aid believed to cause the most distortion, namely the blue and amber boxes.
For the first time, the European Union adopted an assertive stance, with which it seemed rather comfortable. This was due to the CAP reform it has carried out, and the agreement it has concluded with the United States of America. Sadly, though, the Group of 21 did not recognise the European Union's efforts to adapt its agricultural policy. This group still insists on talking as if the CAP had not changed in the last ten years. The CAP has changed radically in that time, but they still talk as if the European Union were a protectionist wall, ignoring the fact that the EU is the largest importer of agricultural produce in the world today. Perhaps the group of African countries which, perhaps legitimately, dug in their heels to defend cotton, had forgotten that the European Union as a bloc has tried harder than anyone to support developing countries. Today's EU market, moreover, takes in 85% of those countries' agricultural exports. Furthermore, the voices of the world's poorest countries, which enjoy completely free access to our markets as a result of the 'Everything but Arms' initiative, were not even heard. This was because they were completely drowned out by countries which also claim to be underdeveloped but whose interests are fundamentally different from, or even opposed to, the interests of these poorest countries.
We must not, I feel, be masochistic. The European Union took a very reasonable stance in these negotiations and behaved generously towards less-developed countries. It could go further, of course. I can say in all conscience, however, that if everyone had adopted the same flexible, responsible stance as the European Union there, an agreement would have been reached.
This debate is dragging on. I therefore want to ask Mr Imbeni and the speakers following him on the list of speakers to excuse me, because I must now give the floor to Commissioner Lamy. At the end of the debate, Commissioner Fischler will also be given the floor.
Madam President, my colleague Mr Franz Fischler will join us and reply to those of you whom I shall not have the opportunity to hear.
I have two general comments to make, before moving on to a number of more specific points in response to your observations. My first general comment is this: I would wish, insofar as it is possible, that we could remove a misunderstanding that I sense between us here and there when we talk of the World Trade Organisation. The World Trade Organisation is still an organisation in which concessions representing additional access to certain markets are negotiated, as well as rules intended to ensure that trade is developed for the benefit of the general interest. The harsh reality is that it is a body in which we conduct negotiations. We negotiate interests there, even if we ascribe greater value to them than others, given our highly European idealism. Having said which, we must not forget this realism if the discussion is to progress between us. No naïve optimism, I heard Mr Philippe Herzog say. I do not take that as a lesson, but as a reminder of reality. If it is true for the others, it is therefore true for us.
My second general comment is as follows: many of you insisted on the geopolitical dimension which came to take precedence, in Cancún, over the strictly commercial dimension of the negotiations. I agree with you. Perhaps this dimension did partly escape us at some moment or other during preparations for Cancún. Any suggestions in this connection on your part will be welcome next time.
My third and final general comment: there is, in these commercial affairs, a South-South dimension which is essential and which we should not forget, even if, on this subject too, given our well-known tropisms, what interests us most is the North-South dimension. It is essential for developing countries to open up their markets and accept a number of rules. Everyone knows that this is a sine qua non and that the opening of the markets and the acceptance of rules by the North is not enough, not by a long chalk. I wish that this reality were highlighted from time to time by those of you who, rightly, have a particular interest in the position of developing countries.
I would like to make a few more specific comments before allowing the debate to continue. First of all, concerning the reform of the World Trade Organisation (WTO), you are right. We need to rethink a certain number of rules and mechanisms; we need to try and strengthen cooperation between the WTO and the World Health Organisation (WHO), the International Labour Organisation (ILO), the Food and Agriculture Organisation (FAO), the United Nations Environment Programme (UNEP) and other organisations in the UN family. I agree on this issue, and we are going to think about it. In addition, we need to realise that, on this road, which is without doubt the one that we Europeans intuitively wish to take, we risk finding ourselves very much alone at times, because I cannot see many developing countries taking the same route. As for the United States' interest in better coherence in terms of what we refer to between ourselves as international governance, we know that that is not necessarily their natural inclination. Therefore, we agree to think about it, but bearing in mind that other partners will have to join us on this road and, for that, we need to recruit.
What are the next stages, you asked several times? I think it is too early to say. First, because we need to take time for an in-depth analysis of what happened. I think that the debate today will have contributed to this and I thank you for that on behalf of the Commission. Then, because we also need to take time for contacts between one side and another, contacts which cannot always be forged publicly in this type of negotiation, especially with our friends from the developing countries. We are therefore going to do all this without haste. Several options will need to be considered. We in the Commission shall do so as a College, and we shall then see whether or not the Commission suggests a change to its mandate, should these negotiations be relaunched.
I heard a great many expressions of support, for which I thank you because, for both Mr Franz Fischler and myself, this support is even more precious in bad times than in good.
I also heard a number of criticisms to which I shall try to respond very quickly. Mrs Lucas reproached me both for not having moved enough on the Singapore issues and for not having moved on export subsidies. On export subsidies, Mrs Lucas, I am embarrassed to tell you that this is completely untrue. When Mr Franz Fischler and I table a proposal which says that we are ready to go down as far as zero for export subsidies for products which interest developing countries, do not tell me that the European Union did not move.
As for the Singapore issues, you maintained that investment and competition were overloading the boat and this is also your opinion on the issues linked to the transparency of commercial transactions, which comes as a surprise to me, because I thought that transparency was one of the principles to which your group was very attached. Concerning, therefore, your argument which consists of saying that we have to get rid of these two issues linked to transparency because the developing countries want nothing of it, I should like you to tell me if that also applies to the environment and to the social clauses which are issues of which the developing countries also want to hear nothing.
Mrs Auroi, I cannot let you say, without reacting, that the European Union supported the American position on cotton. If this is the information at your disposal, I prefer to correct it immediately. I said at a public session, in plenary, at Cancún, what we think of this famous paragraph 27 and I would be obliged if you would please correct your information.
As for the sentiment expressed by several of you to the effect that the Union's positions are not sufficiently known in certain parts of our great planet, I have taken careful note of this observation. I also agree with it. Please just be aware that our resources for improving this situation are not unlimited and that we will doubtless be able to talk about this again when the annual budgetary debate takes shape.
To close, I shall reply to a fairly accurate observation by Mr Martinez. I thank him for his words on parachutes. I recognise that, when it comes to parachuting, he knows what he is talking about. On a more serious note, he reproaches me for having paid in advance on agriculture and for not having been paid in return. Mr Franz Fischler will, if necessary, explain to you that the opposite is true, Mr Martinez: you are on the wrong side of the counter. It is true that we are carrying out our reforms of the common agricultural policy for our own reasons and that, for the same price, in return for good negotiations at the World Trade Organisation, we can obtain commitments from the Americans in sectors equivalent to ours. That is one of the reasons why, for European farmers, the failure of Cancún is not good news either.
I shall finish there in order to allow the debate to continue. As the President mentioned, my colleague, Mr Fischler, will reply to you at the end of the debate.
Madam President, I get the impression that the individual trees that make up the many aspects of the failure of Cancún prevent us from focusing more closely on the wood. The wood is the same as that which caused Seattle to break down almost four years ago, and it has a name and a surname: it is called a huge inequality between rich and poor countries, and the absence of an agreed strategy to reduce that inequality, a strategy made up of timeframes, policies, programmes, figures and amounts.
Clearly, this strategy forms part of neither Bush's unilateralism - it is true that there is a close link between Iraq and Cancún - nor any of the bilateral agreements. Genuine multilateralism is the only correct method, but that is where our limitations lay in the preparations for Cancún. That was one of the weaker areas of the Presidency and the Council's work. Although he is not listening to me, I would like to say to Mr Urso that I appreciated his frank reasoning and also much of his analysis. What, however, did we do to prepare for Cancún? While President Bush was on the phone to President Lula and the Indian Prime Minister, what were we doing?
This was a weaker area of the Commission and Parliament's work too. According to Commissioner Lamy's forecasts - backed by most of the Members of the European Parliament - the famous G-17 alliance, which then became G-21 and G-24, was to be primarily tactical, but, for mainly political reasons, that was not the case, and it will not be the case in future either.
Madam President, I would have preferred to wait a little before voting on the documents in this Chamber. Indeed, tomorrow, we are going to vote on a rather disappointing document which will not answer the question 'Why did Cancún fail?' and will not provide guidelines on the direction we should take in future.
I would like to end by saying to Commissioner Lamy that, although the WTO is the negotiating forum, it is not on the Moon or on Mars. It is here, and the backdrop to the negotiations is precisely this huge inequality which exists and which characterises life on this Earth in our time.
Madam President, I would like to remind you of three main lessons we should learn from events in Cancún. Firstly, the positions of the European Union and the United States contributed to this conference's failure to find solutions which might have given developing countries a fair deal. The EU and US positions ignore the need for debt relief for the least-developed countries, and ignore the problems faced by workers and by micro-, small- and medium-sized enterprises within Europe itself, in sectors such as textiles, clothing, footwear and agriculture. Secondly, the workings of international institutions must become more democratic. New, fair and democratic rules must be laid down, giving hope to the poor and enabling effective sustainable development. Thirdly, however, I would also like to remind you of the major popular demonstrations in Cancún and, to a degree, all over the world, protesting against the injustice of globalisation and demanding new, fairer, and more democratic rules.
Madam President, Commissioner, we have indeed all lost out as a result of the failure at Cancún. Paradoxically, the least-developed countries are set to suffer most, when they should have been the main beneficiaries of the Development Round. Economic growth at global level has also been negatively affected. This is not only because a reduction of duties and the elimination of other barriers to trade benefits economic growth by making trade exchanges easier. It is also because success at Cancún would have sent out a very positive signal, one that would have helped revitalise the global economy. There is also likely to be a negative impact on the multilateral trading system.
I am convinced there is no need to deviate from the course followed to date. Nonetheless, it is imperative to overcome the stalemate the Development Round finds itself in following Cancún. Work on the basis of the agreements previously reached must resume at the earliest opportunity. As has already been stated, it is essential to undertake an in-depth study of the working procedures of the WTO and its organisational structure. The reasons for the failure at Cancún must be investigated too.
Commissioner, I venture to suggest a further area for consideration by you, namely the need to reformulate the development of the potential of the least-developed countries. By this I mean more than the need to increase the budget allocation for the purpose, though that is certainly required also. What I have in mind is the need to establish how best to help weaker countries to improve their negotiating capacity, and how best to empower them to take decisions for themselves, and to do so in full awareness of the facts. This would also ensure they were not taken advantage of. Regrettably, this does seem to have been the case in the past.
Madam President, I believe the outcome of this consideration and the ensuing decisions will determine whether Doha will indeed prove a turning point, even though the next stage of the journey will be longer than anticipated. It will also determine the future of the multilateral trading system.
Madam President, the negotiations in Cancún should have been an opportunity to take a first step towards fairer trade. However, they were scuppered. The developing countries reversed the traditional power relations within the WTO. This is an essential point to consider politically. But who will really benefit from this failure?
I note, for my part, that the developing countries have not gained anything specific in the application of the demands which they put on the Doha agenda. I imagine, like many here, that the United States is going to try and reinforce bilateralism for its own good, and I wonder how we Europeans are going to face the intensification of the trade war which threatens to ensue.
On balance, this failure appears harmful, at least in the short term. In the public's eyes, however, it has had the effect of raising more than ever the question of adjusting the balance between the North and the South. This is the overall problem to which we must now try and find an answer. We need to see how to respond to it and with whom.
This question is truly important because, for example, the interests of all the developing countries are not identical and their options with respect to the WTO do not yet appear to be very homogenous. In this context, which partner, which group can we count on in order to elaborate and engage in a strategy to relaunch the negotiations and reform the WTO?
Elsewhere, and on another level, we have, of course, understood the Group of 21's intention to combat external and internal public subsidies in the agricultural sector. Should we not fear that some countries, Commissioner, will seize the opportunity of the end of the peace clause to launch a legal attack on our CAP, in order to achieve their objectives without needing to honour any politically negotiated guarantees in return? However things stand after Cancún, the answers appear to be less obvious than the questions.
Madam President, I would first like to thank the Commission's very professional negotiating team, Commissioner Fischler and Commissioner Lamy, because they really did everything in their power to make the conference a success. Perhaps in future we ought to bring in a rule that says anyone who walks out of the negotiations has given their approval. We were expecting tough, rigorous negotiation, but we lost our partners along the way. In other words, the poor will remain poor and the rich will remain rich. That is not something for us to be happy about.
Mrs Lucas said earlier that poorer countries should have the right to promote their own national industries. Does she mean by that monopolistic companies owned by a handful of ministers who are worried that competition rules and investment protection agreements will put their own assets at risk? It might be helpful here to involve national members of parliament, opposition members, somewhat more closely, so that there can be a genuine debate in the least developed countries as well about who is to be wealthy and who is to live in total poverty. A few wealthy individuals compared with millions living in hunger. We should therefore make every effort to encourage small- and medium-sized enterprises, family companies, in these countries, to stimulate competition, and to promote well-being - and I do not mean just for a handful of people who benefit from the existence of monopolies.
That is why I believe that the Parliamentary Conference is so important, and we as Europeans should be in the vanguard here, to ensure that there is an objective and transparent debate not only here in Europe, but also and above all in the world's poorest countries. They urgently need a debate of that kind.
There is one more issue I would like to focus on: what will happen when the ''peace clause'' expires? Will we be faced with another war, a world trade war in which the poor will become even poorer?
Madam President, Commissioner, I think that the Union should learn the lessons of this failure in Cancún, in order to avoid making the same mistakes in the future, and should rethink its strategy in order to prepare the indispensable initiatives for relaunching multilateralism.
First, with regard to the emergence of these new groups of developing countries, I think that President Prodi was right, in Bologna last week, to stress that the nature of G21 and the will to make a political affirmation which it expressed were underestimated and misunderstood. I think that to seek to divide it or to set other developing countries against this group was wrong. It was useless and it diverted us from the indispensable political dialogue and trust which we needed to try and re-forge with it.
Of course, the emergence of these groups, such as the subsequent G90, will make discussions and negotiations more difficult for us within the WTO. This is a challenge for the European Union, but it is also the pledge of a fairer trade system which responds better to the concerns of all the continents, especially of those who have not so far been the winners from the establishment of the WTO.
Secondly, on the Singapore issues. I think that the negotiations were already fairly complicated on agriculture and the other questions which come under the jurisdiction of the WTO. There was also the outstanding balance of the commitments which were made in Doha and not respected, especially the deadlines which were not respected, not to mention the issues which we knew the majority of developing countries did not want. This was too classic a bargaining approach between defensive and offensive issues which did not match the situation and demonstrated, here too, a poor understanding of the deep-seated refusal to deal with these Singapore issues.
I think that, if we want to save multilateralism today, it is only conceivable if we propose an in-depth reform, not only of the working of the WTO - this Parliament has made proposals for which I had the honour of acting as rapporteur - but also of its rules, of its priorities and of its doctrines, as previous speakers said. I think that we have to reinsert the commercial rules, in order for them to be better accepted by everyone as a whole, into a concept of world governance. Without doubt we need to replace the WTO in the system of the United Nations, because what Commissioner Prodi said earlier about relations with the other agencies comes down to that, perhaps under the control of an 'economic and social security council', as proposed by the former president of the Commission, Jacques Delors.
Madam President, Commissioner, the Dakota Indians have a wise saying: 'when you discover that you are riding a dead horse, the best strategy is to dismount'. Things have not yet got quite that bad with the WTO, but what happened in Cancún is certainly a cause for concern. I too regard abandoning the negotiations more as a pyrrhic victory for the developing countries than as a success. Another interesting point here is the suggestion that the negotiations foundered on the rock of agricultural issues. How could that have been the case, though, when there were never to be any negotiations in the form of an official agriculture round? I too regard the EU proposal on agriculture as totally acceptable, even if many developing countries were looking for something more. It was still an excellent proposal. So what role did the United States play? It suited President Bush very well that there were no negotiations at all on agriculture, because reality would then have dawned on many countries. They would have then realised just who was putting the brakes on and that would have no doubt somewhat irritated the 'coalition of the willing' and those dependent on it.
Mexico accordingly had to break off negotiations before they had even started, and the United States is also more interested in bilateral treaties than multilateral ones. I have one more thing to say, however, about those who believe that they now need to mount a campaign against the NGOs. Firstly, they greatly overestimate the NGOs' power, and, secondly, they demonstrate what they ultimately think about participation by some areas of civil society. My advice to them is to close this particular can of worms before it leads to their own downfall.
. (IT) Madam President, I will just say a few words, first and foremost to thank the European Parliament for the contribution it has made today. Thirty-one speeches underline the importance this institution - the greatest representative institution of the European Union - attaches to the principle of multilateralism which must govern our work. You have stated, reiterated and stressed the need to save and reinvigorate multilateralism, and, at the same time, many of you have stressed how important it is to launch a WTO reform process, in which the need for recognition of the new players must on no account be disregarded, to this end.
Of course, we cannot go back to the old GATT mechanisms; we need to move forwards, recognising, as I said, that the world is now, I am glad to say, multipolar, and this is true of both northern and southern hemispheres, as can be seen, not least, from the creation of the G-21 - with which we must cooperate - made up chiefly of developing countries which are already reaping the benefits of globalisation and which have, therefore, become strong competitors and are claiming their rightful place - China and Brazil, for example - while there is a world in the south - the ACP and African States - which, as yet, are not benefiting from globalisation but, if anything, merely suffering the consequences.
Thus, this threefold need to save multilateralism, reform the WTO and recognise new players should presumably prompt us to call for a process to be launched which can then lead to the creation of some intermediary bodies in between the Secretariat and the Assembly, in which this new representation can, at last, establish common ground between players who represent geographical, political, cultural, social and economic areas which are similar but different, so that they can create a high-level forum where issues can be resolved before they reach that assembly which really did seem in Cancún to be a veritable cacophony of languages and positions.
Another important aspect which has been stressed concerns the issue of communication - a wholly European problem. Somebody pointed out that the non-governmental organisations played a dual, perhaps ambiguous role, changing between the language spoken in Brussels or Strasbourg and the, at times, loud shouting at Cancún, and that, at the same time, the European Union and the Commission had difficulty in putting across how much Europe has done over these 22 months and how much it does every day for the weakest of the weak. In this connection, by way of example, I believe the Commission took two press attachés to Cancún, whereas a single non-governmental organisation had at least 14.
There is therefore a communication problem, and there may also be some linguistic confusion, which we must clear up if we are to do justice to the remarkable strength of European civil society, which has to express itself first and foremost - although not solely - through its representative organs.
Lastly, you ask whether it is necessary to change the mandate or make it more flexible. I believe it is our duty to take your comments to the European Council, particularly in preparation for and in the wake of our appointment on 15 December, in which we may succeed in gaining a better insight into the impact of this failure on the other players too, including those who, perhaps unwittingly, have rejoiced rather too soon at this failure. I believe that we should discuss this in the coming months in order to discover whether more flexibility is needed on the Singapore issues - as requested by some - more flexibility on social and environmental issues and more flexibility on agricultural policy too.
Lastly, I believe, with due regard for the time limits, that your contribution on this matter will be important, not to say decisive.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, I would first like to thank you all for your contributions to this debate, which has been a very important one. In my response I would like to concentrate on a few points that I think need to be explored further and also clarified somewhat.
Firstly, one of the issues being debated was whether a multilateral approach or bilateral agreements should have priority. I do not think there is any alternative. There is no better approach than the multilateral one, and we need to adhere to that. Bilateral agreements can of course sometimes be helpful, but they should not be a substitute for a multilateral approach. Furthermore, no one should deceive themselves into thinking that only multilateral negotiations are difficult. Many bilateral agreements can also be hard to achieve, for example agreements with the Mercosur countries or many others besides. I also believe that it would be a mistake if by precipitately switching to bilateral negotiations we fell into the trap of thinking that those opened up the way to a kind of win-win situation. By that I mean imagining that you can take home what you have won in bilateral negotiations and then be well placed to make further massive demands when it comes to multilateral negotiations. I think some caution is called for here from a European point of view. Nevertheless, we should have direct discussions and direct negotiations on a bilateral basis with many individual states that are WTO members so that they understand our stance towards them in multilateral negotiations.
My second point is this: I very much believe that it was the right thing to reform the common agricultural policy. We made those reforms ourselves - and I am pleased to remind you about that here, because we had that very debate here in this Chamber. We said that European society was demanding reforms, and that was why we needed them. We cannot come along now and say that we were only pursuing our project to make Europe's agriculture and European agricultural policy more sustainable, for example, because we needed an argument to succeed in international negotiations. That really would be putting the cart before the horse.
This did of course give us a certainly flexibility in international negotiations, but it goes without saying that we should always carry out our internal reforms first, and then base our mandate for negotiations on that. Or do you really believe that this House would be willing to give the Commission a negotiating mandate that goes beyond our own existing common policies? That is inconceivable, it would never work, and we should not therefore have any such illusions.
What we cannot tolerate, however, is an attempt to simply 'write off' the contribution we are making by virtue of our own reforms, so that for example commitments to make reductions are not based on the amount we agreed last time, during the Uruguay Round, which was taken as the starting point at that time, but that instead any competition-distorting support measures we are currently implementing are treated as the baseline. That would be unfair to us and that is something we also need to make clear.
My third point is that the NGOs have played a major part in this debate. We should not make the mistake of acting now as if the NGOs have not behaved properly and cut off their financial support or whatever. I think that would be nonsensical. What we must do, however, is to seek a dialogue with the NGOs. We need to deal with them and with the arguments they put forward. This is pretty important, when I think, for example, how much the position of the same NGO may vary depending on whether you are talking to the department responsible for development policy or the department for environmental policy.
You cannot just do what many NGOs have done and say that Europe's agricultural sector must become environmentally friendly and we must have a budget for agri-environmental measures. Because if we do that you cannot come along afterwards and say that any form whatsoever of agricultural aid is undesirable! That is inconsistent, and we need to have a more meaningful debate here.
This would also enable us to reduce mistrust towards the developing countries, which sometimes get the feeling that the complexity of the negotiations and the difficulties involved have been designed to make access more difficult for those who have not already been taking part in these negotiations for years. We need to dismantle the barriers here.
First and foremost, we should try to get back to the facts. We should involve independent organisations such as the OECD more closely so as to achieve a more objective debate. As they say in the world of agriculture, you can take a horse to water, but you cannot make it drink. There also needs to be a willingness to go into the arguments and to enter into a real dialogue. That is the only way for us to make progress.
As far as the peace clause is concerned, let me remind you that it expires at the end of the year in any case. Although this does not mean that the whole WTO agricultural edifice will come tumbling down, there is a possibility that the way we in Europe have implemented our Uruguay Round commitments will come under fire. I would also like to sound a warning note: some states see this as an opportunity to set up a variety of panels. That would be another means of undermining the actual WTO process. We therefore need to consider all this very carefully.
Lastly, one thing that we must achieve is to get over more effectively our basic philosophy about the purpose of the WTO negotiations. The point of negotiating is that there has to be some middle ground that the various parties can move towards. It does not mean moving towards an extreme position. If you do not take that principle into account properly when preparing for negotiations, the risk of failure in the future will remain fairly high. For that reason my advice - if we are not to shelve things but draw the necessary conclusions now - is that we should carry out a careful analysis and debate matters, and then reach a decision in as consensual way as possible about what the next steps should be. That should enable us to get everything back on track again, as it were.
Following this debate, I have received six motions for resolutions, tabled in accordance with Rule 37(2) of the Rules of Procedure
The developing countries are organising and asserting themselves. The main lesson of Cancún is linked to the rising power of the Southern 'bloc'. The poor countries have had enough of putting up with the arrogance of the world trade giants, the United States and the European Union. Even though Mr Pascal Lamy is doing his best to make believe that the failure of the conference is, first and foremost, detrimental to the poor countries, the fact remains that - for lack of the WTO fortress - a protectorate has fallen. We have to get away from the cynicism of the 'tit for tat' logic which consists of imposing on the South the profligacy of all-out liberalisation of their most vital sectors, while its people are struggling to survive. The Union and the Member States should construct new relations with the South, not despoil it. Europe should refuse to toe the United States' line, by leaning, for example, on the authority acquired by the anti-globalisation movement. Today, isolated, discredited in its will to invest sincerely in a real cooperation and development policy, the Union needs to pull itself together. The so-called 'poor' countries are not poor in terms of demands and proposals. It is by considering them as real counterparts that Europe will win a place in the world, in order to help make it more humane.
The next item is a statement by the Council on the review of the trans-European networks and sustainable development.
Madam President, I have to start by informing you that I am afraid my colleague, Mr Lunardi, the minister responsible for this matter, has been detained in Rome by important government commitments and will not, therefore, be able to take part in this debate. I am therefore going to deliver a brief statement on some of the considerations relating to this major subject instead.
Firstly, the Council confirms its commitment to the sustainable development strategy established by the 2001 Gothenburg European Council. In this regard, our goal is to ensure the sustainability of transport, deal with growing traffic volumes and levels of congestion, noise and pollution and promote the use of environmentally friendly means of transport. We are also aiming at the full internationalisation of social and environmental costs. As stressed by the European Council, one essential way of achieving this objective is to develop trans-European transport networks, giving priority, where appropriate, to investment in infrastructure for public transport and railways, internal waterways, short sea shipping, intermodal operations and effective interconnection, in other words to encourage the development of means of transport which are less harmful to the environment.
The existing guidelines on the development of trans-European transport networks already identify, as one of the objectives of the network, guaranteeing the sustainable mobility of persons and goods while, at the same time, contributing to the achievement of Community objectives, particularly in the field of the environment and competition. In this regard, the incorporation of environmental concerns at the planning and development stage of projects has been fixed as a priority objective for the development of the network.
More generally, Council Directive 85/337/EEC of 27 June 1985 places the Member States under obligation to give due consideration to environmental protection during the development and implementation of projects, carrying out environmental impact assessments. In addition, an environmental assessment has to be carried out on the plans and programmes drawn up in preparation for these projects, particularly those funded by the Community, under Directive 2001/42/EC of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment.
Genuine free movement of goods and passengers depends on a perfectly integrated transport network, which links the islands and outer or remote regions with central regions. By ensuring a more effective use of transport, a modern, interconnected and interoperable network brings an increase in trade and in the competitiveness of the European economy as a whole. Until the necessary infrastructure has been built and until there is a proper legislative framework for the effective management of the network, the concepts of internal market and territorial cohesion of the Union will be incomplete.
The inclusion of a section dedicated to the trans-European networks policy in the Maastricht Treaty gave the European Community the powers and instruments it needed to develop them. Under Article 154 of the Treaty establishing the European Community, the Community is to contribute to the creation and development of trans-European networks in the field of transport, telecommunications and energy infrastructure. This will contribute to both the creation of an internal market and economic and social cohesion, although, to this end, we need, first and foremost, to develop the interconnection and interoperability of national networks. Over the past decade, we have witnessed not only a disturbing increase in traffic congestion in urban areas but also a new phenomenon of congestion on the major arteries of the trans-European network.
According to the Commission, the external costs of congestion caused by road traffic account, alone, for 0.5% of the European Union's GDP. This figure is even more alarming if we consider that the demand for transport is going to continue to increase considerably in the future. If we do not adopt measures between now and 2010 to rationalise the use and maximise the benefits of each means of transport, the volume of heavy road traffic alone in the 15-Member State Union could increase by 50% on the 1998 level. This trend is damaging to both the Member States and the countries applying to join the Community, in that we witnessed both the gradual fall in the market share of the railways and, at the same time, a rise of almost 20% in road transport between 1990 and 1998.
In the new context of sustainable development, the June 2001 Gothenburg Council called for emphasis, in future, on the development of rail, sea and river transport. In May 2004, 10 countries are to join the European Union, while Romania and Bulgaria are to join in 2007. In the light of this, there is a need for new infrastructure in the corridors serving other countries to link them effectively to the trans-European network of the present 15 Member States. The need also arises to improve links between the countries themselves. A new network of infrastructure therefore needs to be built linking east to west and north to south.
It should also be remembered that the Council conclusions on the second review of the Council strategy on the integration of environmental requirements and sustainable development into transport policy, adopted by the Ministers for Transport in December 2002, stressed the importance of analysing new political proposals from the point of view of their environmental impact and of the Community's ability to reduce harm to the environment caused by the transport sector. To back this up, I would point out that, during the same meeting of December last year, the Council approved the Marco Polo programme, which is intended to fund improvements to the environmental aspects of the goods transport system. The programme provides for the funding of initiatives to transfer goods transport from road to other means of transport such as rail, internal waterways or short sea shipping.
The goal of promoting sustainable development through endeavours to restore a balance between means of transport which favours those which respect the environment will, therefore, be an essential point of reference for the Council when, in the coming months, it examines the Commission's proposal on the revision of the TEN guidelines and the priority projects it contains.
From this point of view, the Council believes that the conclusions of the High-Level Group chaired by former Commissioner, Mr Van Miert, follow the strategic approach of sustainable, well-balanced development with due regard for environmental protection and, at the same time, endeavours to strengthen the unity of Europe through the free movement of persons and goods, and with due regard for the need to reduce natural barriers and to maintain a balance between east-west and north-south routes. It considers that investment in infrastructure together with appropriate public and private partnership initiatives could be a highly effective instrument supporting economic growth. From this point of view, the situation of certain countries which continue to be affected by the problem of passes and whose production systems continue to suffer considerable economic harm as a result, is typical. That is why we must continue to urge the Commission to resolve these issues. The Council therefore calls upon the Commission to present its proposal for revising the TENs without delay, so that a broad political debate can be held and a common position adopted.
Madam President, when we debate this issue, anyone can see that, as long as we remain at a theoretical level, we do not have very many disagreements. We all agree that efficient trans-European networks linking eastern and western Europe and northern and southern Europe need to be created, we all agree that the issue of traffic congestion needs to be addressed, we all agree that emphasis needs to be given to the environment and to more friendly means of transport and we all agree that greater emphasis needs to be given to the railways. The problem is when we start to address specific issues. That is where we see that there is a difficulty reaching decisions. For example, Minister, we have been talking about railways for a great many years, but the Council is not distinguished, at least not as a whole I think, by its intention to liberalise rail transport. Because, without liberalisation and without interoperability in the network, it is obvious that the railways, which are the most environmentally-friendly, will never be able to acquire the required momentum.
The same applies to priority works. We had the Essen Council. You know that 14 top priority trans-European networks were approved and, a few years later, we see that half of them have not progressed. Consequently, on numerous occasions you see that we make plans on paper. And this becomes even more remarkable if you think that certain of these works concern what we are talking about now, namely respect for the environment and the need to address traffic congestion in certain sensitive areas of our continent.
Consequently, what is urgently needed is for proclamations and all these plans on paper to find some response in reality. And here we have to look at the question of funding. In a few days' time, no doubt, the European Commission will come along and tell us that it is proposing a new plan reforming the trans-European network guidelines. So we shall jointly adopt a number of priority works. But if we do not fund these works efficiently, it is certain that, as the volume of transport increases, in a short time things will be much worse and the entire European network will be even more overloaded. In this way development too is undermined. Consequently, we need to see how the Member States can assume their responsibilities and how the Union budget will fund the European networks more substantially and what role the European Investment Bank can play in this direction.
I hope the Italian Presidency, which appears to be particularly sensitive to this specific issue, will manage to take efficient steps in this direction because, believe me Minister, debates such as this have been held on other occasions in this Parliament, but the results were not particularly impressive. I trust that you will take the European Union down a different road.
Madam President, ladies and gentlemen, we do not, of course, have to re-invent the trans-European networks, because we have them already. Mind you, they have already lost something of their impetus, considering who has been working on them and for how long. From 1996 until today, the TENs have undoubtedly had their ups and downs. At the beginning, or as early as at the Essen Council, they were hailed as the magic remedy for the European Union and its development, until the moment came when we realised that what was expected of them was rather unrealistic. No, I think that the TENs are a very important tool for the European Union, economic cohesion, the internal market and a modern transport policy. The Commission's White Paper again made that clear not long ago. As Europeans, we need a transport policy that is technically up-to-date - GALILEO was mentioned as a potential model - and one that is sustainable, that is to say with priority given to rail and water. We should now have been a small step further down the road if the Council had also accepted the Commission's proposals, as Parliament has done. In 2002, Parliament attempted a small revision of the trans-European networks, to which the Council has not so far provided us with a response; instead, the Van Miert Group has gone on to do its work.
So then, we do not have to re-invent the wheel. The Van Miert Group has done its work, involving high-ranking representatives from every single Member State, and its reports affirm that the Member States agree with what it has, as it were, thought out and presented. It is now, therefore, really up to the Commission to incorporate what the Van Miert Group suggested into a proposal. This would then go before Parliament and the Council and, given good will on the part of the Council, we should then have implemented relatively quickly what the Van Miert Group has thought out in terms of projects and, also, financing instruments. It is not quite clear to me why, in fact, we are now debating the issue once again. The proposals and plans are on the table. It is now just a question of their being implemented and worked on. That is why no further pressure should be placed upon available speaking time. So then, we have a proposal from the Commission, Parliament is doing its work, and then let the Council - instead of dragging its heels, if it please - very rapidly implements the proposal so that the revision of the TENs can be got rapidly under way.
Madam President, ladies and gentlemen, the review of the trans-European network guidelines, which dated back to 1996, was, without a doubt, necessary, both in order to resolve the increasingly complex infrastructure problems and to prepare for enlargement.
The work of the Van Miert Group is certainly thorough, but I do not fully endorse its strategic approach, which is biased towards northern Europe to the detriment of the south and the Mediterranean, an area which represents a major opportunity - and also a major European challenge - in terms of the economic, cultural and social cohesion of peoples and countries with which we are called to enter into a new, major dialogue.
Therefore, if Italy is a major bridge in the Mediterranean between north and south and between east and west, I fail to understand why both the Adriatic corridor and the Mediterranean corridor, designed to satisfy the requirements of intermodality and interoperability, have been removed from the list of priorities. Only the bridge over the Straits of Messina, which is a case apart, remains.
We therefore call upon the Commission to ensure that they are reinstated once again among the priority projects for 2020, and for endeavours to improve relations between the public and private sectors and to implement controls.
Madam President, we would like to thank Mr Antonione for being with us today, but what we wanted when we requested this debate was to talk to Mr Lunardi and Commissioner De Palacio: however, we have to note that neither of them is in the Chamber today, and we do not believe that this is a coincidence - rather, a clear political gesture.
The Presidency's speech focused more on the functioning of the internal market than on the achievement of sustainability goals, and the same applies to the Members' speeches: they all talked about transport; no one mentioned sustainability. People say that the review of the TENs will contribute to the development of a network which is efficient in terms of quality and sustainability, but that does not necessarily follow and it requires specific political choices to be made. There is no mention of incorporating environmental concerns into the current debate on the review of the TENs and there is no sign of any intention to carry out a pre-emptive environmental assessment.
Here is a practical example. Today, we are faced with the danger that the Commission will bring forward to 1 October the approval of what is known as the 'Van Miert list', which sets out the TEN priority plan for the next 20 years. As it admitted itself, the Van Miert Group should have carried out an assessment of the projects' impact on the environment, biodiversity, volumes, transport and climate, but it has not done so. Who should shoulder this responsibility, if not the Commission? If the Commission really is going to take its decisions by 1 October, it will not have time to do so; it will merely have time to ratify the Van Miert list, which boils down to nothing more than the product of bartering between different governments.
We feel that, before the Van Miert list is approved, a proper cost-benefit assessment needs to be carried out on the trans-European networks proposed at Essen; we need to promote a European transport plan which prioritises the restoration of existing lines, reinforcement of regional networks and the fight to achieve decongestion of urban traffic; we need to consult the local bodies and authorities in the spirit of the Aarhus Convention and expose the interests of the economic promoters who are behind major infrastructure.
There is a lot more that needs to be said, but I hope that we will have other opportunities to say it.
Madam President, as rapporteur for TENs, I would like to start by thanking Mr Antonione for being here today, and I would like to thank Commissioner De Palacio for her work in general on this renowned project.
In the few minutes available to me, I would like to say that the experience I have accumulated in the field of TENs has led me to draw two conclusions. Firstly, we could say that we are dealing with a pipe dream, something that was decided many years ago but was not then implemented when it came down to it, perhaps because of a lack of resources but perhaps because of a lack of will too. Secondly, a series of debates has been launched in the individual States on the different resources, on the reference legislation, on the question of whether to focus the TEN project on rail transport or on priority objectives; ultimately, however, of all the original projects - the famous 14 - 11 have yet to be completed. On the other hand, what we are attempting to do - and I would express my appreciation to the Commission here for its endeavours - is, thanks to the work of the Van Miert High Level Group, review the TEN objectives and, in particular, the resources.
I believe that all the individual States would like this project to be important in terms of the expansion of their economies, of job creation, of attempting to create a genuine network across the 15 nations, soon to be 25. It is therefore important to appropriate more funds. We must therefore endeavour to achieve about 30 or 40% in non-returnable funds; we must aim not just at EUR 600 million per year but at achieving between EUR 6 billion and EUR 8 billion per year for the next ten years. We all hope that this will be possible and I believe that, with the help of the Italian Presidency in these six months, we will be able to succeed.
Madam President, I would like to thank Mr Antonione for remaining with us thus far.
I have to say that this debate is not adding anything new to what we already know because, although it is true that there is a general problem where sustainable development is concerned, the fact is that, in this period, we are on the eve of enlargement - partial but major enlargement. There will be 25 countries in the European Union and we must equip ourselves so that we can achieve closer relations between the Member States. Closer relations mean more traffic and more cultural, economic and commercial exchanges, for exchanges involve the transfer of knowledge and wealth, which enables Europe to open its doors to successive enlargements, the ultimate goal being to achieve the full unity of our continent.
That said, I have to note that this evening's debate is based principally on the work of the Van Miert Group and, in particular, on the priorities which have been set according to criteria which, in my opinion, need to be analysed in depth. I cannot list them all, so I will confine myself to mentioning the 10 major trans-European corridors planned and the fact that these infrastructures have essentially been assessed, first and foremost, with reference to the present European Union rather than the future EU, in the sense that a great deal of pressure has been exerted by the countries who are already Members while those who are, in any case, already knocking at the European Union's doors had no bargaining power, with the result that we are now essentially in a position where we do need to consider their needs.
I would mention, not by chance, by way of example, corridor 8, one of the two corridors which concern Italy. On the list of these priorities, it has been given almost the lowest urgent status, whereas a large bridge is to be opened providing a link with the Balkans, whose peoples, despite the effects of the recent war, are already displaying an accelerated growth rate and are a model example of how communities such as those of southern Italy, an area inhabited by 20 million citizens who, precisely through relations with the Balkans and the East, can play a major role within Europe, can become leaders in development.
Madam President, pending the arrival of news which we have not received, please would you forward my observations in the form of recommendations, at least, and, perhaps, concerns.
Madam President, Trans-European Networks (TENs) are a bit like the Loch Ness monster of the European Union. Whenever the European economy is faring badly, we are entitled to a debate on TENs. The Commission, however, and the Council even more so, are behaving like an opera chorus. They are singing 'Let us march, let us march', while jumping up and down on the spot. One report on TENs follows another, but the projects adopted advance at the speed of a funeral cortege.
The fact is that every economy lives by its infrastructures. Trade and the internal market need these cross-border networks. Europe is cruelly lacking investment in the railways, piggyback transport, motorways, waterways, ports and airports. We are lacking interconnected gas and electricity networks. Often, infrastructure decisions collide with ecological considerations. It is no longer politics that decide: it is ultimately the administrative courts. Sustainable development, however, cannot be achieved without economic and social development, full stop. Nor is the lack of transport infrastructures and the permanent traffic jams, the traffic congestion, in the interest of sustainable development. How can we implement the Lisbon strategy without consistent investment in infrastructure? What is more, these investments, as I have just said, are also in the interests of sustainable mobility.
Madam President, Europe needs to give itself the resources to match its ambitions. It is not enough to make the European Investment Bank contribute; it does not have unlimited resources. Why not take up Jacques Delors' idea of funding TENs with a Community loan? Borrowing to invest, to create the conditions of future sustainable growth, should be an objective common to all true Europeans.
Europe is suffocating under its contradictions. We manifest a will to become the most competitive economy in the world, but real policy gets lost in parochial considerations. We need stability, but without growth there will be neither stability nor full employment. The United States is much more pragmatic. The US federal deficit for the current year alone is equal to more than five European Union annual budgets. While the Americans are investing 3% of their GDP in infrastructure, we are hovering around a miserly 1%. The requirements for projects under way or planned are EUR 400 billion. The requirements identified by the Van Miert Group have been estimated at EUR 600 billion. Up to now, Community funding has been in the order of EUR 15 billion. Clearly, therefore, there is a huge gulf between the objectives announced and the actual efforts made.
Madam President, I regret the Commissioner's absence, as I wished to thank her for indicating she was favourably disposed to the creation of a major central axis through the Pyrenees, with significant railway capacity. This would benefit sustainable development too.
I also regret the absence of Commission representation, because we would welcome a prompt response from the Commission concerning the Commissioner's proposal for the new trans-European networks.
Finally, I feel obliged to rectify a comment made in the House this morning. Mr Mayol i Raynal proposed the recreation of a State of Catalonia extending from Fraga to Mahon. I am bound to state I am completely opposed to Fraga becoming part of such a state. Fraga has been part of Aragon since the Middle Ages. Consequently, it is not part of Catalonia and never has been. I would like this minuted, please.
Madam President, we are today discussing the trans-European networks, and it is unfortunate that we are doing so in the absence of the Commission and of the Council. When we look carefully at matters, the fact is that, according to the calculations, the European Union is foregoing half a percentage point per year in economic growth because, for example, the infrastructure is insufficiently developed and not functioning efficiently. If, moreover, we were to achieve - as is probable - an improvement of between 25% and 50% in our air quality - at least in quite a few areas - we should be setting our sights more firmly upon combined transport, that is to say on a combination of rail, road and water.
When the European Union has set itself two important objectives - the first in Lisbon, concerning the competitiveness of our continent, and the second, which has since been insufficiently implemented, in Gothenburg, concerning the sustainability of economic development on our continent - it is rather strange that there are already many contradictions in transport policy, in terms of many very different investments and trends, and of the fact that - although we hope this will soon happen - roads are, to some extent, still not paying their way in the light, for example, of the Road Costs Directive.
I hope that the Commission will soon examine the proposals of the committee chaired by Mr van Miert and will present this Parliament with a practical proposal as to how, in the future, the trans-European networks should be developed. What is first of all necessary is a list of priorities and, secondly of course, the funding. Mr Goebbels and others have already referred to this.
Credit financing alone will not suffice. Nor is it enough to organise private capital, something that is also incredibly difficult to do. What we see in the case of many projects - and Commissioner Kinnock has already submitted proposals in this respect and set up his own group of experts - is that, in actual practice, a private-public partnership really only works in the case of a few such projects if nothing is also done to increase public investment. In my view, it should really be considered whether, for example, there is the possibility, in the case of carefully targeted cross-border projects that are priorities specifically in terms of European cohesion, of permitting quite specific exemptions from the deficit calculation à la Maastricht. The Presidency's proposals on this subject were very problematic because they were couched in too general terms, and I believe we must give them more specific wordings. The Commission and the Council should now be called upon finally to reach decisions and genuinely to propose a realistic funding concept.
I just want to say that Parliament had only, in this case, requested a statement by the Council, a fact that is also stated on the agenda. The Commission was therefore not expected to be present.
Madam President, ladies and gentlemen, it is true that we were to have a discussion with the Council, but, as we are quite aware, we are partly to blame, for we extended our previous work. The fact remains - and I, too, agree with the Members who have made this point - that it is a pity that this opportunity cannot be fully exploited. There is not much point in holding the debate if the Commission and the Council are not here, but let us, at least, use it to discuss the matter amongst ourselves; in any case, there are very few of us left in the Chamber.
Before I go any further, I would say to Mrs Frassoni that I, too, am concerned that sustainability should be placed at the heart of the project and that it should, so to speak, be one of the screening criteria for what we want to do. However, I am much more concerned at the unsustainable nature of the present situation.
As the Socialist Member, Mr Goebbels, said - I do not know if you heard him, Madam President - in actual fact, our citizens are already playing an enormous price in terms of quality of life and quality of the environment now, precisely because of the situation in our continent of malfunctions, traffic jams, traffic overloads and the impossibility of smooth traffic flow.
That said, however, I, too, believe that, at this juncture, we, too, as Parliament, should launch an 'Operation truth' if we do not want the Van Miert report to be just another pipe dream or set of low priorities, for when we start to call priorities 10, 20 or 25 projects involving, as we all know, such huge costs, the likelihood is that none of the projects on our list are actually going to be treated as a priority.
I am sure Parliament is capable of carrying out this 'Operation truth', starting by making people shoulder their responsibilities and by asking ourselves, if we want a European transport policy and if we want a large-scale infrastructure policy, what price we are prepared to pay for this policy and, in particular, which choices we are prepared to make. Otherwise, we will continue to hold virtually useless debates like this and, above all, we will continue to raise the expectations of our citizens and of some of our political leaders too, and it would and will be more damaging to fail to meet those expectations than to fail to implement a project.
I therefore feel that, while we are waiting for the Commission and, above all, the Council, to explain to us what the actual possibilities are behind the intentions expressed so clearly by the Italian Presidency at the start of its mandate, we can start to lay down this challenge. If we are to do it, let us get on with it, but we must do it properly and sit down round a table to work out what it is actually possible to achieve.
Madam President, ladies and gentlemen, I hope that Mr Lunardi will have time to glance at the Minutes of this sitting, for he will find some useful recommendations for his work in the Council Presidency, first and foremost relating to the danger - which has already been pointed out by Mrs Frassoni and which I, too, fear - that, on 1 October, the adoption of this list of 18 projects compiled by the Van Miert Group will be rushed through more in the style of a ratification. Clearly, to adopt the list without any strategic assessment of the environmental impact, profitability or practical safety of any of the 18 projects would be merely to rubber stamp it. The Commission is being called upon to rubber stamp the 18 projects submitted by the governments. I would like the Commission to know that, when Parliament is asked to give its opinion, it will refuse just to give its seal of approval or ratify them, not least because some of the proposals and demands of the Member States are nothing more than whims. One example, in particular, which we have discussed at length with Commissioner Van Miert, is the project to build a bridge over the Straits of Messina. There is clear, solid opposition to this bridge from all the local communities concerned. Its profitability is questionable, there are deep concerns as regards safety and, most importantly, the environmental impact would be terrible if we were to build a pylon taller than the Empire State Building on the outskirts of the city of Messina.
In response to our objections and to the request for clarification which we put to Mr Van Miert, to find out what the exceptional grounds were for selecting this project, it was explained that the Italian Government had put forward strong arguments for it, to the effect that this bridge would save 5.5 million Sicilians from isolation.
Madam President, as a Sicilian, I can tell you that this is not true. The isolation of the Sicilians is caused by the fact that getting from Palermo to Messina involves a five-hour train journey, not the fact that it is 20 minutes by ferry from Messina to Reggio Calabria. We have had to sideline another project - a genuinely key project - corridor 8, which would have made it possible to link southern Europe to the Balkan countries and would, moreover, have helped to confirm our particular consideration for the economic future of the Balkans, in line with the intentions of the Italian Presidency.
With regard to all these considerations, I hope that Parliament will have the opportunity to return to the subject and to discuss it with representatives of the Commission and the Council here in flesh and blood.
The debate is closed.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)
The next item is the recommendation for second reading (A5-0284/2003), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position adopted by the Council with a view to adopting a directive of the European Parliament and of the Council on the re-use of public sector documents [7946/1/2003 - C5-0251/2003 - 2002/0123(COD)] (Rapporteur: Mr W.G. van Velzen).
Mr President, Commissioner, ladies and gentlemen, I can tell you that we have achieved a great innovation. The first reading was at 23.33 on Tuesday evening, and it is now 21.02 on Wednesday evening, so I must say that we have made tremendous progress. As far as I know, this is the first time that we have had a second reading on Wednesday evening and then the voting on Thursday. In that sense, then, we have taken a step backwards.
The use of public sector information is naturally a very important issue. We talk so often about the re-use of public sector information, saying 'it was agreed in Lisbon that the European Union should become 'the most competitive ? knowledge-based? society in the world'. Premiers go home afterwards with tears in their eyes because they have just said that. As soon as we get back to reality, however, we feel fierce anger, because what then lies ahead of us is an endless struggle.
At the second reading, we had to deal with a Council common position containing a large number of comments which, it has to be said, did not have a great deal to do with the ambitious objectives agreed in Lisbon. To illustrate: one could say that auctions of third-generation frequencies, for example UMTS, have now fetched so much money for the Member States that they would say 'we are now prepared to make as much information as possible available free of charge'. The reverse is true. Public sector bodies simply want more money for the use of public sector information. My colleagues and I have had to fight extremely hard with the Council in order to take a step forwards on that point. I am very happy, therefore, that we have indeed been able to take that step. Nevertheless, we have to accept the fact that reality is far more difficult than we should like.
Then, of course, there remains the point to which I am always referring. Imagine that you are an entrepreneur in a small SME in Italy. You are not, but imagine that you are. Imagine also that you want public sector information that you intend to re-use. You must imagine that scenario in a Union that is soon to have 25 Member States all having their own, unpublished, assets lists. You then have to contend with a situation in which you have to use a pink form in one case and a green one in the other; in language X in one case and language Y in the other - and you have to keep on top of all of this as an entrepreneur in a small SME. That is simply not possible. For this reason, I am also very pleased that we have finally been able to convince the Council, too, that there must be an assets list stating explicitly which public sector information is available for re-use and - if this can be done at all in these days of the Lisbon objectives - that it is also available on the Internet.
We have managed to achieve this at the second reading, and I am extremely happy about that. We have also managed to tighten up the cost principles raised by the Council considerably and to make it clear that it is by no means always necessary to demand reimbursement of costs from citizens or enterprises that want to use public sector information. In some cases, however, for example where bodies are concerned which the government has privatised, and which themselves have financial commitments, there is no other way. However, express limits then have to be imposed on this. That point proved a very difficult one - including internally. We discussed it at great length, but, in my opinion, obtained a good result.
The Council did not want to use the word 'information' - it only wanted to speak of 'document'. I asked the Council, therefore, whether it is a European document society that we have or a European information society. Of course, everyone saw the humour in that, and ultimately we did reach the compromise that we could keep the word 'information'; even though 'document' is used throughout the Directive.
I should like to tell one final anecdote. We wanted a situation in which information follows promptly after submission of a request. In our enthusiasm, we said that this had to be within three weeks. We then spent approximately one hour squabbling with the Council as to whether that deadline should be three weeks or 20 working days. I was then convinced by the fact that working weeks are shorter than five days in some Member States. Some Member States have a lot more days' holiday than others. We finally changed it to 20 working days: this could mean three or four weeks in one Member State, and approximately five weeks in another, but there you have the multiformity of the European Union.
Finally, I should like to thank my colleagues, in particular, for the confidence they have shown in me. I have been able to count on a great deal of support from Mrs Read and Mrs Plooij-van Gorsel in my negotiations in the Committee on Industry, External Trade, Research and Energy. Thanks to them, and to the excellent cooperation with the European Commission, we have come through, and we can in any case present a result that I believe satisfies our minimum expectations. We are going to carry out an evaluation in three years' time, and I hope that the Council will then have progressed slightly, and that we are really going to take the Lisbon objectives very seriously. I should like to thank everyone for their confidence and for the help they have given me.
Mr President, availability of content is one of the essential factors for the development of new Information Society services, in particular third generation mobile services and beyond.
Content in the digital economy covers all types of information, text, images and sounds that can be transmitted over the networks. It is the 'water' flowing in the pipes of the Internet.
The advance of broadband critically depends on the availability of suitable content.
Public sector information is a key content resource. It is collected by a large number of public sector bodies in their execution of public tasks. Examples are geographic information, legal and administrative information and tourist information. This information can be re-used and built upon to make new information services.
One good example of these services is the re-use of digital maps for mobile applications. There are some examples already on the market, but this directive will make them much more frequent.
The directive will create legal certainty for companies that want to make Europe-wide information products on the basis of public sector information. It will stimulate the creation of new information services based on, or incorporating, public sector information. The key elements for achieving this are transparency, non-discrimination and fair competition.
I am glad about the progress achieved since the Commission made its proposal for a directive in June 2002, and count on a rapid adoption and transposition of the directive.
I would like to thank the rapporteur, Mr van Velzen, for his interest in this topic and for the thorough job he has done. The amendments tabled for the vote in plenary are the result of negotiations between Parliament and the Council. If all the amendments are adopted as they stand, this will make it possible to finalise the directive at second reading.
The Commission can accept all the amendments. These amendments constitute a considerable improvement on the text of the common position.
Mr President, I wish to thank my colleague, Mr van Velzen, for his commendable work and his energy in the negotiations he had with representatives of the Council when drafting the compromise amendments. Furthermore, at the very start I also want to thank the Commission and Commissioner Liikanen for his expertise and contribution, which made it possible to bring this Directive into existence.
I support the compromise proposals reached by the rapporteur in conjunction with the Council, because that way we would be spared the laborious and always risky Conciliation Committee debate. The European Parliament wants the Member States to implement this directive swiftly, as, when they do, its benefits for the public and business will be indisputable. Genuine free mobility in Europe will not come about until its citizens and companies have clear ideas about what documents are available where and at what cost. Harmonisation is needed in this area too.
The compromise amendments take a stand on inter alia the availability of public documents, where possible through electronic means. I agree with Mr van Velzen that it would be a lot more logical and realistic to speak about public information rather than documents. Not all documents are printed exclusively on paper anymore. Various electronic publishing formats are rapidly becoming more common and records are being kept in electronic format more than before.
It is very important that the public sector sets a good example as we journey towards the information society. Many public documents consist par excellence of that intelligent and meaningful content which is so much spoken about, especially in connection with wireless services. The various forms have to be available on the Internet. Users will therefore definitely come along for different applications, for 3G, 4G or 5G, when there is meaningful content. I, at least, can no longer get enthusiastic about ordering merely amusing images for my cell phone.
Another controversial issue has been how much public agencies can charge for their services, or whether they can demand money at all. Right from the outset I have promoted the policy whereby public documents are of universal use and belong to everyone. Agencies and institutions paid for out of taxes are obliged to do the job they were originally set up to do, which is to provide a service for those who own and finance them, the taxpayers. For basic services, materials and data, however, specialist organisations must be able to recover their costs and make a reasonable charge.
The question of whether a charge should be made takes on a new aspect when we start talking about customised services produced for individual customers or, in this case, ordinary citizens. These are typical chargeable services, for which the public sector also has to be able to demand payment. A customised service could include design and preparation work to produce a map, for example, perhaps for a car orienteering competition, as the Commissioner mentioned.
Compiling basic data the way an individual customer wants it, the compilation of statistics for example, is a customised service. In such a case it is only reasonable that the official body undertaking the specialist work should charge for services rendered in accordance with normal market economy legislation. The upkeep of specialist organisation know-how, development work and developing new technology must be made possible out of revenue either on taxes or these chargeable services - customised tasks. In many Member States many kinds of specialist know-how are in the hands of public institutions, for historical or cultural reasons, for example.
A final word: this is an area which will take us on towards the implementation of the Lisbon strategy. In which year that will happen none of us know, but this is one small step in that direction.
Mr President, I would like to start by thanking the rapporteur, Mr van Velzen, who has worked so hard and with his customary thoroughness to get us to the stage of this compromise. I particularly want to draw attention to some things that are in the compromise and some things that, quite properly, are no longer there.
Firstly, I draw attention to the special needs of the trading bodies that apply particularly in the United Kingdom, such as the Meteorological Office, the Ordnance Survey and the British Geological Survey, which, unless they had been protected with the ability to get a reasonable return on investment, would have had their own work and their own positions seriously jeopardised. I am grateful to the rapporteur for the way in which he has accommodated this.
Secondly, the cost calculation method is included in the criteria. That is important for all sorts of people and organisations which, we hope, will make use of the ability to re-use public sector documents.
It is right that libraries, museums, universities and other archives, which would have been covered in the original proposal, are now excluded from the directive. Once we all realised what a serious disadvantage they would have, there was an agreement that such a proposal should no longer be included.
When I took over as shadow rapporteur on this report, I did it with little knowledge of how interesting it would be and how, very soon, it would become apparent that the re-use of public sector documents would prove to be such an important economic motor. We can see the limited re-use which currently exists, how it can be extended and how important it is going to be, as the previous speaker said, in the Lisbon conclusions.
I want to draw attention to just one other thing, namely the review of this directive, in which I hope this Parliament will be involved in future. One of the things that rightly concerns many of us is the extent to which this directive would encourage cross-border re-use. If we discover in our review period, when the Commission does this, that cross-border re-use has either not happened or been very limited, then we might well have to revisit some of the elements in this particular proposal.
Otherwise, I commend to you Mr van Velzen's work and the compromise for which my group will happily vote. We look forward in the future to seeing how the fruits of this work are going to bring immediate benefits - long-term benefits, employment benefits and business benefits - to the citizens of the European Union.
Mr President, Commissioner, ladies and gentlemen, I, too, of course, wish to compliment my colleague Mr van Velzen on his diligence as a rapporteur. He has extracted the best out of the situation. Every citizen in Europe has the right of access to information collected and stored by the public sector. Indeed, transparency on the part of the public sector is a good thing for democracy, and democracy comes free of charge in Europe. In addition, public sector information has significant economic potential. The Directive should lead to the emergence of an active trade in public sector information in the European Union, as in the United States. There is enormous unexplored potential, which could create a large number of jobs if exploited commercially, particularly via SMEs: small and medium-sized enterprises. I envisage a central role for the public sector here in giving impetus to a new market.
The Commission presented an ambitious proposal; but a number of Member States evidently have little interest in it. They have toned it down so much that we are left with the question whether the single market in public sector information will function in the longer term, let alone the short term. It has become clear that Member States are not prepared to make public sector information available free of charge, despite constantly making a great song and dance about eEurope and an information society for all. Fine words.
We have to follow things through. For information to be generally accessible, it goes without saying that the marginal costs of reproduction and distribution can be passed on. Now, however, it is permissible to increase the costs by 'a reasonable' profit margin. That is undesirable, as it creates unlimited possibilities for the authorities to make a profit: after all, who decides what is 'reasonable'?
The proposal again talks about public sector documents instead of public sector information. This means that there is no guarantee that information reproduced electronically is also covered by the definition. Thus, public sector bodies are tempted to limit accessibility to printed documents. Straightforward access to public sector information, preferably via the Internet, reduces the distance between the European authorities and the citizen. The public sector should be encouraged to make as many documents as possible available to citizens electronically, therefore. That is a crucial precondition for the creation of eEurope: an information society for all.
Mr President, Commissioner, ladies and gentlemen, first of all, I should like, at this late hour, most particularly to thank my colleague, Mr van Velzen, for the work he has done as rapporteur. In the manner we have come to expect of him on the basis of many other such tasks, he has, at second reading too, been very committed and successfully thrown himself into getting his report adopted. Until literally the last minute, he has been fine-tuning the compromises in collaboration with the Council.
In common, I am sure, with the majority of this House and of my political group, I share the view that public information should be made generally accessible in the interests of everyone involved. With the approval of the present directive, we are taking a sound and sensible step in this direction. The authorities in the Member States have vast amounts of information available, accumulated over long periods of time. People and companies ought to benefit from this wealth of information.
General access to public information is capable of releasing important impulses for growth, competitiveness and employment within the European Union. With the help of public sector documents, new services and benefits may be generated in the IT sphere. In my opinion, the documents assembled by the administrations are, in any case, being made accessible by this Directive only in a very moderate way. The authorities therefore also have the time required to adjust to the new conditions. The Council and Parliament have taken account of the corresponding reservations from first reading. Let us not forget, in this connection, that differences still exist in the national traditions of administration and have to be taken into account. In those cases in which the Member States allow the publication of public sector documents, the directive now provides uniform ground rules on a Europe-wide basis. I should like here only to go into a few areas that should be particularly emphasised.
Specific sensitive areas such as research, the arts and documents containing commercial secrets are rightly excluded from the scope of the directive. These exemption regulations guarantee that the directive will not infringe the rights of third parties. When funds are scarce, authorities should also, in my view, definitely be entitled to demand fees for making information available, as well as a suitable profit margin. Let us not forget that many authorities are, in part, self-financing. Moreover, the business of, for example, gathering, updating and looking after up-to-the-minute data also costs money. It is important, however, to maintain a suitable balance. The costs must not, of course, give rise to any excessive barriers to the re-use of documents, and I think that the directive now also makes this clear.
Of extraordinary importance to the success of the directive is the preparation of central lists, providing people and companies with rapid overviews of the available documents. This, of course, is where, especially, use of the Internet comes in. If a particular authority no longer makes documents available or no longer updates them, its decision not to do so should be published as soon as possible. This would give those affected a bigger safety margin in terms of planning.
The long fought-for cross-border use of public documents is to be welcomed. Let us not, however, overlook the existing language barriers that make such use more difficult. It would, in my view, be completely counter-productive to impose translation obligations upon the Member States in the long term. Let us protect ourselves against tendencies of that kind.
Finally, I have to state that this directive constitutes an appropriate and well-balanced approach that takes account of people's and companies' interests, without however ignoring the national traditions of administration. Let us therefore vote tomorrow in favour of accepting the directive.
Mr President, Commissioner, ladies and gentlemen, Mr van Velzen has again worked skilfully. He does so smoothly and shrewdly and the results just pour out. I wish to thank him for that.
There are many kinds of information, and public information is one. Administrative data must obviously be free of charge to the public and it has to be obtainable from one place, or portal. As far as the business world is concerned, it will obviously pay for renewal to be possible at the point where information is created, thus getting a return on investment.
This is an important area. It is estimated that public sector information is worth in the region of EUR 70 billion a year and the content industry employs about four million people in the European Union. That is a lot. This market is worth more than EUR 400 billion. Even the value of the mobile communications industry is set to rise in the near future to around EUR 20 million in terms of its content, and that is content on a relatively tiny scale.
Knowledge and information are the most important factors in a democracy and an economy. The fact that we are saturated with information separates us from the less well-off. It is a security factor and an instrument of war. 'Information poverty' hits the same people as social poverty. Would the chance of a little charity not help? After all, information does not shrink at the point from which it is distributed to others, no matter how much of it is shared. I would furthermore like to ask the Commissioner whether this could not be one new element in our development assistance programme: the sharing of information and knowledge, because we will not have any less of it even if we share it with others.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0269/2003), on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a European Parliament and Council decision on adopting a multi-annual programme (2003-2005) for the monitoring of the eEurope 2005 Action plan, dissemination of good practices and the improvement of network and information security (MODINIS) [7948/1/2003 - C5-0252/2003 - 2002/0187(COD)] (Rapporteur: Mrs Imelda Mary Read).
. Mr President, I will not need five minutes, which is not an indication of the importance of this report - quite the reverse. The MODINIS programme aims to create a legal base for the continuation of activities for monitoring the eEurope plan from 2003 to 2005 and for the dissemination of best practices. It also allows for the launch of preparatory actions for the development of a European policy in the area of network and information security. To indicate the sort of actions that are going to be financed in order to reach the goals set out in the programme, it covers things such as data collection, a revised set of benchmark indicators, studies to identify good practices in Europe, workshops and studies, looking in particular at the adjustment of industry to the structural change generated by digital technologies and the transformation of society. One interesting activity which is of particular value is the support of the Information Society Forum, consisting of web-based experts and looking at challenges facing the development of the information society and, of course, the normal programme of targeted conferences, seminars and workshops. There are many others.
The question for our second reading is: how is this to be financed? Because the dates are crucial. The work is to cover the years 2003 to 2005, and we are already well into 2003. The original European Parliament proposal for the budget was EUR 25 million and the dilemma I faced was how to reach some sort of compromise that was not delayed so long that it would prevent the money reaching its necessary targets. After some discussion with both the Commission and the Council, I have proposed a compromise of EUR 21 million, remembering that this figure will be adjusted in the event of enlargement. This is a good basis for a compromise and I think that colleagues from all sides of the House will support this compromise budget provision.
When we do that, it will enable the MODINIS programme, which is very carefully and tightly focused on achievable objectives, to help us reach the Lisbon goals. I commend both the amendments and the report to you.
Mr President, as Mrs Read has said, the MODINIS programme plays a central role in the implementation of the eEurope 2005 Action Plan. The information society policies in the EU have three pillars. The first pillar is the regulatory framework. This Parliament has contributed to the adoption of this regulatory framework which entered into force last summer.
The objective of this framework is to create a pro-competitive marketplace so that different technological platforms will compete with and complement each other in Europe, offering high-quality services at an affordable price to everybody. That is the first pillar.
The second pillar is then the IST programme - the Information Society Technology programme, whose task is to guarantee that we will have state-of-the-art technologies and applications available in Europe. That is the very important second pillar.
The third pillar is the one which binds these two together. That is the eEurope 2005 Action Plan by which we try to disseminate best practice throughout Europe. This year we have had very successful efforts, especially in the field of e-government and e-health, with two ministerial conferences, in which Members of the European Parliament participated. Our Member States and regions are moving from a pure technology focus to solutions, looking at how technology can facilitate higher-quality public services, higher productivity and better tailor-made services.
MODINIS is the financial instrument to monitor, benchmark and disseminate these best practices. It will be important to assess whether national or European initiatives, taking place in the framework of the eEurope Action Plan, are producing the expected results.
The role of MODINIS will also be to finance preparatory actions in the area of network security, such as awareness-raising actions of Members States and analysis of security risks. We - all three institutions - are working on the proposed regulation setting up a European Network and Information Security Agency, and we will have the opportunity to come back to this issue in one of the next part-sessions.
Once again, I would like to thank the rapporteur, Mrs Read, and the European Parliament for its support on this topic, as is illustrated in the budgetary amendment to the proposal.
I can confirm that the Commission can accept the amendment. Consequently, the whole legislative process could be speeded up by facilitating a second reading agreement. This would further allow the prompt implementation of the MODINIS programme.
I look forward to continued cooperation on the implementation of this programme, as has been the case in the past.
Mr President, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I wish also to thank Mrs Read for a brilliant report which we are able fully to support. This is a very important area we are here moving into, as Mrs Read's report also clearly shows.
Modern society is completely dependent upon our having efficient procedures, well-educated populations, proper security and people who are able to understand how to use the services on offer. I think that, as previously mentioned in connection with Mr van Velzen's report, we must, in monitoring progress, also look at what things cost and how cheaply they can be made.
There are no doubt public sector services within, for example, the spheres of tax and of company registration where it is not perhaps sensible to demand payment, in so far as people themselves answer the questions by using the Internet and keying in their own data. In that way, we should save on the number of public employees, of whom we shall have a shortage in the period ahead of us. In Denmark, we have benefited a lot precisely out of getting people to, for example, key in their own tax data using the Internet or push-button telephones. It does not cost a penny, and it saves the public sector enormous resources in terms of staff.
It would also be worthwhile monitoring how we deal with the wireless sector. What results would we achieve, and what distribution would we have? In particular, what price are we to pay? In my country, the standard connection to private homes is, in any case, two megabits. In Japan, it is eight megabits and, insofar as I have understood correctly, at a very much lower price than we pay. We must ask ourselves how we can ensure that the prices we pay, whether in relation to private households or businesses, are not so high as to prevent us from being competitive in relation to the rest of the world. This aspect of the monitoring is also, therefore, extremely important.
Another thing we must also monitor is the use of the teaching material being developed. If we look at use of the Internet and computers today, the development of hardware and high-speed networks may be reasons for their fairly widespread use. A still more significant development is, however, the highly teaching-oriented software systems that have come onto the scene. It is therefore worthwhile tracing the development whereby, for example, elderly people can very easily make use of these opportunities.
Perhaps we should also look for a moment at the early part of children's development and consider the ways in which we monitor how quickly they find their feet. I come from a small language area and am therefore able to state that getting computers used depends to a certain extent upon how rapidly our children in the small language areas learn to speak English. That is because all instruction etc. in computing first takes place in English. A lot of material is not translated into the small languages, but it is necessary to become familiar with it if there is to be early use of computers and a situation achieved in which the new teaching methods are used in the education system, enabling much more to be learned much faster than has been the case in the past.
In conclusion, I want finally to say how impressive it is that, within the areas concerned, we have seen quite a few countries combine in making large joint purchases in order to bring the prices down. This is something with which we are familiar from the defence area, and it would also be only natural if we were to benefit from such advantages within the administrative areas. This state of affairs must no doubt also be part of what the monitoring addresses.
I wish once again to thank Mrs Read for a brilliant report and for her constructive cooperation, and I wish to thank Commissioner Liikanen for the support he has given to Parliament.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0298/2003) by Mr Michael Cashman, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on public access to Parliament, Council and Commission documents (implementation of Regulation 1049/2001/EC in the year 2002) [2003/2022(INI)].
. Mr President, I wish to begin, unusually, by congratulating the institutions and all those who work within the institutions. It has become somewhat fashionable to attack the European Union project and its institutions. However, I want to pay a sincere tribute to those who work in the institutions and have made the registers and access to documents a reality.
Today I looked at a briefing from an NGO which said that it was weary of congratulating institutions. That mystifies me absolutely. We need to congratulate where there is good work, and encourage good practice to spread across every department, DG and institution.
Before I make some pertinent comments on the report, I want to pay tribute to my colleague, Mrs Maij-Weggen, who leaves this House this month. I have worked very closely with her on this report from its very beginning when we were working on Regulation (EC) No 1049/2001, and without her contribution we would not have this outstanding regulation.
Let me begin with some items in my report. I do not intend to use my full five minutes. As a rapporteur, it is important to listen - something politicians are often accused of not doing! Let me raise some issues that need highlighting.
We need to have greater and more succinct information on how our citizens can access this right to the information contained within the documents. We need common coding amongst the institutions so that the process of accessing information is simplified. In relation to the Commission at least, which has a number of registers, I would also welcome the establishment of a single register, even if it is only a single doorway into the other registers. We have yet again to reinforce the notion that we are making ourselves accessible to citizens, who may not know about this right or how to access it.
I also want to talk about the case of exemptions. I wish to reinforce that there are no blanket exemptions on access to documents. Every request must be considered on a case-by-case basis. There have been some criticisms about the blanket refusal to give access to legal opinions. Where they fall within the legislative process there should not be a refusal, and, again, every request must be on a case-by-case basis. The European Parliament's committees - even the non-legislative committees - must apply the principle of transparency and at present the standard of transparency is not uniform from one committee to another. There are a number of sensitive documents which have not been registered with the institutions. This needs to be reviewed. I welcome Mrs Maij-Weggen's opinion and recommendations and, in particular, her view that the European Ombudsman should give an assessment of the regulation: how it is working and how the exemptions are applied. We need a common methodology to be applied by each of the institutions and the agencies - we must not forget that the agencies and organisations set up by the institutions must apply the regulation. They should use a common approach in assessing their annual reports, and then comparison will become fruitful and productive.
Everything I have said may imply that there is much to do. Of course there is, because we aspire within the European Union to perhaps defy our critics, to prove them wrong, to connect with our citizens and to prove that the European Union project is one that we should be proud of and should celebrate. We have not got it right. Sadly, perfection often eludes us in human endeavours, whether by politicians or anyone else. However, our commitment to try is there within Regulation (EC) No 1049/2001 and in the spirit of those people who have worked to make access a reality.
. (ES) Mr President, ladies and gentlemen, I should first like to thank Mr Cashman for his work and congratulate him on his detailed report on the issue we are debating today, namely transparency. All three of our institutions are firmly committed to transparency and are determined to honour that commitment. I am grateful for this opportunity to speak on behalf of the Commission and provide more detail on some of the key points raised by Mr Cashman.
Mr Cashman stated considerable progress had been made, and that this should be recognised. I agree with him. Our annual report has recently been released, and presents a fairly detailed overview of the situation. I also agree with Mr Cashman that there is scope for further improvements and that such improvements must be effected. In addition, case law is facilitating the interpretation of Regulation (EC) No 1049/2001. Consequently, the use of this important tool facilitating transparency will improve, and democracy will therefore be strengthened. In this connection and by way of example, I should like to refer to the decisions handed down by the Court of Justice at Luxembourg concerning the non-disclosure of legal opinions. The decisions of the Court confirm our practice, which recognises the institutions' need to preserve the independence of such legal rulings. In other words, time for reflection is needed.
Clearly, therefore, progress is being made. According to this report, a further step towards the aim of maximum transparency should be the creation of a single register of documents to replace the current registers. Nonetheless, if what we are about is making it easier for the citizens to search for and identify documents, the crucial factor is not the choice between one or several registers. Rather, it is a point of entry to a unified portal, where clear information is given as to which documents are contained in each register. Mr Cashman rightly pointed this out. In any case, further consideration must be given to the technical solutions that will enable us to move towards better integration of these instruments in the future.
I should also like to refer to the significant progress made with regard to the number of documents directly accessible. By way of example I could mention the Commission's agendas and the minutes of our meetings. It goes without saying that it is our intention to strengthen this approach and develop it further. For instance, between now and the end of the year the register of documents concerning comitology will become accessible to the public.
Further, the practice regarding access to documents concerning infringement procedures has been updated. This was another of the criticisms made by Mr Cashman. Now, when proceedings are completed, the assumption is that such documents may be released. In this connection, it should be borne in mind that Regulation (EC) No 1049/2001 provides protection where it is required, namely for investigations conducted under such procedures. In this way, for ongoing, unfinished cases a balance is struck regarding the aforementioned assumption on non-disclosure.
Finally, ladies and gentlemen, I must point out that the Commission has never refused access to documents without providing suitable justification for its decision. The Commission always invokes Regulation (EC) No 1049/2001. Quite simply, the unspecified exceptions referred to in our annual report relate to cases in which access to documents was refused on the basis of a number of the exceptions provided for in the regulation, not on a single one of these. It was therefore impossible to be specific. Such refusals amount to 12% of the refusals to provide information. In other words, they amount to 38% of 30% of the refusals.
I would like to thank Mr Cashman for his recommendations on how to improve transparency still further. His suggestions are useful for all the institutions, and due account will be taken of them.
We shall consider possible improvements to allow better integration of instruments for archiving and identifying documents. We shall also take up Mr Cashman's suggestion and consider a common methodology for the drafting of annual reports. This would facilitate comparisons. Mr Cashman's suggestions concerning the evaluation report, due to be presented by the Commission early in 2004 will also be borne in mind. The three institutions dealt with all these issues yesterday, at a truly productive and fruitful meeting.
Some problems remain. We have reservations concerning the possible creation of a directive harmonising national legislation in this field, as mentioned by Mr Cashman in his report. There is no appropriate legal basis for such a step. I am aware that Mr Cashman himself appreciates the difficulties and shares our misgivings. Mr Cashman made this clear at our meeting yesterday.
In the light of all this, I truly believe that the assessment of a year of implementing Regulation (EC) No 1049/2001 has to be very positive. The rapporteur indicated as much. Of course, this should not be an excuse for complacency. On the contrary, it should encourage the introduction of further improvements to the initiatives and measures adopted. All is not perfect, but I do believe it is fair to state that things are going well.
It should be emphasised that this is an important instrument of transparency. It grants clear and unequivocal rights to the citizens of the Union. It is worth highlighting, however, that as far as the Commission is concerned this instrument has been used mainly by law professionals. In particular, it has been used by law firms. This needs to be borne in mind. What this suggests is that, generally, the citizens tend to use conventional methods of obtaining good quality, clear, precise and relevant information on activities undertaken by the institutions. They favour this approach, rather than consulting specific documents. It is also true, however, that universities and non-governmental organisations, for example, have made considerable use of this facility. This is an area closely linked to transparency. We must maintain our efforts to ensure continued improvement of the information made available by the institutions on their activities.
Mrs Maij-Weggen is leaving the House. I would like to take this opportunity to thank her for the excellent work she has undertaken over the years. She has striven to ensure transparency and to improve the quality of the information available to our citizens. In so doing, she has helped to promote effective democracy.
Mr President, first of all, I should like to express my thanks for the excellent report by my colleague Mr Cashman, and also for the positive commentary by Commissioner de Palacio. Mr Cashman and I have worked together on openness a great deal in recent years. That cooperation has always been very positive, very constructive and productive, and that way you start to become good friends too. The Committee on Constitutional Affairs made a number of comments on the first assessment by the Council, the Commission and Parliament regarding the implementation of the Regulation in its first year. We observed that the number of requests for access to documents that were refused by the Council and the Commission is still too large to be readily acceptable. In fact, we should like to see another assessment of the situation by the European Ombudsman for 2004, so that it can be ascertained where further improvements can be made with regard to Article 4, for example, in order to bring about an even greater access to documents; including in the Council, in particular. An important point regarding the Council is that it differentiates between documents of Member States acting, on the one hand, in their capacity as Council members and, on the other hand, as individual Member States. That leads to unequal treatment, with significant restrictions regarding documents of Member States who themselves hardly have any legislation on openness. In the opinion of the Committee on Constitutional Affairs, the most appropriate solution is to ask the Member States to adopt open government, too; the Commission would have to submit a directive on this. That is the appeal we make to the Commission: to see whether it can submit a directive that ensures that open government is the same in all the Member States. That would be a good thing for the citizens of those Member States, and also for the citizens who call on EU documents, because it would mean that they had equal access whether they requested them from Sweden, Greece or Portugal. That was my last intervention here in Parliament: I should like to thank Mrs de Palacio, and I should also like to thank the Presidency for its kind words earlier today.
If I may, Mrs Maij-Weggen, I would like, together with the Members, to thank you for your work in the European Parliament over the past few years.
Mr President, I should like to start by congratulating Mr Cashman on his report. I would also like to pay tribute to Mr Cashman's sustained efforts to promote transparency and access to documents. I have had the opportunity of working with him and serving as rapporteur for the group for other reports regarding access to historical archives. Throughout, Mr Cashman has always impressed me with his great commitment to these issues.
I must also join with previous speakers in congratulating Mrs Maij-Weggen and commending her on the example she has set. A few minutes ago she was taking her leave of us outside the Chamber. Nonetheless, she is working to the very end of her time as a Member of the European Parliament, and is back on the floor of the House speaking on a serious issue, namely access to historical archives. I offer her my congratulations. Further, I am grateful to her for serving as a role model for a young politician like myself.
All of us working for Community institutions are concerned about access to information. We are also concerned about the image Europe presents to its citizens.
We tend to be criticised for being distant. We also receive complaints that Community institutions are hard to understand. In my view, facilitating access to documents is the best way to bring Europe closer to its citizens and enable those citizens to understand us better.
I believe a suitable policy on public access to documents will prove a vital tool in bringing the institutions closer to all the citizens. The citizens need to be convinced of the transparency and efficiency of our institutions and even that they actually serve a purpose. As politicians, it is our duty to keep the citizens informed. Further, as European politicians, it is our duty to require the institutions to be as transparent and accessible as possible.
The rapporteur congratulated the Community institutions on their recent progress regarding access to documents, and on putting in place the technology required to facilitate access to information for the citizens. I would like to add my voice to his. It is true that much remains to be done. It is also true that our group endorses many of the complaints referred to by Mr Cashman in his report. There is certainly a good deal of work outstanding.
Nonetheless, it is important to strike a balance between efficiency in transparency and access to that information on the one hand, and the potential cost of such measures on the other. Allow me to mention an example of a measure I find too expensive. A number of colleagues on the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs asked for video recordings to be made of many parliamentary sittings and committee meetings, and for the recordings to be accessible through the Internet. The cost of this cannot be justified at present, though it might be in the future. I agree with those who advocate that the measures adopted should include the simplification, codification and unification of the registers of the three institutions.
I shall now turn to what is perhaps the most controversial point mentioned by the Commissioner, Mrs Maij-Weggen and by the rapporteur himself. It relates to access to Member States' documents when the latter are acting as individual Member States and not in their capacity as Council members. Mr Cashman's initial proposal is indeed too ambitious. It is not possible to go that far. Nonetheless, it would be appropriate to draw up some kind of proposal requesting Member States to be just as transparent as Community institutions.
The citizens would not understand why a Community document should be easier to access than one originating from their Member State. Consequently, we shall support Mr Cashman's amendment to his own report tomorrow. I refer to the amendment deleting a few words from section 16 of the report, in the interests of clarity. This is all thanks to Mrs Maij-Weggen's proposal in the Committee on Constitutional Affairs.
Mr President, my colleague Mr Cashman has once again had his reputation of being a good chess player put to the test, and his strategy of being perfectly amiable may indeed be the one that in fact leads to success. I personally incline more to the 'aggressive journalist' tendency, and, in my professional life, have found, rather, that you only get anywhere by going straight to the point and really piling on the pressure.
In terms of their content, the points have already been explained by Mrs Maij-Weggen, who has once again gone into a lot of detail, this time in listing the information she possesses about who refuses access to documents - too little information on her part in the case of 'who' - where and when this has happened, and about who is requesting such access. Because we are almost experiencing something of a mood of celebration in the House, not least as we mark Mrs Maij-Weggen's departure, we have also been thinking quite constructively in saying: please, Commissioner - and this applies still more to the Council - do not imagine that it is out of any lack of interest that so few journalists try to gain access to documents. Journalists have come to believe that they might as well be looking for needles in haystacks as trying to find the documentation they need. According to yesterday's Frankfurter Allgemeine newspaper, 'Nothing is more exciting to the public than what is supposedly not there'. Whereupon, the information enters the public realm through other routes and becomes, sometimes justifiably and sometimes completely unjustifiably, the subject of scandal.
Might it not be an idea - and one that you could take on board today - perhaps to take the trouble to visit amazon.de or amazon.com? The way it works is that, even if you have something and nothing in the way of information - just a clue as to a book's title or an author's name - you arrive at the relevant page and are immediately told: 'Customers who bought this book also bought ?' With amazon you can go on to make and accumulate purchases, so it might be imagined that, in the case of the European Commission, documents in use might immediately be traceable. They are really very well managed, to the point of being childproof, youthproof and, if you like, with a guaranteed future. I therefore believe that a standardised portal along amazon lines - partly, but not exclusively, computer-driven and greeting people with the words, 'Hello, you are now at our Brussels premises. What do you need? How can we help you?' - would really help matters along, enabling a lot of what we are constantly talking about in this House to be achieved. The debate in progress today is, in many ways, reminiscent of the developments surrounding the Freedom of Information Act in the late sixties or early seventies. I personally remain an adherent of the principle that someone actually needs to have only an idea that something might be there and does not need to make a specific enquiry. That is something which still has to come about, and that is what the revision next year is for. This is something one can look forward to with some optimism if one hears as many good intentions as we have heard today.
Mr President, I, too, wish to compliment my colleague Mr Cashman, in particular, and echo his tribute to Mrs Maij-Weggen. Progress has definitely been made. More and more documents have been put in the public domain. The question is, however, whether citizens can find them. Guaranteeing access is not sufficient. Accessibility is also chiefly to do with a clear structuring of the data. In this connection, Mr Cashman has called for Community codes and a register. I think that that is a good idea.
Accessibility of data is an outstanding means of remedying the negative image of the European Union as remote and bureaucratic. In addition, openness and accessibility of data are an important key to democratisation. This morning, we voted on the McCarthy report. That is an example of tremendous citizens' participation in legislation. Citizens must be able to familiarise themselves with the early stage of legislation in order that they may influence it. The computer is an incredibly effective means of involving citizens in this. On a personal note, I was absent from Parliament for three years, and was able to retrieve a large amount of the data I wanted by computer. However, I also frequently ran aground in the soup of links, and ended up empty-handed. I think that a good deal more must be done in that regard.
The computer also represents an environmentally friendly and paper-saving way of working. I think, therefore, Commissioner, that we have to set to work in particular on extremely user-friendly computer programs. In my opinion, there is still room for improvement there.
It is a crying shame, however, that the European Council, in particular, is defaulting. Countless complaints arrive at our door, especially in the fields of justice and foreign affairs. Nor does the lack of clarity over which Member State does what square with openness, or with the new Constitution, which extends obligations to all the institutions and agencies.
I think that the proposal on this issue was one of the last in a series of good ones by Mrs Maij-Weggen, and I shall gladly support it.
Mr President, I too want to begin by congratulating the rapporteur, Mr Cashman, and his co-rapporteur, Mrs Maij-Weggen on their assiduous work on considerably improving this regulation, increasing transparency and facilitating people's access to the institutions' documents.
The result of the review carried out in 2001 is encouraging. Clear progress has been made, and the trend is towards a more open attitude which will hopefully also lead to people making better use of their rights. Mr Cashman's report clearly shows, however, that there is still a very great deal to be done and that there are still serious deficiencies. One such serious deficiency is that, when electronic systems are created, this is in the form of more than one system instead of a uniform system. I am grateful that Commissioner de Palacio emphasised this, together with the fact that a uniform and coordinated electronic case handling system is needed, whereby cases might be monitored throughout the whole process. Otherwise, it will be impossible for people to acquaint themselves with such a process.
The Council seems, however, consistently to interpret Article 4 of the Regulation too restrictively, that is to say where general security is concerned. Something must be done about this as soon as possible. In Amendment No 2, we have proposed a change to paragraph 4 in order genuinely to bring this about.
Paragraph 16, which talks about a harmonisation of the legislation on open government in the Member States' administrations, worries me a little. I do not believe that we would in that way obtain increased openness and greater access to documents. I propose, instead, that you vote in favour of Amendment No 3 by the Group of the Greens/European Free Alliance.
Mr President, I, too, would like to thank Mr Cashman both for his excellent report and for succeeding in bringing to plenary an extremely important report containing essential provisions with almost unanimous support.
In my view, over and above the democratic deficit which we all condemn, this debate reveals the existence of a discrepancy between what it is possible to achieve and what is necessary. I fully agreed with the first part of Mr Oreja Arburúa's speech, but then he appeared to take a step backwards regarding the need to make committee debates public too, which are much more like proper debates than the debates in the Chamber and are certainly much more of a political exercise.
Transparency and access to documents are not just a slogan - they mean, first and foremost, democratic control on the part of the citizens. If we look now at the possibilities for democratic control of the institutions' work, we see that they are extremely limited.
In the context of major policies - justice, home affairs, foreign policy, defence - the European Parliament is, as a general rule, merely consulted. The national parliaments are informed, the Court of Justice has limited powers and, lastly, of course, the citizens benefit from direct access to documents.
For example - as has been pointed out - there is no justification for banning the disclosure of which Member State has tabled a particular proposal in the Council or of how it voted. We see this as a serious violation of the citizens' civil and political rights. The citizens, like we members of national parliaments and the European Parliament, are being denied the right to know what their governments are doing and to express an opinion. Thus, democracy is being prevented from working as it should.
Moreover, it was the European Ombudsman who noted, in one of his special reports to Parliament, that it makes no sense to keep legal opinions secret when they are not like communications between lawyers and clients. I fail to understand why this step towards greater transparency is so feared by the institutions' legal services and is, likewise, concealed by politicians.
Another positive aspect of the report is the criticism levelled at the Commission for bowing to Member States' refusal to allow citizens access to their correspondence with the Commission in the context of infringement proceedings, whereas, in our opinion, the same regulation gives the Commission a facility to take independent decisions which it is refusing to use. Our fear is that, in this way, the Commission is covering up the misdeeds of the Member States and, in so doing, acting unlawfully itself.
I believe, for instance, that, concerning what happened with regard to the requests for access to Spain and Portugal's correspondence on the infringement proceedings which the Commission intended to instigate against these countries for violation of a taxation directive - given that the Catholic Church is exempt from paying VAT - there is no reason for the public not to know the grounds on which the two States convinced the Commission to file the case despite the fact that genuine infringement had clearly occurred.
I feel that we need to look at practical cases in order to see what is necessary, not just what is possible, in this attempt to reconcile genuine needs and make good the democratic deficit.
Mr President, certainly there have been shortcomings - a great many of them - in the area of transparency. The fact is, however, that it can now be observed that the three institutions have undergone a minor revolution when it comes to openness and public access to documents. If we take 2001 as our starting point, when we began with quite a closed culture, we can now observe how Parliament hands out 90% of all documents requested and how the Commission and the Council hand out 60% to 70% of them.
There is, however, still something to reflect upon in this context, namely the basic principle that it is openness that is the rule and secrecy that is the exception. We all know this, but it has probably not percolated right down through the organisation and to the people. I am convinced that it will happen, but we have a responsibility to give some impetus to the process.
Further analysis is required of quite a few issues that are topical right now. I am extremely pleased that Mr Cashman is expressing a wise position - one which Mrs Schörling has also put forward and with which I agree. I should like to thank him. It concerns harmonisation of the Member States' legislation. I do not believe that anyone in this House really wants to contribute to there being less public scrutiny. I therefore believe that this is an issue that must be reviewed carefully before the positions are established.
Certain areas really must be discussed. One such area, which we have discussed at length, is the sensitive issue of the statements from the institutions' legal services. Where these are concerned, we are now awaiting a court decision. I hope that it will soon be possible to open up certain areas and that we shall not see the systematic classification of documents as strictly secret. A first step may perhaps be for a time limit partially to be imposed upon secrecy. Certain expressions must be defined more clearly so that they cannot be misused, for example concepts such as the overarching general interest and issues that are sensitive in terms of the legislative process.
Openness and access to documents is, however, a long way from just being a question of giving people formal rights. It is just as important that the institutions and their documents genuinely become accessible. There is clearly now at last an increasing interest in EU issues around Europe. We are beginning to see a growing debate, but the institutions appear still not to have succeeded in fully turning this increased interest to good effect. I hope that we shall be more successful and manage to make the institutions people-oriented. The legislation on openness is preparing the ground in this connection. At the last meeting of the interinstitutional committee, we discussed possibly producing material showing the successful work that has been done and the opportunities available to the public.
The EU and its institutions are sometimes very distant from the people. No advanced computing expertise and specialist knowledge of how the institutions operate should be required in order for people to be able to benefit from the regulations on openness. There is still a good deal to do where these are concerned. As many speakers have emphasised in the course of the debate, simple user-friendly registers are required. There must be simple ways of keeping track of the legislative process. There is a wealth of computer portals and home pages and various other ways of obtaining information, but what are required are focus, consolidation, user-friendliness, simple language and, of course, a simplified procedure for finding material. It must not be too difficult.
Changing the EU's institutional culture takes time, but we have achieved a lot in a short time. I am proud of the fact that the European Parliament is the institution that is setting the pace where issues of openness are concerned. In this connection, I wish especially to address Mr Cashman and thank him not only for his report but also for the considerable amount of work he has done over many years and the friendship to which all this work has given rise.
I should like to address some sincere words of thanks to Mrs Maij-Weggen now that she is to finish and say what a real pleasure I have found it to work with her, what an incredible amount I have learned and how much knowledge I have acquired. I have also learned a lot about flexibility from Mrs Maij-Weggen, something that is an important feature of European cooperation. We have also developed a friendship. I wish to conclude by sincerely wishing her success in her continued work.
Mr President, nothing could be more apposite than what is happening this evening. A few rooms away from us, fellow MEPs are sitting reading the reports on what has happened in Eurostat, but they have been gagged. As a sincere Europhile, it pains me every time I come across this culture of secrecy. Why do so many people within the EU institutions continue to believe that it is acceptable to carry on public activities without total and comprehensive public scrutiny? An exhortation to the Commission: do not let the Eurostat scandal sully the good work you have done during the historic years when Europe was being reunited.
I want to thank Mr Cashman for his report and the excellent work he has done in order to open up the EU and its institutions. I should like to make a few brief comments. It is true that a lot has obviously improved, but that is not enough. We are not here to stand around hugging one another. The rules on transparency should apply to all the institutions, including, for example, the ECB and Eurostat. It is worrying that the Council has begun to discover its own methods of classifying documents as strictly secret. Simpler and more comprehensive registers are needed. The Commission should have one register, not several. All documents must be registered, something that does not happen at present.
The number of refusals of requests for documents has increased. That is a completely wrong road to go down and is not in the right spirit. Openness must be the rule rather than the exception. It is important for the culture of openness to be established before enlargement. With this in view, the staff of the EU institutions need to be educated about the regulation and convinced of the advantages of openness.
Finally, the report should have shed more light upon Parliament's deficiencies. We need to improve in this institution too. Thank you, Mr Cashman, openness is emphatically democracy's best defence.
. (ES) Mr President, I should like to thank the honourable Members who took the floor. I welcome their comments on this our common endeavour. Actually, we are working together in order to provide a better service for the citizens and to ensure democracy is exercised in a more responsible manner by all those involved.
I endorse the Vice-President's statement. We have engineered a revolution. The Vice-President provided most of the leadership in this field in the course of her parliamentary duties. Today, we are debating the Cashman report. Yesterday, internal discussions were held between the three institutions to consider the progress achieved. The Cashman report is certainly helpful in identifying areas where there is scope for improvement. We have indeed accomplished a great deal, but we should set our sights still higher.
I expressed my views at yesterday's meeting, but I believe it is appropriate to reiterate them before the House today. Commission records refer to the refusal of 30% of requests for information. It should be stated that the Commission only records requests requiring implementation of Regulation EC No 1049/2001. By contrast, Parliament records all requests. If the Commission recorded all direct consultation of information available to citizens where recourse to Regulation EC No 1049/2001 is not required, the percentage of requests refused would be minimal.
As stated in the Cashman report, it is very important for us to agree on the methodology for recording results. It may prove appropriate for all requests for information to be recorded. If that were done, the Commission would appear outstandingly successful in making information available to the citizen, as I said earlier. Well over 90% of requests received positive responses.
We have provided information only on the number of requests for information coming under Regulation EC No 1049/2001 that it was necessary to refuse. In each case, individual reasons and justification were provided, with reference to the provisions of the regulation in question. No information was provided for other requests.
Clearly, the process needs to be improved. A better quality of service is needed, as the Cashman report rightly points out. This too was discussed at yesterday's meeting with the Vice-President. All three institutions must adopt a common approach when responding to requests for information and invoking exceptions. Yesterday's discussion should prove most helpful in this regard. We are to research and assess the feasibility of actually running a joint training programme for officials, especially regarding archives.
Clearly, at the end of the day, some information simply cannot be provided and is not provided. That is the case here and in all countries. It even happens in countries boasting of maximum transparency. Some documents are not really documents as such. Rather, they are instruments supporting the exercise of the right to think and reflect. They cannot be released. The same applies to issues involving the rights of third parties. These rights could include the right to defence, in criminal cases, or economic rights in business cases. There needs to be protection in such situations, and they are provided for in the aforementioned regulation.
Mr President, I should like to thank the whole House for its interest in this subject. I do not know if Mr Cashman or Mrs Cederschiöld will be present when the next report on the subject is presented. I might not even be present myself. Nonetheless, I trust the House will then be able to agree that a step forward has been taken. That is our shared ambition and we shall do our utmost to achieve it.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0292/2003) by Mr Lisi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the limitation of emissions of volatile organic compounds due to the use of organic solvents in decorative paints and varnishes and vehicle refinishing products and amending Directive 1999/13/EC [COM(2002) 750 - C5-0632/2002 - 2002/0301(COD)].
Mr President, this summer we had record temperatures all over Europe. We also had very high levels of ozone concentrations all over Europe and the two phenomena are unfortunately linked. Ground-level ozone, or photochemical smog as it is also called, is the result of three components: VOCs - volatile organic compounds - NOx - nitrogen oxide - and sunshine.
Ozone is an aggressive gas which attacks our respiratory systems and damages plants, even at relatively low concentrations. Member States have committed themselves to achieving significant reductions in VOC emissions in 2010 in order to meet the so-called national emissions ceiling.
As requested by Member States, this proposal for a directive targets a group of products which contributes significantly to total VOC emissions in Europe, namely paints and varnishes for buildings and products for vehicle refinishing. Limiting the solvent content in these products is considered to be the only practicable way to help reduce VOC emissions and, consequently, air pollution from this major source.
For the sake of clarity, I also want to emphasise what this proposal does not aim to do. The purpose is not to establish or harmonise measures for the protection of the health of workers or human health in general. Although national or Community measures for these purposes obviously have to respect the general requirements under the Treaty, they clearly fall outside the scope of this proposal and are therefore not restricted or modified by this proposal.
This proposal has the simpler and broader aim of improving the quality of the air we all breathe, by reducing emissions of VOCs, thereby reducing the formation of ozone.
We have to act now if we want summer sunshine and fine weather to be experienced as sources of pleasure, rather than sources of air pollution and threats to human health and the environment.
. (IT) Mr President, Commissioner, ladies and gentlemen, as the Commissioner has said, the proposal before us today is a proposal concerning the reduction of organic solvents in paints, and it is a proposal which is part of a wider environmental strategy, namely the attempt to comply with national emission ceilings, in this case VOC emission ceilings. The proposal can therefore be considered to be one of the measures necessary for the global improvement of the quality of the air which we, ourselves, breathe, and we cannot fail to give this measure our full support.
Precisely because we believe firmly in this goal which - as the Commissioner pointed out - has been brought so tragically to our attention this summer, we know that it is in our interest and in the interest of future generations to ensure effective environmental protection. For these reasons, I have taken a very simple line on this report right from the beginning of the legislative process: the achievement of the goal of this directive is closely linked to guaranteeing the quality of the products covered by the directive, in other words paints. The logic is, indeed, very simple. There is a threshold below which the quality of the products available on the market will inevitably fall and, if the quality - not forgetting that, more often than not, these are paints which are used as protective films, particularly against atmospheric agents - drops below an acceptable threshold, the effect will be the opposite to that which we desire. In the medium- and long-terms, there would, indeed, be an increase in the applications of the paint necessary and, therefore, inevitably, an increase in emissions. I have therefore attempted to strike a balance between what it is possible to do technically, without going too far below an acceptable level of quality, and what needs to be done, for precisely the reasons just mentioned.
I will now briefly review the key points of the directive. As regards the objective of the directive as such, there were different reactions from the Members, particularly in respect of workers' health and certain national laws protecting workers. Just this evening, the Commission explained that the goal of the directive is to protect the environment, and to do so without prejudicing or affecting existing measures taken at Community or national level to protect the health of workers, as, moreover, is stated in recital 14.
Some of the Members have retabled amendments to this effect in plenary but, after the Commission's comments, I reiterate that we must reject this proposal for expansion and vote against the amendments, in particular Amendments Nos 2, 10, 16, 49, 54, 80 and 82. However, I support Amendment No 84, which helps us to define and specify the purpose of the directive more clearly.
In addition, there is an issue of labelling. Personally, I support the Commission's proposal to entrust the labelling requirements for the products in question to a committee, first and foremost because, in the light of the manifold efforts on the part of industry to provide consumers with clear information, the committee can benefit from looking at existing best practice. I do not feel it would be appropriate to lay down further requirements, and that is why I call upon the House to vote against Amendment No 20.
With regard to what is known as the substitution approach, set out in Amendment No 23, I do not believe it is applicable in this context, for the companies and the industrial system we are addressing need facts and certainties - which we are providing in this directive - precisely in order to be able to invest in research and develop the formulas necessary to achieve the objectives.
Then there are many amendments relating to the thresholds, in other words the percentages proposed by the Commission and changed by Parliament in the Committee on the Environment, Public Health and Consumer Policy. I will not go into them all. These are proposals which take us below the acceptable threshold I mentioned just now and must, therefore, be rejected.
Lastly, I would like to mention other points relating to minor derogations for vehicles and historic buildings, monuments and such like, which the Commission has accepted and which I call upon the House to adopt, and a few amendments relating to the definition of solvents and their boiling points, which I believe are going to be covered in this evening's debate too.
I would like to end by thanking all my colleagues for their extremely valuable contributions in committee.
Mr President, Commissioner, ladies and gentlemen, I would thank my colleague Mr Lisi for the report he has presented on the limitation of emissions of volatile organic compounds in paints, varnishes and vehicle refinishing products. His report very sensibly complements the Commission's proposal in many areas, especially when it comes to the sensitive interfaces between economics, ecology, consumer protection and safety in the work place. Volatile organic compounds (VOCs), in this case hydrocarbons, have a considerable part to play in the formation of ground-level ozone. Emissions are also formed from components of products containing solvents. In many Member States, health problems in connection with ground-level ozone and smog have increased considerably in recent years. In the case of sensitive population groups, ozone pollution may lead to irritation of the eyes, sore throats and breathing problems. In the environment, account is to be taken of effects upon photosynthesis.
I support the Commission's initiative to introduce Community-wide measures for reducing VOC emissions. I consider the product-related approach selected here to be basically sensible. The fact is also to be welcomed that 70% of decorative paints are now water-based. I also expressly support the extension of the directive, agreed to by a significant majority of the Committee on the Environment, Public Health and Consumer Policy, to include dangerous substances in addition to volatile organic compounds present in paints, varnishes and vehicle refinishing products. This approach would combine necessary measures in a single directive and prevent unnecessary bureaucratic expenditure.
If the dangerous substances are, however, incorporated into the directive, it must also still be possible realistically and sustainably to apply the required minimum standards, that is to say the minimum and maximum values. What, then, we are talking about is optimum environmental and consumer protection without, in the process, endangering the competitiveness of our European paint industry, as well as the painting trade that is closely bound up with it. That being said, jobs would also be endangered by the attempt, which goes far beyond the Commission's proposal, to replace dangerous substances, either fully or to a greater extent, by the year 2010 Europe-wide. That is a threat to the entire paint industry, and first and foremost to small- and medium-sized enterprises, as well as a severe setback for our European economic area.
With a view to protecting the health of users and consumers, volatile organic solvents and dissolvents should not, however, be replaced by substances that are dangerous to health. Injury to consumers' health due to problematic new ingredients such as allergens, or long-lasting damage to interiors due to heavily volatile components of decorative paints, must, in any case, be prevented. Environmental and consumer protection have the highest priority. The quality and usability of products ought not, however, to suffer in the process. If the principle of rapid and complete replacement were really to be put into practice, we should have to accept some crucial losses of quality, especially in the cases of paints and varnishes. I personally would not expect either myself or anyone else in the European Union to accept a situation in which the varnish on the door of a private house soon flakes just as quickly as the paints on the wall of the house fade. We need a reduction in solvents and dangerous substances in paints and varnishes, but we need a plan that can be put into practice. It is technically impossible to reduce the proportion of volatile organic solvents to below 300 grams per litre by 2007 and still further by 2010, but it is technically possible and sensible to reduce the proportion of these substances to 400 grams per litre by 2007 and to a permissible maximum value of 300 grams per litre by 2010.
At the same time, reasonable maximum values need to be applied to limit the side effects caused by the inhalation of paints and varnishes by tradesmen and handymen. The purpose of the directive must be to employ practicable measures in order, in the medium term, to reduce the proportion of paint and varnish solvents in emissions Europe-wide.
Commissioner, ladies and gentlemen, first of all, I should like to say a word of thanks to the rapporteur for his work on the Directive on paint. It is an important environmental directive. Solvents are one of the main causes of ozone formation, and this has serious consequences, first of all for public health: respiratory diseases and breathing problems can be ascribed to emissions of volatile organic compounds. Vegetation and agricultural crops are also damaged. We are right to now impose limits on solvents, and, as far as my group is concerned, those limits could be tightened up further. The study carried out by the Commission reveals that the environmental gain could be increased further by imposing rather more ambitious limit values. For this reason, our group advocates lowering the limit values in line with the study carried out by the Commission. We by no means agree with the view of the rapporteur and the previous speaker that a reduction in solvents would also entail a drop in quality. Experience in a number of countries has shown that Europe can still have beautiful, good-quality colours even with fewer solvents. Precisely because of the imposition of limits, the paint industry has undergone a period of intensive innovation, the end of which is still a long way off. It is my firm opinion that innovation is also the basis of employment.
The Group of the Party of European Socialists also has an objection of principle, however. The Directive on paint does not say a single word about 'painters' disease': as if there were no one working with paint; as if there were not painters clutching a brush day in, day out. Painters' disease is a disorder of the nervous system. Exposure to solvents can have serious consequences, such as memory loss, loss of concentration and premature dementia. Some countries have taken measures to protect painters against this disease by permitting solvents and promoting sensible use of paint. These measures have produced good results. Not one single Member State should be deprived of this possibility, either now or in the future. The Directive on paint is a harmonisation directive and will without a doubt be a good thing for the industry, which would like to see clear, unambiguous rules in the internal market. Harmonisation must not be at the expense of social achievements, however. This Directive would result in those Member States who wish to pursue their national policies no longer being able to do so, and that is absolutely unacceptable to my group. We have therefore submitted proposals to right this wrong. Let me put it very clearly: if the internal market means that the trade unions are deprived of the right and the opportunity to champion better working conditions, then my group will say 'no'.
I have to say that I find it rather surprising that we have to discuss this here at all. For years now, the European Union has been advocating sustainable development. The point of departure for sustainable development is reconciling economic, environmental and social aspects with each other. Since Johannesburg, the whole world agrees on the necessity of sustainable development and on the necessity of expressing this in the form of tangible policy. Sadly, on this, the first - the best - opportunity of bringing together economics, social objectives and environment, social objectives are not being given their due. I call on the rapporteur, therefore, to have another good look at the various amendments that strengthen the social aspects of the Directive, and to support these. I am joined by a number of fellow Members from various groups in finding this internal market Directive too one-sided by half. The veneer of social varnish is really far too thin to offer genuine protection. Much greater stress should be laid on working conditions.
Mr President, notwithstanding the Commissioner's comments earlier today about her eyesight, I have decided to move forward in this rather vast auditorium so that I can at least see her for this evening's debate.
Two years ago we approved the National Emissions Ceilings Directive and the Ozone in Ambient Air Directive, for which I was rapporteur. The former, in particular, set ambitious and legally binding targets for reductions in pollution and improvements in air quality. Before us now is a measure requiring the paint industry to make changes in its production methods which will help ensure that these targets are met, at least with regard to the reduction in volatile organic compounds - one of the precursors of ozone pollution.
It is, as far as I am concerned - and I agree with the Commissioner - very definitely a measure that should address primarily the issue of air pollution rather than that of health problems associated with those who use paints.
MEPs have been lobbied extensively by industry which, for the most part, wants less stringent restrictions on the use of VOCs than are proposed, and by environmentalists who argue the opposite case. I am pleased that in committee we had 110 votes and the Liberal Democrats were on the winning side in 103 of these, striking the balance between the two alternative views. In judging the conflicting amendments- I as a mere politician have in general put my trust in the Commission's air quality experts. I have been criticised by allegedly greener Members for doing this and for not being sufficiently ambitious by supporting the target limits proposed in the Annex. I have worked with the Commission's air quality experts on the ozone matter and I can assure the House that I did not find them unambitious - quite the opposite.
On reflection, I have decided not to support amendments to raise the boiling point defining VOCs to 280°C, but to stick with the ecolabel standards. However, if the Commission can propose a modification or a derogation that allows the continuation of the rather good B&Q labelling scheme in Britain, I would welcome some proposals along those lines.
Finally, some of those environmentalists within the NGOs, who have called in effect for the complete abolition of solvent-based paints within just a couple of years, should go and spend a little time working in industry and return with a more balanced perspective. Environmentally speaking, I want us to move forward quickly but I am conscious that lemmings can move forward quickly and I do not want European industry to have to emulate them.
Mr President, volatile organic compounds in solvents, which cause ozone pollution, are in particular pumped out by cars, but are also released as a result of painting the woodwork on the exterior of houses. The European Commission is right to propose a revision of the existing Directive, which aims to restrict this air pollution. One striking feature of this is that the deadlines for the achievement of the standards are very long. Economic arguments, in particular, seem to have been decisive in this. It became clear during the preparation of this revised Directive that there is a conflict of interests. The trade union movement, especially the European Federation of Building and Woodworkers, has experience of the 'painters' disease' Organic Psycho Syndrome (OPS), which is caused by solvents attacking the central nervous system. For example, in the Netherlands - a small country - where the use of volatile organic compounds has been severely restricted by law since 1 January 2000, a few thousand workers are still suffering from this serious disease contracted in the past. If no new victims emerge there now, it will be thanks to the low limit values that set the standard at a maximum of 100 grams of solvent per litre of paint for a large number of products, and to the compulsory replacement with alternative products. The fear is that harmonised regulations at EU level that are not as strict as those in force in the Netherlands will contribute to a renewed growth in the number of victims in the Netherlands.
What is to stop us from making protection in all the countries of the EU just as good as in the Member State with the most far-reaching measures, so that those who work with paint may stay healthy everywhere? Tightening up the regulations in this way is opposed by the countries that have not yet taken these health-protection measures, and in particular by the industry producing chemical raw materials and the paint industry. The chief concerns of the industry are harmonisation and stability. International companies want to be free of the obligation to take separate measures for each Member State. In their view, the existing rules are not being controlled and complied with as it is, and they use that as an argument for rejecting stricter rules. In addition, they want the standards that are to be complied with to be laid down for many years and not constantly tightened up. In their view, the use of aggressive substances would actually benefit the environment, as these reduce the frequency with which it is necessary to re-paint. They also refer to assurances given by the European Commission and its officials all along that this Directive would exclusively concern emissions into the environment and not the protection of the health and safety of people at work. Following on from my contribution to the consideration by the committee, I am concerned with two matters in plenary, too.
I am concerned firstly with the retention of national protective measures for workers while EU standards are not as strict, and secondly with the improvement of the EU standards now being proposed. In a number of amendments, I propose at least following the standards in the Decopaint study. That study was carried out at the request of the European Commission, but, sadly, was not then incorporated into the proposals. There is still time to correct that mistake now. In addition, we should not wait until 2010 to lower limit values, but do it as soon as possible.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by thanking the Commission for this proposal for a directive on the limitation of emissions of volatile organic compounds due to the use of organic solvents in paints and varnishes. It is an extremely sound proposal which will entail a considerable improvement where such emissions are concerned. We just heard Commissioner Wallström describe the necessity for improving air quality. Better air also means a better environment, which in turn means better health. The health aspect automatically has a role to play in this connection, then.
I wish to thank Mr Lisi for the groundwork he has done. Thank you, too, to my colleagues in the Committee on the Environment, Public Health and Consumer Policy. We had an extremely good vote in the committee, which improved the proposal for a directive. I am, for example, pleased that we adopted an amendment to the effect that paints and varnishes should not contain substances classified as carcinogens, mutagens or substances toxic to reproduction. As it is, as many as 84 amendments have been tabled in the Chamber, and I myself take responsibility for a number of them. Together with Mr Meijer from the Confederal Group of the European United Left/Nordic Green Left, I have, for example, tabled Amendments Nos 62-77, dealing with limit values. We think that the Commission has settled for too low a level when it comes to achieving these reduction targets. According to the Decopaint report, to which the Commission too refers, there are two alternatives. I wonder why the Commission chose to settle for limit values higher than those in both these alternatives.
My Amendments Nos 79 and 81 are based upon the assumption that we shall see a continued trend towards paints with ever lower contents of volatile organic compounds. This directive should also, therefore, be reviewed in 2008 in order for it to be possible to reduce the limit values further.
I also wish to mention the issue of the boiling point. I believe that the discussions conducted by the industry in recent days really do not serve their purpose. We think that the definition based upon a boiling point of 280 degrees - and which is also clearly recommended in the Decopaint report - should apply, because it gives consumers a precise definition.
Mr President, the proposal by the European Commission is based on the scientific Decopaint report, which was commissioned by the European Commission and drawn up following long, thorough research. I and my colleagues were therefore staggered that the Commission largely disregards the conclusions of that report. Without any statement of reasons, newer, higher limit values are proposed, which are not based on any research. What they are based on cannot be determined. I should like to hear an explanation of this point from Commissioner Wallström; for it is unacceptable for the Commission to simply brush aside the conclusions of the Decopaint report. I have therefore submitted amendments to rectify this, and shall also be supporting other amendments that have the same objective.
After all, we are talking here about substances that pose a risk not only to the environment, but also to public health. Exposure to these substances can result in damage to brain functioning and ultimately to disablement. Several Member States have therefore taken legal measures to curb this risk. It is important that this protection continue, including in the new Directive. The current Commission proposal does not provide for that possibility, and should therefore be amended on that point. Surely it cannot be the aim of the Commission to offer less protection to workers than is currently the case. It is extremely important that these measures remain permissible now and in the future. I also support the amendments with this purpose, therefore.
Finally, I should like to add that this dossier is further proof that the environment and public health are closely related to each other, and that it is therefore sensible for these subjects to be dealt with by the same committee in the coming term, too.
Mr President, I would like to congratulate the rapporteur on the work he has done so far. I am quite sure we can carry on with this work and make sure that we have a good result in the end.
I also want to start by congratulating the Commission - yes, I do mean it! When we started to look at this proposal we had to bear in mind that it came out of the original discussions on the control of VOC emissions from some years ago when we first looked at the problem: the emission of VOCs from large industrial plants, from large garages, from large petrol stations and so forth.
At that point we recognised there was a serious problem. Yes, we could take action to control large-point sources - and we did. We asked the Commission to come forward with some proposals to solve the other problem we had identified at that time, which was the hundreds of thousands of small-point sources across the Union in different places, largely associated with the use of paints, but many other issues as well. Sometimes it was small garage paint-shops, sometimes it was domestic use of paint, sometimes it was other substances in other places. I wish to thank and congratulate the Commission. It has actually tackled this issue as we asked it to do. It has brought forward a proposal which is very good, not quite perfect - but nothing ever is - and is taking a proposal from this Parliament seriously and acting on it.
The Commission has also recognised that this proposal to reduce VOC emissions is going to have an important effect on the environment. It is going to reduce ground-level ozone. It is going to make sure that we reduce the incidence of asthma caused by ground-level ozone. It is going to cut plant damage. It is going to reduce other environmental effects. It has not been easy to come forward with this proposal. It has disclosed a large number of technical issues that we had not originally foreseen. We thank the Commission for tackling those complex issues we did not at first expect.
Mr Davies has already mentioned that there are some technical issues that we still have to tackle. We cannot ignore, for example, some of these issues which are still left on the table. I appeal to the Commission to accept the amendments proposed by some of my colleagues on the question of occupational health and the impact upon the health of workers in these circumstances. This is an issue we cannot ignore. We have to go forward with it.
We should also mention the importance of maintaining a degree of choice and competition in the marketplace for consumers. We should therefore continue to uphold the equal technical criteria for all paints and not give an unfair advantage to water-based paints. Let us have those options available to people. Let the market be free. Let us have some competition. Let us stay inside the equal label criteria we already have.
Finally, we have to recognise the real difficulties of applying these new proposals in every circumstance and on every application that we find in the vast array of options inside the European Union. I would ask the Commission to think carefully about some of the exceptions we have looked at here: small quantities of paints prepared in traditional ways, often for traditional uses, whether it be for old cars or for buildings. There are many old buildings in Britain. It is a place where we perhaps have too many old buildings which in some cases require specialist, old fashioned, old-style paints to maintain their fabric.
I appeal to you to have some respect, not just for the present environment that we live in, not just for public health, but for the old environment, the built environment, the one we are trying to preserve. It would not hurt too much to accept amendments on those questions as well and to give us a rounded proposal we can all be proud of, that we might even get a second-reading agreement on.
Mr President, firstly, I should have started by thanking Mr Lisi for his work as rapporteur on this important proposal. I do it now instead and hope he will forgive me for not doing so earlier.
Allow me to return to the question of the purpose and the scope of the proposal. A number of the amendments adopted by Parliament's Committee on the Environment, Public Health and Consumer Policy are motivated by concern for the protection of the health of workers. Some of these amendments - 10, 16 and 26 - aim to emphasise that the present proposal will not restrict or prejudice national or Community measures established in order to protect the health of workers from exposure to solvents in paints and varnishes.
The Commission agrees with the principle underlying these amendments. Measures for the protection of the health of workers fall outside the purpose and scope of this proposal, and the proposal therefore does not prejudice such measures in any way. The Commission also agrees that it may be useful to clarify and emphasise this point directly in one of the paragraphs of the proposal. However, and for exactly the same reason, the Commission cannot agree to include a number of amendments which directly or indirectly aim to enhance the protection of workers' and consumers' health from exposure to solvents in the paints and other products covered by the proposals - Amendments Nos 17, 20 and 23. The Commission finds that these amendments, rather than reducing the risk for human health, might inadvertently serve to create confusion about the scope of the proposal.
A number of the amendments voted by the committee - Amendments Nos 11, 13, 14, 32, 33 and 34 - contain useful technical clarifications with which the Commission can agree to a greater or lesser degree. As an example let me just mention the proposal that the part of the VOCs in the paint which reacts to form the coating film remaining on the painted surface should not be included when assessing compliance with the VOC content limit value. That is Amendment No 11. This makes sense from an environmental point of view, as it is the part of the VOCs that evaporates into the atmosphere we want to reduce. However, there is a practical sticking point: for the time being we do not have any recognised standard or method for calculating the weight of those VOCs which remain bound in the film. Such a standard has to be developed in order to allow for this deduction.
The Commission also finds it reasonable to accept that Member States, under strict conditions and in limited quantities, may grant derogations for special paints, as you mentioned, for the restoration and maintenance of vintage cars and historic buildings. That concerns Amendments Nos 6, 19 and 22.
In total, the Commission can, to a greater or lesser degree, accept 20 of the 83 amendments tabled for the vote in plenary tomorrow. Of the remaining 63 amendments, which the Commission cannot accept for different reasons, most are of a fairly technical nature.
Allow me to make only a few comments on these amendments and our reasons for rejecting them. Four amendments - 5, 27, 81 and 83 - aim to oblige the Commission to present tighter limit values and/or enlarge the scope of the present values at some later date. Quite apart from the question of principle concerning the Commission's right of initiative, we firmly believe that it would be unwise to guess at what we should do in four or five years in order to improve air quality. When we have the results of the Clean Air For Europe programme in a couple of years, we will be in a much better position to assess if, where and what action might be needed in order to improve air quality in a scientifically and economically justified manner.
Amendment No 12 proposes enlarging the scope of the directive by including VOCs with a boiling point - as several Members have mentioned - up to 280°C rather than the 250°C proposed by the Commission. This is not acceptable to the Commission. Firstly, because organic compounds with a boiling point above 250°C have a very low volatility: it takes several days for them to dry out and they have a very limited ozone formation potential. In other words, they are of little environmental concern. Secondly, because 250°C is the boiling point chosen to define VOCs in the EU eco-labelling scheme. It would be both inconsistent and bizarre to choose a stricter definition for this proposal.
Mr Davies, B&Q/Kingfisher will be able to continue to use their labelling scheme.
No less than 36 amendments - 36 to 53, 55 to 57, 59 to 63, 65, and 67 to 77 - aim to change the limit values proposed by the Commission. The Commission is aware that intense lobbying activities have been going on, both from industry and from environmental organisations, with a view to either softening or tightening the limit values proposed by the Commission. However, so far the Commission has not been presented with convincing evidence that the values of the proposal are not well balanced, economically justified and technically achievable within the deadlines proposed. Therefore the Commission, at this time, finds that it should stand by the limit values, procedures and deadlines proposed.
Thank you for your explanation, Commissioner. There was one thing I did not understand. You spoke about Amendment No 11 and Amendment No 13, both of which you consider acceptable. If I have understood correctly, Amendment No 11 and Amendment No 13 exactly contradict each other. One makes it possible to include diluents under the definition of solvents, and Amendment No 11 excludes just that. Could you clarify this for me once more? It is rather a technical question, but it is ultimately important as regards our voting list.
- (IT) Mr President, while the Commissioner takes note of the matter, I would like to say that I agree with Mrs Corbey. This is exactly the sense of the proposal contained in the voting list proposed by the rapporteur: Amendment No 11 and Amendment No 13 are contradictory. I would, however, say to Mrs Corbey that this is the result of a mistake on the part of our committee. I therefore call upon the House to support and adopt Amendment No 11 but to vote against Amendment No 13, precisely in order to establish a definition of 'thinners' which is consistent with the rest of the legislation.
Mr President, we are just trying to see whether we have made any mistakes in interpreting the content of these two amendments. We have accepted both of them in principle and, as far as we understand, they do not contradict each other, but we are looking into the details of the text. Perhaps you can provide us with a better explanation of how you interpret them as contradicting each other. We think they have the same content and the Commission has accepted them in principle.
I do not want to reopen the debate now, so I propose that we proceed with our work. In the meantime, Commissioner, our services can attempt to clarify the situation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the Oral Question to the Commission (B5-0275/2003) by Mrs Jackson, on the progress report on European Union participation in the plan of implementation of the world summit on sustainable development.
Mr President, the oral question from Mrs Jackson and the draft resolution before Parliament today on the same subject are all very timely. One year after our return from Johannesburg we must keep up the momentum and maintain political leadership in the European Union by delivering on our Johannesburg commitments.
I want to address the specific points in Mrs Jackson's oral question before taking the opportunity to add a few more general points on the Johannesburg follow-up.
Let me start by addressing the last issue raised in Mrs Jackson's question: the Commission's role in making sure that sustainable development becomes a major and regular aspect of forthcoming Spring Councils. I would like to make three points in response to this part of the question. First, by adding an external dimension to the Göteborg strategy, the European Council conclusions mean that the European Union's sustainable development strategy is the main vehicle for the implementation of the Johannesburg commitments. Consistent with this approach, the Commission intends to continue addressing the follow-up of the World Summit in its annual synthesis reports in preparation for the Spring European Council meetings.
Second, the Commission is also undertaking an overall review of the sustainable development strategy to be ready by the time the new Commission takes up office. The review, covering the period up until 2009, will further integrate the World Summit implementation into the revised strategy.
Third, the Commission services are now preparing a stocktaking document on the Summit follow-up that will be submitted by the end of 2003 and that may also include proposals for further action.
We want Parliament to be more closely involved in discussing the implementation of the World Summit commitments.
Let me now turn to the first part of the oral question, reporting specifically on the water and energy initiatives. In our stocktaking paper on the World Summit follow-up the Commission plans to submit to Parliament and to the Council a detailed report on both initiatives. 'Water for Life' aims to bring sanitation and water to those who lack it most. Currently 2.2 billion people die from water-related diseases each year, a figure that is unacceptable. The EU initiative is focused on Africa, but will also cover other regions. A ministerial conference in Addis Ababa in December 2003 should help to develop ownership among all African stakeholders. The Commission has tabled an ambitious proposal to allocate EUR 1 billion from the European Development Fund to set up an EU water fund. This money is already reserved in the budget, but the Council has so far been reluctant to free up the resources.
The European Union Energy Initiative for Poverty Eradication and Sustainable Development addresses access to affordable and sustainable energy services. Nearly 30 developing countries from three continents have joined the initiative. To take it forward in Africa the Commission will sponsor a high-level energy event to be held in Nairobi on 20 and 21 November 2003. As in the case of water, ownership and awareness in recipient countries are essential to make progress.
Still on the subject of energy, the EU also launched in Johannesburg the Renewable Energy Coalition. The Commission has agreed to host the Coalition secretariat. We intend to work intensively in the coming months to ensure the Coalition is fully consolidated in time for the 2004 World Renewable Energy Conference in Germany.
On the final part of the oral question dealing with strengthened governance for sustainable development, this is clearly an essential requirement for progress in the World Summit implementation. In this regard, the European Council has stressed the need to reinforce UNEP and to consider its institutional upgrading by creating a UN environment agency. This is an important objective and our interaction with UNEP must be enhanced right away.
In the short term we need to expand UNEP's role in the World Summit implementation. The results of the Global Ministerial Environment Forum in February 2003 should help to achieve this objective. The results were very positive on chemicals, with a decision on the strategic approach to international chemicals management, setting up a process that should culminate in an Intergovernmental Conference in 2006. UNEP was also asked to take an active role in the pursuit of the ten-year framework of programmes on sustainable consumption and production, agreed in Johannesburg.
The Global Ministerial Environment Forum will meet again in Korea in March 2004. Water, sanitation and human settlements - the three items on the CSD agenda for 2004 and 2005 - will be the main focus of discussions. Nevertheless, some of the unfinished business on international environmental governance will also need to be addressed, including matters such as UNEP's funding, the reinforcement of its scientific basis and its role in enforcing international environmental agreements.
Let me turn to some of the broader issues associated with the World Summit implementation and reflected in the draft resolution. One year ago I came to Parliament and told you that the European Union could be proud of the leadership role it played during the Johannesburg Summit. I also told you that our slogan for the summit would continue to guide us in the implementation phase: From Words to Deeds. My own assessment is that work is in progress to implement our commitments across the economic, social and environmental dimensions of sustainable development, both internally and externally, but events, and most recently the failure of the trade talks in Cancún, show the scale of the challenge we still face.
In March 2003 the European Council identified a set of priorities for implementing the sustainable development strategy and the Johannesburg outcomes. Foremost amongst those priorities is policy coherence between external commitments and internal policies. The reform of the common agricultural policy and the fisheries policy is a step in the right direction. However, further efforts are needed in these and other areas, such as energy and transport. Our credibility will suffer if unsustainable trends persist or if our policies have detrimental impacts outside the EU, in particular on the development opportunities of the poorest countries.
On sustainable consumption and production, the EU has been playing a leading role by promoting a broad mix of policies and tools, such as integrated pollution prevention and control, the eco-management and audit scheme and eco-labelling, as well as sectoral instruments in key areas such as energy or agriculture. But we should not try to reinvent the wheel: we are assessing the measures and instruments implemented so far and identifying gaps. We are also working with Member States to provide an overall assessment by the end of 2003.
Poverty eradication has been, and will continue to be, at the centre of our World Summit commitments, as will the development dimension. This is a key issue when working towards the achievement of all internationally agreed development goals.
On the issue of financing for development, the Commission has been asked by Member States to closely monitor the commitments made before the Monterrey Conference. Continued efforts will be needed to stick to our commitments against a background of sluggish economic growth and fiscal austerity.
In concluding, let me welcome Parliament's support in pushing for the EU to be in the forefront when it comes to delivery. Two weeks ago the European Commission adopted a communication on our cooperation with the United Nations. It was entitled: 'The Choice of Multilateralism' and in it we stated that the EU should adopt a determined front-runner approach to the negotiation and implementation of important initiatives in the fields of sustainable development, poverty reduction and international security. We also called upon the UN itself to follow more closely an approach based on benchmarking and clear targets in the follow-up to major conferences, such as the World Summit. I am confident that I can count on Parliament's continued support in pursuing these efforts.
Mr President, firstly, I too wish to say thank you to Mrs Wallström. I am well aware of her commitment to these issues, and the information she provided about what has happened following the Johannesburg Summit was welcome.
I also wish to thank Mr de Roo for his draft of a sound resolution, which we shall vote on tomorrow.
We all - or many of us at least - had high expectations prior to Johannesburg, but the outcome fell far short of these. To a certain extent, I believe that the difficulties have to do with the fact that the work on sustainable development in a way runs counter to our traditional method of working. In this context, we are required to work horizontally, that is to say to integrate the objective of economic growth with those of social development and of the effective protection and responsible management of the physical environment.
This integration is difficult for many reasons. To begin with, we do not have an education system that facilitates an understanding of these horizontal connections. On the contrary, most of us have a segmented education. In the same way, the research world is partitioned. Everyone talks about cooperation across the discipline barriers, but the vast majority of researchers are specialists in narrow areas. Few are able to survey the whole scene and few have the knack of seeing systems as an organic whole. Our method of organising ourselves in various areas of society is also vertical or divided into sectors. We can take this Parliament as an example. We should have a committee on sustainable development, but instead we are divided into sectors.
There is also a problem with the whole of the economic model. It is very short-sighted and does not enable us to incorporate either the long-term or qualitative aspects of development. We still measure everything in terms of gross national product, that is to say the total production of goods and services. There is no vision of how such production - or, for that matter, consumption - affects the environment or social development. Do not misunderstand me, I do not for a moment believe that we could solve these problems through negative growth or by consuming less, when the point is that we must devote much more attention to the forms, content and quality of growth and not just to its quantity. Mrs Wallström, I believe this is a great challenge, especially for the Commission.
The European Union's role in the work in favour of sustainable development is central, especially today when we encounter a lukewarm attitude on the part of the Washington administration. Our responsibility in this area has implications both for our internal policy and for our cooperation with the poor countries. Where our own policy is concerned, we need to adjust the economic regulations so that we provide sufficient positive incentives for the far more efficient management of energy and materials. We also need, step by step, to stop using substances that remain toxic for long periods. Allow me to give a practical example. When it comes to the supply of energy, which is central in the context of the Lisbon Process, we could agree upon an ambitious target for reducing the consumption of energy in our economies or, if we wished to, for increasing energy efficiency by, for example, 2.5% to 3.0% per year. That is entirely possible at a purely technical level, but there is a lack of political will.
Where our relations with the poor countries are concerned, Commissioner Wallström has already pointed to the water and energy initiatives. I can only hope that this issue of the supply of water, with the billion euros earmarked for it, will be resolved shortly. One way of doing this would, in actual fact, be to ensure that the European Development Fund, or EDF, was incorporated into the ordinary budget, something which we in Parliament have always demanded.
When it comes to the energy issue, I am unfortunately rather pessimistic. The proposal submitted is very sound, but there is no extra money set aside. What is really required - and what is not at all happening - is for priority to be given to the supply of energy and to sensible efforts in this area, not only on the part of the Commission but also on that of the recipient countries. I should like to call upon Mrs Wallström to try to release a proper amount of additional money and earmark it for this area.
The resolution we are to decide about tomorrow requires, and reflects the wish for, ongoing progress reports on the part of the Commission. Mrs Wallström has also commented on this, which is excellent. I just hope that there is very substantial reporting of what is being done in the developing countries. In this area, we at present lack any reporting worthy of the name. We lack clear objectives and clear indicators. The discussion we conduct on the aid we provide and on how effective our efforts are in this area is therefore couched in very general terms. I believe the Commission as a whole needs to commit itself to developing both quantitative objectives and indicators whereby we obtain reporting worthy of the name.
Finally, I wish, just like Mrs Wallström, naturally to focus upon the issues related to poverty. We need more aid, but also better aid. For this, reforms to the trade system are needed, as I say. From that point of view, what happened in Cancún is of course very unfortunate.
Mr President, Commissioner, ladies and gentlemen, it is now a year since the World Summit on Sustainable Development in Johannesburg. In our decision, supported unreservedly by my political group, we emphasise that measures to implement the Johannesburg programme are necessary. That is not something we are now addressing for the first time. In Johannesburg, where many of us were disappointed by the results because they fell short of the European Union's demands, we already knew what was required. There is, however, a chance, at least in the future, to make up some ground in this area if we can achieve many of the objectives we set ourselves in Johannesburg and if we can really achieve significant progress in a number of areas.
I admit that we do not at present find specifically the best conditions in relation to our demand that, in particular, the European Union ought, in the future too, to play a pioneering role in issues of sustainable development. I am just thinking of the long discussions on chemicals policy and also in other important areas. I also know that, in this area, it is not so much the Commission that is putting the brakes on but, without a doubt, the Member States too. Nor, however, is the current Presidency, whose representatives in the Committee on the Environment, Public Health and Consumer Policy painted a very sad picture a few weeks ago - also in connection with the issue of sustainable development - the best advertisement when we at present talk about this topic.
I was disturbed to learn that the Presidency has apparently either not understood, or not wanted to understand, either the principle of shared responsibility on the part of the developed and developing countries or the principle of different degrees of responsibility according to which, if we cause pollution, we must assume greater responsibility.
The Commissioner has already mentioned a number of the points I wanted to raise. She has informed us about the water and energy initiatives. I am already delighted about the comprehensive reports on these subjects, because the very participants in this House's parliamentary delegation were very anxious that the projects concerned were too large or that, for example, renewable energy would be under-represented in the energy initiative and that traditional forms of energy would be accorded undue support.
I hope that, in the near future, we can count upon a proposal by the Commission on chemicals policy. One objective of Johannesburg was, of course, to reverse the trend by 2020 where dangerous chemicals are concerned. I believe that the problems with chemicals policy also show that having our own committee on sustainable development does not help us out of the difficulties. There are very detailed discussions, and we must work through one topic after another and, in the case of every topic - including chemicals policy - bear in mind the need for sustainable development.
Mr President, I would like to concentrate purely on the issue of sanitation and I apologise to the Commissioner for not giving her advance notice of some questions I wish to pose. I would be most grateful if she would try to depart from her prepared remarks and deal with these issues.
At Johannesburg she, on behalf of the European Union, was successful in securing agreement on ambitious targets to improve sanitation for billions of people within a relatively short period of time. The first year has passed and there has been lots of talk and plenty of paper, but if the targets are to be met, we need to see hundreds of wells, thousands of septic tanks, tens of thousands of pipes being laid each and every month. At a meeting in Parliament earlier today, the Commissioner reminded Members that EUR 1 billion had been set aside to start projects and she informed us that the Council had blocked the spending of this money.
Commissioner, can you tell the House, has the Commission being putting forward specific proposals for the use of some of this money on projects to improve sanitation in developing nations? Has any expenditure at all been authorised by the Council or has everything been blocked? Has this refusal to release funds been universal; has it been entirely by agreement of the Council or has it been the case that some Member States have been instrumental in securing the blocking of expenditure?
Finally Commissioner, if this is the case, how do you feel personally about the way in which the Council appears to be backsliding on the commitments made by the European Union at a summit where - and we take great pride in this fact - we played a leadership role?
Mr President, it has been one year since Johannesburg and eleven years since Rio de Janeiro. I was there. Environmental breakthroughs were achieved in Rio. The Convention on Climate Change and the Convention on Biological Diversity were signed. Sadly, no consensus was reached in Rio regarding forests. Developing countries were fobbed off with the renewed pledge to increase funds for development aid to 0.7%, but ten years later in Johannesburg the contrary was seen: even less development aid. The Johannesburg Summit concerned itself more with the problems of poverty than those of the environment; and rightly so. 25 000 children are dying in our world every day. Fortunately, the Johannesburg Summit did not fail like the one in Cancún a week ago.
Mr Davies has already touched on the point that the practical implementation leaves much to be desired, particularly regarding the European water and energy initiatives. Fortunately, however, a partial breakthrough was achieved in the field of energy for the first time. A coalition of the willing will now try to promote new, renewable energy. That is a good thing.
The EU has to learn at world level what it is now doing internally, slowly and laboriously, in the Lisbon process. Progress has to be made with the economic, social and environmental circumstances at the same time. Improvements have to be made at the same time. We have not reached that point yet at world level. However, our Green motto is: trade, aid and firm agreements simultaneously. We want more fair trade; but that sadly failed in Cancún. More aid must also be given for clean water, sanitation and renewable energy sources for the more than one billion citizens of our world that are currently without them. New environmental agreements are also needed, particularly for sustainable forest management. We must not forget that. The path is long, but soft power will triumph.
Mr President, when we discussed the results of the Johannesburg Summit in this House last year, I concluded my contribution by criticising the optimism about the results of the UN World Summit on Sustainable Development, asking myself whether my grandchildren would be so optimistic in 20 years' time. In addition, I said then that realising the objectives should contribute to the desired sustainable development.
I see sustainable development as an embodiment of the task that God has set mankind to dress and keep the earth. It is very important to ensure a balance between social, economic and environmental elements. In addition, we must strive to achieve this balance not only for the developed, but also for the developing, countries. Sadly, this balance was not given its due at the Johannesburg Summit, because not enough emphasis was placed on the social and environmental elements.
One year on from Johannesburg, there is already cause for us to worry about the implementation plan. It would be good if the European Union were to take more initiatives in this regard. It is a good thing, of course, that we are dedicating ourselves to enabling the Kyoto Protocol to enter into force, but more is needed. The targets for drinking water and sanitation, chemicals, fish stocks and the reduction of poverty, starvation and child mortality should be followed by tangible action and policy. In addition, I am very curious to hear what the European Commission has done over the past year to establish a trade policy that does not hinder the development of poor countries or the environment. We must be careful that we do not ask for too much at the same time, or do things that are only indirectly connected to sustainable development. The promotion of equality between men and women could serve as an example of this. It is not always advisable to get involved, as the European Union, in matters of a strongly cultural nature. Where human rights violations are concerned, it is a different story, of course, but these do not fall under the subject of sustainable development.
Furthermore, I am concerned about the European Union's approach to combating AIDS. I am convinced that marital fidelity is a much better means than all kinds of contraceptives. Practical experience has shown that campaigns involving contraceptives are not as effective. Information campaigns such as those taking place in Uganda are much more so.
Mr President, Commissioner, ladies and gentlemen, sustainable development is a splendid concept. Combining economic aspects, environment and the social dimension is a powerful idea. These are the three cornerstones of a better world. Sustainable development has developed over time. Initially, it was chiefly concerned with the environment, and had an additional socioeconomic aspect. Nowadays, the environment seems to be accorded a lower priority at international conferences, and poverty reduction takes precedence. Whereas Rio was still an environmental conference, Johannesburg was concerned with everything: water, AIDS, schooling, energy, poverty, malaria and environment. That makes it difficult to implement sustainable development; for, with all the problems we are tackling, we have the sense that we can never do everything at the same time. As far as I am concerned, it is also somewhat apolitical to put so many desires on the table at the same time without making choices. In order to make sustainable development a little more specific, I have two suggestions to make.
Firstly, all of the European Union's policies should undergo a 'Johannesburg check'. It seems to me a good idea to examine all of our legislation and policies against sustainable development: primarily policies with clear external implications, but also more internal matters such as the Directive on paints. One example is climate policy. Our thoughts are chiefly turned to the environmental aspects and the economic costs; while the social aspect - the attention to social inequality - has up to now been left behind. Another example is pharmaceutical legislation. We are chiefly preoccupied with our industry, the competitive position of European businesses, and our own public health, and we are not looking at the rest of the world. It does not have to be this way. A Johannesburg check would bring this to light immediately, and also open our eyes to the environmental aspects of medicines. With the packaging dossier, Parliament did its best to involve exports to developing world countries in this by means of a prevention policy, and to promote sustainable production and consumption. In food legislation, there are environmental aspects and social aspects in abundance. The current food legislation would not, at any event, pass the Johannesburg check. By showing that it is possible to give flesh and blood to sustainable development, we bring about rejuvenation, and this rejuvenation can also arouse new creativity.
This brings me to the second point. Sustainable development not only needs flesh and blood, but indeed a face. Our common foreign policy is having difficulty getting off the ground. Anyone who reflects on Europe's role in the world quickly comes to the conclusion that we are too divided to find a military role of any consequence for ourselves. Why, then, should we not put a great deal more emphasis on global public leadership; leadership so that we may tackle problems worldwide in a pragmatic way and in consultation with interested parties, businesses and NGOs. We have to commit resources to this and make room for it in our budget, therefore. It may also be a good idea to give this leadership, too, a face: a 'Johannesburg Commissioner'. There are sufficient commissioners in the coming term of office who would be capable of fulfilling this role. Perhaps you, Commissioner, could advance the idea of a Johannesburg Commissioner and a Johannesburg check a little within the Commission.
Mr President, I listened to Mrs Corbey earlier today and she said that the concept of sustainable development offers a kind of magic, a kind of understanding, and requires a holistic approach. Such a concept is also an extremely difficult one because it has to be translated into what Mr Davies mentioned. It has to be translated into the concrete number of new wells that have to be drilled or into providing pipes and other items necessary for good sanitation facilities for poor people. That is why I like your questions so much, because this is exactly how we have to proceed now.
What have we been doing? We are, as you know, preparing a report for the end of the year which will explain exactly what this 'Water for Life' initiative means and what it contains. The discussion so far in the Council has presented difficulties for some Member States. The Council is not fond of the idea of setting up a secretariat for the particular purpose of a water fund - although perhaps you should ask the Council about this, because who am I to say how it discusses the matter? Perhaps the Council wants greater flexibility in the use of this EDF money, at least, that is how I understand the direction the discussion is taking in the Council.
However, when we discuss the 'Water for Life' initiative, it covers both water and sanitation. There are a number of initiatives that range from looking at the approach to river-basin management, to big rivers in Africa, to very concrete projects like drilling wells.
In our report, which you will receive before the end of 2003, we will show exactly what has been achieved so far and how we can establish ownership in poor countries, for example in Africa. We have concentrated on Africa, but we also need to get its people on board and allow them to feel that this is their project, that they can work on it and achieve good results. I do not have the figures to give you the exact numbers, but we are compiling them now to provide clear evidence of what has been done so far and of how we think the next steps should be designed.
Our other problem is that we know each other, perhaps, too well in our discussions on sustainable development. However, this matter has to be integrated into all other policy areas. This is exactly what you have been saying in all contexts, from trade to agriculture, energy or transport. We have to subject the matter to the Johannesburg check that Mrs Corbey has mentioned. We should be able to come back and see whether we have changed the time perspective or the geographical perspective. We will, of course, continue to ensure that this policy is integrated better in what we do and ensure policy coherence, because that is really the major challenge.
I cannot agree more with you on, amongst the other issues you mentioned, the need for education and research, which applies across borders. The next opportunity for us is to return to it when we provide the report and keep it constantly on our common agenda.
I should like to thank Members for their contributions.
Mr President, I recognise what the Commission is doing to prepare for the implementation of our programme to improve sanitation. However, I am not clear whether the Commission has actually put to the Council specific proposals for the expenditure of some of this EUR 1 billion or whether such expenditure has in fact been blocked.
Mr President, I should like to point out to Mr Davies that yes, we have proposed that this should be used for the water initiative which covers what I said: both water and sanitation projects. We concentrate on Africa and it covers the whole range, from big plans for big rivers in Africa down to grassroots projects such as drilling new wells or building sanitation facilities.
We have presented the idea that the water fund should be used for this purpose, and that EDF money should be earmarked for that water fund. Normally, funds are not earmarked in such a way. That has been a problem within the Council. The Council is not so fond of setting up a particular fund and a secretariat to work with the concrete implementation of this plan and the 'Water for Life' initiative. We hope, of course, that the Council will be able to overcome these problems and the obstacles it sees, but that is the situation in which we find ourselves at present.
Thank you Commissioner.
To conclude the debate, I have received a motion for a resolution pursuant to Rule 42(5) of the Rules of Procedure.
I hereby declare that I abstained from voting on the McCarthy report. My reason for doing so is that Parliament needs to send a clear signal to the Commission to the effect that the only way to get a majority at second reading is to take Parliament's criticisms seriously.
The discussion on the patentability of software is extremely controversial. Even those who support this matter in principle and who claim that they are pursuing the same aim contradict one another. The rapporteur refers to over one hundred thousand patent applications having been received whereas Commissioner Bolkestein estimates that the number is not quite so high. Adopting this text will not remove the ambiguity; the text will instead become a source of further uncertainties and abuses that will benefit the most powerful players in a market that is as unique as it is important both in economic terms and in terms of disseminating knowledge.
Commissioner Bolkestein's words let slip the mask when he explained that the European Parliament can, through the Community procedure for drafting a directive, participate in the decision-making process, unlike an intergovernmental procedure for revising the European Patent Convention. This argument seems to have been crucial in persuading the majority of this House to adopt a directive that it actually considers to be unsatisfactory.
The Members of the Group for a Europe of Democracies and Diversities representing the CPNT supported the amendments tabled by the Committee on Culture, Youth, Education, the Media and Sport, which provided invaluable clarification, but not the overall initiative, which they have proposed should be rejected by amendment. They cannot accept this procedural sweetener, which could ultimately lead to the adoption of a bad text that is excessively open to risky interpretations.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
I support the draft European Constitution because, for all its faults, it is a useful instrument for enhancing effectiveness and democracy in the EU. Absent from the text, however, are certain measures which are fundamental to unifying the peoples of Europe. Those peoples are the foundations of the Community edifice. Amongst other things, this text does not recognise the specific needs of regions with legislative competence, or the right of those regions to participate in the decision-making process on issues which concern them. Neither does it allow them to bring proceedings before the Court of Justice, nor does it lay down a language system which includes all the official languages of each Member State.
The Gil-Robles-Tsatsos report, however, makes no mention of any of the above questions. In doing so, it not only fails to send a message to the Intergovernmental Conference, but also demonstrates a complete lack of awareness of the aspirations of peoples such as the Catalans, who feel like part of Europe, who are Europe, and who demand the right to participate legitimately and democratically in the process of European integration. Although I would have preferred to vote against, therefore, I abstained from the vote, so that no one would think I opposed the draft Constitution.